                                                                                                    1



  1

  2                       IN THE UNITED STATES DISTRICT COURT

  3                      FOR THE WESTERN DISTRICT OF VIRGINIA

  4                                       ABINGDON DIVISION

  5    UNITED STATES OF AMERICA,     )
                                     )
  6                  Plaintiff,      ) Criminal Case No.
                                     ) 1:17-cr-00027-JPJ-PMS-1
  7    vs.                           )
                                     )
  8    JOEL A. SMITHERS,             )
                                     )
  9                  Defendant.      )
       ____________________________________________________________
 10

 11                     TRANSCRIPT OF JURY TRIAL - DAY 6
                    HONORABLE JUDGE JAMES P. JONES PRESIDING
 12                            MONDAY, MAY 6, 2019

 13    ____________________________________________________________

 14

 15

 16

 17                                   A P P E A R A N C E S

 18    On behalf of United States:
                 Steven Randall Ramseyer
 19              Zachary T. Lee
                 Samuel Cagle Juhan
 20              United States Attorneys Office
                 180 West Main Street, Suite B19
 21              Abingdon, VA 24210

 22    On behalf of Defendant:
                 Donald M. Williams, Jr.
 23              Williams Law Office, PLC
                 P.O. Box 601
 24              Pennington Gap, VA 24277

 25    Proceedings taken by Certified Court Reporter and transcribed
       using Computer-Aided Transcription


                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 1 of 195 Pageid#:
                                  10127
                                                                                                                2



  1                                                   INDEX

  2    PLAINTIFF'S WITNESSES:                                                                          PAGE

  3    DEENI BASSAM
                DIRECT EXAMINATION BY MR. RAMSEYER                                                        5
  4             CROSS-EXAMINATION BY MR. WILLIAMS                                                        88

  5
       DEFENSE WITNESSES:                                                                              PAGE
  6
       BRENDA M. FISHER
  7             DIRECT EXAMINATION BY MR. WILLIAMS                                                      117
                CROSS-EXAMINATION BY MR. LEE                                                            123
  8             REDIRECT EXAMINATION BY MR. WILLIAMS                                                    143
                RECROSS EXAMINATION BY MR. LEE                                                          146
  9    LENNIE HARTSHORN, JUNIOR
                DIRECT EXAMINATION BY MR. WILLIAMS                                                      148
 10             RECROSS-EXAMINATION BY MR. RAMSEYER                                                     156

 11

 12    EXHIBITS                                                                     MARKED           RECEIVED

 13    ON BEHALF OF THE PLAINTIFF:
       SB-2 -   Steve Blevins patient file                                                              4
 14    JMay-3   Jerry Maynard patient file                                                              4
       DR-      Text messages between Joel                                                              4
 15    1000 -   Smithers and Deborah Reynolds
       74 -     Photo - notice re restrooms                                                             4
 16    107 -    Pharmacy Chart-signed                                                                  25

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 2 of 195 Pageid#:
                                  10128
                                                                                                       3



  1          (Proceedings commenced at 9:05 a.m.)

  2                THE COURT:            Good morning, ladies and gentlemen.                         Are

  3    we ready to proceed?

  4                MR. RAMSEYER:              We are, Your Honor.                   I have one thing

  5    I want to bring to the Court's attention.

  6                THE COURT:            Yes, sir.

  7                MR. RAMSEYER:              There's an initial appearance next

  8    door in the Indivior case that I was going to cover, if the

  9    Court would allow me to break for that, and that's at 10:30.

 10                THE COURT:            Yes, sir.

 11                MR. RAMSEYER:              Thank you.

 12                THE COURT:            Yes, sir, Mr. Williams.

 13                MR. WILLIAMS:              Your Honor, my client has presented

 14    me with something that I just -- it was just handed to me.

 15    I'd ask to present it to the Court.

 16                THE COURT:            All right.            If you'll hand it to me,

 17    please.

 18                The statement from Mr. Smithers signed by him says

 19    that the Court is biased against him and "has shown bias

 20    against my person in my case" and requests that I withdraw

 21    from the case.

 22                And I will have the clerk file this.                                 The motion

 23    will be denied.

 24                Are we ready for the jury?

 25                We'll have the jury in.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 3 of 195 Pageid#:
                                  10129
                                                                                                          4



  1          (Proceedings held in the presence of the jury.)

  2                THE COURT:            Good morning, ladies and gentlemen.

  3    Hope you had a good weekend.                    We're ready to go again.                     And

  4    the Government may call its next witness.

  5                MR. RAMSEYER:              Your Honor, before I do that, I'd

  6    like to introduce -- move to introduce two pieces of evidence.

  7    I inadvertently forgot to ask the Court, or did not ask the

  8    Court to introduce Government's Exhibit SB-2, which is a

  9    fragment of the Steve Blevins file.                          And JMay, M-a-y, 3, which

 10    is a fragment of the Jerry Maynard file.                              And I'd also move to

 11    introduce Government's Exhibit DR-1000, which are the text

 12    messages relating to Deborah Reynolds that Mr. Lee and the

 13    agent talked about on Friday -- or Thursday, excuse me.                                      And

 14    also move to introduce Exhibit 74, which is the photograph

 15    taken of the search warrant of the piece of paper talking

 16    about urinating in the parking lot.

 17                THE COURT:            They will be admitted.

 18                MR. RAMSEYER:              Thank you, Your Honor.

 19          (Government's Exhibit SB-2 received.)

 20          (Government's Exhibit JMay-3 received.)

 21          (Government's Exhibit DR-1000 received.)

 22          (Government's Exhibit 74 received.)

 23                MR. RAMSEYER:              The Government calls Dr. Bassam.

 24                THE COURT:            Yes, sir.           If you'll come forward and

 25    stand before the clerk and be sworn, please.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 4 of 195 Pageid#:
                                  10130
                                                                                                    5



  1                THE CLERK:            If you'll raise your right hand.

  2                Do you solemnly swear that the testimony you're

  3    about to give in this case shall be the truth, the whole

  4    truth, and nothing but the truth, so help you God?

  5                THE WITNESS:             Yes.

  6                THE CLERK:            You may take the stand.

  7                                           DEENI BASSAM,

  8    Called as a witness herein by the Government, having been

  9    first duly sworn, was examined and testified as follows:

 10                                     DIRECT EXAMINATION

 11    BY MR. RAMSEYER:

 12    Q.    And, Dr. Bassam, there's a cup and water there in that

 13    picture, if at any time you need to take a drink.

 14    A.    Thank you.

 15    Q.    Please introduce yourself to the jury.

 16    A.    My name is Dr. Deeni Bassam.

 17                THE COURT:            Doctor, I wonder if you would pull the

 18    microphone so you speak directly into it, not on the side of

 19    it like you have it.

 20                There we go.             Thank you.

 21                THE WITNESS:             Good morning.               My name is Dr. Deeni

 22    Bassam.

 23    BY MR. RAMSEYER:

 24    Q.    And, Dr. Bassam, where do you live?

 25    A.    I live in Manassas, Virginia.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 5 of 195 Pageid#:
                                  10131
                                                                                                         6



  1    Q.    All right.         And are you a medical doctor?

  2    A.    I am.

  3    Q.    All right.         And to become a medical doctor, what did you

  4    have to do?

  5    A.    Graduate from a four-year college, go to medical school.

  6    Q.    You, in particular, what did you do?

  7    A.    I went to Virginia Tech for my undergraduate degree.                                    I

  8    went to the University of Virginia for medical school.

  9    Graduated in 1997.            Completed an internship in general surgery

 10    at North Western University in Chicago.                             Residency in

 11    anesthesiology at New York Hospital in New York.                                     And then a

 12    fellowship in pain medicine at Texas Tech Medical Center in

 13    Lubbock, Texas.

 14    Q.    Okay.     And the pain fellowship you did, pain medicine

 15    fellowship, did anything come of that?                            Was there some special

 16    designation you were getting by doing that?

 17    A.    Yes, sir.        By completing the fellowship I was completing

 18    the requirements to become board certified in pain management

 19    and medicine.

 20    Q.    And are you, in fact, board certified in pain management

 21    and medicine?

 22    A.    Yes, sir.

 23    Q.    Not only did you have to do the fellowship, what else did

 24    you have to do?

 25    A.    In order to become board certified in pain medicine, you



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 6 of 195 Pageid#:
                                  10132
                                                                                                           7



  1    have to have graduated from an accredited fellowship which is

  2    at least a year long.              You have to have a study for and sat

  3    and passed written examination boards in pain medicine.                                      Then

  4    you have to maintain those credentials with ongoing continuing

  5    education and recertification.

  6    Q.    Have you done all those things?

  7    A.    Yes, sir.

  8    Q.    So are you at this time board certified in pain medicine

  9    and pain management?

 10    A.    I am.

 11    Q.    And how long have you been certified?

 12    A.    Since 2002.

 13    Q.    All right.

 14                  THE COURT:          Doctor, I'm not sure that I got your

 15    first name.

 16                  THE WITNESS:           Yes, sir, it's Deeni.                     D-e-e-n-i.

 17                  THE COURT:          Thank you.

 18    BY MR. RAMSEYER:

 19    Q.    And, Dr. Bassam, have you been practicing in the pain

 20    management field?

 21    A.    Yes, I am.

 22    Q.    Approximately how long have you done that?

 23    A.    I've been practicing since I graduated.

 24    Q.    Okay.     Now, at some point did you become involved with

 25    the Virginia Board of Medicine?



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 7 of 195 Pageid#:
                                  10133
                                                                                                        8



  1    A.    I did.

  2    Q.    Okay.     When was that?

  3    A.    Approximately 2008.

  4    Q.    Okay.     How long is a term on the Board of Medicine?

  5    A.    Four years.

  6    Q.    And did you serve a full term?

  7    A.    I did.

  8    Q.    All right.         And what were your duties on the Virginia

  9    Board of Medicine?

 10    A.    So my duties were mainly around reviewing cases that come

 11    before the Board of Medicine typically involving improper

 12    prescribing habits of healthcare providers in the state when

 13    those cases were referred to the Virginia Board.                                     The board

 14    has a responsibility to review them and adjudicate them and

 15    decide if there's any action that needs to be taken against

 16    the license of the individual, such as restricting it or

 17    revoking it.       And so I was involved in that process as a board

 18    member for four years, which means I was reviewing cases, as

 19    well as sitting on panels of physicians in administrative

 20    hearings.

 21    Q.    And approximately how many of those different kinds of

 22    hearings did you participate in over four years?                                     Or if you

 23    know, like, per month, if that's an easier way to describe it.

 24    A.    I would take generally somewhere between two to four work

 25    days per month and travel to Richmond and dedicate the day to



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 8 of 195 Pageid#:
                                  10134
                                                                                                    9



  1    the work of the board.

  2    Q.    Okay.     And when you did that, were you reviewing

  3    basically professional practice of physicians and proper

  4    prescribing?

  5    A.    Correct.       Most of my cases involved improper prescribing

  6    cases and allegations.

  7    Q.    Okay.     And were those just for Manassas or where did

  8    those people that came before you come from?

  9    A.    No, sir.       These cases come from all over the

 10    commonwealth.

 11    Q.    So for approximately four years you were reviewing what

 12    doctors were doing all over the state of Virginia?

 13    A.    Correct.

 14                  MR. RAMSEYER:            All right.            Your Honor, at this time

 15    I'd ask that Dr. Bassam be recognized as an expert in the

 16    field of pain medicine and prescribing of controlled

 17    substances.

 18                  THE COURT:          Any objection?

 19                  MR. WILLIAMS:            No, Your Honor.

 20                  THE COURT:          Very well.            You may proceed.

 21    BY MR. RAMSEYER:

 22    Q.    Now, Dr. Bassam, in the field of pain management is the

 23    only tool available to you controlled substance prescriptions?

 24    A.    No, sir.

 25    Q.    What tools do you have?                   What's -- what's proper practice



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 9 of 195 Pageid#:
                                  10135
                                                                                                           10



   1    when a patient comes in?

   2    A.   Well, generally, to answer your question, proper practice

   3    is -- starts with a thorough in-depth assessment of the

   4    patient's condition.              I think there is a responsibility to

   5    know what you're treating and what the diagnosis is.                                         And

   6    then -- as a beginning.                And then based on that to be able to

   7    formulate a plan to help the person.

   8                So in answer to your question about the types of

   9    tools, medications are one tool among many.                                But in my field

  10    there is a broad spectrum of options to help patients from

  11    medications, to therapy, to family and psychological support,

  12    to counseling, to injections, to surgery.                               The answers often

  13    depend mainly on the underlying condition and the degree of

  14    severity of that condition, which is why it's so important to

  15    know what you're treating.

  16    Q.   All right.          And, Dr. Bassam, have you been consulted

  17    before by the Government to review files?

  18    A.   I have.

  19    Q.   And in relation to this case, were you provided certain

  20    patient files of Dr. Smithers and asked to review them to give

  21    your opinion as to whether the prescriptions issued were

  22    within the scope of professional practice for legitimate

  23    medical purpose?

  24    A.   Yes, I was.

  25    Q.   All right.          And can you -- after reviewing those files,



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 10 of 195 Pageid#:
                                   10136
                                                                                                             11



   1    can you tell the jury kind of your general impression of what

   2    was going on based on your review of the patient files?

   3    A.   After review of the files initially, I became very

   4    concerned because of the, really, lack of any depth to these

   5    medical files.         And they were files that I was not used to

   6    seeing.   In fact, so much so that I communicated with the U.S.

   7    Attorney to make sure I got all the files.                                There was really a

   8    significant -- a lack of information that I would normally see

   9    in medical files that would help capture the thought processes

  10    of a physician as they go through the process of working up a

  11    problem, coming to a diagnosis, and a treatment plan.                                        These

  12    files really lacked any of the elements that I would normally

  13    see in a physician file capturing patient encounters.

  14    Q.   And is one of the things that a doctor does keep good

  15    files, keep a good record of what happened?

  16    A.   The medical record is of extreme importance.                                     It's the

  17    only way to memorialize the encounter and to capture the

  18    thought processes and decision-making processes of the

  19    physician based on the patient's presentation and information

  20    that's collected.           So if -- it's important also for the

  21    physician themselves.              If you're in a busy practice, you're

  22    treating in some cases thousands of patients a year.                                         You have

  23    no possible way of remembering what you did for whom and what

  24    the details were surrounding that decision if you didn't

  25    capture it in the medical file.                       And then further, those



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 11 of 195 Pageid#:
                                   10137
                                                                                                           12



   1    medical files don't exist in a vacuum.                            We live in a society

   2    where those files end up often in other people's hands for

   3    review.   Patients move and transfer doctors.                                Other physicians

   4    need to be able to read your files and understand what you did

   5    and why you did it.             Those files end up in insurance offices,

   6    in courtrooms, and so it's important so that the files be

   7    maintained in a way that somebody can come after you who is

   8    qualified and understands what you do about medicine and is

   9    able to review those files and make sense of your decision

  10    making.

  11    Q.   And what about the Schedule II controlled substances, is

  12    it important to keep track of those and the reasons why you're

  13    prescribing those?

  14    A.   Yes, it's especially important.                           I tell my patients,

  15    these are not vitamins.                These are strong narcotic

  16    medications.       In many cases, controlled substances.                                     And

  17    there's even a heightened importance of keeping accurate

  18    records and files when you're prescribing controlled

  19    substances to be able to document the decision making, the

  20    medical necessity, why you arrived at that decision, what

  21    other options did you consider? and, ultimately, how you

  22    monitored and followed the progress of the patient when you're

  23    prescribing these strong medications.

  24    Q.   So, again, if a doctor practicing in this area -- if a

  25    patient comes in and says they're in pain, does that mean they



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 12 of 195 Pageid#:
                                   10138
                                                                                                         13



   1    get Schedule II narcotics?

   2    A.   I would say that it depends on a lot more than just

   3    simply the patient saying that they're in pain.

   4    Q.   All right.          Now, was there anything about -- did you

   5    notice that the patient files you were reviewing, the patients

   6    were all getting Schedule II controlled substances?

   7    A.   Yes.

   8    Q.   And did that strike you in any way given the files?

   9    A.   Well, it implies that this is the nature of the practice.

  10    I ultimately reviewed almost 50 files and every one of them

  11    was prescribing narcotic medications.                            So I assumed that this

  12    is a representative sample of the entire practice and

  13    reflective of the whole practice.

  14                MR. WILLIAMS:              Your Honor, I would object as to

  15    speculation where he's assuming.

  16                THE COURT:            I'll overrule the objection.

  17    BY MR. RAMSEYER:

  18    Q.   All right.          So what we're going to do at this point is go

  19    through these files individually so you can explain to the

  20    jury some of the bases for your opinion.

  21                Let me ask you first, you reviewed all the

  22    prescriptions that are charged in the indictment.                                     And what

  23    was your opinion as to all of those, being as to whether --

  24    were they within the scope of professional practice?

  25    A.   After reviewing all the files in totality and the



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 13 of 195 Pageid#:
                                   10139
                                                                                                         14



   1    prescriptions, I -- it was -- I came to the conclusion, it was

   2    my opinion that the -- what was happening here was not

   3    resembling what I recognize as the practice of medicine.                                      This

   4    primarily leads to the logical conclusion that the

   5    prescriptions were not written for a legitimate medical

   6    purpose.

   7    Q.   Was it your opinion they were outside the scope of

   8    professional practice?

   9    A.   Yes.

  10    Q.   So let's start with Robert Battaglia.                                 I'm going to show

  11    you, I'm going to start with RB-1.                          So this is a Priority

  12    Urgent Care Patient Intake Form.                        Do you see that?

  13    A.   Yes.

  14                 MR. RAMSEYER:              All right.            Then we go to page 2.

  15                 A consent to -- for treatment.

  16                 Go to page 3.              It's dated July 24, 2015.

  17                 If you could go to page 4.

  18                 This is page 3.

  19                 Page 4.

  20                 Go to page 5.

  21    BY MR. RAMSEYER:

  22    Q.   This is called a Review of Systems.                               And correct me if

  23    I'm getting any of this wrong.                       I'm just trying to move it

  24    along quickly.

  25    A.   That's correct.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 14 of 195 Pageid#:
                                   10140
                                                                                                              15



   1                MR. RAMSEYER:              Page 6.          Physician Assessment.                  Dated

   2    July 24, 2015.

   3                If we go to page 7.

   4                That's all for that one.

   5                If you could go to RB-2.

   6    BY MR. RAMSEYER:

   7    Q.   So in RB-2, page 1, Client Audit REMS Screening, Inc.                                        Do

   8    you see that?

   9    A.   Yes.

  10    Q.   Is that something you're familiar with?

  11    A.   No, it's not.            It's not something I've ever seen.

  12                MR. RAMSEYER:              All right.            If we can go to page 2.

  13                More of the Pre-screening Audit, REMS Screening.

  14                Go to page 3.

  15                Page 4, please.

  16    BY MR. RAMSEYER:

  17    Q.   So on page 4, appears to be a criminal records check; is

  18    that correct?        Page 4 and 5?

  19    A.   Yes, sir.

  20    Q.   All right.          And, again, is that something -- page 5 is

  21    criminal records.           Is that something you're familiar with

  22    seeing in files?

  23    A.   Actually, it's not.                 It's not something I'm used to

  24    seeing in medical files.

  25                MR. RAMSEYER:              Okay.        And we go to page 6.                     And go



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 15 of 195 Pageid#:
                                   10141
                                                                                                        16



   1    to -- which is blank.               Page 7, more criminal record.

   2                 We can go back to page 5, if you don't mind.

   3                 Okay.        You can scroll through.                      So it's various

   4    pages of criminal records for Mr. Battaglia.

   5    BY MR. RAMSEYER:

   6    Q.      And then on page 12, it's PC, Patient Contact, Form.                                  Can

   7    you see that?

   8    A.      Yes, sir.

   9                 MR. RAMSEYER:              And go to the next page.

  10    BY MR. RAMSEYER:

  11    Q.      So this is a New Patient Intake Form for pain management

  12    for Smithers Community Healthcare Clinic PC.                                  And it says on

  13    here, "Approximately when did this begin?"

  14                 "Ten years ago."                 Do you see that?

  15    A.      Yes, sir.

  16    Q.      And it says, "What caused your current pain episode?"

  17                 "Driving every day.                   Car accidents."

  18                 Do you see that?

  19    A.      Yes, I do.

  20                 MR. RAMSEYER:              All right.            We can go to the next

  21    page.

  22    BY MR. RAMSEYER:

  23    Q.      And this is what we call a PMP; is that right?

  24    A.      Yes, it is.

  25    Q.      That's to show prescriptions; if the patient's getting



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 16 of 195 Pageid#:
                                   10142
                                                                                                        17



   1    them from other doctors or filling the prescriptions you're

   2    prescribing.

   3    A.     That's correct.

   4                 MR. RAMSEYER:              Go to the next page.                    Page 15 is more

   5    PMP.

   6                 Page 16, more compliance audits REMS screening page.

   7                 Then we go to page 17.                      So this is a Brief Pain

   8    Inventory (Short Form).

   9    BY MR. RAMSEYER:

  10    Q.     And just ask about, any of these things we've seen so

  11    far, do those help you as a doctor to see what to do with the

  12    patient?     Are they conclusive?                    What are those things, in your

  13    opinion?

  14    A.     The short answer to your question is no.                                 This, so far,

  15    and most of the records that I reviewed, is a collection of

  16    papers that captures self-reported symptoms by patients,

  17    whether the patient themselves is filling out the form

  18    describing their own situation or the physician is filling out

  19    the form based on what the patient is telling them

  20    subjectively about their situation.                           So, no, it's very much

  21    insufficient to be able to come to a diagnosis and assessment

  22    and accurately come up with an appropriate treatment plan.

  23                 MR. RAMSEYER:              All right.            So we'll go to page 18.

  24                 Go to page 19.

  25                 If at any point there's something here that you want



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 17 of 195 Pageid#:
                                   10143
                                                                                                            18



   1    to point out, feel free, but I'm trying to move through it.

   2                 So page 20.

   3                 If we can go back to page 20 for a minute.

   4    BY MR. RAMSEYER:

   5    Q.   Down here at the bottom, it says, "reviewer."                                       And I'll

   6    represent to you the evidence has been that that "JDO" is from

   7    Joel Smithers, the doctor, showing he reviewed it on

   8    November 30th, 2015.               Do you see that?

   9    A.   Yes, sir, I do.

  10                 MR. RAMSEYER:              If we can go back to the first page

  11    of that.     I'm sorry -- go back to 19.

  12                 18.

  13                 17.

  14    BY MR. RAMSEYER:

  15    Q.   All right.           So this indicates the patient came in on

  16    November 30th, at 8:48; correct?                        Is that what it says up

  17    there at the top?

  18    A.   November 30th, 8:48, that's correct.                                Yes, sir.

  19                 MR. RAMSEYER:              Then we can go to page 21 now.

  20    BY MR. RAMSEYER:

  21    Q.   So do you recognize this?                       Is this part of that SOAPP-R?

  22    A.   Yes.      It looks like the second page of a patient filled

  23    out questionnaire called a SOAPP-R.

  24                 MR. RAMSEYER:              Okay.        Go to page 22.               This is a

  25    consent for treatment.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 18 of 195 Pageid#:
                                   10144
                                                                                                      19



   1                 Page 23.          More of a questionnaire.

   2                 Page 24.          Another questionnaire.

   3                 Go to page 25.               More of a questionnaire.

   4                 26.      More of a questionnaire.

   5                 Page 27, more of a questionnaire.

   6                 28, more of a questionnaire.

   7                 29, more of a questionnaire.

   8    BY MR. RAMSEYER:

   9    Q.      30 is the first page of that SOAPP-R.

  10    A.      Yes, sir.

  11                 MR. RAMSEYER:              31.      Copy of driver's license.

  12    BY MR. RAMSEYER:

  13    Q.      Page 32 is a letter discharging Mr. Battaglia dated

  14    June 1st of 2016.            Do you see that?

  15    A.      Yes, I do.

  16                 MR. RAMSEYER:              All right.            And if we move on to

  17    page 33.     Substance abuse treatment facility locater.

  18                 Go to page 34.

  19                 Keep going.             Page 35.

  20                 Page 36.

  21                 A brief pain inventory.

  22                 Go back one page.                 Sorry.         So locate -- go back one

  23    more.

  24                 So this indicates that there's a substance abuse

  25    facility at Cumberland Road, Cedar Bluff, Virginia, Community



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 19 of 195 Pageid#:
                                   10145
                                                                                                               20



   1    Substances Abuse Program.

   2                   Can we go to 36, please.

   3                   Another brief pain inventory.                           This one is October,

   4    looks to be maybe 29 of 2015.

   5    BY MR. RAMSEYER:

   6    Q.     And, again, what does this do for you as a doctor?                                       When

   7    you see this, does this mean a person should be on controlled

   8    substances?

   9    A.     No.     Again, this is just simply one small element of

  10    what's needed to make a complete encounter for the patient.

  11    This is simply the patient telling you what their symptoms

  12    are.   That's a start, but that's not a complete medical

  13    encounter.

  14                   MR. RAMSEYER:              All right.            Go to the next page.

  15                   37 is more of a questionnaire.

  16                   38.

  17    BY MR. RAMSEYER:

  18    Q.     It says, "Tolerates prescription well."                                  Do you know what

  19    this is?       I don't know if that's medical speak or what that

  20    is.

  21    A.     Without.         "S" with a line over it is without.

  22    "Tolerating prescription well without side effects -- I'm

  23    going to assume, I'm not familiar with this, but I think it

  24    means side effects.                "OxyContin 60 milligrams, 10 per tab.

  25    Patient is currently working but without insurance."



                                         Donna Prather, CCR, RPR, CCP, CCB
                     Official Court Reporter for the U.S. District Court Western District of Virginia
                                                   (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 20 of 195 Pageid#:
                                   10146
                                                                                                              21



   1    Q.    So is it saying the pills are $10 a tablet?                                     Is that a

   2    dollar sign?        Can you tell?

   3    A.    I -- it could be.

   4                 Yep.       That looks like it now that you zoom in on it.

   5    Q.    Then "S" is without insurance?

   6    A.    Yes.     "S" with a line over it means without.

   7                 MR. RAMSEYER:              All right.            Next page, 39.                  More of a

   8    questionnaire.

   9                 Page 40 a prescription for Zanaflex.

  10                 THE WITNESS:             Yes, sir.

  11                 MR. RAMSEYER:              Page 41.          Prescription for OxyContin.

  12    60 milligrams, 60 tablets.

  13                 And 42.         Oxycodone 20 milligrams, 90 tablets.

  14                 Now, those both indicate --

  15                 Go back.

  16    BY MR. RAMSEYER:

  17    Q.    Those are October 29th, and we'll go back later to that.

  18    But from the evidence that's already been submitted there were

  19    prescriptions written on September 3rd of 2015 for MS Contin

  20    15 milligrams, and oxycodone 30 milligrams.

  21                 But let me just ask you in general, these quantities

  22    of narcotics, are these -- what can you say about them?

  23                 MR. RAMSEYER:              Go back to the previous page please,

  24    page 41.

  25    ///



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 21 of 195 Pageid#:
                                   10147
                                                                                                          22



   1    BY MR. RAMSEYER:

   2    Q.     60 milligram tablet of OxyContin.                           Is that for, like, a

   3    headache?      Is that a small pain dose?

   4    A.     These would be considered high doses of opiate

   5    medications, narcotic medications.                          They add up to quite a few

   6    milligrams, well over 100 morphine milligram equivalents per

   7    day.   And that's considered high doses of narcotics.

   8    Q.     So you say "morphine milligram equivalents," is that a

   9    way to equate different drugs and their strength?

  10    A.     It is.     Different drugs have different strengths and we

  11    can compare them to morphine and it gives us a way to follow

  12    the total amount of narcotic medication the patients are being

  13    prescribed or taking.               So adding that up for these

  14    medications, you're well over 100 milli-equivalents of

  15    morphine per day that the patient is being prescribed.

  16    Q.     For instance, for this Robert Battaglia on October 29th,

  17    it's a 60-milligram tablet, and there's 60 tablets for

  18    30 days.     So that would be two tablets a day; correct?

  19    A.     Yes, sir.

  20    Q.     120 milligrams a day; correct?

  21    A.     Of OxyContin, yes.

  22    Q.     Kind of a pill that's been around a long time, like a

  23    Percocet.      The standard Percocet was a Percocet 5.                                   That's

  24    five milligrams of oxycodone; right?

  25    A.     That's correct.             The active ingredient is five milligrams



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 22 of 195 Pageid#:
                                   10148
                                                                                                     23



   1    versus, in this case, 120 milligrams.

   2    Q.   So this guy is taking -- or what's being prescribed,

   3    doing the math, 24 -- equivalent of 24 Percocets a day of

   4    oxycodone amounts?

   5    A.   Yes, that's correct.                  That's the equivalent.

   6                MR. RAMSEYER:              All right.            Can we go to page 42.

   7    BY MR. RAMSEYER:

   8    Q.   And on top of that, he's getting an additional 90

   9    oxycodone 20 pills; is that correct?

  10    A.   That's correct.

  11    Q.   And that would be three times a day for --

  12    A.   Yes, taken regularly that would be three times a day.

  13    Q.   So that would be 60 milligrams of that; is that correct?

  14    A.   Correct.        60 additional milligrams.

  15    Q.   So he's prescribed this guy 180 milligrams of oxycodone

  16    per day; is that correct?

  17    A.   Per day, that's correct.

  18    Q.   So that would be 30 Percocet 5s; correct?

  19    A.   Yes, sir.

  20    Q.   Is that correct?

  21    A.   Mm-hmm.

  22                MR. RAMSEYER:              Page 43.          More of this compliance

  23    audit.

  24                Page 44.          Another part of PMP.

  25                Page 45, Brief Pain Inventory.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 23 of 195 Pageid#:
                                   10149
                                                                                                      24



   1                  Page 46, more of that.

   2                  Page 47.         So here, this is October 1 of '15, the

   3    date the doctor is initialling it.                          If we can go back to the

   4    first page of the pain inventory.                         Shows that the patient

   5    filled this out October 1, the same day.

   6                  And go to that last page again, please.                                  47.

   7    BY MR. RAMSEYER:

   8    Q.    If you could read what this is, please.                                 We can zoom that

   9    in.

  10    A.    Sure.      "Patient reports taking and tolerating

  11    prescription well.             He does not feel the current dose of MS

  12    Contin is treating his pain.                     Denies any nausea, vomiting.

  13    D -- I'm not sure what that means, diarrhea or diaphoresis,

  14    and C, I'm not 100% sure what the doctor means by that initial

  15    either.    But he's essentially describing that the patient

  16    denies any side effects of the current dose.

  17    Q.    Okay.      So the records show -- maybe this might help.

  18                  MR. RAMSEYER:             Your Honor, if I might approach the

  19    witness.

  20                  THE COURT:           Yes, sir.

  21    BY MR. RAMSEYER:

  22    Q.    Dr. Bassam, you previously had gone through this exhibit,

  23    actually went through it again.                        Went through it last night

  24    and made check marks on it and signed it; is that correct?

  25    A.    That's correct.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 24 of 195 Pageid#:
                                   10150
                                                                                                         25



   1    Q.   So does that indicate that for all of those prescriptions

   2    you've indicated they're not for legitimate medical purpose

   3    and they're outside the scope of professional practice?

   4    A.   That's correct.

   5    Q.   All right.

   6                MR. RAMSEYER:              Your Honor, I'd move for admission

   7    into evidence of Government's Exhibit -- I believe it's 107.

   8    Yes, Your Honor, 107.

   9                THE COURT:            It will be admitted.

  10         (Government's Exhibit 107 received.)

  11                MR. RAMSEYER:              I'm going to let you keep that

  12    because that shows the date of the prescriptions we've been

  13    talking about.

  14    BY MR. RAMSEYER:

  15    Q.   So if you can see on that, if you look on Exhibit 107, it

  16    shows that on September 3rd of 2015, a prescription was

  17    written for MS Contin 15 milligrams, 60 pills.                                   And oxycodone

  18    30 milligrams, 120 pills; is that correct?

  19    A.   Yes, that's correct.

  20    Q.   All right.          And so that's happened before this visit.

  21    Then when he comes back on the next visit, he's basically

  22    saying the MS Contin is not working.                           The morphine is not

  23    working; is that right?

  24    A.   Yes, that's what you've highlighted in the follow-up

  25    visit.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 25 of 195 Pageid#:
                                   10151
                                                                                                           26



   1    Q.   So, as you can see in the chart, then on October 1st the

   2    doctor changes him from MS Contin 15 to OxyContin

   3    60 milligrams, 60 pills, which is the prescription we just

   4    looked at previously.

   5    A.   Yes.      And oxycodone.

   6    Q.   I'm sorry, it's not the one we looked at previously.

   7    That will be the next one.                    But he did, in fact, take him off

   8    the MS Contin and put him on the OxyContin.

   9    A.   That's correct.

  10    Q.   And that's when the patient asked to; is that right?

  11    A.   Yes, at a substantially higher dose.

  12    Q.   All right.

  13                 MR. RAMSEYER:              Next page please.

  14                 48.      Nothing on it.

  15                 49.      More of the questionnaires.

  16                 50.      Doctor's instructions about nortriptyline,

  17    Zanaflex, and GABA.              I believe that would be Gabapentin.

  18                 THE WITNESS:             Yes, I'm assuming so.

  19                 MR. RAMSEYER:              Also known as Neurontin.                       That's

  20    page 50.

  21    BY MR. RAMSEYER:

  22    Q.   Then page 51 is Form 1.1, Initial Pain Assessment Tool,

  23    dated September 5 of '15.                   Do you see that?

  24    A.   Yes, I do.

  25    Q.   And it indicates that the nurse is Angel Smithers.                                       Do



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 26 of 195 Pageid#:
                                   10152
                                                                                                         27



   1    you see that?         Right here?

   2    A.   Yes, I see that.                Thank you.

   3    Q.   And then it appears that whoever wrote Angel Smithers,

   4    that handwriting seems to match most of the other handwriting;

   5    is that correct?

   6    A.   Yes, I agree.

   7    Q.   And, again, does that justify controlled substances that

   8    Dr. Smithers was writing?

   9    A.   No.     This, again, assessment is simply a collection of

  10    the patient's symptoms and a description of their condition.

  11    It's insufficient to justify prescribing high doses of

  12    narcotics to an individual.

  13    Q.   Okay.       But it shows here somebody, in different

  14    handwriting than the nurse and same ink as Dr. Smithers it

  15    looks like, has marked something on the person.                                     Would that

  16    justify controlled substances if a doctor says they say

  17    they're in pain in their neck and their back?

  18    A.   No.

  19    Q.   Okay.       Why not?

  20    A.   Because that's, again, just simply capturing the

  21    patient's subjective complaints.                        It's a fraction of what's

  22    necessary in a complete medical encounter to be able to arrive

  23    at an accurate and complete diagnosis and appropriate

  24    treatment plan.

  25                 MR. RAMSEYER:              All right.            If we can go to page 52,



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 27 of 195 Pageid#:
                                   10153
                                                                                                             28



   1    please.

   2                 This is a discharge summary.                         If we could pull this

   3    up, please.

   4                 This is a discharge summary, September 3 of 2015,

   5    for Robert Battaglia.

   6                 If we can zoom back out now, please.

   7    BY MR. RAMSEYER:

   8    Q.   And this is for some non-controlled; is that correct?

   9    A.   Zanaflex, diclofenac, yes.

  10    Q.   At least they're not Schedule II.

  11    A.   Correct.        They're not Schedule IIs.

  12                 MR. RAMSEYER:             If we can go to 53.                   Appears to be

  13    the same thing.

  14                 Go to page 54.

  15                 Okay.       So this one is narcotic medication.                                 If we

  16    zoom that up, same date.

  17                 THE WITNESS:            Yes.       MS Contin, oxycodone, both are

  18    narcotics.

  19                 MR. RAMSEYER:             All right.            And it says down at the

  20    bottom here, if we could blow that up.                            I'm just going to read

  21    this, you tell me if I'm getting it wrong.

  22                 "I understand the emergency care I received is not

  23    intended to be complete and definitive medical care and

  24    treatment.     I acknowledge that I've been instructed to contact

  25    the above physician as indicated for continued and complete



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 28 of 195 Pageid#:
                                   10154
                                                                                                      29



   1    medical diagnosis, care, and treatment.                              EKGs and X-rays and

   2    lab studies will be reviewed by appropriate specialist and I

   3    will be notified of significant discrepancies.                                    I also

   4    understand that my signature authorizes this medical center to

   5    release all or any part of my medical record, including, if

   6    applicable, information pertaining to AIDS and/or HIV testing,

   7    mental health records, and drug and/or alcohol treatment for

   8    the follow-up physicians listed above."

   9    BY MR. RAMSEYER:

  10    Q.   Did I get that right?

  11    A.   Yes, sir.

  12    Q.   So if you look at your chart, Exhibit 107, you can see

  13    that that date, that discharge summary, is the first date that

  14    we've charged illegal distributions; correct?

  15    A.   September 3rd, 2015.

  16    Q.   Yes.

  17                 And so it says "discharge summary," but that's not

  18    the last time Dr. Smithers sees -- or writes prescriptions for

  19    Robert Battaglia; correct?

  20    A.   No.     In fact, that's the first time.                             Certainly not the

  21    last time.

  22                 MR. RAMSEYER:              So we'll go to the next page.

  23    BY MR. RAMSEYER:

  24    Q.   In fact, it goes all the way to May of 2016; is that

  25    correct?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 29 of 195 Pageid#:
                                   10155
                                                                                                          30



   1    A.   That's correct.

   2                MR. RAMSEYER:              Next page.

   3    BY MR. RAMSEYER:

   4    Q.   Now here's a checklist for long-term opioid therapy.

   5    It's got some rubber stamps on it for September 5th of 2015,

   6    and October 1st of 2015 for certain things.                                Is anything

   7    written in the outcome?

   8    A.   Nothing is written in the outcome.

   9                MR. RAMSEYER:              Okay.        Next page, 57, is blank.

  10                58.      Another Brief Pain Inventory.                           This one appears

  11    to be blank.

  12                THE WITNESS:             Yes.

  13                MR. RAMSEYER:              Okay.        Keep moving through that.                59

  14    is blank.

  15                60, brief pain inventory, blank.

  16                61, more of the same.

  17                62 is a transmission verification report.

  18                63 is a fax.             On this fax it says, "Dr. Smithers is

  19    requesting enclosed patient's full treatment record and

  20    specifically needs the patient's --

  21                Let's move out.

  22                -- dated medication delivery or records showing

  23    dates patient received methadone.                        Thanks much?"

  24    BY MR. RAMSEYER:

  25    Q.   That's dated May 24th, 2016; is that right?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 30 of 195 Pageid#:
                                   10156
                                                                                                        31



   1    A.   Yes, it is.

   2    Q.   So that's about eight months after he's started writing

   3    controlled substances to him.

   4    A.   Yes, it is.

   5                 MR. RAMSEYER:             All right.            Go to the next.

   6                 Another Brief Pain Inventory.                          This one is dated --

   7                 Can you blow that up?

   8                 I believe that's 4-11.

   9                 THE WITNESS:            April 11, uh-huh.

  10                 MR. RAMSEYER:             2016.        There's a sticky on it,

  11    "Patient reminded to bring bottles."

  12                 Next page.

  13                 Okay.       Next page, 66.

  14    BY MR. RAMSEYER:

  15    Q.   All right.          On here, again, looks like the doctor is

  16    writing some things down.

  17    A.   Yes, sir.

  18    Q.   Isn't that what a doctor is supposed to do?                                     Isn't he

  19    doing everything right there?

  20    A.   No, sir.        This is -- this is far from everything a doctor

  21    needs to do in this type of a clinical encounter.

  22    Q.   Okay.      But the patient says he's got increased leg pain.

  23    Doesn't that mean he should get controlled substances?

  24    A.   No, not automatically.

  25                 MR. RAMSEYER:             All right.            So let's go to the next



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 31 of 195 Pageid#:
                                   10157
                                                                                                         32



   1    page.    More notes.

   2                   Next page.          More of a survey.

   3                   Page 69 is another copy of that June 1st letter

   4    discharging him.

   5                   Page 70 is another copy of the same Cumberland

   6    Mountain Community Services Board Substances Abuse Program

   7    address.

   8                   71 and 72, part of that.

   9                   73 is that fax again.

  10                   74 is patient contact form.

  11                   Consent for treatment is 75.

  12                   New River Treatment.                  This is May 25th of '16.                 It's

  13    a fax cover sheet.

  14                   THE WITNESS:           Yes.

  15                   MR. RAMSEYER:            77.

  16                   It's an authorization to exchange information.

  17    Unsigned.

  18                   78.    Checklist for disclosure, Battaglia.

  19                   Keep going.

  20    BY MR. RAMSEYER:

  21    Q.      Page 79, this is a receipt, which appears to be for the

  22    mailing of something.               Do you see that?                 Dated June 2nd, 2016?

  23    A.      Yes.

  24                   MR. RAMSEYER:            Okay.        And then page 80 are copies of

  25    prescriptions.          So Opana ER and oxycodone dated March 9 of



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 32 of 195 Pageid#:
                                   10158
                                                                                                       33



   1    2016.

   2                   Next page.          More prescriptions.

   3                   Next page.          More prescriptions.

   4                   Next page.          More prescription.

   5                   Next page.          More prescriptions.

   6                   87 is more prescriptions.

   7                   88 is more prescriptions.

   8                   89 is more prescriptions.

   9                   90 is more prescriptions.

  10                   91 is more prescriptions --

  11                   Go back to that one, please.                        91.       That one is

  12    October 29.       So go to the next one.

  13    BY MR. RAMSEYER:

  14    Q.      It's another receipt for a credit card for $30.65 dated

  15    May 12 of 2016 from Priority Urgent Care.

  16    A.      Yes.

  17                   MR. RAMSEYER:            Next.        Same thing.             Another receipt

  18    in the amount of $300.

  19                   Certified mail receipt dated June 2nd, 2016.

  20                   Page 96 is a sticky note.                      Mr. Battaglia's address

  21    and phone number, presumably.

  22                   Page 90- -- is that all?

  23                   Is there an RB-3?               There's not.

  24    BY MR. RAMSEYER:

  25    Q.      So that's the patient's file of Robert Battaglia who



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 33 of 195 Pageid#:
                                   10159
                                                                                                      34



   1    received prescriptions for MS Contin, oxycodone, OxyContin,

   2    fentanyl, oxymorphone from September of 2015 to May of 2016.

   3                 Those prescriptions were issued to Mr. Battaglia by

   4    Dr. Smithers.         In your opinion were those within the scope of

   5    professional practice and were they for legitimate medical

   6    purpose?

   7    A.   No.

   8                 MR. RAMSEYER:              All right.            Next we'll go to Frank

   9    Blair.

  10                 We'll start off with FB-1, page 1.

  11                 And this -- we can go up here, see what this is.

  12    (Indicating).

  13                 So it says Frank Blair, date of birth, got a date of

  14    March 2, 2017.

  15                 Scroll up.            Go back up, please.

  16    BY MR. RAMSEYER:

  17    Q.   Some sort of thing indicating a billing chart or

  18    something; is that right?

  19    A.   Yes, sir.          These are a list of diagnoses and what are

  20    called ICD codes that's often used for billing purposes,

  21    preauthorization purposes.

  22    Q.   Okay.       And this one, it's been circled as headache and

  23    osteoarthritis, unspecified site; is that right?

  24    A.   Yes, sir.

  25                 MR. RAMSEYER:              Go to page 2.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 34 of 195 Pageid#:
                                   10160
                                                                                                     35



   1                Another Brief Pain Inventory.

   2                Go more.

   3                Keep going.

   4                Page 4.

   5                Page 5.

   6                Page 6.

   7                What I'm going to do, again, to try to move this

   8    along because we have 50 of these.                         Just going to scroll

   9    through the pages.            If there's something there you want to

  10    point out, we'll stop.               But, otherwise, we'll go through.

  11                THE WITNESS:             Thank you.

  12                MR. RAMSEYER:              Hold it right there on 53.

  13                Let's blow this up.

  14    BY MR. RAMSEYER:

  15    Q.   This is April 27 of 2016.                      Can you read that, please.

  16    A.   Yes, sir.         "Patient takes and tolerates prescription well

  17    without issue.         Patient reports moderate control of pain this

  18    month.   He believes four OP-ER -- I guess that means Opana ER,

  19    "40 milligrams would better control his pain since he reports

  20    his tolerance is 'very high'."

  21    Q.   What does that tell you as a doctor?

  22    A.   This tells me that the physician is just simply capturing

  23    what the patient is telling him.                       The patient is telling him

  24    that, for reasons that are not clearly documented, his

  25    self-reported pain was worse this month, and the patient



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 35 of 195 Pageid#:
                                   10161
                                                                                                              36



   1    believes that he needs more narcotic medication and that he

   2    has -- and this is because he has a high tolerance.

   3                  This is, in my opinion, inconsistent with a patient

   4    who is struggling from a severe pain problem.                                  And to this

   5    date, looking at this record, I still don't even understand

   6    what the patient's diagnosis is that would justify anything

   7    close to this level of medication.                         So it concerns me a great

   8    deal that this is used as justification to increase what's

   9    already high doses of opiates.

  10    Q.    And the doctor may or may not increase it.                                   But what does

  11    it tell you about the patient?

  12    A.    I'm not sure what it says about the patient.                                    It concerns

  13    me because, in general, this kind of behavior on behalf of a

  14    patient is consistent with a patient who is struggling with

  15    some type of opiate use disorder or addiction to their

  16    medications that's perhaps using it for non-medical purposes.

  17    Q.    Okay.     And can you explain to the jury the difference

  18    between a pain patient and a pain medicine patient, as you see

  19    it?

  20    A.    The way I would describe it is this.                              When you're working

  21    in this space as a physician, it's very, very important for

  22    you to be able to differentiate between a person that has a

  23    pain problem versus a person that has a pain medicine problem.

  24    These are different people with very different problems.                                        And,

  25    frankly, they behave and act in very different ways.                                         To put



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 36 of 195 Pageid#:
                                   10162
                                                                                                            37



   1    it simply, a person who has a pain medicine problem, who is

   2    struggling with addiction, who is perhaps diverting their

   3    medications to others, will, frankly, behave over time like a

   4    person who is doing exactly that.

   5                 A person who is struggling with a legitimate and

   6    severe pain problem will act in a very different way and it

   7    will be consistent with a person who is struggling with a pain

   8    problem.     So I think it's very important for a doctor to be

   9    able to very quickly and early in this type of relationship

  10    differentiate between a person who has a pain problem and a

  11    pain medicine problem.                They act different.                   They need

  12    different treatment plans.                    They need different direction and

  13    it's critical to be able to make that difference.

  14                 What I'm looking at on this paper, on this page, and

  15    really throughout this record, are people that are struggling

  16    with pain medicine problems.                     There's very little in any of

  17    the documentation of significant pain problems.

  18    Q.     All right.         So if it's a pain patient, they're going to a

  19    doctor to have their pain treated or to have their problem

  20    treated, how would they act that would be different?

  21    A.     Well, they would want to know what's wrong.                                    They'd want

  22    to know, first of all, what's wrong?                            Why does it hurt so bad

  23    that I have to take hundreds of milligrams of morphine per

  24    day?   They would want to know what's wrong.                                They'd want to

  25    know what can be done about the problem so that they don't



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 37 of 195 Pageid#:
                                   10163
                                                                                                         38



   1    have to rely on huge doses of opiates and narcotics on a daily

   2    basis.

   3                 That fundamental wish would drive their behavior and

   4    they would be seeking not just ways to mask the pain with

   5    narcotics, but to treat the underlying condition and improve

   6    that and their overall health in the process.

   7    Q.    All right.

   8                 MR. RAMSEYER:              All right.            If we can go to page 154.

   9    When we get to 154, I'd ask you to stop.

  10                 Stop there.             Let's talk about that real quick.                        This

  11    is 93.

  12                 Again, this is -- highlight that.                               Discharge summary

  13    dated September 10, 2015.

  14    BY MR. RAMSEYER:

  15    Q.    And again, these are not Schedule III narcotics; correct?

  16    A.    That's right.

  17                 MR. RAMSEYER:              Okay.        If we can go to the next page.

  18    Page 94.

  19                 Okay.        Let's stop there.                 96.

  20    BY MR. RAMSEYER:

  21    Q.    This is that same date.                    Those are Schedule II narcotics;

  22    correct?

  23    A.    Yes, they are.

  24                 MR. RAMSEYER:              All right.            Go ahead.

  25    ///



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 38 of 195 Pageid#:
                                   10164
                                                                                                              39



   1    BY MR. RAMSEYER:

   2    Q.   Now, again, here's the Initial Pain Assessment Tool.

   3    Again, it's Angel Smithers.                    And then there appears to be

   4    handwriting by somebody else, maybe Dr. Smithers.

   5                 Again, does -- it says down here that, "Patient

   6    reports poor pain control."                    Doesn't that mean he should just

   7    get controlled substances?

   8    A.   No.     What are we prescribing controlled substances for in

   9    the first place to this person?                        What's wrong?              What's the

  10    problem?     What's the diagnosis?                     The patient is simply

  11    reporting it to the doctor and the doctor is just copying on

  12    to the chart where the patient says it hurts.                                   That's far from

  13    a diagnosis of what's wrong.                     Pain is a symptom.                   It's not a

  14    diagnosis in and of itself.

  15                 MR. RAMSEYER:              All right.            Go to the next page.

  16                 And page 114 is a checklist for long-term opioid

  17    therapy.     Stamp marks for September 10th.                             Handwritten

  18    October 8.

  19    BY MR. RAMSEYER:

  20    Q.   Any outcomes on those?

  21    A.   Nothing in the outcomes.

  22                 MR. RAMSEYER:              All right.            Okay.        As we come to 154.

  23                 Could we go back one more please.                               153.

  24    BY MR. RAMSEYER:

  25    Q.   This patient did not bring bottles or meds again.                                        Dated



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 39 of 195 Pageid#:
                                   10165
                                                                                                      40



   1    November 10, '16.           Do you see that?

   2    A.   Yes, sir.

   3                MR. RAMSEYER:              Then we go to 154.

   4    BY MR. RAMSEYER:

   5    Q.   So this is second non-RXD.                       The drug testing

   6    consistencies authorizing illicit substance.                                 Do you see that?

   7    A.   Yes, sir.

   8    Q.   So does this indicate knowledge that he tested positive

   9    for Buprenorphine at some point; is that correct?

  10    A.   That's correct.

  11    Q.   And Buprenorphine, that's a Schedule II controlled

  12    substance that's used to treat people with drug addiction; is

  13    that right?

  14    A.   It's one of its main uses is exactly that.

  15    Q.   And Dr. Smithers was not prescribing Buprenorphine for

  16    him, was he, according to the records?

  17    A.   No, according to the records, he was not.

  18                MR. RAMSEYER:              So here, if you go down here to 155.

  19                Zoom that in.

  20    BY MR. RAMSEYER:

  21    Q.   This is one of these compliance reports.                                  It indicates

  22    UDT failure for oxazepam.                  Is that A. Benitez?

  23    A.   Yes, it's Benitez.

  24    Q.   This first failure, that's actually before he was even a

  25    patient to Dr. Smithers, according to the records; correct?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 40 of 195 Pageid#:
                                   10166
                                                                                                       41



   1    A.    Yes, sir.

   2                  MR. RAMSEYER:              Okay.        Next page.

   3    BY MR. RAMSEYER:

   4    Q.    So there's a sticky note here.                           "Going to decrease the

   5    OC-IR," OxyContin IR, "to 30 if bottles not brought."

   6                  Doesn't that show the doctor is trying to do the

   7    right thing?         Everything is legitimate.                        He's going to

   8    decrease the dose if he doesn't bring the bottles in.

   9    A.    No.     It sounds punitive.                   But the entire thing is

  10    predicated on no sound understanding or assessment of the

  11    patient's underlying condition.                         So I think it tells me very

  12    little about what the doctor's intentions are.

  13                  MR. RAMSEYER:              All right.            Go through.

  14                  Next page.

  15                  Let's stop at page 172.

  16    BY MR. RAMSEYER:

  17    Q.    So if you look at your chart, 107, for Frank Blair, if

  18    you look at Counts 41, 42.

  19    A.    Yes, sir.

  20    Q.    Does that indicate he was prescribed oxycodone and

  21    oxymorphone on July 21st of 2016?

  22    A.    Yes, it does.

  23    Q.    And if you look down here at -- this is --

  24                  MR. RAMSEYER:              Let me zoom up in here first.

  25    ///



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 41 of 195 Pageid#:
                                   10167
                                                                                                      42



   1    BY MR. RAMSEYER:

   2    Q.   Lab report sample for August 18th.                              Do you see that?

   3    A.   Yes.      August 18th, 2016, urine sample.

   4    Q.   Okay.       And if we go down here, what does it say about the

   5    oxycodone that he was prescribed?

   6    A.   So the urine was analyzed for the presence of oxycodone

   7    and noroxycodone.            But it was not there.

   8    Q.   What does that mean?

   9    A.   This means for three to four days there was no evidence

  10    that this person took oxycodone.

  11                 MR. RAMSEYER:              Okay.        Go 174.

  12                 Let me back up.

  13    BY MR. RAMSEYER:

  14    Q.   So according to your chart, 107, when that lab test on

  15    August 18th showed negative for oxycodone, does he get a

  16    prescription for oxycodone the next month?                                 Well, the next

  17    month, meaning the next time we have him, which would be

  18    October.

  19    A.   Yes, that's correct, he does.

  20    Q.   Okay.       It's a smaller dose, but it's still oxycodone; is

  21    that correct?

  22    A.   It's --

  23    Q.   If you look at the October --

  24    A.   It's the same dose per pill, it's a smaller quantity.

  25    Q.   Right.       And the oxycodone continues for Frank Blair until



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 42 of 195 Pageid#:
                                   10168
                                                                                                              43



   1    March of 2017; is that correct?

   2    A.   Yes, that's correct.                  March 2, 2017, is the last

   3    prescription you see for Frank Blair.

   4    Q.   So when your patients are being prescribed heavy duty

   5    controlled substances and they're negative for it, what does

   6    it tell you is happening?                  What are the two different options?

   7    A.   Well, the two options are that -- what it indicates, as I

   8    said, is that the patient has not taken the medication at

   9    least three to four days.                  It raises concerns whether indeed

  10    the patient is taking it at all.                       These medications have a

  11    high value for people who want to abuse them.                                  It's easily

  12    diverted to others.             So it raises some serious questions

  13    whether the patient has diverted these medications.                                          Or the

  14    other scenario is that driven by profound addiction, they

  15    consumed all of the medication's month's supply in much

  16    shorter time and ran out of the medication.

  17    Q.   So under either of those circumstances is the right thing

  18    to do to keep giving them Schedule II controlled substances?

  19    A.   Not at all.

  20                MR. RAMSEYER:              All right.            Sorry, back up to

  21    page 175, please.

  22    BY MR. RAMSEYER:

  23    Q.   So this is one where we got a positive for Buprenorphine

  24    on page 175.       Again, not prescribed by Dr. Smithers, according

  25    to the records; correct?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 43 of 195 Pageid#:
                                   10169
                                                                                                          44



   1    A.   That's correct.

   2    Q.   Okay.      And if we can go to the date.                           Collected on

   3    July 21st, and reported on July 26; correct?

   4    A.   That's correct.

   5    Q.   All right.          So down here it shows on August 18th,

   6    Dr. Smithers's notes indicate -- that second part.                                      Patient

   7    reports taking Suboxone from friend while staying --

   8    something.

   9    A.   It's with mom.             A "C" with a line over it, it means

  10    "with".

  11    Q.   "With mom and had left his prescription at home."

  12    A.   Yes.     That's how I interpret it.

  13    Q.   So, again, what does that tell you is going on here?

  14    A.   So, strictly speaking, it means -- it would appear that

  15    this person took some kind of trip to stay with his mom and

  16    had left his medications behind.                       And instead, he had borrowed

  17    a friend's similar, not the same medication, Suboxone, and

  18    that's why it showed up in his urine drug screen.

  19                 To me, this is a sort of prime example of the kind

  20    of behavior that you would see in a person that has a drug

  21    addiction or opioid use disorder and not the kind of behavior,

  22    quite the opposite, from someone you would see that struggles

  23    with a legitimate and severe pain problem.                                People with a bad

  24    pain problem understand the severity of their condition and

  25    the severity of the fact that they have to rely on narcotic



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 44 of 195 Pageid#:
                                   10170
                                                                                                             45



   1    medications on a daily basis and manage that condition.

   2    They're very careful about those medications.                                   They want to

   3    make sure that those medications are kept secure, with them on

   4    their person so that they don't run out.                               And they are very

   5    afraid of sharing those medications or taking medications from

   6    other people.

   7                 Meanwhile, people who -- whose underlying problem is

   8    an opiate use disorder, an addiction problem, would behave --

   9    their behavior is much more consistent with what we're reading

  10    here.

  11    Q.      All right.        That's even assuming he's telling the truth;

  12    right?

  13    A.      That's true.         If what you're reading here is often true.

  14                 MR. RAMSEYER:              Go to page 169, please.

  15                 It's earlier on the chart but it's later in time.

  16    So we've already talked about the positive Buprenorphine on

  17    July 21st.      So this is November 10th.                         If we go up here, it

  18    shows November 10th.

  19                 And if we go to the next page, 70.

  20                 Next page.

  21                 I'm sorry, if you can go back one page, please.

  22                 So here.          Pull that up, please.

  23    BY MR. RAMSEYER:

  24    Q.      So back on August 8th, he tested positive for -- excuse

  25    me, he tested negative for oxycodone back in August.                                          Kept



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 45 of 195 Pageid#:
                                   10171
                                                                                                              46



   1    getting oxycodone.            This is a test from November, and, again,

   2    he's negative for oxycodone, the drug that's being prescribed

   3    to him; is that correct?

   4    A.   That's correct.

   5                MR. RAMSEYER:              All right.            If we go to page 163.

   6                And if we can blow that up please.

   7    BY MR. RAMSEYER:

   8    Q.   We can see it was reported on February 6, 2017.                                         Again,

   9    he's negative for oxycodone; correct?

  10    A.   That's correct.

  11    Q.   And it's still being prescribed to him; correct?

  12    A.   That's correct.

  13                It appears that the doctor's note next to the

  14    negative finding in this case implies a PRN, meaning that the

  15    doctor was accepting the negative results and the excuse for

  16    the negative result being that the medication is prescribed as

  17    needed.   And so it would appear that the doctor's documenting

  18    the decision-making process as being that he was assuming the

  19    patient just simply hadn't taken the medication for a number

  20    of days and, therefore, he's not seeing the -- not seeing the

  21    importance of this negative finding.                           Especially repeatedly,

  22    if the patient wasn't taking --

  23    Q.   I was going to show you on your chart, 107.

  24    A.   Yes, sir.

  25    Q.   If you go to Count 52, which would be the prescription



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 46 of 195 Pageid#:
                                   10172
                                                                                                                47



   1    that was issued prior to this -- or, no, I'm sorry.                                          It would

   2    be 50, Count 50.

   3    A.   Yes, sir.

   4    Q.   So it shows he was prescribed 20 oxycodone 20-milligram

   5    pills the month before; is that correct?

   6    A.   Yes, that's correct.

   7    Q.   So that would be -- he wouldn't take one every day;

   8    correct? if it was 20 for 30 days?

   9    A.   If it was 20 for 30 days it wouldn't be every day.

  10    Q.   Should it be in his system, given the continued

  11    prescribing of those?

  12    A.   Yes, at some point it should.                         He's taking the medication

  13    chronically.       If it's not in the system repeatedly, the

  14    question is where are the pills?                       Are they being all used up

  15    in the beginning?           Are they just sitting and accumulating in

  16    bottles not being used?                There's no documentation of

  17    ultimately where these pills are.                        It's just a notation by the

  18    doctor that since it's prescribed as needed, then he's not

  19    anticipating that it needs to be in the urine screen.

  20                MR. RAMSEYER:              All right.            We can go back to 172,

  21    which I think is where we were, and finish this chart.

  22                173.

  23                174.

  24                Keep going, please.

  25                If I can go back.                 Go back one slide, I'm sorry.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 47 of 195 Pageid#:
                                   10173
                                                                                                      48



   1                 Go back one more page, please.

   2    BY MR. RAMSEYER:

   3    Q.   So up at the top here where it says "medications

   4    prescribed".

   5    A.   Yes.

   6    Q.   So that would be the prescriptions issued by

   7    Dr. Smithers; is that right?

   8    A.   That's correct.

   9    Q.   And one of them is Fioricet which is another controlled

  10    substance that includes butalbital.

  11    A.   That's correct.

  12    Q.   It indicates negative for that.

  13    A.   That's correct.

  14                 MR. RAMSEYER:              All right.            So we go to FB-2.

  15    BY MR. RAMSEYER:

  16    Q.   So it shows the doctor actually at some point discharged

  17    Frank Blair; March 29 of 2017?

  18    A.   Yes, sir.

  19    Q.   And gave him a titration dose, he says.

  20                 MR. RAMSEYER:              So if we can go to the next page.

  21    BY MR. RAMSEYER:

  22    Q.   So in your opinion does that make all those prescriptions

  23    he issued legitimate and within the scope of professional

  24    practice because at some point he discharged the patient?

  25    A.   No.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 48 of 195 Pageid#:
                                   10174
                                                                                                        49



   1    Q.   Okay.      Why not?

   2    A.   Because the decision to start or continue these

   3    medications was based on a significant insufficient evaluation

   4    of the patient's condition.                   The whole premise of this

   5    relationship is based on no foundation.

   6                 MR. RAMSEYER:             Okay.        We go on through this file.

   7    Just keep going.

   8                 Wait a minute.              Back up on that page.                     I'm sorry.

   9                 So one page, page 9.

  10    BY MR. RAMSEYER:

  11    Q.   So this shows this guy is from Lenore, West Virginia.

  12    Did you notice that these patients seem to be traveling great

  13    distances to see Dr. Smithers?

  14    A.   Yes, I did.

  15    Q.   Anything about that seem unusual to you?

  16    A.   Yes.     I mean, the question is why would folks have to

  17    travel hours and hours across state lines to see Dr. Smithers?

  18    It's hard to imagine a medical reason for that.

  19    Q.   Okay.

  20                 MR. RAMSEYER:             All right.            Is there an FB-3?

  21                 So that's it for Frank Blair.

  22    BY MR. RAMSEYER:

  23    Q.   Again, based on that chart, your review of it, those

  24    prescriptions issued to Frank Blair, were they for a

  25    legitimate medical purpose or within the scope of professional



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 49 of 195 Pageid#:
                                   10175
                                                                                                             50



   1    practice?

   2    A.      No, they were not.

   3    Q.      All right.

   4                 THE COURT:            Mr. Ramseyer, why don't we take a break

   5    now.

   6                 Ladies and gentlemen, if you'll follow the bailiff

   7    out, please.        We'll take a break.

   8            (Proceedings held in the absence of the jury.)

   9                 THE COURT:            Mr. Ramseyer, let me just discuss with

  10    you a little bit about how we're going about this.                                       We've got

  11    2 of 50.

  12                 MR. RAMSEYER:              Your Honor, I don't intend to go at

  13    the same pace with the other ones.                          I thought it was important

  14    to show what's in these files.                       Then I intended to ask him:

  15    During your review of the other files, would you find similar

  16    things or those characteristic of that?                              Then I intended to

  17    point out certain things in those other files.

  18                 THE COURT:            All right.            Then that will be very good.

  19                 MR. RAMSEYER:              Thank you.

  20                 THE COURT:            All right.            If there's nothing further,

  21    then we'll be in recess.

  22            (Proceedings suspended at 10:23 a.m. and resumed at 10:57

  23    a.m.)

  24                 THE COURT:            Are we ready for the jury?

  25                 MR. RAMSEYER:              Yes, Your Honor.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 50 of 195 Pageid#:
                                   10176
                                                                                                          51



   1                 THE COURT:            All right.            We'll have the jury in,

   2    please.

   3         (Proceedings held in the presence of the jury.)

   4                 THE COURT:            All right.            We're ready to go again.

   5                 MR. RAMSEYER:              Thank you, Your Honor.                      I promise I

   6    will move faster.

   7                 So as to Steve Blevins, if we could go to SB-2.

   8    BY MR. RAMSEYER:

   9    Q.   So, Dr. Bassam, you reviewed all these charts previously;

  10    correct?

  11    A.   That's correct.

  12    Q.   So I'm not going to go through into every single page.

  13    I'm just going to point out a couple things.                                  So on SB-2, the

  14    chief complaint.           It's right here.

  15    A.   Yes, sir.          Pain all over.

  16    Q.   Does that mean he gets controlled substances?

  17    A.   No.

  18    Q.   And you reviewed that chart.                         Were those prescriptions to

  19    Steve Blevins for legitimate medical purpose and within the

  20    scope of professional practice?

  21    A.   In my opinion they were not.

  22                 MR. RAMSEYER:              All right.            Next is Geneva Bowman.

  23                 And as to that, if we could go to page GB-64.

  24                 Next page, please.

  25                 Next page.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 51 of 195 Pageid#:
                                   10177
                                                                                                            52



   1                 Keep going, please.

   2                 Go down here.              If we could highlight that.

   3                 This is on GB-68.

   4    BY MR. RAMSEYER:

   5    Q.   So it indicates for Ms. Bowman, back in 2013 she tested

   6    positive for hydrocodone.                   She has an old prescription

   7    warning:     Next time would be a failure; is that correct?

   8    A.   Yes.

   9    Q.   Again, that would be before she even saw Dr. Smithers;

  10    correct?

  11    A.   Yes, sir, that's correct.

  12    Q.   Then in October '14, she had a failed drug screen for

  13    being negative for morphine and oxycodone; do you see that?

  14    A.   Yes, I do.

  15    Q.   Down here is this interesting note.                               July 20, 2015.         Can

  16    you read that?

  17    A.   "Patient seen for first time today since Charleston

  18    Clinic closure.           Unable to find old file, so."

  19    Q.   That's dated 7-20 of '15; is that correct?

  20    A.   Yes, it is 7-20-15.

  21    Q.   And if you look at the prescriptions for Geneva Bowman,

  22    the counts charged begin in October of 2015; is that correct?

  23    A.   That's correct.

  24    Q.   And they continue all the way to July of 2016; is that

  25    correct?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 52 of 195 Pageid#:
                                   10178
                                                                                                      53



   1    A.      That's correct.

   2                 MR. RAMSEYER:              And if we can go to GB-70.

   3                 70.      That's 60.            I'm sorry.

   4                 Sorry, that's not the page I was looking for.

   5                 So might be 69.

   6    BY MR. RAMSEYER:

   7    Q.      In any event, as to Geneva Bowman -- and let me ask you

   8    this.    On some of these charts, I'm going to point out failed

   9    urine drug screens, things like that.                             Just assume they didn't

  10    fail any drug screens, like all their urine drug screens were

  11    good, all their PMPs were good, would these prescriptions be

  12    for legitimate medical purpose and within the scope of

  13    professional practice?

  14    A.      No, they would not.

  15    Q.      And why is that?

  16    A.      Because they weren't for a legitimate medical purpose in

  17    the first place.           There's no documentation of any significant

  18    pathology that a physician would reasonably assume is causing

  19    severe pain.        Furthermore, there is no other attempt made to

  20    make an accurate diagnosis or offer -- examine a patient and

  21    offer an accurate diagnosis and treatment plan.

  22    Q.      Are these patients being helped in the way a physician

  23    would help a patient?

  24    A.      Not in my opinion, no.                 They're not being helped, not in

  25    the way a physician takes care of a patient.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 53 of 195 Pageid#:
                                   10179
                                                                                                      54



   1    Q.   So, again, the prescriptions -- to save time, I'm not

   2    going to ask you as to each patient.                            We'll wait until we get

   3    to the end and you've actually testified about all of them

   4    before.

   5                 MR. RAMSEYER:              So let's move on to Jason Bowman.

   6                 So for Jason Bowman, page 37.

   7                 Again, highlight that, please.

   8    BY MR. RAMSEYER:

   9    Q.   Patient says -- so does it indicate the Opana was

  10    prescribed twice a day, but he took it -- is that three times

  11    a day?

  12    A.   Three times a day.

  13    Q.   For 14 days.

  14    A.   For 14 days.

  15    Q.   Due to pain.            Is that right?

  16    A.   That's correct.               "This past month due to increased pain,

  17    patient reports it's possibly due to increased activity and

  18    change in the weather, pain in the neck and midback is

  19    continued and concerning to her because it has worsened."

  20    Q.   It's probably him; right?                       Concerning to him?

  21    A.   Him, sorry.           He feels it has worsened.

  22    Q.   That was on November 12, 2015.                           Again, is that a reason

  23    to change the dose or even continue the patient on these

  24    drugs?

  25    A.   No.     Quite the opposite, in fact.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 54 of 195 Pageid#:
                                   10180
                                                                                                        55



   1    Q.      Okay.    So what happens, he comes in on November 12 with

   2    that situation.           And prior to that on September 11th, he had

   3    received morphine sulfate 15 milligrams, 90 pills, and

   4    oxycodone 30 milligrams, 90 pills.                          And the doctor puts him on

   5    oxymorphone 30 milligrams; is that right?

   6    A.      So he increases the medications.

   7    Q.      Right.    Is that on the chart?

   8    A.      Yes, it is on the chart.

   9    Q.      And on October -- excuse me, on December 14th, he

  10    increases the oxymorphone from 30 milligrams to 40 milligrams

  11    per day -- I mean, per pill; is that correct?                                   That would be

  12    Count 84.

  13    A.      Count 84 is for oxymorphone 40 milligrams, 90 pills for

  14    30 days.       That represents an increase from the prior

  15    prescription of oxymorphone, which was for 30 milligrams per

  16    pill.

  17    Q.      All right.

  18                    MR. RAMSEYER:           If we could go to JB-119, please.

  19    BY MR. RAMSEYER:

  20    Q.      And this shows medications prescribed.

  21    A.      Yes.    Oxycodone, oxymorphone, as well as Neurontin and

  22    Zanaflex.

  23    Q.      All right.        And the patient is positive for

  24    Buprenorphine.

  25    A.      That's correct.            That's a controlled substance that was



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 55 of 195 Pageid#:
                                   10181
                                                                                                             56



   1    not prescribed by the doctor.

   2    Q.   And that was June 14th of 2016.                            Does he continue to get

   3    drugs into July and August?

   4    A.   Yes, he does.

   5    Q.   Continues to get oxycodone and oxymorphone; is that

   6    correct?

   7    A.   That's correct.               And the oxycodone on this urine drug

   8    screen, June 14, 2016, is also noted to be negative.

   9    Q.   So he's not positive for the drug he's taking.                                           He's

  10    positive for some drug he's not being prescribed; is that

  11    right?

  12    A.   Yes, that's correct.

  13                 MR. RAMSEYER:              All right.            Let's go to Deborah

  14    Brown.

  15                 On page 1, it's an MRI.

  16    BY MR. RAMSEYER:

  17    Q.   So let me ask you this.                     Just as a general matter, if a

  18    person gets an MRI, does that mean they should be getting

  19    Schedule II controlled substances?

  20    A.   No, not necessarily.                   Not automatically, certainly not.

  21    Q.   Because sometimes an MRI shows that nothing is wrong.

  22    A.   An MRI shows a very detailed picture of the anatomy in

  23    question that you're looking at.

  24    Q.   Right.       But, I mean, it could show nothing wrong or it

  25    could show something, there's something there, but it doesn't



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 56 of 195 Pageid#:
                                   10182
                                                                                                           57



   1    justify controlled substances; right?

   2    A.      Yes, that's accurate.                 That's correct.

   3    Q.      So if you look at the report here, this was dated

   4    February 11 of 2014.               And Deborah Brown comes to Dr. Smithers,

   5    according to the chart, on August 31st of 2015.                                     So that's

   6    about a year and a half after that; is that right?                                       Go from

   7    February '14 to August of '15?

   8    A.      Yes.   My first prescription for Deborah Brown on my page

   9    is --

  10    Q.      September 1.

  11    A.      September 1, 2015, that's correct.

  12    Q.      Correct.      Okay.        And if you look at the MRI report, if

  13    you go down to the impression down here, it says, "Mild

  14    multi-level spondylosis."

  15    A.      Yes, that's correct.

  16                   MR. RAMSEYER:            Okay.        And if we go to the next page.

  17                   And go to the next page, please.

  18    BY MR. RAMSEYER:

  19    Q.      So this is another one, radiology report.                                 Go to the

  20    impression of the radiology report, what does it show?

  21    A.      No acute abnormality.

  22    Q.      So what do these MRIs and X-rays tell you?

  23    A.      Very little.         I would point out that this is a

  24    48-year-old female at the time of the MRI that was previously

  25    looked at.      On the screen right now is an X-ray of the hip



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 57 of 195 Pageid#:
                                   10183
                                                                                                          58



   1    that shows no acute abnormality.                        But you have to appreciate

   2    that these MRIs are very, very detailed pictures.                                      And in this

   3    case of a person's spine of a 48-year-old, nobody, practically

   4    nobody above the age of about 30 has a perfect looking spine.

   5    So it would be unusual, in fact, to see an MRI of someone who

   6    is 48 of their spine and have zero evidence of any

   7    degeneration or aging.

   8                 So what's reported on that MRI, and we don't have

   9    the benefit of the pictures, but what the radiologist has

  10    interpreted and reported is entirely consistent with a normal

  11    degenerative aging of a 48-year-old's spine and would

  12    certainly not be an appropriate basis or justification for the

  13    prescription of high-level chronic narcotics.

  14                 MR. RAMSEYER:              All right.            Let's go to Clayton

  15    Colegrove.

  16                 CC-1, page 18, please.

  17    BY MR. RAMSEYER:

  18    Q.   And up here where it talks about the pain.                                     It says, "I

  19    hurt all the time."              So, again, is that justification for

  20    controlled substances being issued to him repeatedly?

  21    A.   No.     Not an isolation like this.                          That by itself is not

  22    justification for narcotics.

  23                 MR. RAMSEYER:              If we can go to CC-1, page 9.

  24    BY MR. RAMSEYER:

  25    Q.   And, again, he's positive for Buprenorphine; is that



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 58 of 195 Pageid#:
                                   10184
                                                                                                           59



   1    correct?

   2    A.   That's correct.

   3    Q.   Again, according to Dr. Smithers's records, he's not

   4    being prescribed Buprenorphine, is he?

   5    A.   That's correct.

   6    Q.   And it's a Schedule III controlled drug; correct?

   7    A.   It is.

   8    Q.   After that he gets prescriptions in July, August,

   9    November of 2016; is that correct?

  10    A.   That's correct.

  11    Q.   For oxycodone and oxymorphone; is that right?

  12    A.   Yes, sir.

  13                 MR. RAMSEYER:              If we go to Janet Craycraft.                          On

  14    page 2.    Here it says --

  15                 Go down, I'm sorry.                   Wrong part.

  16                 It's this one.

  17    BY MR. RAMSEYER:

  18    Q.   So the patient says they're taking drugs not prescribed

  19    for you.

  20    A.   Yes.

  21    Q.   Is that a red flag of potential abuse?

  22    A.   It is a red flag.

  23                 MR. RAMSEYER:              All right.            So let's go to Timmy

  24    Damron.    To TD-19.

  25                 It's another urine drug screen.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 59 of 195 Pageid#:
                                   10185
                                                                                                               60



   1                 Scroll back out.                 I'm sorry.

   2                 The date, May 19th, 2015.                        I should go to here.                So

   3    it shows it's actually a lab report from Hope Clinic in

   4    Wytheville, dated collected on May 19 of 2015.

   5                 And if you could go to the next page.

   6                 Go to 19, I'm sorry.

   7    BY MR. RAMSEYER:

   8    Q.      So drugs prescribed are oxycodone and gabapentin; do you

   9    see that?

  10    A.      Yes, sir.

  11    Q.      And down here it shows positive for hydrocodone.                                      So that

  12    would be a drug not prescribed; correct?

  13    A.      That's correct.            That was not prescribed.

  14    Q.      Again, that's a red flag of someone that's abusing drugs?

  15    A.      It is.

  16                 MR. RAMSEYER:              Hassel Daniels.                If we can go to

  17    page 120.

  18                 I'm sorry, it's just HD-120, not HD-1.                                   Just HD.

  19                 So it says, "Darryl Williams gave this fax number to

  20    send my information from Hassel Daniels's birth date," blah

  21    blah.

  22    BY MR. RAMSEYER:

  23    Q.      Now, doctor, when you made your opinion that these

  24    prescriptions were not within the scope of professional

  25    practice and they weren't for a legitimate medical purpose,



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 60 of 195 Pageid#:
                                   10186
                                                                                                         61



   1    did you base that just on your review of the files?

   2    A.   Yes, sir, that's all I had.

   3    Q.   I want to tell you some facts that came out in evidence

   4    and ask if that changes your opinion in any away.                                     There's

   5    been evidence introduced that Darryl Williams would send money

   6    to Dr. Smithers to pay for the office visits of other

   7    patients.     Would that change your view of whether these were

   8    for legitimate medical purpose or not?

   9    A.   No, it wouldn't.

  10                MR. WILLIAMS:              Your Honor, I would object as to

  11    speculation.

  12                THE COURT:            Well, I'll overrule the objection.

  13                I guess, Mr. Ramseyer, if you would -- I think it

  14    would be more proper to ask the witness if he assumed.                                       I

  15    mean, whether or not the facts introduced into evidence will

  16    be accepted is not known.

  17                MR. RAMSEYER:              Thank you, Your Honor.

  18    BY MR. RAMSEYER:

  19    Q.   So, Dr. Bassam, if there were -- just for the sake of

  20    argument, if you assume that Darryl Williams was sending money

  21    to Dr. Smithers to pay for other patients' office visits, some

  22    of these patients we've been talking about, would that change

  23    your opinion in anyway?

  24    A.   I'm assuming these are unrelated people, so it would only

  25    enforce my opinion.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 61 of 195 Pageid#:
                                   10187
                                                                                                     62



   1    Q.   All right.          And let me ask you.                   You've reviewed files

   2    before for other doctors?

   3    A.   Yes, sir.

   4    Q.   In reviewing these files of Dr. Smithers, is it a close

   5    call as to whether it's within the scope of professional

   6    practice?

   7    A.   No, in my opinion it's not a close call.

   8    Q.   All right.

   9                MR. RAMSEYER:              So for Hassel Daniels, let's go to

  10    September 5th of 2016.               And that would be page HD-20.

  11    BY MR. RAMSEYER:

  12    Q.   All right.          So if you look at chart 107 that you have

  13    there, the exhibit, Hassel Daniels has been receiving

  14    oxycodone every month from April 28, June 2nd, June 30th,

  15    August 4th, September 5th.                   And on September 5th he's tested

  16    for oxycodone and he's negative; correct?

  17    A.   That's correct.

  18    Q.   He's also been prescribed oxymorphone.                                 He's positive for

  19    that; correct?

  20    A.   That's correct.

  21    Q.   So the next visit, or the next prescription appears to be

  22    November 14th, and he gets oxymorphone 60.                                So, again, a

  23    negative oxycodone screen.                   What does that tell you when

  24    you're getting a prescription for oxycodone?

  25    A.   It's concerning.               It should be there.                   He's prescribed 45



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 62 of 195 Pageid#:
                                   10188
                                                                                                       63



   1    tablets of oxycodone to be taken for 30 days.                                   And assuming

   2    that this person has pain on an every-day basis as they're

   3    purporting, then one would anticipate that medication to be

   4    there.   Instead, it's not there, meaning he hadn't taken it

   5    for at least three to four days.

   6                 MR. RAMSEYER:              All right.            Let's go to Robert

   7    Daniels.

   8                 So let's go to RD-41.

   9                 RD-41, please.

  10    BY MR. RAMSEYER:

  11    Q.   Again, looking at your chart 107.                             He's been receiving

  12    oxycodone and oxymorphone since September 2015.                                     This lab

  13    report is dated December of 2015.                         Do you see that?

  14    A.   Yes.

  15                 MR. RAMSEYER:              All right.            I'm going to go then to

  16    the bottom of that page.

  17                 Can we go to page 41, please.

  18                 Can we scroll down.

  19                 I'll need to get the original.

  20                 Just going to the next page, if you don't mind.

  21                 Go to the next page.

  22                 All right.

  23                 We'll get the original for the jury.

  24    BY MR. RAMSEYER:

  25    Q.   But assuming that on December 21st he was negative for



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 63 of 195 Pageid#:
                                   10189
                                                                                                             64



   1    oxycodone.       Again, she continued to get these drugs?

   2    A.    Yes.      Despite being negative on the urine screen, the

   3    prescribing of medication continues.

   4    Q.    And should that happen?

   5    A.    No.     There should be a much more thoughtful process as to

   6    figuring out why the abnormal drug screen.

   7                  MR. RAMSEYER:              All right.            Let's go to Donna Dotson.

   8                  Let's go to DD-2, 18.

   9                  DD-2, page 18, please.

  10                  Actually, skip that.                    Let's go to DD-2, page 30.

  11                  And this is one of these Brief Pain Inventories.

  12    You've already testified this isn't really that useful.                                        But

  13    let me go to the end of that.

  14                  So if we go to page 31.

  15                  Page 32.

  16                  Page 33.

  17    BY MR. RAMSEYER:

  18    Q.    And down here for "reviewer," does it indicate anybody

  19    has even reviewed it?

  20    A.    No, it would appear not.

  21                  MR. RAMSEYER:              All right.            And if we could go to

  22    DD-2, page 24.

  23                  This is May 9th of 2017.                       So it's the next month.

  24    Let me go to the last page of that.

  25    ///



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 64 of 195 Pageid#:
                                   10190
                                                                                                             65



   1    BY MR. RAMSEYER:

   2    Q.   Again, does it appear anybody's even reviewed it?

   3    A.   No, it does not appear to be reviewed.

   4                 MR. RAMSEYER:              All right.            Stephen Fearin.                 Let's go

   5    to SF-7.

   6                 So let's highlight this.                       Bring that up.

   7    BY MR. RAMSEYER:

   8    Q.   So the driver's license said he's from Wallingford,

   9    Kentucky.      And according to this, his date of birth is 1988.

  10    Makes him, in 2015, 27 years old, approximately; is that

  11    right?

  12    A.   Yes, sir.

  13    Q.   Is that -- does that mean anything to you as a doctor

  14    when you're talking about controlled substances?

  15    A.   Yes, he was a young man.                      What could he possibly have

  16    that's so severe that requires high doses of narcotics?

  17                 MR. RAMSEYER:              And if we could go to SF-7.

  18    BY MR. RAMSEYER:

  19    Q.   So this is a checklist for long-term opioid therapy.

  20    Again, anything there that helps you know what's going on or

  21    what the basis for the treatment is?

  22    A.   Nothing here that would assist him that way.

  23    Q.   All right.           Again, I don't want to go through the whole

  24    file, but, in general, these files --

  25                 I won't ask that.                 I asked it before.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 65 of 195 Pageid#:
                                   10191
                                                                                                         66



   1                 MR. RAMSEYER:              Let's go to Brenda Fisher.

   2                 So if we go to BF-1, page 7.

   3    BY MR. RAMSEYER:

   4    Q.      So the medication prescribed is OC-IR?

   5    A.      Yes, sir.

   6    Q.      So she's positive for oxycodone.                          That's the first

   7    prescription we have issued is on that date, November 17 of

   8    2016.    And, again, with Brenda Fisher.                           It's November, she

   9    gets oxycodone and oxymorphone.                        December, oxycodone,

  10    oxymorphone.        January, oxymorphone.                     February, oxycodone and

  11    OxyContin.      And if you look at BF-1, page 25.                               The Brief Pain

  12    Inventory dated December 15th of 2016.

  13                 MR. RAMSEYER:              Can you scroll.

  14    BY MR. RAMSEYER:

  15    Q.      Again, does it appear that anybody has even reviewed it?

  16    A.      It would appear no one has reviewed this.

  17    Q.      What does it tell you when there's stuff in the chart and

  18    doesn't look like it's being used to guide any kind of

  19    practice?

  20    A.      It's concerning.             I mean, it's just papers on the chart

  21    that have no meaning and certainly no useful purpose,

  22    medically speaking.

  23                 MR. RAMSEYER:              All right.            Let's go to Candy George.

  24    So CG-38.

  25    ///



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 66 of 195 Pageid#:
                                   10192
                                                                                                                67



   1    BY MR. RAMSEYER:

   2    Q.    So she's been -- this is back, again, it's from Hope

   3    Clinic, May 19th of '15.                   So it's before she's seen by

   4    Dr. Smithers, but it's in his charts.

   5    A.    Yes, sir.

   6    Q.    Patient's medications prescribed, oxycodone and Zanaflex,

   7    and positive for hydrocodone.

   8    A.    Yes.      Medication which was not listed as being

   9    prescribed.

  10    Q.    Okay.       And there's a note there, "Patient advised this

  11    was an ER visit," which is in her Wytheville chart.                                            Do you

  12    see that?

  13    A.    Yes, I see that.

  14    Q.    And in August she gets MS Contin, oxycodone.                                      September

  15    she gets oxycodone, morphine sulfate.

  16                  MR. RAMSEYER:              Let's look at her New Patient Intake

  17    Form, which is CG-12.

  18    BY MR. RAMSEYER:

  19    Q.    And do you see at the bottom, again, any indication

  20    anybody's looked at it?

  21    A.    No.     No, sir.          No indication anybody has looked at it to

  22    review it.

  23                  MR. RAMSEYER:              Let's go to Bryan Harlow.                        And if you

  24    go to page 6.          And down here, if we highlight this.

  25    ///



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 67 of 195 Pageid#:
                                   10193
                                                                                                      68



   1    BY MR. RAMSEYER:

   2    Q.      "Have you ever received treatment in a methadone or

   3    Suboxone treatment center?"

   4    A.      "Yes."    The patient responded in the affirmative.

   5    Q.      Okay.    When you get treatment at a methadone or Suboxone

   6    treatment center, what's that treatment for?

   7    A.      That's for addiction to opiates, or abuse.

   8    Q.      All right.        So, according to this, Dr. Smithers is aware

   9    of this on October 1st of 2015.                        And so what does he prescribe

  10    to him on October 1st of 2015?

  11    A.      He prescribes the medications that he's addicted to.

  12    Q.      Prescribes oxycodone 30 milligrams, 60 pills, and

  13    oxymorphone 30 milligrams, 60 pills; is that right?

  14    A.      Yes.

  15    Q.      And that continues, October, November, January, another

  16    prescription in late January, February.

  17                    MR. RAMSEYER:           So if we can go to BH-31.

  18                    And highlight this.

  19    BY MR. RAMSEYER:

  20    Q.      This is dated June 12 -- or, excuse me.                               March 24th,

  21    2016.    Can you read that?

  22    A.      Yes.    It looks to be some kind of descriptions of patient

  23    reports of pain.           Number 1 is pointing to the back of the

  24    right shoulder.           And notation is made that, "Last MRI was in

  25    2013.    Since then had rotator cuff repaired.                                However, pain



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 68 of 195 Pageid#:
                                   10194
                                                                                                            69



   1    has worsened."

   2                 Another note, "Seeing new PCP this month for X-rays

   3    and/or ortho referral."

   4                 Number 2 is a description -- is pointing to the low

   5    back on the diagram.              And the notation, "Left greater than

   6    right and the symptoms the patient is describing are worse on

   7    the left."     And the doctor's note, "Seeing a neurologist for

   8    worsening pain and numbness in the low back and legs.                                        Left

   9    greater than right."

  10    Q.   All right.          And what does this mean to you?

  11    A.   This is just capturing what the patient's reporting in

  12    terms of their symptoms.                 It is also capturing what the

  13    patient is telling the physician he's planning on doing for

  14    these things.        So patient's reporting that they're going to be

  15    getting the new primary care physician sometime this month and

  16    will be asking them for X-rays to look into shoulder and

  17    perhaps a referral to an orthopedic doctor.                                And similar

  18    things are being said to the doctor about the low back and

  19    seeing a different doctor for these worsening symptoms in the

  20    low back and legs.

  21    Q.   Okay.      But what does it tell you about Dr. Smithers?

  22    What's his role as a doctor, according to these charts?

  23    A.   I'm not sure.            This is confusing to me.                       There's nothing

  24    that prevents Dr. Smithers from making an X-ray request, or an

  25    orthopedic referral, or for referring for -- get a



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 69 of 195 Pageid#:
                                   10195
                                                                                                      70



   1    consultation or testing for the worsening low back pain

   2    complaints from the patient.                    There's nothing that prevents

   3    the doctor in this encounter from following up on these and

   4    directing them.

   5    Q.   So, I mean, from the charts and things like this, what

   6    does it appear Dr. Smithers is providing?

   7    A.   Just simply documentation of the patient's report of pain

   8    and prescriptions for narcotics.

   9    Q.   All right.          And if you look to BH-24.                        So the doctor has

  10    prescribed non-controlled substances.                            What does this

  11    indicate?

  12    A.   It indicates that the non-controlled substances were not

  13    filled, only the controlled substances, the narcotics were

  14    filled of the prescriptions that were written.

  15    Q.   All right.          And what is that a sign of?

  16    A.   That's, I think, another example of the kind of behavior

  17    you would see in someone whose intent is to misuse, abuse, or

  18    divert narcotic controlled substances.

  19                MR. RAMSEYER:              All right.            That's May 23rd of 2016.

  20    Let's go to July 18th of 2016, BH-16.

  21                MR. WILLIAMS:              Your Honor.

  22                THE COURT:            Yes, sir.

  23                MR. WILLIAMS:              I'm going to object on that last

  24    question as to speculation.

  25                THE COURT:            Well, I'm going to overrule the



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 70 of 195 Pageid#:
                                   10196
                                                                                                             71



   1    objection.      The witness has shown his qualifications as a pain

   2    management expert.             But he is expressing an opinion consistent

   3    with that expertise.

   4                 MR. RAMSEYER:              All right.            Let's go ahead -- let's

   5    go to --

   6                 THE COURT:            Ladies and gentlemen, let me add to

   7    that.    Again, you are the judge of all of the testimony in

   8    this case.      I'm simply admitting that testimony for your

   9    consideration.

  10                 Go ahead, Mr. Ramseyer.

  11                 MR. RAMSEYER:              Let's go to John Greg Harlow.                         Page

  12    JHa-9.

  13                 Page 9, please.

  14                 Let's go Pamela Harlow.

  15                 Let's go to PH-1000.                    Can we do that?

  16                 Let's go to PH-6.

  17    BY MR. RAMSEYER:

  18    Q.      And it shows the medications prescribed.                                Is that

  19    diclofenac, gabapentin, oxycodone and Zanaflex?                                     Do you see

  20    that?

  21    A.      Yes, sir.

  22    Q.      May 18th, 2016.            And she is --

  23                 MR. RAMSEYER:              Go down here.

  24    BY MR. RAMSEYER:

  25    Q.      She's negative for gabapentin, negative for oxycodone,



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 71 of 195 Pageid#:
                                   10197
                                                                                                        72



   1    and positive for oxymorphone.                     Do you see that?

   2    A.   That's correct.

   3                MR. RAMSEYER:              If we can go to the next page.

   4                Next page.

   5                Next page.

   6                All right.            So she goes into a high-risk contract.

   7    Down here is this sticky note on the same page.                                    It's dated

   8    6-14 of '16.       If we can go to that, please.

   9    BY MR. RAMSEYER:

  10    Q.   It says, "Darryl Williams, OP-ER prescription from Pam

  11    Harlow on 4-22-16.            He or she will provide the original RX."

  12    What does that tell you?

  13    A.   It's hard for me to opine on this.                             Darryl Williams is

  14    not the patient that we're talking about, so I don't

  15    understand why this person has anything to do with Pam

  16    Harlow's prescriptions.

  17                MR. RAMSEYER:              All right.            If we can go to PH-12.

  18    BY MR. RAMSEYER:

  19    Q.   And it is for June 14th of '16.                           It says, "First DT

  20    inconsistency for negative meds."                        Again, what does it mean if

  21    your urine screen is showing negative if you're get -- in this

  22    case she was getting oxycodone, oxymorphone?

  23    A.   The patient's being prescribed narcotics, oxycodone and

  24    oxymorphone, for severe pain.                     And when a drug test, urine

  25    test is administered and analyzed for the presence of



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 72 of 195 Pageid#:
                                   10198
                                                                                                        73



   1    medication and there's none there, that means the patient at

   2    the very least has not taken the medication for three to four

   3    days.

   4    Q.      All right.

   5    A.      I'm sorry.        Further I would state that it should raise

   6    serious questions in the provider's mind about the ultimate

   7    disposition of these medications and how they're being used.

   8                    MR. RAMSEYER:           Okay.        If you go to HH-2, for Heather

   9    Hartshorn.

  10    BY MR. RAMSEYER:

  11    Q.      Okay.    It's got the medication record.                             Do you see that?

  12    A.      Yes, sir.

  13                    MR. RAMSEYER:           And on the little sticky note, if we

  14    could blow that up.

  15    BY MR. RAMSEYER:

  16    Q.      "Patient will bring all RXs next month, 2-20-17."

  17    A.      Yes, sir.

  18                    MR. RAMSEYER:           All right.            And if we could go to

  19    HH-70.

  20                    It's another one of those Brief Pain Inventories.

  21    This one doesn't even have a date.

  22                    Go to the next page, please.

  23                    Next page.

  24                    Next page.

  25    ///



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 73 of 195 Pageid#:
                                   10199
                                                                                                           74



   1    BY MR. RAMSEYER:

   2    Q.   Again, does it indicate any medical person's reviewed it?

   3    A.   No, sir.

   4    Q.   Not anyone.

   5                 MR. RAMSEYER:              All right.            Let's go to Bobby

   6    Hopkins.     Let's go to BH-01, page 14.

   7    BY MR. RAMSEYER:

   8    Q.   So this is an Agreement For Opioid Maintenance Therapy.

   9    Do you see that?

  10    A.   Yes.

  11                 MR. RAMSEYER:              And you can go to page 15.

  12    BY MR. RAMSEYER:

  13    Q.   So it appears to be dated on October 29 of 2015.                                         It

  14    says, "The above agreement has been explained to me by

  15    Dr. Smithers."          Do you see that?

  16    A.   Yes, sir.

  17                 MR. RAMSEYER:              If you go back to the previous page,

  18    page 14.     If you highlight Number 2 there.

  19    BY MR. RAMSEYER:

  20    Q.   So does it say, "You must use only one pharmacy to obtain

  21    all opiate prescriptions and adjunctive analgesics prescribed

  22    by your physician."              And there's a place to put in where that

  23    pharmacy is going to be; correct?

  24    A.   Yes, sir.

  25    Q.   Is it filled in?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 74 of 195 Pageid#:
                                   10200
                                                                                                            75



   1    A.   It's blank.

   2    Q.   So, again, what does that tell you?

   3    A.   This form is not serving its purpose.                                It's not being

   4    filled out correctly.              It is standard practice to ask that one

   5    pharmacy be used for filling controlled substances for

   6    recordkeeping purposes.                And that if that's not possible, for

   7    there to be some communication documented as to why that's not

   8    possible.     In this case, it's simply left blank.

   9                MR. RAMSEYER:              All right.            Let's go to Sam Hubbard.

  10    SH-13.   It's dated December 23rd of 2015.

  11                And let's go down to the bottom here.

  12                If you could highlight, "The patient does not recall

  13    taking an OC-IR prior to this UDT.                         But as we review it almost

  14    six months later, he's unsure how it was in his system."

  15                THE WITNESS:             Yes, this is inconsistent.                         This is a

  16    drug screen.       The medication being prescribed is not found.

  17    The second one appears that this was actually ordered and

  18    received -- collected, ordered, and received in December of

  19    2015, but was not reviewed by the physician until months later

  20    in May of 2016.

  21    BY MR. RAMSEYER:

  22    Q.   It indicates WW reviewed it May 18th of '16.

  23    A.   Yes.     I'm sorry, I'm not familiar with WW.                                 But that's --

  24    Q.   Right.      Then we go to the next page.                           There it

  25    indicates --



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 75 of 195 Pageid#:
                                   10201
                                                                                                             76



   1    A.    Yes.      This is Dr. Smithers's signature dated May of 18.

   2    On the urine drug screen from approximately six months prior,

   3    "Patient reports may have been given Tramadol in the ED just

   4    prior to this urine drug screen."                          And then a note at the

   5    bottom, "Delayed review due to system down."

   6    Q.    Right.       So, as a doctor, if you order lab tests done, do

   7    you wait five months to look at it? or six months to look at

   8    it?

   9    A.    No.     We'd be looking at it as it comes in and certainly

  10    considering it, at the latest, at the time of the next visit

  11    of the patient when they're back in front of you.

  12                  MR. RAMSEYER:              All right.            Let's go to Sam Hubbard

  13    again, for SH-8.

  14                  And if you highlight the description down there at

  15    the bottom.

  16    BY MR. RAMSEYER:

  17    Q.    So at the top it says, "First failure, UDT."                                      That means

  18    urine drug test; is that right?

  19    A.    Yes, sir.

  20    Q.    So 5-18-16 it was positive for Valium metabolites.

  21    Valium was not prescribed.                     "Patient states it was given to

  22    him in the hospital before his May 2016 visit.                                     He advised he

  23    would bring in the paperwork from the hospital on the June

  24    2016 visit.        First failure assigned.                       Patient moved to

  25    moderate risk.           6-21-16.          WW."



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 76 of 195 Pageid#:
                                   10202
                                                                                                            77



   1                 Then Dr. Smithers, if you can read what's above his

   2    handwriting there.

   3    A.   Yes, sir.         It appears Dr. Smithers wrote and signed this

   4    on August 31st, 2016.              "Patient failed to show for most recent

   5    appointment due to financial issues.                           Raise to high-risk

   6    contract due to poor judgment in letting a discharged patient

   7    from this practice fill his last prescription."

   8    Q.   Okay.      And, again, is that something you see?                                  Is that a

   9    typical kind of thing, a doctor's note?

  10    A.   I'm confused by this notation.                          The second sentence, I

  11    don't know what relationship it has to the first sentence.

  12    The first sentence I can understand a little bit easier.                                     It's

  13    rather straightforward.                Really the second sentence, "raised

  14    to high-risk contract due to poor judgment in letting fill his

  15    last prescription -- last prescription or lost prescription.

  16    I'm not sure.        If it says "lost prescription," and that's --

  17    if that's what had indeed happened, then that's, in my

  18    opinion, the kind of behavior that's evidenced with someone

  19    whose intent is to abuse medications rather than use them for

  20    a medical purpose.

  21                 If it says, "filled his last prescription," then I'm

  22    just frankly confused by this sentence.

  23    Q.   Okay.      So if you look at Sammy Hubbard's prescriptions,

  24    November 2015 all the way through September of 2016, Dilaudid.

  25    A.   Yes, sir.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 77 of 195 Pageid#:
                                   10203
                                                                                                          78



   1    Q.   Which is Hydromorphone; is that right?

   2    A.   Yes, sir.

   3    Q.   Oxymorphone, oxycodone, month after month; correct?

   4    A.   Yes, sir, that's correct.

   5    Q.   And so after this note, August 31st, he gets a

   6    prescription on September 29.                     It's one of these titrating

   7    doses, appears to be, if you look at -- is that correct?                                     If

   8    you look at Counts 326 through 329, if you can just explain to

   9    the jury what your opinion of that is.

  10    A.   I'm not sure -- sorry, can you ask that last question

  11    again.   What am I looking at?

  12    Q.   Counts 326 through 329.

  13    A.   Yes, sir.

  14    Q.   And you can see that there appear to be four

  15    prescriptions issued for oxycodone on the same day?

  16    A.   Yes, that's correct.

  17    Q.   One's for 28, one's for 21, one's for 14, and one's for

  18    seven.   And based on your review of the charts and just your

  19    general knowledge, what does that appear to be?

  20    A.   I'm going to assume it was a titrated schedule for the

  21    medications to be discontinued over the course of four weeks.

  22                MR. RAMSEYER:              So if you go to SH-1.

  23    BY MR. RAMSEYER:

  24    Q.   So there's a discharge titration note that's dated

  25    September 29.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 78 of 195 Pageid#:
                                   10204
                                                                                                               79



   1    A.      Yes, sir.

   2    Q.      So, again, doesn't this show Dr. Smithers tried to do

   3    everything right?            He finds out somebody is doing something

   4    and he gets rid of them.

   5    A.      No, I would not agree with that statement.

   6    Q.      Should this person have ever got controlled substances

   7    from Dr. Smithers?

   8    A.      Not from what I can determine in the first place.

   9                 MR. RAMSEYER:              Go to DJ-1, page 3, please.                           Deanna

  10    Jessie.    Page 3.

  11                 It's got a Post-it note here, if you can highlight

  12    that.

  13    BY MR. RAMSEYER:

  14    Q.      "Will bring kidney stone records.                          Patient reminded to

  15    bring bottles."           Again, what is that telling you?                             Or what is

  16    that?    Is there any significance to that?

  17    A.      It appears that the doctor's basing the prescriptions for

  18    pain on the patient having a diagnosis of a kidney stone,

  19    except a kidney stone passing is a time-limited event and

  20    would not be reasonably considered to be a cause of ongoing

  21    severe chronic pain requiring chronic narcotics.

  22    Q.      All right.

  23                 MR. RAMSEYER:              Your Honor, I'm trying to move

  24    through as quickly as possible.

  25                 Go to page 15, NJ-15.                     Neil Jewell, 15, please.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 79 of 195 Pageid#:
                                   10205
                                                                                                           80



   1                    Highlight this.

   2    BY MR. RAMSEYER:

   3    Q.      This is for patient Neil Jewell.                          Indicates they did a

   4    criminal records check and he was convicted of possession with

   5    intent to deliver narcotics in 2012.                            Do you see that?

   6    A.      Yes, sir.

   7    Q.      Did Dr. Smithers prescribe narcotics for him after

   8    becoming aware of that?                 This was 9-28.

   9    A.      Yes, sir, he did.

  10    Q.      Prescribed oxycodone and oxymorphone?

  11    A.      Yes, on October of 2015, November of 2015.

  12                    MR. RAMSEYER:           Let's go to Lora Kicklighter.                         So

  13    LK-5.

  14                    And go right here.               This is December 2nd of 2015.

  15    BY MR. RAMSEYER:

  16    Q.      Okay.    It says "track marks."

  17                    "Yes, right wrist, left hand."                         Can you explain to

  18    the jury what track marks are?

  19    A.      In this context we're talking about markings on a

  20    patient's arm that are consistent with IV, intravenous,

  21    injection of drugs and narcotics.

  22    Q.      So these drugs that Dr. Smithers was prescribing for

  23    these different people that you've looked through these

  24    charts, were they drugs that should be taken intravenously by

  25    injection?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 80 of 195 Pageid#:
                                   10206
                                                                                                       81



   1    A.      No, sir, not at all.

   2    Q.      If you see that they're being taken intravenously, what

   3    does that tell you about the patient?

   4    A.      I think if you see evidence of active drug addiction

   5    problem going on, you need to be very aware and act

   6    appropriately in a patient before prescribing them narcotic

   7    medications.        This is evidence of an ongoing and active drug

   8    addiction problem.

   9    Q.      All right.        And that's November 5th of 2015.

  10                    MR. RAMSEYER:           Can you go to LK 37.

  11    BY MR. RAMSEYER:

  12    Q.      On that same date, November 5th, 2015, this indicates

  13    that she had a charge of tracking in illegal drugs, 4 to

  14    14 grams.       Do you see that?

  15    A.      Yes, sir, I do.

  16    Q.      It indicates Dr. Smithers saw that on November 5th, 2015.

  17    Do you see that?

  18    A.      Yes, sir, I see that.

  19    Q.      And did he issue a prescription to her on November 5th of

  20    2015?

  21    A.      Yes, and then subsequent to those dates.

  22    Q.      Okay.    And what did he prescribe to her?                              Knowing this

  23    person had charges of trafficking and had track marks on her

  24    hand, what did he prescribe for her?

  25    A.      It might be strong evidence that this person is



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 81 of 195 Pageid#:
                                   10207
                                                                                                              82



   1    struggling with an addiction problem.                            If you care about this

   2    person, you identify that and refer that appropriately for

   3    evaluation and treatment of their addiction.

   4    Q.    But instead, what did Dr. Smithers prescribe for her?

   5    A.    He prescribed the medications that she's showed an

   6    addiction to.

   7    Q.    Well, was it oxymorphone 40 milligrams three times a day?

   8    A.    Yes, sir.

   9    Q.    So that's 120 milligrams of oxycodone per day prescribed

  10    to this person.

  11    A.    Yes, sir.

  12                MR. RAMSEYER:              If you go to December 2nd.                            Excuse

  13    me.

  14    BY MR. RAMSEYER:

  15    Q.    And she continued to get -- after December, she got

  16    oxymorphone, Opana from Dr. Smithers in January, January 4th,

  17    January 29th, February 26th, March 31st, April 4th, May 2nd --

  18    excuse me, let me back up.                   That April 4th was oxycodone.

  19    A.    Yes, sir.

  20    Q.    May 2nd, Opana, oxymorphone.                       June 6th, oxymorphone; is

  21    that correct?

  22    A.    Yes, sir.

  23    Q.    And then she got a discharge in July of 2016; is that

  24    right?   If we go to page 6.                  According to the chart, anyway,

  25    she's discharged July 5th.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 82 of 195 Pageid#:
                                   10208
                                                                                                             83



   1    A.   Yes, sir.

   2    Q.   When she's discharged, she's given some more oxycodone to

   3    take home with her; is that right?

   4    A.   That's correct.

   5    Q.   Doctor, again, for the sake of trying to move things

   6    along, I'm not going to go through all these reports.                                        There

   7    are MRIs, there are X-rays, there's things like that; is that

   8    right?

   9    A.   There are.

  10    Q.   Do any of those things justify the controlled substances

  11    that Dr. Smithers wrote for these people?

  12    A.   I did not see any objective evidence of the patient's

  13    condition, including the MRIs and X-rays, that would justify

  14    the prescriptions of high-dose chronic opiates.

  15    Q.   All right.

  16                MR. RAMSEYER:              Your Honor, I have one more set of

  17    questions, if I can just ask a quick question of my colleague.

  18    BY MR. RAMSEYER:

  19    Q.   So I'm going to skip to Darryl Williams.

  20                Darryl Williams, according to your chart in front of

  21    you, Exhibit 107, starting at Count 784.

  22    A.   Yes, sir, 784.

  23    Q.   On August 31st, he got 120 oxycodone 30s, and 60

  24    oxymorphone 40s; --

  25    A.   Yes, sir.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 83 of 195 Pageid#:
                                   10209
                                                                                                     84



   1    Q.    -- correct?

   2                And he got those from August of 2015, all the way

   3    through -- or he got controlled substances -- Schedule II

   4    controlled substances until May of 2016; is that right?

   5    A.    Yes, sir.

   6                MR. RAMSEYER:              And if you will look at DWi-41,

   7    please.

   8                Okay.        Go to the next page, please.

   9                All right.            Highlight this.

  10    BY MR. RAMSEYER:

  11    Q.    So this report indicates he's positive for cocaine use;

  12    right?

  13    A.    Yes, sir, it does.

  14    Q.    So on December 21st, 2015, he comes in for a test.

  15    Positive for cocaine.

  16                MR. RAMSEYER:              Let's go to DWi-71.

  17    BY MR. RAMSEYER:

  18    Q.    And possession with intent to deliver controlled

  19    substance charge in May of 2012; is that correct?

  20    A.    Yes, that's correct.

  21                MR. RAMSEYER:              Okay.        Go to the next page.

  22                Next page.

  23                Actually, go back to 71, again.                             I'd like to ask one

  24    question.

  25    ///



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 84 of 195 Pageid#:
                                   10210
                                                                                                         85



   1    BY MR. RAMSEYER:

   2    Q.      Again, someone has written on here, indicating someone's

   3    viewed it; is that right?

   4    A.      Yes.

   5    Q.      So he tests positive for cocaine, has a previous charge

   6    of possession with intent to deliver.                             That's on

   7    December 21st.          Does he after that get a prescription for

   8    oxycodone, oxymorphone, oxycodone, oxymorphone, oxycodone,

   9    Opana ER, oxycodone, oxycodone, oxycodone, and oxycodone?

  10    A.      Yes, sir.       The prescribing of the narcotics continues

  11    after December 15 for months.

  12    Q.      Now, doctor, again, you made your decision just based on

  13    reviewing patient charts.                   So I want to show you some other

  14    things to have you consider.

  15                   MR. RAMSEYER:            So if we could go to -- on the Darryl

  16    Williams's text, if we go to 1,000, page 13.

  17                   If we could highlight right here, please.

  18    BY MR. RAMSEYER:

  19    Q.      So, assume for your -- based on your opinion, that this

  20    is a text message from Dr. Smithers to Darryl Williams, one of

  21    the patients.

  22    A.      Yes, sir.

  23    Q.      And that it says, "By my -- don't assume, it does say,

  24    "By my count -- it lists 18 people as initials.                                     Do you see

  25    that?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 85 of 195 Pageid#:
                                   10211
                                                                                                            86



   1    A.   Yes, sir.

   2                MR. RAMSEYER:              If we go on down.

   3    BY MR. RAMSEYER:

   4    Q.   And then Dr. Smithers is saying, "18 x 3 = 54."

   5                And assume, again, for your opinion, that that means

   6    18 people getting prescriptions, $300 per person, $5,400.

   7                And Darryl Williams says, "Sounds right."

   8                THE COURT:            Yes, sir.

   9                MR. WILLIAMS:              Your Honor, I'm again going to object

  10    as speculation.          I think we're going into hypotheses here.

  11                THE COURT:            Certainly.            I'll overrule the objection.

  12                Go ahead.

  13                MR. RAMSEYER:              Go on down.             Go to the next page

  14    please.

  15    BY MR. RAMSEYER:

  16    Q.   Then assume the evidence would be that Darryl Williams

  17    wires $5,400 to Dr. Smithers and Dr. Smithers's wife as

  18    payment for those prescriptions.                       And assume that those

  19    prescriptions are then mailed to Darryl Williams and those

  20    prescriptions are filled.                  Would that affect your opinion as

  21    to whether these prescriptions were issued for a legitimate

  22    medical purpose within the scope of professional practice?

  23    A.   I can't imagine any clinical medical scenario where that

  24    would be appropriate action to take as a physician, no.                                      What

  25    your describing is not in any way, shape, or form familiar to



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 86 of 195 Pageid#:
                                   10212
                                                                                                               87



   1    the practice of medicine.

   2    Q.      And you said earlier that it wasn't a close call just

   3    looking at the records.                 What does this do to your opinion as

   4    to whether it was a close call?

   5    A.      It confirms it.

   6                 MR. RAMSEYER:              That's all my questions.

   7    BY MR. RAMSEYER:

   8    Q.      Just in recap, Government's Exhibit 107, you reviewed

   9    every one of those prescriptions and in your opinion every one

  10    of those was issued outside the scope of professional practice

  11    and not for legitimate medical purpose; is that correct?

  12    A.      Yes, that is correct.

  13                 MR. RAMSEYER:              Thank you.

  14                 THE COURT:            All right.            Ladies and gentlemen, we're

  15    going to take our luncheon break at this time.                                    If you'll be

  16    back in one hour.            If you'll follow the bailiff out.                                Please

  17    remember my instructions to you.

  18            (Proceedings held in the absence of the jury.)

  19                 THE COURT:            All right.            Counsel, is there anything

  20    we need to take up before we take our luncheon recess?

  21                 If not, we'll be in recess for one hour.

  22            (Proceedings suspended at 12:07 p.m. and resumed at 1:08

  23    p.m.)

  24                 THE COURT:            Are we ready for the jury?

  25                 MR. WILLIAMS:              We are, Your Honor.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 87 of 195 Pageid#:
                                   10213
                                                                                                         88



   1                    THE COURT:            Go ahead and bring the jury in.

   2            (Proceedings held in the presence of the jury.)

   3                    THE COURT:            All right.            You may cross-examine,

   4    Mr. Williams.

   5                    MR. WILLIAMS:              Thank you, Your Honor.

   6                                           CROSS-EXAMINATION

   7    BY MR. WILLIAMS:

   8    Q.      Dr. Bassam, how are you today?

   9    A.      Well, thank you.

  10    Q.      Okay.       Dr. Bassam, you reviewed these files that the

  11    government gave you; correct?

  12    A.      Yes, sir.

  13    Q.      And it's about 50-some files; is that right?

  14    A.      Broken up over the course of a year.                                He sent different

  15    sets.

  16    Q.      Now, you didn't review all of the files of Dr. Smithers,

  17    did you?

  18    A.      No.     I reviewed the files the Government gave me.

  19    Q.      Okay.       And did you get any of the referring doctor files

  20    to review?         Did you ever view anything -- files that may have

  21    been referred to him, did you talk with those doctors or

  22    anything?

  23    A.      No, sir, I have not spoken to anyone.

  24    Q.      Now, are you familiar with the World Health Organization?

  25    A.      Yes, sir.



                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 88 of 195 Pageid#:
                                   10214
                                                                                                      89



   1    Q.   Okay.       And what is the World Health Organization?

   2    A.   It's an international health organization.

   3    Q.   Okay.       And are you aware that it defines pain as being

   4    subjective?       Would you agree with that statement?

   5    A.   Yes, I would agree that pain is a subjective experience.

   6    Q.   Okay.       In other words, if you and I were to have the

   7    exact same injury, the pain level may be different for you

   8    versus me, is that kind of what that means?

   9    A.   I'd say there's some variability in there to a degree.

  10    Q.   Okay.       Now, as far as the referring doctor files, is it

  11    possible Dr. Smithers had access to those that you didn't?

  12    A.   I'm unsure about that.

  13    Q.   Okay.       You talked about some various forms of diagnostic

  14    testing; MRIs, and X-rays, and stuff like that; is that

  15    correct?

  16    A.   Yes, sir.

  17    Q.   Okay.       And you indicated those could be done to sort of

  18    help supplement to help determine injuries; correct?

  19    A.   Could be, yes, sir.

  20    Q.   But now those cost money, don't they?

  21    A.   They can.          Yes, they do.

  22    Q.   And are you aware of the financial situations of any of

  23    these patients?

  24    A.   I'm not.

  25    Q.   Okay.       Are you aware whether they had insurance or not?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 89 of 195 Pageid#:
                                   10215
                                                                                                     90



   1    A.   Only what's on the chart.                      Sometimes insurance

   2    information was in the chart and sometimes it was not.

   3    Q.   Okay.      And is it not fair to say that some insurances and

   4    stuff will not cover certain things if testing has already

   5    been done?

   6    A.   No, I wouldn't make that blanket statement.

   7    Q.   Okay.      It's possible that it could be done, but it's --

   8    there are times it might be denied because --

   9    A.   There are times insurance denies care, that's correct.

  10    Q.   Okay.      Now, Dr. Smithers had Opioid Treatment Agreements,

  11    didn't he?

  12    A.   On some of the charts, yes, sir.

  13    Q.   And on those opioid agreements, the patients agreed to

  14    take the medication as prescribed, didn't they?

  15    A.   Yes.     That's standard language in an opiate agreement,

  16    medication agreement.

  17    Q.   And they also agreed to be honest and truthful with him,

  18    didn't he?

  19    A.   I'm afraid I don't know if that's what it says in his

  20    agreement.     But I wouldn't be surprised if it says such a

  21    thing.

  22    Q.   That's an essential element between a patient and a

  23    physician, isn't it?

  24    A.   It's an important element, yes, honesty when you're

  25    discussing your medical condition with your physician.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 90 of 195 Pageid#:
                                   10216
                                                                                                      91



   1    Q.   Okay.       Were you aware that in Dr. Smithers's agreement it

   2    also said you were not allowed to sell or distribute your

   3    pills?

   4    A.   I would not be surprised.                       Again, that is standard

   5    language for a medication agreement.

   6    Q.   Okay.       Now, all the prescriptions that Dr. Smithers gave

   7    were all prescribed by the FDA; correct -- or all approved by

   8    the FDA.

   9    A.   They are.

  10    Q.   And the FDA doesn't limit the amount or anything that can

  11    be given by a physician, does it?

  12    A.   That's correct.

  13    Q.   Now, I'm going to ask you to look here just a minute, if

  14    we can, on the screen.                I'm going to show you -- what is this

  15    a form of?      Does it say?

  16                 And this is the RB-2, 51.

  17    A.   So this is a one-page form that's titled, "Initial Pain

  18    Assessment Tool."

  19    Q.   Okay.       And with respect to this, what's the name there,

  20    if you can?

  21    A.   The patient's name is Robert Battaglia.

  22    Q.   Okay.       Now, you talked in depth about Robert Battaglia's

  23    chart, did you not, earlier?

  24    A.   We did.

  25    Q.   Okay.       The numbers that are listed right under Robert



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 91 of 195 Pageid#:
                                   10217
                                                                                                         92



   1    Battaglia --

   2    A.   Yes, sir.

   3    Q.   -- what does that line say right there?

   4    A.   Diagnosis.

   5    Q.   Okay.       And what do those numbers appear to be to you?

   6    A.   Those appear to be ICD-9 codes, corresponding to a

   7    variety of diagnoses.

   8    Q.   Okay.       So these would be diagnoses that Dr. Smithers has

   9    made with respect to this; correct?

  10    A.   Yes, that's correct.

  11    Q.   Okay.

  12                 MR. WILLIAMS:              You can take that off.                      Thank you.

  13    BY MR. WILLIAMS:

  14    Q.   Now, many patients face a choice a lot of times, don't

  15    they, with respect to pain?

  16    A.   I'm sorry, I don't understand your question.

  17    Q.   Okay.       They're -- in other words, certain patients may be

  18    offered surgery to help alleviate pain; correct?

  19    A.   If they have a condition that surgery can help, often

  20    that may be the case, yes.

  21    Q.   All right.           But these surgeries, they cost money;

  22    correct?

  23    A.   Yes.

  24    Q.   They'd have to be approved by insurance.

  25    A.   Often.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 92 of 195 Pageid#:
                                   10218
                                                                                                          93



   1    Q.   Okay.       A lot of these patients have back injuries;

   2    correct?

   3    A.   I don't know that.

   4    Q.   Okay.       Would it be safe to say that surgeries pose risks?

   5    A.   Surgery poses risks, inherently.

   6    Q.   And so, with this, is it not fair to say that some people

   7    may choose not to have surgery on something?

   8    A.   That may be the case in some people, sure.                                     That would be

   9    a conversation and thought process that would typically be

  10    memorialized and captured in the chart.

  11    Q.   Now, with respect to this, it's certainly a person's

  12    decision on their own to decide whether or not they want to

  13    have surgery; correct?

  14    A.   Certainly.

  15    Q.   And they may choose to have a long-term treatment with

  16    medication in lieu of surgery, could they not?

  17    A.   I suppose people could choose to take pain medications

  18    forever or for long periods of time instead of surgery.                                       I

  19    suppose that could be a choice.

  20    Q.   Okay.       And so they may choose the risk of possible

  21    dependency over the long-term effects of having surgery;

  22    correct?

  23    A.   Risk of dependency and other risks, including death.

  24    Q.   Now, did you know Dr. Smithers -- do you know what

  25    Dr. Smithers's training or anything is in pain medication?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 93 of 195 Pageid#:
                                   10219
                                                                                                         94



   1    A.   I do not.

   2    Q.   And, now, let me go into another instance there that we

   3    talked about earlier.

   4                 MR. WILLIAMS:             If we can put this up on the screen.

   5                 This is DWi-71.

   6    BY MR. WILLIAMS:

   7    Q.   Talked a little bit earlier there about Darryl Williams.

   8    A.   Yes, sir.

   9    Q.   And one of the things you talked about here was a

  10    conviction that he had back in 2012; is that correct?

  11    A.   It looks like it's a charge and dismissal.

  12    Q.   Okay.      That was -- you got my next question.                                 In other

  13    words, that charge that was showing was dismissed; correct?

  14    A.   Yes, sir.

  15    Q.   You had said earlier it caused you concern.                                     But the

  16    charge was actually dismissed, was it not?

  17    A.   Yes.

  18    Q.   Okay.      Now, many of these patients had been to other

  19    doctors, had they not?

  20    A.   It would appear so, yes.

  21    Q.   Okay.      And so sometimes these have been referred to

  22    Dr. Smithers; correct?

  23    A.   I'm not certain about that.                        I didn't see any direct

  24    referrals of that nature.

  25    Q.   But now isn't it true that certainly other doctors may



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 94 of 195 Pageid#:
                                   10220
                                                                                                      95



   1    not have been able to make diagnoses either; correct?

   2    A.      I suppose that's true, although I saw no records like

   3    that.

   4    Q.      Okay.    When a patient has had chronic severe pain, and

   5    they've already had an MRI, isn't it true that a lot of times

   6    that's not necessary to repeat?

   7    A.      Well, that's true.              It's not necessary to repeat in all

   8    cases just because of time having gone by.

   9    Q.      Okay.    In other words, if a specialist or radiologist or

  10    something has already looked at it and made a determination,

  11    it could be possible that that wouldn't need to be repeated;

  12    correct?

  13    A.      It's possible that it doesn't need to be repeated.

  14    Q.      Now, on Dr. Smithers's pain form, do you recall --

  15    A.      I'm sorry, the pain what?

  16    Q.      The pain form.

  17    A.      The pain form.           Which one?

  18    Q.      The short form.

  19    A.      The Brief Pain Inventory.                    Thank you.

  20    Q.      Actually, let's go back.                   Let's do the initial.

  21    A.      Okay.    Initial Pain Assessment Tool.

  22    Q.      Initial pain.          One of the things Dr. Smithers asked on

  23    that is alternative testing that's already been done for the

  24    patient, did he not?

  25    A.      That's one of the things listed on the form.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 95 of 195 Pageid#:
                                   10221
                                                                                                      96



   1    Q.      In other words, he asked if he'd already had physical

   2    therapy; correct?

   3    A.      Yes, that's one of the options listed on the form for the

   4    patient to fill out.

   5    Q.      Okay.    Asked if hot and cold packs worked?

   6    A.      If that's what's listed on the form, that's a choice for

   7    the patient to fill out.                  I don't know that that means that

   8    anything was physically asked by the doctor of the patient.

   9    Q.      Okay.    But these things have been asked to determine

  10    prior treatments; correct?

  11    A.      These things are listed on a form for a patient to fill

  12    out.

  13    Q.      Okay.

  14    A.      That's all I can see.

  15    Q.      But that would be something that would be beneficial to a

  16    doctor to know prior, treatments that had either worked or not

  17    worked; correct?

  18    A.      Certainly.

  19    Q.      Now, isn't the key to try to get someone to where they

  20    could get a greater degree of functionality to be able to live

  21    every-day life?

  22    A.      That's one of the goals of chronic pain treatment is try

  23    to improve functional capacity.

  24    Q.      And to be able to lift things and get a better quality of

  25    life?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 96 of 195 Pageid#:
                                   10222
                                                                                                      97



   1    A.   Yes, a better quality of life and improve functionality,

   2    as measured by a functional improvement.

   3    Q.   Okay.       Doctor, how many patients do you see in a day?

   4    A.   Between myself and my extended staff, my physician's

   5    assistant, we see somewhere between I'd say 40 to 60 patients

   6    a day.

   7    Q.   Okay.       Now, how much time do you spend on average with

   8    each patient?

   9    A.   I'm not sure if I have a figure that's based on any fact.

  10    I spend the appropriate time I need to with each of my

  11    patients.

  12    Q.   Would it be fair to say after you've seen a patient for a

  13    period of time you might spend less time with them?

  14    A.   In some cases, that would be the case, yes.

  15    Q.   So you kind of know the patient, you kind of know what

  16    their history is; correct?

  17    A.   Yes.      It can be some visits are routine in nature.

  18    Q.   And you're able to observe them, the way they're moving,

  19    the way they're functioning, whether things are working;

  20    correct?

  21    A.   Yes, I pay attention to that.

  22    Q.   Okay.       So, with respect to this, doctor, isn't it true

  23    that a key thing is to be able to see and actually see what

  24    the patient looks like when they come into the room?

  25    A.   Yes.      It's important to have a face-to-face encounter



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 97 of 195 Pageid#:
                                   10223
                                                                                                      98



   1    with your patient when you're treating them.

   2    Q.      And it's much more beneficial than to observe something

   3    simply through a chart; correct?

   4    A.      I'm sorry, I don't understand that question.

   5    Q.      It's more beneficial to be able to see a patient in

   6    person than to judge by a piece of paper, would you agree with

   7    that?

   8    A.      Yes.    You have additional benefit when you're sitting in

   9    front of a patient rather than just reviewing a medical

  10    record, certainly.

  11    Q.      Okay.    And did you ever speak with any of Dr. Smithers's

  12    patients?

  13    A.      No, sir, I have not.

  14    Q.      Now, Dr. Smithers took methods to try to correct certain

  15    things that were wrong that may have been not going as well in

  16    his practice --

  17                    MR. RAMSEYER:           Objection.

  18                    MR. WILLIAMS:           I'll rephrase.

  19    BY MR. WILLIAMS:

  20    Q.      Dr. Smithers instituted pill counts, did he not?

  21    A.      He had some pill counts on some of the charts that he

  22    asked for.

  23    Q.      And he did drug screening.

  24    A.      He did have urine drug testing on many of the charts.

  25    Q.      Okay.    And both of those are able to be manipulated by



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 98 of 195 Pageid#:
                                   10224
                                                                                                      99



   1    patients, aren't they?

   2    A.   Yes.      Neither is 100 percent foolproof.

   3    Q.   So a lot of times as a doctor you have to be able to

   4    judge something to be able to give it the benefit of the doubt

   5    or not; correct?

   6    A.   I think as a doctor you have the responsibility to judge

   7    the entire situation and not just a single item of information

   8    that's in front of you.                 It needs to be interpreted in the

   9    context of the entire medical relationship with the patient.

  10    Q.   Okay.       Now, doctor, just because something is not charted

  11    doesn't mean it didn't actually happen; correct?

  12    A.   No.     But in all practical matters, if it wasn't charted,

  13    then I often teach medical students and a physician that is

  14    younger than me that if it's not written down, then it

  15    practically didn't happen.

  16    Q.   Okay.       Now, doctor, every person in their charts

  17    indicated that medication had helped them; correct?

  18    A.   To different degrees, yes.                        Some were complaining that it

  19    wasn't helping enough.                But, yes, that's a generally accurate

  20    statement.

  21    Q.   Okay.       Now, isn't it true that there are different

  22    schools of thought over discharging patients?

  23    A.   I'm afraid you have to be more specific.

  24    Q.   As far as drug testing and stuff.                             Failing a drug screen.

  25    A.   You'll have to -- I'm sorry, I don't follow your



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 99 of 195 Pageid#:
                                   10225
                                                                                                     100



    1   question.

    2   Q.    I'll rephrase it.              That's probably a very poor question

    3   on my part.

    4   A.    That's okay.

    5   Q.    Isn't it true that there are certain doctors and certain

    6   schools of thought that believe you should never discharge a

    7   patient, even if they failed a drug screen?

    8   A.    So I would say that many physicians would say that a

    9   single point of information, certainly if it's contrary to

  10    everything else that you know about the patient and then

  11    collected, shouldn't serve as the only reason to discontinue a

  12    relationship with a patient.                    There's many doctors who feel

  13    that way.     I would say that the assessment and judgment really

  14    needs to be on a case-by-case basis and after a consideration

  15    of all of the information rather than just a single data

  16    point.

  17    Q.    Okay.     But Dr. Smithers actually dismissed patients, did

  18    he not?

  19    A.    Yes, he did.

  20    Q.    Now, Dr. Smithers also -- there were records in there

  21    indicating he had checked the PMP, which is the prescription

  22    being filled by other places; is that correct?

  23    A.    Yes, that's correct.

  24    Q.    He also checked criminal history, did he not?

  25    A.    I'm sorry?         Criminal histories --



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 100 of 195 Pageid#:
                                    10226
                                                                                                        101



    1   Q.    Criminal histories.

    2   A.    Yes.    Yes.

    3   Q.    All right.         I want to pull up here DJ-150.

    4                 I want to ask you if you'll take a look at this

    5   document here.

    6   A.    Yes, sir.

    7   Q.    Okay.     What is this document showing?

    8   A.    This is titled Smithers Community Healthcare New Patient

    9   Intake Form for Pain Management.

  10    Q.    Okay.     Now, what is the patient's name there, if you can?

  11    A.    Name is Deanna Jessie.

  12    Q.    Okay.     And the date on that form?

  13    A.    The date the form was filled out, September 24th, 2015.

  14    Q.    Okay.     Now, one of the things you indicated earlier was

  15    you pointed out -- Mr. Ramseyer pointed out a Post-it note, do

  16    you recall, on Ms. Jessie's form?

  17    A.    I don't recall that one.                    We looked at quite a few

  18    Post-it notes on these charts, yeah.

  19    Q.    Post-it note that may have said kidney stone information.

  20    A.    Yes, I recall that.

  21    Q.    Okay.     Now, it says "chief complaint".                             What are the

  22    chief complaints?

  23    A.    Lower back, kidney stones.

  24    Q.    Okay.     Now with respect to this, I'm going to scroll down

  25    just a little bit.            When did this pain begin?                        What does that



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 101 of 195 Pageid#:
                                    10227
                                                                                                               102



    1   state?

    2   A.    It was three years ago.

    3   Q.    Okay.       And what caused her recurrent pain episode?

    4   A.    Upon falling in Walmart, car accident.

    5   Q.    So when you testimony -- the testimony was earlier about

    6   the kidney stones.              There's obviously more going on with

    7   Ms. Jessie's situation than just kidney stones; correct?                                          By

    8   this form?

    9   A.    I don't know what's going on with this patient.                                          All I

  10    see is that they say they fell in Walmart three years ago and

  11    had a car accident.

  12    Q.    Okay.

  13    A.    That tells me very little to nothing about what's going

  14    on today.

  15    Q.    Doctor, when a person walks in with subjective intent to

  16    deceive a doctor, would it have a negative impact on the

  17    doctor's ability to treat that patient?

  18    A.    Yes.

  19    Q.    And some patients come in certainly with that idea in

  20    mind; correct?

  21    A.    Yes.

  22    Q.    Okay.       And it's almost impossible at times to be able to

  23    tell certain times whether these are -- whether they're faking

  24    or not, is it not?

  25    A.    No.



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 102 of 195 Pageid#:
                                    10228
                                                                                                     103



    1   Q.    Now, Dr. Bassam, how much are you being paid to be here

    2   today?

    3   A.    My hourly rate for giving testimony is $750 an hour.

    4   Q.    Okay.     And was that the same rate that you were asked to

    5   review the files?

    6   A.    Yes, that's correct.

    7   Q.    Okay.     And how many times have you testified in criminal

    8   cases?

    9   A.    This is my first time testifying in a criminal case.

  10    Q.    Okay.     So you've never testified in a criminal case

  11    prior?

  12    A.    No, sir.       I don't do this professionally.

  13    Q.    Okay.

  14                  MR. WILLIAMS:            Your Honor, may have a moment with my

  15    client?

  16                  No further questions, Your Honor.

  17                  THE COURT:          All right.            Any further redirect?

  18                  MR. RAMSEYER:            No, Your Honor.

  19                  THE COURT:          All right.            May this witness be excused?

  20                  MR. RAMSEYER:            Yes, Your Honor.

  21                  THE COURT:          Thank you, doctor.                  You may be excused.

  22                  THE WITNESS:           Thank you, sir.

  23                  MR. RAMSEYER:            Your Honor, I'd just like to confirm

  24    with the Court that all of our exhibits that have been marked

  25    have been introduced into evidence.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 103 of 195 Pageid#:
                                    10229
                                                                                                     104



    1               THE COURT:            Madam Clerk; is that correct?

    2               THE CLERK:            Yes.

    3               MR. RAMSEYER:              That being the case, Your Honor, the

    4   Government rests at this time.

    5               THE COURT:            All right.            The Government rests.

    6               And, Mr. Williams, are you ready to proceed?

    7               MR. WILLIAMS:              Your Honor, we would ask for sidebar,

    8   if we could, please.

    9               THE COURT:            Well, I'll remove the jury if you need

  10    to talk with me.

  11                MR. WILLIAMS:              I would request that, Your Honor.

  12                THE COURT:            All right.            Ladies and gentlemen, if you

  13    would follow the bailiff to the jury room, please.

  14          (Proceedings held in the absence of the jury.)

  15                THE COURT:            Yes, sir, Mr. Williams.

  16                MR. WILLIAMS:              Your Honor, at this time the defense

  17    would move --

  18                THE COURT:            Come to the lectern, please.

  19                MR. WILLIAMS:              Oh, sorry.

  20                Your Honor, at this time the defense would make a

  21    motion for judgment of acquittal.                        Certainly with respect to

  22    Count 1, which involves the possess with intent to distribute.

  23    I think the Government's only evidence is that with respect to

  24    distribution would be certainly just a few pills in a baggie.

  25    We certainly don't think that the Government has met its



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 104 of 195 Pageid#:
                                    10230
                                                                                                       105



    1   burden with respect to that.

    2               In addition, certainly the Government did not

    3   produce several witnesses on the stand.                             And also we believe

    4   that -- did not produce several witnesses on the stand with

    5   respect to counts -- to Counts 3 through 862, I think, and

    6   certainly for those grounds, we'd move for a motion of

    7   judgment of acquittal on those grounds as well.

    8               THE COURT:            All right.            Mr. Ramseyer.

    9               First, let me ask you about Count 1.                                 What is the

  10    basis for the Government's proof?

  11                MR. RAMSEYER:              Your Honor, it's the way that they

  12    were packaged.         They were in individual packets of ten in the

  13    baggies, that's part of it.                   And also the quantity was

  14    hundreds of pills of controlled substances.

  15                THE COURT:            Well, the defendant is a -- or was at

  16    the time a physician.              So why -- why would not the Government

  17    have to prove that his possession with intent to distribute

  18    was beyond the bounds of medical practice and not for a

  19    legitimate purpose?

  20                MR. RAMSEYER:              He's not allowed to possess

  21    controlled substances, Your Honor.                         He can't take controlled

  22    substances back from a patient, and he can't -- I don't

  23    believe he had a license to dispense Schedule II controlled

  24    substances.

  25                THE COURT:            Well, I mean, where is this --



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 105 of 195 Pageid#:
                                    10231
                                                                                                            106



    1                MR. RAMSEYER:              That's in the federal regulations,

    2   the DEA regulations, Your Honor.

    3                We can move to introduce those into evidence.                                     We

    4   were --

    5                THE COURT:            I'm sorry?

    6                MR. RAMSEYER:              We can move to introduce those into

    7   evidence.      We were asked -- we were considering asking the

    8   Court to include that as a jury instruction.                                  It's the law.

    9   It's not a --

  10                 THE COURT:            The law is that a physician cannot,

  11    what?   Possess a controlled substance?

  12                 MR. RAMSEYER:              Cannot -- they have to have a special

  13    license to dispense Schedule II controlled substances.                                        And

  14    after that a special license to take pills back from a

  15    patient.

  16                 THE COURT:            Well, how do we know that these pills

  17    were taken back from a patient?

  18                 MR. RAMSEYER:              We don't.           But, I mean, those are the

  19    two options, either --

  20                 THE COURT:            Well, I mean, you know, I don't know

  21    what the regulations say.                   But physicians, I understand, at

  22    least in my experience, have in their office on occasion

  23    medication that they give to patients.                             Correct?

  24                 MR. RAMSEYER:              They do.          Not Schedule II controlled

  25    substances, Your Honor.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 106 of 195 Pageid#:
                                    10232
                                                                                                             107



    1               THE COURT:            And where is that in the United States

    2   Code?   Where is that in -- you know, it's -- the indictment

    3   charges -- if this was in violation of 21, 841(a) and (b).

    4               MR. RAMSEYER:              Your Honor, the agent's corrected me.

    5   He can dispense controlled substances.                            He can't -- he has to

    6   be licensed to take drugs back.

    7               And to answer your question specifically, these

    8   weren't packaged, like, in a bottle of oxycodone pills, or a

    9   bottle of oxymorphone pills.                    These were all passed together

  10    into a nutrition supplement bottle.

  11                THE COURT:            Well, I understand that.                       But how would

  12    the jury -- are you saying that the jury -- because they

  13    weren't packaged in a bottle with the name of the controlled

  14    substance on it that he couldn't dispense it?

  15                I mean, where is the evidence that it was a

  16    violation of federal law for the defendant to have in his

  17    possession, as a physician, a controlled substance?                                          Just,

  18    those are the facts.              He had in his possession, at least I

  19    believe the jury could find, he had in his possession

  20    controlled substances.               He is a physician.                   Why doesn't the

  21    same standard apply to his possession of that controlled

  22    substance with intent to distribute, as it does writing a

  23    prescription?

  24                MR. RAMSEYER:              Well, if it does, Your Honor, again,

  25    the way it was packaged, we think would be evidence that it



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 107 of 195 Pageid#:
                                    10233
                                                                                                          108



    1   wasn't for a legitimate medical purpose within the scope of

    2   practice.      Just, that's not the way, I mean, I think -- I

    3   don't know that you have to have an expert testimony about a

    4   bottle full of all different kinds of pills is a doctor being

    5   a legitimate doctor.

    6                THE COURT:            Well, but what's the -- I mean, what's

    7   the Government's inference here? that he was selling these

    8   drugs on the street?

    9                MR. RAMSEYER:              Well, the inference was that they

  10    were with the intent to distribute.                           He's got a bottle full of

  11    pills.

  12                 THE COURT:            Right.

  13                 MR. RAMSEYER:              Schedule II drugs and other drugs.

  14                 THE COURT:            And non-controlled substances.

  15                 MR. RAMSEYER:              And non-controlled substances.

  16                 THE COURT:            Right.

  17                 MR. RAMSEYER:              Again, under DEA regulations, he has

  18    to have a license to be able to take drugs back from a

  19    patient.

  20                 THE COURT:            No evidence that those pills came back

  21    from any patient.

  22                 MR. RAMSEYER:              Right.         So if you go with that

  23    evidence, that means he got them from a manufacturer, took

  24    them out --

  25                 THE COURT:            He got them from a pharmacy.                          He wrote a



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 108 of 195 Pageid#:
                                    10234
                                                                                                            109



    1   prescription.

    2                MR. RAMSEYER:              He can't do that either.                       He can't

    3   write a prescription to just have the pills come back to him.

    4                But, in any event --

    5                THE COURT:            No, no, no.            He in some way lawfully

    6   obtained, just like physicians do, obtained medicine,

    7   prescription medicine that he had in his office or possession.

    8                MR. RAMSEYER:              Again, to do that, he can't just

    9   write a prescription to the pharmacy, like, in his name to

  10    have pills come back to him.                     So he can't do that.                    He's got

  11    to order them from a manufacturer.                          I think there's some

  12    mechanism to get it from a pharmacy, but it would have to be

  13    done in the right manner.

  14                 THE COURT:            So where's the evidence that he didn't

  15    do that?

  16                 MR. RAMSEYER:              Well, again, the Government's not

  17    really -- the point of the Government's case is not how he got

  18    the drugs.

  19                 THE COURT:            Right.

  20                 MR. RAMSEYER:              It's how the drugs are being

  21    packaged.      They're in a backpack in his car in a nutritional

  22    supplement bottle.             It's not -- I mean, you can't even -- you

  23    know, they're, like -- there's an oxycodone pill, there's an

  24    OxyContin pill, there's an MS Contin --

  25                 THE COURT:            Well, I agree that it's very, very



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 109 of 195 Pageid#:
                                    10235
                                                                                                          110



    1   strange.     But, so would you agree with me that the Government

    2   has to prove that his intent to distribute under Count 1 was

    3   beyond the bounds of medical practice and not for legitimate

    4   purpose?

    5                MR. RAMSEYER:              May I have a moment, Your Honor?                      I

    6   believe so, but I want to just check.

    7                THE COURT:            Well, I've been concerned about this.                          I

    8   did not provide counsel with a proposed instruction as to

    9   Count 1, because I, frankly, didn't understand what the

  10    Government's theory was.                  I didn't know if some evidence was

  11    going to be presented.                Now it is possible -- I mean, there

  12    are cases that say that you don't have to have an expert.                                     The

  13    Government does not have to have an expert in a case such as

  14    this when the facts are extreme enough that a reasonable jury

  15    could find that it was beyond the bounds of medical practice

  16    and not for legitimate purpose.                        I don't know that they're

  17    there in this case, but that's a possibility.

  18                 MR. RAMSEYER:              I think we would agree with the Court

  19    that it would have to be possession with the intent to

  20    distribute outside the scope of professional practice or

  21    without a legitimate medical purpose.                             We tried a case here

  22    without an expert for a medical practitioner.

  23                 THE COURT:            Right.

  24                 MR. RAMSEYER:              So we don't think there needs to be

  25    expert testimony on that.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 110 of 195 Pageid#:
                                    10236
                                                                                                           111



    1               THE COURT:            I agree.

    2               MR. RAMSEYER:              And we think the facts in this case,

    3   with all the other facts in the case about the way

    4   Dr. Smithers was operating, and the way these things were

    5   bottled, you know, they're in the backpack, there's like

    6   $20,000 of cash in the glove compartment, we think there is

    7   evidence of possession with intent to distribute.                                     What other

    8   reason is there for him to possess pills in that form?

    9               THE COURT:            Well, I mean, they may have been just

  10    for the same reason he was writing the prescriptions for his

  11    patients.     Maybe he carried them around in case he ran into a

  12    patient who needed them and he dispensed them on the spot.

  13                MR. RAMSEYER:              Again, Your Honor, that would be, we

  14    believe, outside the scope of professional practice given the

  15    testimony that's been given about what's within the scope of

  16    professional practice.

  17                THE COURT:            All right.            All right.

  18                MR. RAMSEYER:              Thank you, Your Honor.

  19                THE COURT:            Mr. Williams, anything further you want

  20    to say on that?

  21                MR. WILLIAMS:              Your Honor, I think that one of the

  22    key points, and I think the Government and I may even be

  23    agreeing on some of the facts on this, but I think we view it

  24    differently.       I think the key part of this thing is that

  25    typically when we see something where there's intent to



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 111 of 195 Pageid#:
                                    10237
                                                                                                            112



    1   distribute we have packaging.                      We've got them set aside.

    2   We've got a certain kind of thing here and there.                                      These are

    3   all placed in bottles mixed up along with vitamins, herbal

    4   supplements, along with all kinds of other things.                                       And I

    5   think certainly that goes to the fact that this clearly isn't

    6   a distribution ring.               If you're going to be distributing

    7   pills -- at least if I would be -- I would want them in an

    8   order or something, this is what I'm handing out or whatever.

    9   I don't want to have to go digging through a bottle amongst a

  10    bunch of vitamins and everything else to distribute anything.

  11    So we certainly think the Government has failed to prove that

  12    element.

  13                 THE COURT:            All right.            Thank you.

  14                 Well, I have some question about the sufficiency of

  15    the proof as to Count 1, but I'm going to take the motion for

  16    judgment of acquittal as to Count 1 under advisement.                                         And

  17    under the rules, I will make that determination in the event

  18    that the defendant is convicted by the jury of that count

  19    based on the evidence presented in the Government's case in

  20    chief.

  21                 Otherwise, I will deny the motion for judgment of

  22    acquittal.      I find that there has been sufficient evidence

  23    presented as to the other counts of the indictment.

  24                 Let me ask Mr. Ramseyer that.                           Did the -- as to the

  25    other counts, except the one that the Government has



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 112 of 195 Pageid#:
                                    10238
                                                                                                            113



    1   dismissed, do you represent that the Government has presented

    2   evidence in its filings as to each of those?

    3               MR. RAMSEYER:              Yes, Your Honor.                 We presented the

    4   patient files.         We've presented the prescriptions.                               And we've

    5   presented the chart of the expert and his testimony that all

    6   of those were outside the scope of professional practice.                                      We

    7   think all of the evidence in the case goes toward the

    8   maintaining a place count, which is Count 2.

    9               THE COURT:            Yes, sir.           Well, I will deny the

  10    judgment for -- motion for judgment of acquittal as to the

  11    other counts.

  12                All right.            Mr. Williams.

  13                MR. WILLIAMS:              Your Honor, one other matter, just

  14    sort of a, I guess, a housekeeping matter.                                Defense has two

  15    witnesses here today.              Dr. Smithers had actually talked to

  16    another lady about testifying -- I think, actually supposed to

  17    have her here tomorrow, a lady by the name of Deborah Moore.

  18    We have not been able to get ahold of her as far as her

  19    attendance.      I know he has tried, and I've tried throughout

  20    the weekend, and even tried as far as as close as during

  21    lunch.   So we're not sure of the status of her.                                   I've left

  22    messages, even sent a text message.                          But that is a witness

  23    that we are not sure of, at least at this point, whether or

  24    not she will be here today or be able to testify.

  25                THE COURT:            Well, let's see if we can get ahold of



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 113 of 195 Pageid#:
                                    10239
                                                                                                           114



    1   her today, and we'll see where we are about that after you've

    2   presented your other witnesses.

    3               MR. RAMSEYER:              Your Honor, Dr. Smithers is not

    4   supposed to be in contact with any witnesses in the case as

    5   part of his condition of release.

    6               THE COURT:            Well, I don't know what this witness is,

    7   but I'll take that up if the witness doesn't show up.

    8               MR. WILLIAMS:              Judge, I would just simply say it's

    9   not a Government witness.                  It's not a witness that's been, to

  10    my knowledge, interviewed by the Government in any way.

  11                THE COURT:            Yes, sir.           I'm not going to take that

  12    issue up right now.             It may be --

  13                Now, has the defendant decided whether or not he's

  14    going to testify or not, Mr. Williams?

  15                MR. WILLIAMS:              Your Honor, I'm not sure.                        He and I

  16    have been in discussions, and I think he's gone back and forth

  17    as to whether he's going to or not.

  18                THE COURT:            All right.            In any event, you're going

  19    to call these other witnesses now?

  20                MR. WILLIAMS:              Yeah.        It would be preferable to call

  21    them first.

  22                THE COURT:            Yes, sir.           Absolutely.

  23                So then you're ready to proceed on that?

  24                MR. WILLIAMS:              We are.

  25                MR. RAMSEYER:              Your Honor --



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 114 of 195 Pageid#:
                                    10240
                                                                                                           115



    1               THE COURT:            Yes, sir.

    2               MR. RAMSEYER:              -- one matter.               One of the witnesses

    3   Mr. Williams indicated they intended to call, Lennie

    4   Hartshorn, who is the father of Heather Hartshorn, we believe

    5   that the testimony that they are seeking to illicit from him

    6   would be hearsay.           We don't believe there's any admissible

    7   evidence that he could present.

    8               THE COURT:            Yes, sir, Mr. Williams.

    9               MR. WILLIAMS:              I think certainly -- I mean, I would

  10    certainly caution Mr. Hartshorn about hearsay evidence.                                      But

  11    certainly we would ask that he be allowed to testify to what

  12    he has personal knowledge of.

  13                THE COURT:            Well, again, obviously hearsay --

  14                MR. WILLIAMS:              I understand.

  15                THE COURT:            -- unless there's some exception, for it

  16    will not be admissible.

  17                MR. WILLIAMS:              I understand.

  18                THE COURT:            All right.            We'll have the jury back in,

  19    please.

  20          (Proceedings held in the presence of the jury.)

  21                THE COURT:            All right.            Ladies and gentlemen, you've

  22    heard the Government's evidence in chief.                               And the defendant

  23    will now be given an opportunity to present evidence.

  24                Mr. Williams, you may proceed.

  25                MR. WILLIAMS:              Your Honor, the defense calls Brenda



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 115 of 195 Pageid#:
                                    10241
                                                                                                     116



    1   Fisher.

    2               THE COURT:            All right.            Is that witness outside?

    3               MR. WILLIAMS:              She is.

    4               THE COURT:            If you would get her.

    5               MR. WILLIAMS:              Your Honor, Ms. Fisher is I think in

    6   a wheelchair.        Not sure if she'll be able to get up there or

    7   not.

    8               THE COURT:            All right.            Perhaps we could put her

    9   down right in front next to the lectern.                              Her testimony ought

  10    to be picked up by the microphone at the lectern.

  11                Well, there is a microphone right behind the lectern

  12    there.

  13                If the witness will come around.                              There you go.

  14                Raise your right hand to be sworn, please.

  15                THE CLERK:            Do you solemnly swear that the testimony

  16    you're about to give in this case shall be the truth, the

  17    whole truth, and nothing but the truth, so help you God?

  18                THE WITNESS:             I do.

  19                THE COURT:            Ma'am, if you'll speak up so that we can

  20    all hear you.

  21                THE WITNESS:             Okay.

  22                                       BRENDA M. FISHER,

  23    Called as a witness herein by the Defense, having been first

  24    duly sworn, was examined and testified as follows:

  25    ///



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 116 of 195 Pageid#:
                                    10242
                                                                                                      117



    1                                     DIRECT EXAMINATION

    2   BY MR. WILLIAMS:

    3   Q.      Would you please state your name for the jury.

    4   A.      Brenda M. Fisher.

    5   Q.      Spell your last name so they get it right.

    6   A.      F-i-s-h-e-r.

    7   Q.      Ms. Fisher, where do you live?

    8   A.      In Leon, West Virginia.

    9   Q.      And do you know Dr. Smithers?

  10    A.      Yes.

  11    Q.      Okay.    And how do you know him?

  12    A.      I went to him as a patient.

  13    Q.      Okay.    Do you remember when you first saw him?

  14    A.      No, I don't.

  15    Q.      Was it around November 17th of 2016; does that sound

  16    about correct?

  17    A.      Of 2,000 what?

  18    Q.      '16?

  19    A.      Yeah.

  20    Q.      Okay.    And describe, if you will, that first visit with

  21    Dr. Smithers.

  22    A.      I went to him just like any doctor, and he tested my

  23    back.    He examined my back and everything.

  24    Q.      Okay.    When you say "examined," describe what all he did

  25    during that initial --



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 117 of 195 Pageid#:
                                    10243
                                                                                                         118



    1   A.    I don't remember exactly what he did, but I know he

    2   checked my back and he had me walk for him in the room like

    3   most back doctors do.

    4   Q.    Okay.     Do you recall if he took any vital signs or

    5   anything like that?

    6   A.    Yes.

    7   Q.    Okay.

    8   A.    I do believe so.

    9   Q.    All right.         And how long was your first visit, do you

  10    recall?

  11    A.    Quite a long time, because he takes you in there and

  12    talks to you for -- it seemed like it was over two hours, the

  13    best of I can remember.

  14    Q.    Okay.     And what all were you-all talking about in that?

  15    A.    He actually went clear back into my childhood.

  16                  MR. LEE:        Objection, Your Honor, as to hearsay.                          I

  17    don't think the witness can testify about a conversation with

  18    Dr. Smithers and be admissible.

  19                  THE COURT:          I'm going to overrule the objection.                       It

  20    seems to me that under the circumstances its the -- not for

  21    the truth of the matter, but to show a pattern or routine.

  22    BY MR. WILLIAMS:

  23    Q.    Okay.     Go ahead.

  24    A.    Can I answer?           I get confused.

  25    Q.    Yeah.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 118 of 195 Pageid#:
                                    10244
                                                                                                            119



    1   A.      Yeah, he sat there and he talked to me.                               He went clear

    2   back into my childhood.                 Like I said, you know, the first time

    3   I injured my back, I was 18 working for 7-Eleven.                                      I mean, he

    4   went clear back --

    5   Q.      Okay.

    6   A.      -- to find out exactly how all the damage had been done

    7   to my back.

    8   Q.      Okay.    And describe to the jury what was wrong with your

    9   back.

  10    A.      I've got degenerative bone disease and bulging disk.                                     And

  11    I've got a right knee that needs replaced.                                 At that time I was

  12    on cancer medicine, so they didn't want to replace my knee

  13    joint until I got off the cancer medicine.

  14    Q.      Okay.    Now was there something happened when you were

  15    about 17 that contributed to this?

  16    A.      I was in a car accident.

  17    Q.      Okay.    And describe the car accident, if you will.

  18    A.      Somebody backed out in front of my mother.                                  She was

  19    driving, and we went around the telephone pole.                                     And I lost

  20    the use of my legs.              I couldn't even feel them.                         When they got

  21    me out of the car to stand up, I had to look down to see if I

  22    had legs.

  23    Q.      Okay.

  24    A.      I've had trouble with my back ever since.

  25    Q.      Okay.    Now did Dr. Smithers prescribe anything?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 119 of 195 Pageid#:
                                    10245
                                                                                                     120



    1   A.    Yes.

    2   Q.    What all did he prescribe?

    3   A.    Well, I had to take in my pharmacy list to show what I

    4   had been taking.          And I had been taking the Roxicodone 30s.

    5   Q.    Okay.

    6   A.    And he said he would start me -- I think he started me

    7   off, I'm not sure, but he said that he would give me those for

    8   a couple months, then he was going to start weaning me off

    9   them because he didn't like prescribing those to anybody.

  10    Q.    Okay.     And what did -- did he tell you what he was

  11    planning on?       Or did he prescribe anything else other than the

  12    oxycodones?

  13    A.    Yes.    He would prescribe me other medication to take the

  14    breakthrough pain and to get me off the Roxicodone

  15    30 milligrams.         He said they were too strong and he didn't

  16    like having those for any of the patients.

  17    Q.    Okay.     Now what did he prescribe other than that?

  18    A.    Opanas.

  19    Q.    Okay.

  20    A.    And where they're time released, I've had a gastric

  21    bypass and they gave me heartburn real bad.                                He asked me to

  22    try them for a while, which I did, and I couldn't take 'em, so

  23    I brought them back into the office.

  24    Q.    Okay.

  25    A.    And I think I had taken -- or oxymorphone, is that the --



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 120 of 195 Pageid#:
                                    10246
                                                                                                             121



    1   I don't know if that's the same thing as the Opanas.                                          He tried

    2   a couple two, three medicines with me.

    3   Q.      Okay.    And you said you weren't able to take it; is that

    4   right?

    5   A.      I get heartburn real bad because it lays in your stomach

    6   too long.

    7   Q.      What did you do with those?

    8   A.      I brang 'em back to him.

    9   Q.      When you brought 'em back to him, was there anything in

  10    particular you did with them?

  11    A.      Well, the -- I don't know what Wendell was called, the

  12    counselor or whatever.                He would go into the restroom.                           He

  13    would count them and write them on a paper that he had.                                         Me

  14    and him would go into the restroom where they did the drug

  15    testing.     We'd go into the restroom and he'd flush them and

  16    then we'd both sign off on a paper that they had been flushed.

  17    Q.      Okay.    Now, was there a time that Wendell was there that

  18    was busy or had to hurry or something?

  19    A.      He had gotten a phone call right as I went into the

  20    office, and he found out that his father was about to pass

  21    away.    He came in, said, I'm going to talk to you real quick

  22    and do my job, but I'll just go ahead and give those to

  23    Dr. Smithers and, you know, he can destroy them later.

  24    Q.      Okay.    Now what are those?

  25    A.      I don't remember if it was the oxymorphone or the Opanas.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 121 of 195 Pageid#:
                                    10247
                                                                                                      122



    1   But one of them I had returned to him, the last time I

    2   returned to him anything, they were in the little packets 10

    3   at a time.

    4   Q.    Okay.     Describe what you mean by "little packets"?

    5   A.    They're little Ziploc baggies.                         I would put my medication

    6   in those and that way it would help me keep track of how many

    7   I had to make sure I was, you know, not getting ahead of

    8   myself on my medicine and I'd have enough to last me 'til my

    9   next doctor's visit.

  10    Q.    Okay.     Why would you put them in things of ten?

  11    A.    That's just the way I can count easier.                                I mean, at the

  12    deposition they had asked me about that.                              They said why not 7

  13    or 7 days' worth?

  14                  I said, I don't know.                   Just everybody counts

  15    differently, and I count in the 10s.

  16    Q.    Okay.     Now how many of them did you return?

  17    A.    Several.       I don't remember the exact number.

  18    Q.    Okay.     More than 20?

  19    A.    I think so.         I think it was several.

  20    Q.    More than 30?

  21    A.    Yeah, I think so.              It was a bunch of 'em because I

  22    couldn't take them very well.

  23    Q.    Okay.

  24    A.    He told me to try to take them for so many days, and I

  25    did, but they just hurt me real bad.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 122 of 195 Pageid#:
                                    10248
                                                                                                       123



    1                 MR. WILLIAMS:            May I have a moment, Your Honor?

    2                 No further questions at this time, Your Honor.

    3                 THE COURT:          All right.            Cross-examination.

    4                                     CROSS-EXAMINATION

    5   BY MR. LEE:

    6   Q.    Good afternoon.

    7   A.    Hello.

    8   Q.    Ms. Fisher, you thought Dr. Smithers was a good doctor,

    9   didn't you?

  10    A.    Yes, I did.

  11    Q.    You thought, and I think you said, he checked you and

  12    treated you like the other back doctors do; is that correct?

  13    A.    Yes.

  14    Q.    And you really liked Dr. Smithers, didn't you?

  15    A.    Well, he was always talking about taking me off of the

  16    medication, you know, stepping me down and getting everybody

  17    off the medication, the stronger stuff.

  18    Q.    He was?

  19    A.    Yes.

  20    Q.    Okay.     Did he ever do that?

  21    A.    Yes, he was trying.                Like I said, I had trouble with some

  22    of the medication because of my gastric bypass.                                    Where they're

  23    extended release, they lay in your stomach and it comes off so

  24    much at a time.

  25    Q.    Okay.     You said he also testified he wanted you off the



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 123 of 195 Pageid#:
                                    10249
                                                                                                      124



    1   oxycodone; right?

    2   A.      Right.

    3   Q.      He never took you off the oxycodone, did he?

    4   A.      I think he had taken me down to 20 milligrams, instead of

    5   the 30 milligrams that I originally was on.

    6   Q.      Okay.    But he was also prescribing you OxyContin at that

    7   time, wasn't he?

    8   A.      He prescribed something for the breakthrough pain to get

    9   me off the other stuff.                 Because I had trouble tolerating it,

  10    and I live so far away, so he was trying to get me on

  11    something else that I could tolerate.

  12    Q.      Let's talk about that.                 How far away did you live from

  13    Dr. Smithers?

  14    A.      Quite a ways.          I lived in -- I live in Leon.

  15    Q.      How many hours did it take you to drive to Martinsville,

  16    Virginia?

  17    A.      About four, I think.

  18                    MR. LEE:       Ms. Vogt, could you bring up Government's

  19    Exhibit 50, please.

  20                    Let me see if -- can I swing -- I'll try to show you

  21    this.

  22                    Actually -- I tell you what, don't worry about it.

  23    BY MR. LEE:

  24    Q.      I don't know if you can see that, ma'am.

  25    A.      Yeah, a little bit.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 124 of 195 Pageid#:
                                    10250
                                                                                                     125



    1   Q.    Where is Leon, do you know?

    2   A.    Near Buffalo.

    3   Q.    Okay.

    4   A.    Near Toyota.

    5   Q.    So I've circled Buffalo up there, is that --

    6   A.    Yeah, that's about right.

    7   Q.    Okay.     So you live there.                  Of course, Martinsville, if

    8   you're familiar with the map, it's all the way down there;

    9   right?

  10    A.    Right.

  11    Q.    Where did you fill your prescriptions?

  12    A.    At Ravenswood.            Well, at the time I was staying with a

  13    gentleman at his house most of the time helping him to the

  14    doctor appointments and stuff, Larry Workman, and he lived in

  15    Millwood, which is right there in that circle --

  16    Q.    Okay.

  17    A.    -- and we got our medications filled at Ravenswood --

  18    Q.    Is that in that area, too?

  19    A.    Yes.    Ravenswood Drug I think is the name of it.

  20    Q.    So you drove at least four hours?

  21    A.    Yes.

  22    Q.    Is that each way to Dr. Smithers's clinic?

  23    A.    Yes.

  24    Q.    Okay.     And I think you also testified at a prior time

  25    that you used to stay overnight before your visits; is that



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 125 of 195 Pageid#:
                                    10251
                                                                                                       126



    1   correct?

    2   A.    Yeah.       It would be easier on Larry, yeah.

    3   Q.    And you've been to a lot of doctors, haven't you?

    4   A.    Oh, yeah.          Different problems.

    5   Q.    Okay.       And you've been to pain clinics in the past;

    6   correct?

    7   A.    No.     I don't know.              I went to one in Cleveland, and I'm

    8   not sure if it was before Dr. Smithers or after Dr. Smithers.

    9   Q.    Let's talk about doctors that have written you controlled

  10    substances such as oxycodone, ketamine, and similar controlled

  11    substances.

  12    A.    What's ketamine?

  13    Q.    Ketamine, it's a pain prescription.

  14    A.    I don't believe I've ever been on that.

  15    Q.    Okay.       Do you know a Dr. Derakhshan?

  16    A.    Yes.

  17    Q.    Okay.       He was your doctor for a long time, wasn't he?

  18    A.    Yeah.       I started going to him in 1997 for migraines.

  19    Q.    Is he still practicing as a doctor?

  20    A.    No, not to my knowledge.

  21    Q.    He got shut down, didn't he?

  22    A.    Yeah.

  23    Q.    He got prosecuted by the United States Attorneys Office

  24    in West Virginia, didn't he?

  25    A.    I don't know.



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 126 of 195 Pageid#:
                                    10252
                                                                                                       127



    1   Q.    He got prosecuted for illegally prescribing and failing

    2   to record the dispensing of controlled substances, didn't he?

    3   A.    I don't know.

    4   Q.    Okay.       You just know he can't write you controlled

    5   substances.

    6   A.    I just know he closed.

    7   Q.    Do you know a Dr. Holly?

    8   A.    Yes.

    9   Q.    Okay.       Is he still writing you prescriptions?

  10    A.    Not to my knowledge.

  11    Q.    Did he get shut down too?

  12    A.    No.     I believe he's still open.                         He's a heart doctor and

  13    different things.

  14    Q.    Okay.       But he can't write controlled substances, can he?

  15    A.    I don't believe so.

  16    Q.    That's why you stopped going to see him, wasn't it?

  17    A.    Well, I went there with my daughter and she stopped going

  18    down there.        I went down to Dr. Kessinger in Eleanor, in

  19    Putnam County.

  20    Q.    Do you remember testifying in front of the grand jury?

  21    A.    I don't remember if it was a deposition or what it was,

  22    but yeah.

  23    Q.    In this courthouse?

  24    A.    Yeah.

  25    Q.    Back in September of 2017?



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 127 of 195 Pageid#:
                                    10253
                                                                                                     128



    1   A.    Yeah.

    2   Q.    Okay.     Do you remember testifying you saw Dr. Holly in

    3   Point Pleasant, and he would give me Percocets until he

    4   couldn't write?

    5   A.    Yeah.     If that's what I said, I don't remember.

    6   Q.    So you went to him after your other doctor got shut down;

    7   right?

    8   A.    Yes.

    9   Q.    You went to Dr. Holly until he got shut down as far as

  10    writing controlled substances.

  11    A.    Right.     Everybody in the state of West Virginia, you

  12    know, they couldn't write medications.

  13    Q.    And then you went to Dr. Smithers?

  14    A.    Yes.

  15    Q.    And you drove four hours each way to see him?

  16    A.    Well, with the guy that I was staying with, me and my

  17    husband would take him to his doctor's appointments and

  18    everything until he died.                  And he started going there, and

  19    then I started going after I started taking him down there

  20    several times.

  21    Q.    You're talking about Larry Workman; correct?

  22    A.    Yes.

  23    Q.    Okay.     He was a drug dealer, wasn't he?

  24    A.    I'm not sure what he did.

  25    Q.    Well, he got charged with dealing drugs, distributing



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 128 of 195 Pageid#:
                                    10254
                                                                                                         129



    1   drugs, didn't he?

    2   A.    He was already dead when they did that.

    3   Q.    Okay.     But he got charged with it; correct?

    4   A.    That's what they said.                  They had a warrant for him.                    I

    5   don't know what they charged him with.

    6   Q.    You got charged in addition to that with him, didn't you?

    7   A.    Yeah, because I was in the same place when he was doing

    8   it.

    9   Q.    So he was a drug dealer; correct?

  10    A.    I mean, I know he would do things with the -- you know,

  11    the kids would come in and he would loan them money and stuff.

  12    But I didn't really realize he was selling drugs because I

  13    stayed in my room most of the time.

  14    Q.    Okay.     And that's the person that took you and referred

  15    you to Dr. Smithers; correct?

  16    A.    Yes.

  17    Q.    Okay.     And Mr. Workman had been a patient of a place

  18    called Hope Clinic before that, hadn't he?

  19    A.    Yes.

  20    Q.    And they got shut down?

  21    A.    In Beckley, and then he went to Wytheville.

  22    Q.    Okay.     And then that place got shut down; correct?

  23    A.    Yeah.

  24    Q.    And then the two of you went to Dr. Smithers?

  25    A.    He went to Dr. Smithers two or three times and then I



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 129 of 195 Pageid#:
                                    10255
                                                                                                                 130



    1   went to him.         He went several -- I don't know exactly how many

    2   times he went before I started with him.

    3   Q.    Now, when you were seeing Dr. Smithers, you were not in a

    4   wheelchair as you are today; correct?

    5   A.    Right.       I had surgery -- I've had three surgeries in the

    6   last couple years -- two years on my -- on a hernia.                                           I still

    7   have a hole in my belly with a patch on it.

    8   Q.    Okay.       So you --

    9   A.    And I got tendonitis in that hip from that.

  10    Q.    Okay.       So you're in a much different condition than you

  11    are now -- or than you were when you saw Dr. Smithers?

  12    A.    Right.       I was walking with a cane.

  13    Q.    Okay.       Now you paid $450 for your first visit at

  14    Dr. Smithers's office; correct?

  15    A.    Yes.

  16    Q.    That was in cash; right?

  17    A.    Yes.

  18    Q.    He didn't take your insurance?

  19    A.    No.

  20    Q.    Why not?

  21    A.    He couldn't bill the insurance.                            I don't know why.                The

  22    insurance is -- my insurance is military.

  23    Q.    Okay.       And then you also stated that every time -- well,

  24    I don't want to -- did every time you went to see him, did you

  25    stay overnight in a hotel?



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 130 of 195 Pageid#:
                                    10256
                                                                                                      131



    1   A.    Yes.     Because sometimes when you'd go in there, he'd be

    2   so busy, you'd have to wait several hours to be seen.

    3   Q.    Okay.      So in addition to what you were paying cash for

    4   your office visit, you were having to pay for a hotel room?

    5   A.    Well, Larry paid for half, and I paid half the expenses.

    6   Q.    So you're paying some amount of money; right?

    7   A.    Right.

    8   Q.    And you're on a fixed income; correct?

    9   A.    Yes.

  10    Q.    What was your monthly income, if you know?

  11    A.    I don't have any income.                     My husband has a military

  12    retirement.       I've got an auction house, but I haven't been

  13    selling much.         I mean, I did.               But the last couple years with

  14    my stomach, I haven't been able to sell anything.

  15    Q.    Okay.      So what's your husband's monthly income?

  16    A.    About 1400 on retirement and about 13 on social security,

  17    I think.     Something like that.

  18    Q.    Is that what it was back when you were seeing

  19    Dr. Smithers?

  20    A.    Yes.

  21    Q.    Okay.      So you paid $450 for your first visit, for that

  22    first visit.        Then after that it was $300 cash a month;

  23    correct?

  24    A.    Something like that.                  I'm not sure.

  25    Q.    Every time you went to see Dr. Smithers.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 131 of 195 Pageid#:
                                    10257
                                                                                                        132



    1   A.    When I had this surgery -- I had one in September and

    2   then one in December of 2018.                      And in September my -- no, end

    3   of December.        My heart started messing up and they gave me a

    4   lot of heart medication, so I don't have a really good memory

    5   on everything.          Used to be I could quote numbers and

    6   everything, but I just can't do that anymore.

    7   Q.    You didn't have any trouble remembering when asked

    8   questions by Mr. Williams, did you?

    9   A.    Certain things I said best I could remember.

  10    Q.    Okay.      But you can't tell this jury how much you had to

  11    pay for an office visit?

  12    A.    It was around 300, I think, like you said.                                    It sounds

  13    familiar.

  14    Q.    Then you had to pay about $300 to get your prescriptions;

  15    correct?

  16    A.    No, my insurance paid for those.

  17    Q.    Every time?

  18    A.    Well, I think the first time we had went to a drugstore

  19    in -- I'm not sure where that was.

  20    Q.    Was it in Wytheville?

  21    A.    I think so.          Mike's.

  22    Q.    Best Practices?

  23    A.    Yeah.

  24    Q.    You actually went there and filled your prescriptions on

  25    two, at least two occasions, didn't you?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 132 of 195 Pageid#:
                                    10258
                                                                                                              133



    1   A.      I'm pretty sure it was just one because I had to pay cash

    2   there, unless he started taking my insurance.                                   And then I got

    3   the pharmacy at the house to take it -- my insurance.                                         So it

    4   didn't cost me anything, or just very little, I don't

    5   remember.

    6   Q.      Okay.    But when you went to Mike's it was about $300,

    7   wasn't it?

    8   A.      Yeah.    Like I said, I think I just found pills there

    9   once.

  10    Q.      Okay.    So you're looking somewhere 600 to $700 just to go

  11    to the doctor that you're paying out cash?

  12    A.      The one time.

  13    Q.      Do you remember testifying in the grand jury that you

  14    went to Mike's at least twice to fill your prescriptions

  15    there?

  16    A.      No, I don't remember.                 I thought it was just one time.

  17    Q.      Well, that's the only place you could get Opana filled;

  18    right?

  19    A.      I did there in Ravenswood, Ravenswood Drugs, eventually.

  20    But I talked to the owner of it and got him to -- because he

  21    knew how bad I was hurting and everything, my condition, so he

  22    filled them for me.

  23    Q.      Now you talked about this -- well, let me ask you this.

  24    Did you actually see Dr. Smithers every time you went for a

  25    visit?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 133 of 195 Pageid#:
                                    10259
                                                                                                           134



    1   A.    There was once for -- I think it was just one time.                                      I

    2   don't remember exactly.                  But he would talk to me on a

    3   face-to-face, whatever you call that, on the phone.

    4   Q.    FaceTime?

    5   A.    Yeah.       Something like that.

    6   Q.    Are you sure it didn't happen at least twice?

    7   A.    It may have, I don't recall.

    8   Q.    Okay.       So you go in, you'd see Wendell --

    9   A.    Yeah.

  10    Q.    -- wait numerous hours, then you'd walk in and the doctor

  11    wouldn't even be there?

  12    A.    No.     When you went in and talked to Wendell, then he

  13    would tell you whether Dr. Smithers was there or not.

  14    Q.    Okay.       And how often did that happen?

  15    A.    Like I said, I remember one time.                             But I don't recall --

  16    I don't remember.

  17    Q.    But, again, you remember testifying in the grand jury

  18    that it could have been more than once?

  19    A.    I don't remember what I even said.                              I know I was here.

  20    But, like I said, those three heart medications they put me

  21    on, I'm sorry, but I don't recall everything.

  22    Q.    Did you have to pay when you just talked to the doctor on

  23    the phone?

  24    A.    Yes.

  25    Q.    What were you paying for?



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 134 of 195 Pageid#:
                                    10260
                                                                                                            135



    1   A.    What do you mean?

    2   Q.    Well, you didn't have a medical exam, did you?

    3   A.    Yeah.       Wendell would take care of everything like

    4   Dr. Smithers did.

    5   Q.    What do you mean?

    6   A.    Like your -- your heart rate and that stuff.

    7   Q.    So Wendell would take your heart rate?

    8   A.    Yeah.

    9   Q.    Take your blood pressure?

  10    A.    Then you have your drug test and all that, you know.

  11    Whether Dr. Smithers was there or not, you know.

  12    Q.    Okay.       And did Wendell do a back exam for you?

  13    A.    No.     I don't recall.

  14    Q.    Okay.       Did he do anything other than just check your

  15    heart rate and do a urine screen?

  16    A.    I don't remember what all he did, actually.                                      I know I'd

  17    go in and talk to Wendell.

  18    Q.    Okay.       So on these occasions when a doctor wasn't even

  19    there, Wendell would do some kind of medical stuff, you can't

  20    remember what, and then a urine screen, and then you'd get on

  21    the phone with the doctor?

  22    A.    Right.       Well, Wendell didn't actually do the urine

  23    screens.      After a while they had another person qualified to

  24    do it, that way it got you in and out faster.

  25    Q.    All right.           So then you talked to the doctor.                              Did -- who



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 135 of 195 Pageid#:
                                    10261
                                                                                                               136



    1   gave you a prescription?

    2   A.      I don't know if the guy up front gave it to -- I think

    3   the guy up front would give it to you after they got written

    4   and they got copies.

    5   Q.      Who wrote the prescription?

    6   A.      I don't know.             I didn't never see that.

    7   Q.      Okay.       Clearly it wasn't Dr. Smithers; right?

    8   A.      Unless he came in.                 Sometimes he would come in and then

    9   leave.

  10    Q.      But you'd still have to talk to him on the phone?                                        I'm

  11    just talking about the times that you never saw Dr. Smithers

  12    in person.

  13    A.      Right.       I don't know what happened with the

  14    prescriptions.

  15    Q.      Just some guy at the front would give them to you after

  16    you paid your $300?

  17    A.      After I'd seen Wendell and talked to Dr. Smithers.

  18    Q.      Okay.       Now you mentioned these drugs that you

  19    supposedly -- or that you testified that you brought back to

  20    Dr. Smithers; is that right?

  21                    In fact, Dr. Smithers told you about this idea that

  22    you brought these drugs back to give to him, didn't he?

  23    A.      Yeah, he told me to bring them back if I couldn't take

  24    them.

  25    Q.      No.     No.      He told you that at some point you'd be



                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 136 of 195 Pageid#:
                                    10262
                                                                                                           137



    1   questioned by the DEA about bringing drugs back to him, didn't

    2   he?

    3   A.    No.

    4   Q.    He didn't have a conversation with you --

    5   A.    Oh, well, he did about the -- once it was in the bag.                                    I

    6   went to see him, I think it was -- may have been the last

    7   visit, and he said, "You're the baggie woman."

    8                 And I said, "What?"

    9                 He said, "You're the one that returned the medicine

  10    in the bag the day that Wendell's dad was dying."

  11    Q.    So he told you about this incident that had occurred,

  12    didn't he?

  13    A.    Yeah.       I think he talked to a DEA agent while I was

  14    there.

  15    Q.    And this was right after a search warrant had been

  16    executed at Dr. Smithers's practice, wasn't it?

  17    A.    I'm not sure about that because I wasn't there.

  18    Q.    Okay.       And it's your testimony that you had been getting

  19    this oxymorphone, that you didn't like it, and that you

  20    brought it back and give it to Dr. Smithers.

  21    A.    Yeah, I don't know if it was the Opana or the

  22    oxymorphone.         I forgot about even getting that.

  23    Q.    Well, you got three different prescriptions for that

  24    drug, didn't you?

  25    A.    I don't know.             Now I know one of the medications he gave



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 137 of 195 Pageid#:
                                    10263
                                                                                                         138



    1   me and he said that I didn't try it long enough.                                      And he asked

    2   me to try it a little longer.

    3   Q.      Okay.    You got a prescription for oxymorphone or Opana on

    4   November 17th, December 15th, both in 2016, and January 12,

    5   2017; does that sound about right?

    6   A.      I have no idea.            I don't remember this.

    7   Q.      And then you talk about on one occasion you brought back

    8   pills that you couldn't take.                      But the doctor told you he

    9   wanted --

  10    A.      It happened more than once.                      It happened more than once.

  11                    I remember two times.                  And it may have been a third

  12    time.    I don't remember.

  13    Q.      Okay.    But on at least one occasion, you actually brought

  14    pills back to Dr. Smithers and then he wrote you another

  15    prescription, didn't he?

  16    A.      Of something else, yes.

  17    Q.      Well, he wrote you a prescription for the same thing

  18    because you hadn't tried it long enough.

  19    A.      That's what I just said, yes.

  20    Q.      Okay.    So explain to me why if you already have pills in

  21    your possession that you haven't taken from a prior

  22    prescription, why did the doctor need to write you another

  23    prescription for that same set of pills?

  24    A.      Well, like I said, you'd go in and see Wendell first.

  25    And Wendell flushed them down the toilet and took care of



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 138 of 195 Pageid#:
                                    10264
                                                                                                               139



    1   them.    You know, and then I would see Dr. Smithers and then he

    2   would tell me I needed to try it longer.                                  Because he was

    3   really trying to get me off all the harder medications.

    4   Q.      Okay.

    5   A.      And he was right.                I mean, at the time I didn't think he

    6   was right, you know, because I thought Dr. Derakhshan kept

    7   giving me more and more of the oxy -- Roxicodone, the little

    8   blue ones.         He was giving me more over time, over the years,

    9   and I just thought --

  10                    THE COURT:            Ma'am, just answer the question.                           All

  11    right?

  12                    THE WITNESS:             Oh, okay.

  13    BY MR. LEE:

  14    Q.      Ma'am, you're still getting oxycodone today, aren't you?

  15    A.      Since I had surgery, yes.                       Oxycodone 5 milligrams.

  16    Q.      When did you ever stop getting oxycodone?

  17    A.      After Dr. Smithers.                  I believe he was the last person

  18    that prescribed it to me until I had this bowel block and had

  19    to have surgery.

  20    Q.      So your records show you've been getting oxycodone, in

  21    essence, ever since you left Dr. Smithers's practice?

  22    A.      No.

  23    Q.      That's not true?

  24    A.      No.

  25    Q.      Okay.



                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 139 of 195 Pageid#:
                                    10265
                                                                                                          140



    1   A.      I didn't get it until I had the bowel block.                                   And then

    2   there was a time -- the first surgery was in September -- or

    3   November 22nd of 2017.                And then he had -- I had -- it broke

    4   loose and I had an incisional hernia and he had to operate in

    5   September.

    6   Q.      Ms. Fisher, you stopped going to -- you didn't go to

    7   Dr. Smithers in July of 2017, did you?

    8   A.      Whenever he closed.               I don't remember the date.

    9   Q.      Okay.    Well, you had something happen in your life that

  10    prevented you from going to Dr. Smithers's office, didn't you?

  11    A.      I don't remember.

  12    Q.      Okay.    Do you remember getting arrested in July of 2017?

  13    A.      I was thinking it was August.

  14    Q.      Okay.    Do you remember getting arrested in August of

  15    2017?

  16    A.      Yes.

  17    Q.      What were you arrested for?

  18    A.      They arrested me for felonies that were -- I was staying

  19    with Larry Workman, and he was doing drug buys, or sales, or

  20    whatever.       And I was in his trailer.                       And there was one time

  21    one girl had -- I loaned her money because she was dating my

  22    nephew.    She paid me back the money she owed me in Walmart.

  23    And her mother was dying, and I know I shouldn't have, but I

  24    loaned her some medication that -- for her mother.

  25    Q.      You were charged with drug distribution, weren't you?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 140 of 195 Pageid#:
                                    10266
                                                                                                       141



    1   A.    I don't think so.

    2   Q.    Four counts of drug distribution?

    3   A.    No.

    4   Q.    What were you charged with?

    5   A.    I said three of the felonies was with Larry.

    6   Q.    What was your charge?                    Your criminal charge?

    7   A.    I don't know.

    8   Q.    Okay.       And then --

    9   A.    Everything was dropped.                     I mean, nothing -- you know.

  10    Q.    But you gave -- you were at the Walmart --

  11    A.    Yeah, that's where I -- I thought I was loaning her

  12    medication, and I thought she was paying me back, because I

  13    still had her food stamp card.                        She gave it to me to hold

  14    until she paid me.              I thought the money she was giving me at

  15    Walmart that day was for the food stamps.                                 I knew she was

  16    talking funny, but I didn't realize she was wired.

  17    Q.    It was Amanda Brewington (phonetic), wasn't it?

  18    A.    Yes.

  19    Q.    She was wearing a wire and cooperating with law

  20    enforcement, wasn't she?

  21    A.    Right.       That was before she kidnapped a baby.

  22    Q.    You gave her six oxycodone pills, didn't you?

  23    A.    I don't remember how many.                        Her mother was dying of

  24    cancer and she asked for some.

  25    Q.    Okay.       Do you remember testifying in front of the grand



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 141 of 195 Pageid#:
                                    10267
                                                                                                             142



    1   jury?

    2   A.      I remember I was there.

    3   Q.      And do you remember telling the grand jury that you gave

    4   Amanda Brewington six of your oxycodone pills?

    5   A.      Like I said, I don't remember how many it was because

    6   it's been a while.

    7   Q.      I'm going to show you page 46 of your grand jury

    8   testimony.

    9                   I'm going to ask you to read this to yourself,

  10    beginning at lines 18.

  11    A.      You want me to read it out loud?

  12    Q.      No, I want you to read it to yourself.

  13    A.      Okay.    Yeah.

  14    Q.      Does that refresh your recollection?

  15    A.      That's what I just said, that she owed me money.                                      She

  16    said, "Here's the money I owe you."

  17    Q.      After you gave her six OxyContin 20 pills?

  18    A.      There was a conversation on the phone before that.                                     And

  19    she said that her mother was running out of her pain

  20    medication.       And her mother was, like I said, dying of cancer.

  21    I thought I was just loaning it to her.                              She said her mother

  22    would go to the doctor, like, two or three days later and she

  23    would pay me back.

  24    Q.      So you're at Walmart with your autistic nephew.

  25    A.      Yes.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 142 of 195 Pageid#:
                                    10268
                                                                                                           143



    1   Q.    Who is 14 years old; correct?

    2   A.    Yes.

    3   Q.    And your grandson.

    4   A.    Yes.

    5   Q.    How old was he?

    6   A.    One or two at the time.

    7   Q.    And you gave Amanda Brewington six oxycodone 20s;

    8   correct?

    9   A.    If that's what I wrote down there, I don't remember.                                    It

  10    said four or six, I wasn't sure.

  11    Q.    She said, "Here's the money I owe you."                                 And you gave her

  12    the pills?

  13    A.    I thought it was the money she owed me, like I said

  14    before.

  15                 MR. LEE:          No further questions, Your Honor.

  16                 THE COURT:            All right.            Any redirect?

  17                 MR. WILLIAMS:              Yes, Your Honor.

  18                                    REDIRECT EXAMINATION

  19    BY MR. WILLIAMS:

  20    Q.    Ms. Fisher, when you went in to see Dr. Smithers, did he

  21    talk to you about alternatives to medication?

  22    A.    Right.      Yes.

  23    Q.    What all did he talk about?

  24    A.    He had talked about the probiotics and to -- I'm not sure

  25    what else.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 143 of 195 Pageid#:
                                    10269
                                                                                                      144



    1   Q.      Acupuncture?

    2   A.      Yeah.

    3   Q.      Okay.    What about yoga?

    4   A.      Yeah.    Because he said there was different things I could

    5   do to make it feel better.                    And then to try to get moving

    6   around more.

    7   Q.      Okay.    Did you ever try that?

    8   A.      I did.    But I've got that degenerative bone disease and

    9   it hurt too bad.

  10    Q.      Okay.    Now, did he talk to you about any other things,

  11    other than just your pain?

  12    A.      Like what?

  13    Q.      I mean, did he help you with any other aspects of your

  14    life?    Aid or anything like that?

  15    A.      Yeah, we were always talking about stuff, but I don't

  16    really remember everything that he said.                               He was always trying

  17    to talk to me and to Larry to get us healthier and get off the

  18    pain medication that we were on.

  19    Q.      Okay.    Now, did you have to do drug screens when you were

  20    there?

  21    A.      Yes.

  22    Q.      Okay.    What about bring your pills in and pill counts and

  23    stuff?

  24    A.      Yes.

  25    Q.      Okay.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 144 of 195 Pageid#:
                                    10270
                                                                                                         145



    1   A.    You had to bring your medication in and Wendell would

    2   count them.

    3   Q.    Okay.       Now we talked a little bit about getting your

    4   prescriptions filled and stuff like that.                                 Was Dr. Smithers

    5   ever trying to help you with that?

    6   A.    No.

    7   Q.    Okay.       He didn't try to help you where you could get it

    8   locally filled or anything?

    9   A.    No.     The guy up front had told me about that -- he had

  10    told Larry about that pharmacy, Mike's Pharmacy.                                       We went

  11    there a couple times.                But he wouldn't take -- he couldn't

  12    take no insurance.              He couldn't take no insurance cards, so.

  13    Q.    Did he ever try to help you with someplace with

  14    insurance?

  15    A.    Who?

  16    Q.    Dr. Smithers.

  17    A.    No.

  18    Q.    Okay.

  19    A.    Not that I remember.

  20    Q.    Did he ever help you with TRICARE, try to get your

  21    medications approved or anything?

  22    A.    Not that I recall.                 I don't remember.

  23                  MR. WILLIAMS:              No further questions.

  24                  THE COURT:            Anything further?

  25                  MR. LEE:          Just briefly, Your Honor.



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 145 of 195 Pageid#:
                                    10271
                                                                                                      146



    1                                    RECROSS EXAMINATION

    2   BY MR. LEE:

    3   Q.      Ms. Fisher, the six oxycodone pills that you sold to

    4   Miss Brewington --

    5   A.      I loaned them to her.

    6   Q.      Okay.    Those came from a prescription written by

    7   Dr. Smithers, didn't it?

    8   A.      I'm not sure.          Larry had some laying around that he had

    9   when he passed away, and I had those.                             So I'm not sure.

  10                    MR. LEE:       If I could have one moment, Your Honor.

  11    BY MR. LEE:

  12    Q.      Ma'am, do you remember testifying in front of the grand

  13    jury?

  14    A.      Like I said, I remember I was here, but I don't remember

  15    what I said.        That was before I took all that heart

  16    medication.

  17    Q.      I'm going to show you what's going to be marked, excuse

  18    me, pages 49 and 50 of your grand jury testimony.

  19                    Ms. Fisher, if you'd read to yourself, starting at

  20    line 19 on page 49.

  21    A.      Right.    That's what I just said.                        That I loaned her my

  22    medication.       That's what I said in the grand jury, apparently.

  23    Q.      The question in the grand jury was:                            "And to be clear,

  24    the OxyContin pills that you gave to this lady in Walmart came

  25    from Dr. Smithers; is that right?"



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 146 of 195 Pageid#:
                                    10272
                                                                                                     147



    1                 And your answer was:                  "Yes," wasn't it?

    2   A.    Whether it was mine or Larry's, yeah, I don't recall.

    3   Q.    Okay.     So regardless of whether it was your prescription

    4   or Larry's, it would have come from a prescription written by

    5   Dr. Smithers; correct?

    6   A.    Yes.

    7                 MR. LEE:        No further questions, Your Honor.

    8                 THE COURT:          Yes, sir.

    9                 MR. WILLIAMS:            Your Honor, no further questions.

  10                  May she be excused?

  11                  THE COURT:          Yes.       The witness may be excused.

  12                  All right.          You may take the witness out.

  13                  THE WITNESS:           Thank you.            Sorry about that for being

  14    in a wheelchair.

  15                  THE COURT:          Yes, ma'am.

  16                  You may call your next witness.

  17                  MR. WILLIAMS:            Your Honor, the defense calls Lennie

  18    Hartshorn.

  19                  Your Honor, if I may have just a second, I may have

  20    to go find Mr. Hartshorn.                  I'm not sure where he went.

  21                  THE COURT:          All right.

  22                  THE WITNESS:           Where to?

  23                  THE CLERK:          If you'll come forward, please.

  24                  If you'll raise your right hand.

  25                  Do you solemnly swear that the testimony you're



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 147 of 195 Pageid#:
                                    10273
                                                                                                     148



    1   about to give in this case shall be the truth, the whole

    2   truth, and nothing but the truth, so help you God?

    3                 THE WITNESS:           Yes, ma'am.

    4                 THE CLERK:          You may take the stand.

    5                 THE COURT:          Yes, sir, you may proceed.

    6                 MR. WILLIAMS:            Thank you, Your Honor.

    7                               LENNIE HARTSHORN, JUNIOR,

    8   Called as a witness herein by the Defense, having been first

    9   duly sworn, was examined and testified as follows:

  10                                     DIRECT EXAMINATION

  11    BY MR. WILLIAMS:

  12    Q.    Would you state your name for the record.

  13    A.    Lennie Hartshorn, Junior.

  14    Q.    Okay.     And you spell your last name so that they can --

  15    A.    H-a-r-t-s-h-o-r-n.

  16    Q.    Okay.     Now, Mr. Hartshorn, where do you live?

  17    A.    In Bolt, West Virginia.

  18    Q.    Okay.     And how long have you lived there?

  19    A.    Since 1958; 61 years total.

  20    Q.    Okay.     And do you know Dr. Smithers?

  21    A.    Yes, sir.

  22    Q.    How long have you known Dr. Smithers?

  23    A.    I'd have to guess.               Approximately two years.

  24    Q.    Okay.     Did you become a patient of his?

  25    A.    Yes, sir.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 148 of 195 Pageid#:
                                    10274
                                                                                                            149



    1   Q.      Okay.    And when did you become a patient of his, do you

    2   recall?

    3   A.      Approximately two years ago I guess.                             I'm not sure for

    4   sure.

    5   Q.      Would around September, October of 2016 sound about

    6   correct?

    7   A.      Yes, that sounds about right.

    8   Q.      Okay.    And why did you go to Dr. Smithers?

    9   A.      The pain clinics had been shut down.                             And one of the

  10    people that had -- was working at that pain clinic I was going

  11    to went to work for him and got me to be able to come see him

  12    for pain management.

  13    Q.      Okay.    Would that be the one in Wytheville?

  14    A.      Yes.

  15    Q.      Okay.    And tell the members of the jury about what was

  16    wrong with you.

  17    A.      What was wrong with me?

  18    Q.      Yeah.

  19    A.      I've had a lot of disks messed up in my neck and my back.

  20    In the past year and a half I had four disks fused, lower back

  21    cage, right hip replaced, and right knee replaced.                                       Got to let

  22    my body heal up before I can have my left knee replaced.                                      And

  23    hopefully then I'm going to go fishing in Alaska or something.

  24    I had a whole a lot of things wrong.

  25    Q.      What was the start of all your injuries?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 149 of 195 Pageid#:
                                    10275
                                                                                                              150



    1   A.      Excuse me?

    2   Q.      What kind of started all your injuries?                               Were you

    3   involved in a mining accident?

    4   A.      Twenty-four        years in a coal mine.                     I was working for

    5   Hartford 11.        Yeah, I was injured in mining several different

    6   ways and times.           I was able to keep working.

    7   Q.      Okay.    Describe how you were injured.

    8   A.      I had rocks fall.             I've had -- running a shuttle car, hit

    9   holes in the -- in the roadway and it would throw you against

  10    the steel canopy top and mess your neck up.                                 On the rails, the

  11    top was so low, they'd put pipes or rails across on top of 'em

  12    on your mine trips and you could hit your head on it.                                         We've

  13    done that several times -- or I have.                             There are just a whole

  14    lot of ways of getting injured in a coal mine.                                    It's a very,

  15    very dangerous place to be.

  16    Q.      Now, when you went to see Dr. Smithers, did you take

  17    X-rays?    MRIs?        Anything like that when you went?

  18    A.      I took all my medical records.

  19    Q.      Okay.

  20    A.      Yeah, I had MRIs, X-rays, and I'd already had a neck

  21    fusion one time.           It was not successful.                      And I've been taking

  22    pills, pain pills from my doctor in Beckley, which was like

  23    Lortabs or something like that.                        And he had told me that --

  24                    THE COURT:         Don't say what your doctor told you,

  25    okay?    Don't testify as to what your doctor told you.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 150 of 195 Pageid#:
                                    10276
                                                                                                               151



    1                  THE WITNESS:          Okay.

    2                  THE COURT:         The question -- wait a minute.                              The

    3   question was did you take your medical records?                                    And you said

    4   yes.

    5                  THE WITNESS:          Yes, sir.           Sorry.

    6   BY MR. WILLIAMS:

    7   Q.     Okay.    Now, when you went there, describe your first

    8   visit with Dr. Smithers.

    9   A.     He was knowledgeable about what was going on.                                    Explained

  10    a lot of things to me that a lot of other ones hadn't.                                         He was

  11    very particular about what, you know, your medicine that you

  12    were taking.       You had to have a record of all that.                                     I had a

  13    list of all of them.              He would talk to me about the

  14    counteractions of one medicine versus the other.                                     And I was

  15    good on that.        I didn't have any that conflicted with the pain

  16    medicine itself.

  17    Q.     Okay.    How long did he take with you that first visit; do

  18    you recall?

  19    A.     I was there quite a -- quite a few hours.                                 With him, his

  20    self, probably at least a half hour, if not a lot longer.

  21    Q.     Okay.

  22    A.     He explained --

  23                   THE COURT:         All right.            You've answered the

  24    question.

  25                   Just listen to the question and answer it.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 151 of 195 Pageid#:
                                    10277
                                                                                                           152



    1                  THE WITNESS:             Not add anything to it.                       All right.

    2   Thank you.

    3   BY MR. WILLIAMS:

    4   Q.     Did he talk to you?                  Did he do any kind of physical exams

    5   or anything on you?

    6   A.     Yeah.       He listened to my lungs and stuff, you know, blood

    7   pressure.

    8   Q.     Okay.       Did he check your back or anything?

    9   A.     Yeah.       And my knee, yes.

  10    Q.     Okay.       Now, when you went in, did you have to go through

  11    drug testing or anything like that?

  12    A.     Yes.

  13    Q.     Okay.       And did you ever have any problems with your drug

  14    tests?

  15    A.     No.

  16    Q.     Did you have to do pill counts?

  17    A.     Yes.

  18    Q.     Okay.       Did you ever have any problem with those?

  19    A.     No.

  20    Q.     Okay.       Now as far as what kind of medication did

  21    Dr. Smithers prescribe to you?

  22    A.     Oxycodone.           I can't recall if there was anything else or

  23    not.   I don't think so.

  24    Q.     Okay.       And how did it affect your pain, what he had given

  25    you?



                                         Donna Prather, CCR, RPR, CCP, CCB
                     Official Court Reporter for the U.S. District Court Western District of Virginia
                                                   (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 152 of 195 Pageid#:
                                    10278
                                                                                                     153



    1   A.    It made it tolerable where I could do things.

    2   Q.    Okay.     When you say, "tolerable so you could do things,"

    3   do things like what?

    4   A.    Just normal living.                Be able to do a few things on the

    5   farm, be able to enjoy life some.                        I have a convenience store,

    6   it allowed me to help tinker around in that.

    7   Q.    Okay.     So you weren't able to do that prior to this?

    8   Prior to seeing Dr. Smithers?

    9   A.    Yes, because I had been seeing another doctor before.

  10    Q.    Okay.     Without the medication, what was your life like?

  11    A.    Recliner.        Laying in it, unable to really get out and

  12    enjoy life.

  13    Q.    Okay.     Now you're Heather Hartshorn's father; correct?

  14    A.    Yes.

  15    Q.    Okay.     And I'm very sorry, okay.

  16                  Do you recall the day that Heather passed away?

  17    A.    Yes.

  18    Q.    Okay.

  19    A.    To some degree.

  20    Q.    Okay.     Now I don't want to you tell me what you've heard

  21    or what you've -- anything.                   But I want you to tell me what

  22    you know personally, okay?

  23    A.    Yes.

  24    Q.    Okay.     Did you see Heather that day?

  25    A.    Yes.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 153 of 195 Pageid#:
                                    10279
                                                                                                              154



    1   Q.      Okay.    What time did you see her?

    2   A.      Approximately 5:00 or 6:00 p.m.

    3   Q.      Okay.    And where was that at?

    4   A.      At my convenience store.

    5   Q.      Okay.    And was there anybody with her?

    6   A.      I think she had -- I'm sorry, thinking.                               She had one of

    7   her sons with her and the father of the son.

    8   Q.      Okay.    Was that someone she was involved with?                                      Or dating

    9   or anything?

  10    A.      Yes.    That was a person that lived with her.

  11    Q.      Okay.    So they lived together?

  12    A.      Yes.

  13    Q.      And where did they live together at?

  14    A.      At my home in Bolt.

  15    Q.      Okay.    Did you see her at any point in time subsequent to

  16    that?    That night?

  17                    THE COURT:         You mean after that?

  18    BY MR. WILLIAMS:

  19    Q.      After that; correct.

  20    A.      No, not until I went back to the home about 6:00 a.m.

  21    Q.      Okay.    Did you know -- do you have -- do you know

  22    personally whether or not Heather was taking any kind of

  23    prescription?

  24                    MR. RAMSEYER:           Objection, Your Honor.                      Unless he has

  25    personal knowledge.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 154 of 195 Pageid#:
                                    10280
                                                                                                                155



    1                   THE COURT:         Not on what somebody told you.                             Did you

    2   see her take a controlled substance or any kind of

    3   prescription?

    4                   THE WITNESS:          That day or?

    5                   MR. WILLIAMS:           Yes, that day.

    6                   THE COURT:         Well, I don't know.

    7                   That day.

    8                   THE WITNESS:          Again, I'd have to say -- did I

    9   actually see her?            No.

  10    BY MR. WILLIAMS:

  11    Q.      Okay.    Now, Heather had some problems; correct?

  12    A.      Yes.

  13    Q.      Okay.    Had she ever threatened suicide to you?

  14    A.      She had -- I guess hearsay or something.                                She had

  15    mentioned she would rather be dead than be in pain all the

  16    time.

  17                    MR. RAMSEYER:           Objection, Your Honor.

  18                    THE WITNESS:          I don't know.

  19                    THE COURT:         You can't -- yes.                 Ladies and gentlemen,

  20    disregard that statement.

  21                    You can't testify as to what somebody told you, sir.

  22                    And, Mr. Williams, don't ask questions --

  23                    THE WITNESS:          Then I can't answer that question.

  24                    MR. WILLIAMS:           I'm sorry.

  25                    THE COURT:         All right.            Do you have any further



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 155 of 195 Pageid#:
                                    10281
                                                                                                       156



    1   questions of the witness?

    2                 MR. WILLIAMS:              May I ask?

    3                 THE COURT:            All right.

    4   BY MR. WILLIAMS:

    5   Q.    Did Dr. Smithers talk to you about alternative therapies

    6   and stuff?

    7   A.    Yeah.       We discussed that, yes.

    8   Q.    Okay.       And what all did you discuss?

    9   A.    About physical therapy, surgeries.                              But where I hadn't

  10    had such good luck out of the surgeries, that was a last

  11    resort.     And it finally got down to last resort and I have had

  12    to have several surgeries.

  13    Q.    Okay.       Mr. Hartshorn, do you blame Dr. Smithers for

  14    anything?

  15    A.    No.

  16                  MR. WILLIAMS:              No further questions.

  17                                      RECROSS-EXAMINATION

  18    BY MR. RAMSEYER:

  19    Q.    Mr. Hartshorn, your daughter died two days after getting

  20    a prescription from Dr. Smithers; is that correct?

  21    A.    Yes.

  22    Q.    And were you the one that got her hooked up with

  23    Dr. Smithers?

  24    A.    Was what?

  25    Q.    Are you the person that got her hooked up with



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 156 of 195 Pageid#:
                                    10282
                                                                                                        157



    1   Dr. Smithers?

    2   A.     No.

    3   Q.     She was already going there before you?

    4   A.     I'm not sure.             I think so --

    5   Q.     Where did she --

    6   A.     No.     I don't know, because -- I really don't know.

    7   Q.     Where did you live at the time that you were going to

    8   Dr. Smithers?

    9   A.     Fairdale, at my convenience store.

  10    Q.     Where?

  11    A.     Where did I live?

  12    Q.     Yes.

  13    A.     Fairdale.

  14    Q.     Fairdale, West Virginia?

  15    A.     Yes.

  16    Q.     Where did she live?

  17    A.     Bolt.       At my home in Bolt.

  18    Q.     Bolt, West Virginia.                   How far apart are those places?

  19    A.     Five miles.

  20    Q.     Okay.       Did you see her on a regular basis?

  21    A.     Yes.

  22    Q.     Okay.       And so you don't know if she was going to

  23    Dr. Smithers first or you were going to Dr. Smithers first?

  24    A.     No, I don't know for sure.                        She may have went before I

  25    did.   But I'm not sure because where they had shut down in



                                         Donna Prather, CCR, RPR, CCP, CCB
                     Official Court Reporter for the U.S. District Court Western District of Virginia
                                                   (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 157 of 195 Pageid#:
                                    10283
                                                                                                              158



    1   Wytheville, and he had just opened up his practice there, I

    2   don't remember for sure if I got -- from the employee that let

    3   me know that he was doing business there.                                 I don't know if she

    4   had a visit the week before me or a week after, that type of

    5   thing, where he had just opened up.                            I really don't know.

    6   Q.    Did you see Dr. Smithers every time you went to the

    7   office?

    8   A.    I think there was one time he was not there.

    9   Q.    There was more than one time, wasn't it?

  10    A.    I don't know.             I can recall one time.

  11    Q.    Okay.       The one time you went, he wasn't there, did you

  12    know he wasn't going to be there?

  13    A.    No.

  14    Q.    How far had you driven to get there?

  15    A.    It's two and a half hours.                        I can't remember.                 Something

  16    like that, two and a half, three hours.

  17    Q.    At least three hours, isn't it?

  18    A.    Again, I can't recall for sure.                            But probably two and a

  19    half, three hours.

  20    Q.    Did you drive it?

  21    A.    No, I rode.

  22    Q.    Who drove?

  23    A.    Usually a man by the name of Wayne Tolliver would drive.

  24    Q.    Okay.       Was he getting pills too?

  25    A.    Excuse me?



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 158 of 195 Pageid#:
                                    10284
                                                                                                       159



    1   Q.    Was he getting pills from Dr. Smithers too?

    2   A.    He getting a prescription, yeah, I guess.

    3   Q.    Yeah.       Was he from your local area too?

    4   A.    Yes.

    5   Q.    Okay.       Did you have to give him any of your pills for him

    6   driving you?

    7   A.    No, sir.

    8   Q.    Okay.       Did you ever give him any of 'em?

    9   A.    What?

  10    Q.    Did you ever give Wayne any of your prescriptions?

  11    A.    No.

  12    Q.    Okay.       How much did you have to pay for the office visit?

  13    A.    I think it was 300.

  14    Q.    Okay.       Was it --

  15    A.    Maybe 250 or 300, I don't recall.

  16    Q.    How did you pay it?

  17    A.    Cash.

  18    Q.    And where did you get the money from?

  19    A.    Out of my bank account.

  20    Q.    Okay.       Did you have a job at the time?

  21    A.    No.     I'm retired, disabled, and run a convenience store.

  22    Q.    Okay.       So how did you pay for your prescriptions?

  23    A.    Out of my bank account.

  24    Q.    Did you pay cash for your prescriptions?

  25    A.    Oh yeah, cash.



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 159 of 195 Pageid#:
                                    10285
                                                                                                       160



    1   Q.    You had insurance though; right?

    2   A.    Yeah.

    3   Q.    Okay.     So you could have used insurance to pay for your

    4   prescriptions, couldn't you?

    5   A.    Not through them.              They wasn't taking insurance yet.

    6   They was getting set up for that, I was told.

    7   Q.    That's Mike's Pharmacy you're talking about?                                    Which

    8   pharmacy are you talking about that wouldn't take insurance?

    9   A.    My pharmacy always took my insurance.

  10    Q.    Your pharmacy did take your insurance?

  11    A.    Yeah.     I thought you said the doctor.

  12    Q.    So you're talking about the doctor.                             Okay.        So the doctor

  13    took cash.     The pharmacy took insurance.

  14    A.    Yeah.

  15    Q.    So now are there doctors in your area -- between your

  16    place and Dr. Smithers, were there other doctors?

  17    A.    All kinds of doctors, but none that would --

  18    Q.    None that would write a prescription; right?

  19    A.    Right.

  20    Q.    That's why you went to Dr. Smithers was for the

  21    prescription; correct?

  22    A.    Yeah.     Where they shut 'em down, they just kept moving.

  23    And they kept moving away instead of closer.

  24    Q.    Right.     And Dr. Smithers prescribed over 1400 oxycodone

  25    or oxymorphone pills to you; is that right?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 160 of 195 Pageid#:
                                    10286
                                                                                                         161



    1   A.      I don't know.

    2   Q.      Well, he wrote to you every month from September of 2015

    3   to July of 2017; isn't that right?

    4   A.      It could be.            I don't have no dates.

    5   Q.      Dr. Smithers, he's a smart guy, isn't he?

    6   A.      Extremely, I think.

    7   Q.      Very smart.           Correct?

    8   A.      I think so, in my opinion.                        Does that matter?

    9   Q.      That's what I asked for.

  10    A.      Okay.

  11    Q.      Now, who are the other people you knew that were going to

  12    Dr. Smithers to get pills?

  13    A.      That I knew?            Patty Dickens.

  14    Q.      Is that your girlfriend?

  15    A.      Yes.      It is now, yeah.

  16    Q.      She didn't start out getting pills until you'd been

  17    getting them for a while and then she decided to get some too;

  18    right?

  19    A.      No.

  20    Q.      Well, were you a patient first or was she?

  21    A.      With Dr. Smithers?

  22    Q.      Yes.

  23    A.      I think we went down together, got a visit at the same

  24    time.

  25    Q.      So you went together?



                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 161 of 195 Pageid#:
                                    10287
                                                                                                       162



    1   A.     Yes.

    2   Q.     In September 2015?

    3   A.     It could be, yeah, I don't know.

    4   Q.     And you both got oxycodone and oxymorphone?

    5   A.     I'm really not sure if she got morphone or morphine or

    6   codone.    I don't know.

    7   Q.     Would she get a Schedule II drug?                           She got some Schedule

    8   II drug.

    9   A.     Yes.

  10    Q.     And you went and filled them both; right?                                  You filled her

  11    prescriptions and your prescriptions.

  12    A.     We -- I filled mine and she filled hers.

  13    Q.     Did you fill them at the same place?

  14    A.     I usually -- I think I got all mine filled at Carry's

  15    Drive Pharmacy.

  16    Q.     Where did she fill hers?

  17    A.     Mike's maybe, or...

  18    Q.     Mike's, that's the place in Wytheville?

  19    A.     Yes.

  20    Q.     Okay.     All right.           And you had to pay cash there, didn't

  21    you?

  22    A.     I couldn't tell you.                 I think they had insurance that

  23    took it there, I'm not sure.

  24    Q.     Okay.     What other people did you know?                             You may have

  25    mentioned Wayne Tolliver, obviously your daughter Heather,



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 162 of 195 Pageid#:
                                    10288
                                                                                                            163



    1   Patty Dickens.          Who else was going to the doctor to get pills?

    2   A.      I don't know who other patients he had.

    3   Q.      You knew some of the other people that went, didn't you?

    4   A.      No, sir.

    5   Q.      When you went down, you didn't recognize anybody from

    6   your area?

    7   A.      No, sir.

    8   Q.      Those are the only four?

    9   A.      That I can recall, yes.

  10    Q.      Or three.       Three plus you.

  11    A.      Yeah.

  12                    MR. RAMSEYER:           May I just have a moment, Your Honor?

  13                    THE COURT:         Yes, sir.

  14                    MR. RAMSEYER:           That's all my questions.                       Thank you.

  15                    THE COURT:         Any further questions?

  16                    MR. WILLIAMS:           No further questions, Your Honor.

  17                    THE COURT:         May this witness be excused?

  18                    MR. RAMSEYER:           Yes, Your Honor.

  19                    MR. WILLIAMS:           Yes, Your Honor.

  20                    THE COURT:         Okay.       Thank you, sir.                You may step

  21    down.    And you're excused.

  22                    All right.         Mr. Williams.

  23                    MR. WILLIAMS:           Your Honor, we had discussed earlier

  24    about a witness, and I have not had a chance to make a phone

  25    call to check on that.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 163 of 195 Pageid#:
                                    10289
                                                                                                           164



    1                THE COURT:            All right.            Ladies and gentlemen, we're

    2   going to take a break at this time.                           If you'll follow the

    3   bailiff out.

    4           (Proceedings held in the absence of the jury.)

    5                THE COURT:            All right.            So can you call that person?

    6                MR. WILLIAMS:              I will try to get a phone call,

    7   Judge.    We've been trying -- I've been trying for a while and

    8   I haven't been able to get in touch with her.

    9                THE COURT:            All right.            We'll be in recess.

  10                 MR. WILLIAMS:              Thank you, Your Honor.

  11            (Proceedings suspended at 2:51 p.m. and resumed at 3:13

  12    p.m.)

  13                 THE COURT:            All right.            Mr. Williams, do you have

  14    any further witnesses?

  15                 MR. WILLIAMS:              Your Honor, I have spoken with

  16    Ms. Moore.      I actually did get in touch with her.                                  She lives

  17    in Florida.       She actually has followed -- indicated that she's

  18    supposed to have a flight tonight.                          She's hoping to be able to

  19    make that flight.            However, she says that she does not know

  20    whether she can be here today or tomorrow.                                 And that's all

  21    that I can advise the Court with what she said.                                     We did not

  22    have her subpoenaed.               She had indicated she was going to

  23    appear.    We anticipated the trial going much longer and had

  24    kind of indicated it would probably be the end of the week

  25    before we anticipated needing her.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 164 of 195 Pageid#:
                                    10290
                                                                                                     165



    1               THE COURT:            She said she had fallen?

    2               MR. WILLIAMS:              She said she fell last night and that

    3   she was having some trouble getting around and that she hoped

    4   to be able to make her flight tonight, but she was in a lot of

    5   pain.

    6               THE COURT:            So we don't know when she's going to be

    7   here?

    8               MR. WILLIAMS:              As of right now, no, sir.

    9               THE COURT:            Is she a former patient of the doctor's?

  10                MR. WILLIAMS:              She is.

  11                THE COURT:            Uh-huh.

  12                Well, what's the Government's position?

  13                MR. RAMSEYER:              Your Honor, one thing, she is not one

  14    of the patients where we've charged the prescription regarding

  15    to her.    So we're not sure what the relevance is going to be.

  16    Although we did charge maintain a place, I guess it could

  17    potentially go to that.                Although the Court's instruction is

  18    going to be that not every person had illegal prescriptions

  19    necessarily.       But, in any event, we'd like to get the trial

  20    finished.     It's kind of unclear as to whether she's going to

  21    be here or not.          I don't know how long we're going to put this

  22    off.    So that's the Government's position, Your Honor.

  23                THE COURT:            Yes, sir.

  24                MR. WILLIAMS:              Your Honor, Dr. Smithers has also

  25    provided me the names of two pharmacists that he would like



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 165 of 195 Pageid#:
                                    10291
                                                                                                              166



    1   for me to get in touch with.                    I have talked with him once

    2   previously, but they have not committed to anything, so.

    3                THE COURT:           When did he provide you with these

    4   names?

    5                MR. WILLIAMS:             He provided me with these names

    6   approximately a week ago, two weeks ago, week and a half ago,

    7   something like that.              I actually spoke with them on the phone.

    8   Neither wanted to really get involved with it.                                   And so I spoke

    9   with him about what that was --

  10                 THE COURT:           Well, what would be the purpose of their

  11    testimony?

  12                 MR. WILLIAMS:             I think it would just be simply to

  13    show that they had filled prescriptions for him and did not

  14    have a problem filling his prescriptions.

  15                 THE COURT:           Well, I mean, they haven't been

  16    summonsed, I guess.

  17                 MR. WILLIAMS:             They had not, Your Honor.                        And I

  18    didn't really anticipate calling them until he mentioned that

  19    to me, I think it was last night, about the possibility.                                        And

  20    so I spoke with them both on the phone real briefly.                                         And my

  21    decision kind of not to call them, but I didn't really feel

  22    like -- but he is asking me to call them, so.

  23                 THE COURT:           And, again, what's the name of the lady

  24    who is in Florida --

  25                 MR. WILLIAMS:             Deborah Moore.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 166 of 195 Pageid#:
                                    10292
                                                                                                         167



    1               THE COURT:            -- and trying to get here?

    2               MR. WILLIAMS:              Deborah Moore.

    3               THE COURT:            Uh-huh.

    4               Well, to give every opportunity here, particularly

    5   since we thought this case was going to go much longer, I

    6   mean, the information was there was going to be 70 or 80

    7   witnesses, and it would have obviously gone -- and it was set

    8   for a month, if not five weeks.                       I'll allow you to see what

    9   you can do tomorrow for witnesses.                         But I don't think we can

  10    go much farther than that.                   I mean, we do need to get this

  11    resolved.     The problem is if we just stretch it out trying to

  12    find other witnesses, I just don't think that's the

  13    appropriate way to proceed.                   It's not -- it's not fair to the

  14    parties or the jury to do that.

  15                Now, I do want to this afternoon go over the jury

  16    charge.    And I take it you don't -- you don't know whether

  17    Dr. Smithers is going to testify or not?

  18                MR. WILLIAMS:              I think he is waiting with respect to

  19    these witnesses to make that decision, Your Honor.                                      That's

  20    what he's indicated to me.

  21                THE COURT:            Well, I don't know what -- well, all

  22    right.

  23                Well, I'm going to excuse the jury and require them

  24    to come back tomorrow.               But if you have any further witnesses,

  25    you need to present them tomorrow.                         All right?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 167 of 195 Pageid#:
                                    10293
                                                                                                            168



    1               MR. WILLIAMS:              Thank you, Your Honor.

    2               THE COURT:            We'll have the jury in.

    3         (Proceedings held in the presence of the jury.)

    4               THE COURT:            All right.            Ladies and gentlemen, it

    5   appears that we don't have any further witnesses at this time.

    6   It's possible that we may have additional witnesses for the

    7   defendant tomorrow.             But for various reasons they are not

    8   available at this time.

    9               And so I'm going to let you go.                             Again, we're

  10    getting very close to the end.                      And if you could be back at

  11    9:00 in the morning.              Please remember my instructions to you

  12    about not discussing this case or permitting anyone to discuss

  13    it with you.       Don't do any research on any of the evidence

  14    that you've heard.            And don't listen or watch or read any news

  15    accounts in the case.

  16                And drive carefully.                    If you'll follow the bailiff

  17    out, we'll see you tomorrow at 9:00.

  18          (Proceedings held in the absence of the jury.)

  19                THE COURT:            All right.            Let's take a moment and go

  20    over the instructions.               My law clerk is going to hand you some

  21    new instructions.

  22                All right.            Counsel, I earlier provided you, and I

  23    hope you received it, a copy of the proposed charge.                                         I've

  24    made the following changes.                   In Instruction No. 9, I believe

  25    there was only one witness who testified that she had hope of



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 168 of 195 Pageid#:
                                    10294
                                                                                                          169



    1   securing leniency in her case.                      So Instruction No. 9 I've

    2   changed "witnesses" to just "witness".

    3               15-A is a new instruction as to the burden of proof

    4   and elements of Count 1.

    5               Instruction No. 19, I've removed a sentence that

    6   referred to the question of good faith because I realize that

    7   I had gone into that at some length in a later instruction.

    8   Actually, the next instruction, Instruction 20.

    9               And then in Instruction No. 21, I changed that to --

  10    in accord with the proposed verdict form by the Government --

  11    to indicate that the question is whether the use of the

  12    prescribed controlled substances in both Counts 298 and 299

  13    resulted in the death of the patient involved.

  14                In addition, of course, the Government has prepared

  15    a verdict form, which I have adopted.                            I did make a minor

  16    change I think to that.                I think I added a question mark at

  17    the end of the question about the death of the patient.                                      In

  18    any event, my law clerk has a copy of the verdict form to

  19    supply.

  20                Let me inquire at this time whether there are any

  21    objections, comments, or other proposed jury instructions.

  22                MR. RAMSEYER:              Your Honor, we would ask the Court to

  23    add an instruction that indicates when a medical provider

  24    prescribes a controlled substance to a patient with the intent

  25    that the prescription be filled, then under the law the



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 169 of 195 Pageid#:
                                    10295
                                                                                                      170



    1   medical provider has caused the controlled substance to be

    2   dispensed or distributed.

    3                I believe the Court's given a similar instruction in

    4   the past on that.

    5                THE COURT:           Yes, I will do that.                    Do you have a copy

    6   of what I --

    7                MR. RAMSEYER:             Your Honor, I did earlier today, and

    8   I must have taken it back with me at lunch time.                                     I'll

    9   provide -- I'll be happy to provide the Court and Mr. Williams

  10    a copy of that by e-mail when we finish.

  11                 THE COURT:           All right.            Mr. Williams, that simply

  12    says that I have done that in other similar cases.                                      The

  13    writing of a prescription to be filled is the distribution or

  14    cause to be distribution of a substance.

  15                 MR. WILLIAMS:             Okay.        All right.            Your Honor, if I

  16    just may have a chance to look at it.

  17                 THE COURT:           Yes, sir.           Of course.

  18                 MR. WILLIAMS:             I'll let you know if we have

  19    objection.

  20                 MR. RAMSEYER:             Your Honor, also, Instruction No. 19

  21    uses "and" and Instruction No. 20 uses "or", about acting

  22    without a legitimate medical purpose or beyond the bounds of

  23    medical practice.           And we believe they should both be "or".                          I

  24    believe that's the law.

  25                 THE COURT:           I think you're correct.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 170 of 195 Pageid#:
                                    10296
                                                                                                             171



    1               But, Mr. Williams, is that -- do you have any

    2   comment there?

    3               MR. WILLIAMS:              Your Honor, I was going to raise the

    4   same issue, but I think we believe it should be "and".

    5               THE COURT:            Well, I say "and" in the instructions, I

    6   think.   That's 15-A and 19; is that correct, Mr. Ramseyer?

    7               MR. RAMSEYER:              Excuse me.            The two instructions?

    8               THE COURT:            Yes.

    9               MR. RAMSEYER:              I believe it was 19 and 20.                           In 19

  10    it's "and" and in 20 it's "or".

  11                Oh, actually, Mr. Juhan is showing me that in 15-A

  12    it's also -- for the possession with intent to distribute, the

  13    Court has "and" also.              So I think it's 15-A, 19, and 20 should

  14    all -- in the Government's view should all be "or".

  15                THE COURT:            Yes.       In 20 I say "or".

  16                MR. RAMSEYER:              Correct.          Yes, Your Honor.

  17                THE COURT:            Yes, sir.

  18                All right.            Anything else, Mr. Ramseyer?

  19                MR. RAMSEYER:              No, Your Honor.                That's all for the

  20    Government at this time.

  21                THE COURT:            All right.            Mr. Williams?

  22                MR. WILLIAMS:              Your Honor, we would just like an

  23    opportunity to be able to read the statute certainly with that

  24    and/or language.

  25                THE COURT:            Right.        Well, I'm not going to make any



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 171 of 195 Pageid#:
                                    10297
                                                                                                            172



    1   final rulings at this time.                    You have no additional

    2   instructions that you intend to offer, Mr. Williams?

    3                MR. WILLIAMS:              No, none at this time, Your Honor.

    4                THE COURT:            And the verdict form, Mr. Williams, you

    5   have no --

    6                MR. WILLIAMS:              No objections.

    7                THE COURT:            -- no objection there?

    8                And there's copies of the -- oh, I believe in

    9   Count 1 I also added the "without a legitimate purpose."                                      And

  10    I guess the question there is also "or".

  11                 MR. RAMSEYER:              Yes, Your Honor.                 I believe that's

  12    15-A.

  13                 THE COURT:            Well, I mean, on the verdict form it

  14    says "and".

  15                 All right.            Well, we're going to -- I understand the

  16    parties' issues, I think, about the instructions.                                      And we're

  17    going to adjourn now and I will consider the requests that

  18    have been made.

  19                 And Mr. Ramseyer is going to e-mail the Court and

  20    the opposing counsel the proposed instruction about

  21    prescriptions, and I'll look at that also.

  22                 Is there anything else that we need to take up?

  23                 If not, we will adjourn court.

  24            (Proceedings concluded at 3:33 p.m.)

  25



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 172 of 195 Pageid#:
                                    10298
                                                                                                     173



    1                                 REPORTER'S CERTIFICATE

    2

    3               I, DONNA J. PRATHER, do hereby certify that the

    4   above and foregoing, consisting of the preceding 173 pages,

    5   constitutes a true and accurate transcript of my stenographic

    6   notes and is a full, true and complete transcript of the

    7   proceedings to the best of my ability.

    8               Dated this 8th day of June, 2019.

    9

  10
                                     S/Donna Prather
  11                                _____________________________________
                                    DONNA J. PRATHER, RPR, CRR, CBC, CCP
  12                                Federal Official Court Reporter

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                             (276) 628-5116 x8119
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 173 of 195 Pageid#:
                                    10299
                                                                                                                                     1



             $              54:22, 55:1, 68:20,        1:08 [1] - 87:22         140:12, 140:15, 161:3       31 [2] - 19:11, 64:14
                            138:4                      1:17-cr-00027-JPJ-        2018 [1] - 132:2           31st [5] - 57:5, 77:4,
   $10 [1] - 21:1            120 [6] - 22:20, 23:1,                              2019 [1] - 1:12           78:5, 82:17, 83:23
                                                      PMS-1 [1] - 1:6
   $20,000 [1] - 111:6      25:18, 60:17, 82:9,                                  20s [1] - 143:7            32 [2] - 19:13, 64:15
                                                       1st [6] - 19:14, 26:1,
   $30.65 [1] - 33:14       83:23                     30:6, 32:3, 68:9,          21 [4] - 18:19, 78:17,     326 [2] - 78:8, 78:12
   $300 [6] - 33:18,         123 [1] - 2:7            68:10                     107:3, 169:9                329 [2] - 78:8, 78:12
  86:6, 131:22, 132:14,      12:07 [1] - 87:22                                   21st [6] - 41:21, 44:3,    33 [2] - 19:17, 64:16
  133:6, 136:16
   $450 [2] - 130:13,
                             13 [2] - 85:16, 131:16              2              45:17, 63:25, 84:14,        34 [1] - 19:18
                             14 [8] - 54:13, 54:14,                             85:7                        35 [1] - 19:19
  131:21                                               2 [10] - 14:14, 15:12,
                            56:8, 74:6, 74:18,                                   22 [1] - 18:24             36 [2] - 19:20, 20:2
   $5,400 [2] - 86:6,                                 34:14, 34:25, 43:2,
                            78:17, 81:14, 143:1                                  22nd [1] - 140:3           37 [3] - 20:15, 54:6,
  86:17                                               50:11, 59:14, 69:4,
                             1400 [2] - 131:16,                                  23 [1] - 19:1             81:10
   $700 [1] - 133:10                                  74:18, 113:8
                            160:24                                               23rd [2] - 70:19,          38 [1] - 20:16
   $750 [1] - 103:3                                    2,000 [1] - 117:17
                             143 [1] - 2:8                                      75:10                       39 [1] - 21:7
                                                       2-20-17 [1] - 73:16
                             146 [1] - 2:8                                       24 [6] - 14:16, 15:2,      3:13 [1] - 164:11
                                                       20 [17] - 18:2, 18:3,
              '              148 [1] - 2:9                                      19:2, 23:3, 64:22           3:33 [1] - 172:24
                                                      21:13, 23:9, 47:4,
   '14 [2] - 52:12, 57:7     14th [4] - 55:9, 56:2,                              24210 [1] - 1:21           3rd [3] - 21:19,
                                                      47:8, 47:9, 52:15,
   '15 [5] - 24:2, 26:23,   62:22, 72:19                                         24277 [1] - 1:24          25:16, 29:15
                                                      122:18, 124:4,
  52:19, 57:7, 67:3          15 [9] - 17:4, 21:20,                               24th [3] - 30:25,
                                                      142:17, 169:8,
   '16 [6] - 32:12, 40:1,   25:17, 26:2, 55:3,                                  68:20, 101:13                         4
                                                      170:21, 171:9,
  72:8, 72:19, 75:22,       74:11, 79:25, 85:11                                  25 [3] - 2:16, 19:3,
                                                      171:10, 171:13,                                       4 [11] - 2:13, 2:14,
  117:18                     15-A [5] - 169:3,                                  66:11
                                                      171:15                                               2:14, 2:15, 14:17,
   'em [7] - 120:22,        171:6, 171:11,                                       250 [1] - 159:15
                                                       20-milligram [1] -                                  14:19, 15:15, 15:17,
  121:8, 121:9, 122:21,     171:13, 172:12                                       25th [1] - 32:12
                                                      47:4                                                 15:18, 35:4, 81:13
  150:11, 159:8, 160:22      153 [1] - 39:23                                     26 [2] - 19:4, 44:3
                                                       2002 [1] - 7:12                                      4-11 [1] - 31:8
   'very [1] - 35:20         154 [4] - 38:8, 38:9,                               26th [1] - 82:17
                                                       2008 [1] - 8:3                                       4-22-16 [1] - 72:11
                            39:22, 40:3                                          27 [3] - 19:5, 35:15,
                                                       2012 [3] - 80:5,                                     40 [6] - 21:9, 35:19,
             1               155 [1] - 40:18                                    65:10
                                                      84:19, 94:10                                         55:10, 55:13, 82:7,
                             156 [1] - 2:10                                      28 [3] - 19:6, 62:14,
   1 [16] - 15:7, 24:2,                                2013 [2] - 52:5, 68:25                              97:5
                             15th [2] - 66:12,                                  78:17
  24:5, 34:10, 56:15,                                  2014 [1] - 57:4                                      40s [1] - 83:24
                            138:4                                                29 [7] - 19:7, 20:4,
  57:10, 57:11, 68:23,                                 2015 [40] - 14:16,                                   41 [4] - 21:11, 21:24,
                             16 [1] - 17:6                                      33:12, 48:17, 74:13,
  104:22, 105:9, 110:2,                               15:2, 18:8, 20:4,                                    41:18, 63:17
                             163 [1] - 46:5                                     78:6, 78:25
  110:9, 112:15,                                      21:19, 25:16, 28:4,                                   42 [3] - 21:13, 23:6,
                             169 [1] - 45:14                                     298 [1] - 169:12
  112:16, 169:4, 172:9                                29:15, 30:5, 30:6,                                   41:18
                             17 [4] - 17:7, 18:13,    34:2, 38:13, 52:15,        299 [1] - 169:12
   1,000 [1] - 85:16                                                                                        43 [1] - 23:22
                            66:7, 119:15              52:22, 54:22, 57:5,        29th [3] - 21:17,
   1.1 [1] - 26:22                                                                                          44 [1] - 23:24
                             172 [2] - 41:15, 47:20   57:11, 60:2, 60:4,        22:16, 82:17
   10 [4] - 20:24, 38:13,                                                                                   45 [2] - 23:25, 62:25
                             173 [1] - 47:22          63:12, 63:13, 65:10,       2:51 [1] - 164:11
  40:1, 122:2                                                                                               46 [2] - 24:1, 142:7
                             174 [2] - 42:11, 47:23   68:9, 68:10, 74:13,        2nd [7] - 32:22,
   100 [3] - 22:6, 22:14,                                                                                   47 [2] - 24:2, 24:6
                             175 [2] - 43:21, 43:24   75:10, 75:19, 77:24,      33:19, 62:14, 80:14,
  99:2                                                                                                      48 [2] - 26:14, 58:6
                             17th [2] - 117:15,       80:11, 80:14, 81:9,       82:12, 82:17, 82:20
   100% [1] - 24:14                                                                                         48-year-old [2] -
                            138:4                     81:12, 81:16, 81:20,
   1000 [1] - 2:15                                                                                         57:24, 58:3
   107 [13] - 2:16, 25:7,
                             18 [11] - 17:23,         84:2, 84:14, 101:13,                 3                48-year-old's [1] -
                            18:12, 58:16, 64:8,       161:2, 162:2
  25:8, 25:10, 25:15,                                                            3 [9] - 4:9, 14:16,       58:11
                            64:9, 76:1, 85:24,         2016 [33] - 19:14,
  29:12, 41:17, 42:14,                                                          14:18, 15:14, 28:4,         49 [3] - 26:15,
                            86:4, 86:6, 119:3,        29:24, 30:25, 31:10,
  46:23, 62:12, 63:11,                                                          79:9, 79:10, 86:4,         146:18, 146:20
                            142:10                    32:22, 33:1, 33:15,
  83:21, 87:8                                                                   105:5                       4th [4] - 62:15,
                             180 [2] - 1:20, 23:15    33:19, 34:2, 35:15,
   10:23 [1] - 50:22                                                             30 [21] - 19:9, 21:20,    82:16, 82:17, 82:18
                             18th [7] - 42:2, 42:3,   41:21, 42:3, 52:24,
   10:30 [1] - 3:9                                                              22:18, 23:18, 25:18,
                            42:15, 44:5, 70:20,       56:2, 56:8, 59:9,
   10:57 [1] - 50:22                                                            41:5, 47:8, 47:9, 55:4,               5
                            71:22, 75:22              62:10, 66:8, 66:12,
   10s [1] - 122:15                                                             55:5, 55:10, 55:14,
                             19 [11] - 17:24,         68:21, 70:19, 70:20,                                  5 [9] - 2:3, 14:20,
   10th [3] - 39:17,                                                            55:15, 58:4, 63:1,
                            18:11, 60:4, 60:6,        71:22, 75:20, 76:22,                                 15:18, 15:20, 16:2,
  45:17, 45:18                                                                  64:10, 68:12, 68:13,
                            146:20, 169:5,            76:24, 77:4, 77:24,                                  22:23, 26:23, 35:5,
   11 [3] - 31:9, 57:4,                                                         120:15, 122:20, 124:5
                            170:20, 171:6, 171:9,     82:23, 84:4, 117:15,                                 139:15
  150:5                                                                          300 [3] - 132:12,
                            171:13                    138:4, 149:5                                          5-18-16 [1] - 76:20
   114 [1] - 39:16                                                              159:13, 159:15
                             1958 [1] - 148:19         2017 [13] - 34:14,                                   50 [9] - 13:10, 26:16,
   117 [1] - 2:7                                                                 30s [2] - 83:23, 120:4
                             1988 [1] - 65:9          43:1, 43:2, 46:8,                                    26:20, 35:8, 47:2,
   11th [1] - 55:2                                                               30th [4] - 18:8,
                             1997 [2] - 6:9, 126:18   48:17, 64:23, 127:25,                                50:11, 124:19, 146:18
   12 [6] - 16:6, 33:15,                                                        18:16, 18:18, 62:14
                             19th [2] - 60:2, 67:3    138:5, 140:3, 140:7,                                  50-some [1] - 88:13


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 174 of 195 Pageid#:
                                    10300
                                                                                                                                      2



   51 [2] - 26:22, 91:16                                68:7, 70:17, 77:19         additional [5] - 23:8,    ahold [2] - 113:18,
                                        8
   52 [2] - 27:25, 46:25                                 Abuse [2] - 20:1,        23:14, 98:8, 168:6,       113:25
                              8 [1] - 39:18             32:6                      172:1                      aid [1] - 144:14
   53 [2] - 28:12, 35:12
                              80 [2] - 32:24, 167:6      abusing [1] - 60:14       address [2] - 32:7,       Aided [1] - 1:25
   54 [2] - 28:14, 86:4
                              84 [2] - 55:12, 55:13      accepted [1] - 61:16     33:20                      AIDS [1] - 29:6
   57 [1] - 30:9
                              841(a [1] - 107:3          accepting [1] - 46:15     adjourn [2] - 172:17,     Alaska [1] - 149:23
   58 [1] - 30:10
                              862 [1] - 105:5            access [1] - 89:11       172:23                     alcohol [1] - 29:7
   59 [1] - 30:13
                              87 [1] - 33:6              accident [5] - 102:4,     adjudicate [1] - 8:14     allegations [1] - 9:6
   5:00 [1] - 154:2
                              88 [2] - 2:4, 33:7        102:11, 119:16,            adjunctive [1] -          alleviate [1] - 92:18
   5s [1] - 23:18
                              89 [1] - 33:8             119:17, 150:3             74:21                      allow [2] - 3:9, 167:8
   5th [9] - 30:5, 62:10,
  62:15, 81:9, 81:12,         8:48 [2] - 18:16,          accidents [1] - 16:17     administered [1] -        allowed [4] - 91:2,
  81:16, 81:19, 82:25        18:18                       accord [1] - 169:10      72:25                     105:20, 115:11, 153:6
                              8th [1] - 45:24            according [12] -          administrative [1] -      almost [3] - 13:10,
             6                                          40:16, 40:17, 40:25,      8:19                      75:13, 102:22
                                        9               42:14, 43:24, 57:5,        admissible [3] -          alternative [2] -
   6 [8] - 1:11, 1:12,
                              9 [6] - 32:25, 49:9,      59:3, 65:9, 68:8,         115:6, 115:16, 118:18     95:23, 156:5
  15:1, 15:25, 35:6,
                             58:23, 71:13, 168:24,      69:22, 82:24, 83:20        admission [1] - 25:6      alternatives [1] -
  46:8, 67:24, 82:24
                             169:1                       account [2] - 159:19,     admitted [2] - 4:17,     143:21
   6-14 [1] - 72:8
                              9-28 [1] - 80:8           159:23                    25:9                       Amanda [3] - 141:17,
   6-21-16 [1] - 76:25
                              90 [7] - 21:13, 23:8,      accounts [1] -            admitting [1] - 71:8     142:4, 143:7
   60 [17] - 20:24,
                             33:9, 33:22, 55:3,         168:15                     adopted [1] - 169:15      AMERICA [1] - 1:5
  21:12, 22:2, 22:17,
                             55:4, 55:13                 accredited [1] - 7:1      advise [1] - 164:21       amount [4] - 22:12,
  23:13, 23:14, 25:17,
                              91 [2] - 33:10, 33:11      accumulating [1] -        advised [2] - 67:10,     33:18, 91:10, 131:6
  26:3, 30:15, 53:3,
                              93 [1] - 38:11            47:15                     76:22                      amounts [1] - 23:4
  62:22, 68:12, 68:13,
                              94 [1] - 38:18             accurate [6] - 12:17,     advisement [1] -          analgesics [1] -
  83:23, 97:5
                              96 [2] - 33:20, 38:19     27:23, 53:20, 53:21,      112:16                    74:21
   60-milligram [1] -
                              9:00 [2] - 168:11,        57:2, 99:19                affect [2] - 86:20,       analyzed [2] - 42:6,
  22:17
                             168:17                      accurately [1] -         152:24                    72:25
   600 [1] - 133:10
                              9:05 [1] - 3:1            17:22                      afraid [3] - 45:5,        anatomy [1] - 56:22
   601 [1] - 1:23
                              9th [1] - 64:23            acknowledge [1] -        90:19, 99:23               and" [2] - 171:4,
   61 [2] - 30:16, 148:19
                                                        28:24                      afternoon [2] -          172:14
   62 [1] - 30:17
                                                         acquittal [5] -          123:6, 167:15              anesthesiology [1] -
   63 [1] - 30:18                       A               104:21, 105:7,             age [1] - 58:4           6:11
   66 [1] - 31:13             a.m [4] - 3:1, 50:22,     112:16, 112:22,            agent [2] - 4:13,         Angel [3] - 26:25,
   69 [2] - 32:3, 53:5       50:23, 154:20              113:10                    137:13                    27:3, 39:3
   6:00 [2] - 154:2,          ability [1] - 102:17       act [5] - 36:25, 37:6,    agent's [1] - 107:4       answer [9] - 10:2,
  154:20                      ABINGDON [1] - 1:4        37:11, 37:20, 81:5         aging [2] - 58:7,        10:8, 17:14, 107:7,
   6th [1] - 82:20            Abingdon [1] - 1:21        acting [1] - 170:21      58:11                     118:24, 139:10,
                              able [34] - 10:6, 12:4,    action [2] - 8:15,        ago [7] - 16:14,         147:1, 151:25, 155:23
             7               12:9, 12:19, 17:21,        86:24                     102:2, 102:10, 149:3,      answered [1] -
   7 [5] - 15:3, 16:1,       27:22, 36:22, 37:9,         active [3] - 22:25,      166:6                     151:23
  66:2, 122:12, 122:13       37:13, 95:1, 96:20,        81:4, 81:7                 agree [9] - 27:6,         answers [1] - 10:12
   7-20 [1] - 52:19          96:24, 97:18, 97:23,        activity [1] - 54:17     79:5, 89:4, 89:5, 98:6,    anticipate [2] - 63:3,
   7-20-15 [1] - 52:20       98:5, 98:25, 99:3,          acupuncture [1] -        109:25, 110:1,            166:18
                             99:4, 102:22, 108:18,      144:1                     110:18, 111:1
   7-Eleven [1] - 119:3                                                                                      anticipated [2] -
                             113:18, 113:24,             acute [2] - 57:21,        agreed [2] - 90:13,
   70 [4] - 32:5, 45:19,                                                                                    164:23, 164:25
                             116:6, 121:3, 131:14,      58:1                      90:17
  53:3, 167:6                                                                                                anticipating [1] -
                             149:11, 150:6, 153:4,       add [4] - 22:5, 71:6,     agreeing [1] - 111:23
   71 [2] - 32:8, 84:23                                                                                     47:19
                             153:5, 153:7, 164:8,       152:1, 169:23              agreement [6] -
   72 [1] - 32:8                                                                                             anyway [2] - 61:23,
                             164:18, 165:4, 171:23       added [2] - 169:16,      74:14, 90:15, 90:16,
   73 [1] - 32:9                                                                                            82:24
                              abnormal [1] - 64:6       172:9                     90:20, 91:1, 91:5
   74 [4] - 2:15, 4:14,                                                                                      apart [1] - 157:18
                              abnormality [2] -          addicted [1] - 68:11      Agreement [1] - 74:8
  4:22, 32:10                                                                                                appear [14] - 44:14,
                             57:21, 58:1                 addiction [12] -          Agreements [1] -
   75 [1] - 32:11                                                                                           46:17, 64:20, 65:2,
                              absence [5] - 50:8,       36:15, 37:2, 40:12,       90:10
   77 [1] - 32:15                                                                                           65:3, 66:15, 66:16,
                             87:18, 104:14, 164:4,      43:14, 44:21, 45:8,        agreements [1] -
   78 [1] - 32:18                                                                                           70:6, 78:14, 78:19,
                             168:18                     68:7, 81:4, 81:8, 82:1,   90:13
   784 [2] - 83:21, 83:22                                                                                   92:5, 92:6, 94:20,
                              absolutely [1] -          82:3, 82:6                 ahead [8] - 38:24,
   79 [1] - 32:21                                                                                           164:23
                             114:22                      adding [1] - 22:13       71:4, 71:10, 86:12,        appearance [1] - 3:7
                              abuse [7] - 19:17,         addition [4] - 105:2,    88:1, 118:23, 121:22,      applicable [1] - 29:6
                             19:24, 43:11, 59:21,       129:6, 131:3, 169:14      122:7                      apply [1] - 107:21


                                            Donna Prather, CCR, RPR, CCP, CCB
                        Official Court Reporter for the U.S. District Court Western District of Virginia
                                                      (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 175 of 195 Pageid#:
                                    10301
                                                                                                                                       3



   appointment [1] -         audits [1] - 17:6         5:12, 5:16, 5:22, 5:24,    billing [2] - 34:17,      54:5, 54:6
  77:5                       August [18] - 42:2,       7:19, 9:15, 9:22,         34:20                       Box [1] - 1:23
   appointments [2] -       42:3, 42:15, 44:5,         10:16, 24:22, 51:9,        birth [3] - 34:13,         brang [1] - 121:8
  125:14, 128:17            45:24, 45:25, 56:3,        61:19, 88:8, 88:10,       60:20, 65:9                 break [5] - 3:9, 50:4,
   appreciate [1] - 58:1    57:5, 57:7, 59:8,          103:1                      bit [6] - 50:10, 77:12,   50:7, 87:15, 164:2
   approach [1] - 24:18     62:15, 67:14, 77:4,         Battaglia [11] -         94:7, 101:25, 124:25,       breakthrough [2] -
   appropriate [7] -        78:5, 83:23, 84:2,         14:10, 16:4, 19:13,       145:3                      120:14, 124:8
  17:22, 27:23, 29:2,       140:13, 140:14             22:16, 28:5, 29:19,        blah [2] - 60:20,          BRENDA [2] - 2:6,
  58:12, 86:24, 97:10,       authorization [1] -       32:18, 33:25, 34:3,       60:21                      116:22
  167:13                    32:16                      91:21, 92:1                Blair [8] - 34:9,          Brenda [4] - 66:1,
   appropriately [2] -       authorizes [1] - 29:4      Battaglia's [2] -        34:13, 41:17, 42:25,       66:8, 115:25, 117:4
  81:6, 82:2                 authorizing [1] -         33:20, 91:22              43:3, 48:17, 49:21,         Brewington [4] -
   approved [3] - 91:7,     40:6                        became [1] - 11:3        49:24                      141:17, 142:4, 143:7,
  92:24, 145:21              autistic [1] - 142:24      Beckley [2] - 129:21,     blame [1] - 156:13        146:4
   April [5] - 31:9,         automatically [2] -       150:22                     blank [7] - 16:1,          brief [3] - 19:21,
  35:15, 62:14, 82:17,      31:24, 56:20                become [6] - 6:3,        30:9, 30:11, 30:14,        20:3, 30:15
  82:18                      available [2] - 9:23,     6:18, 6:25, 7:24,         30:15, 75:1, 75:8           Brief [9] - 17:7,
   area [5] - 12:24,        168:8                      148:24, 149:1              blanket [1] - 90:6        23:25, 30:10, 31:6,
  125:18, 159:3,             average [1] - 97:7         becoming [1] - 80:8       Blevins [4] - 2:13,       35:1, 64:11, 66:11,
  160:15, 163:6              aware [7] - 68:8,          begin [3] - 16:13,       4:9, 51:7, 51:19           73:20, 95:19
   argument [1] - 61:20     80:8, 81:5, 89:3,          52:22, 101:25              block [2] - 139:18,        briefly [2] - 145:25,
   arm [1] - 80:20          89:22, 89:25, 91:1          beginning [3] - 10:6,    140:1                      166:20
   arrested [4] - 140:12,                              47:15, 142:10              blood [2] - 135:9,         bring [14] - 3:5,
  140:14, 140:17,                      B                behalf [3] - 1:18,       152:6                      31:11, 39:25, 41:8,
  140:18                                               1:22, 36:13                blow [5] - 28:20,         65:6, 73:16, 76:23,
                             b) [1] - 107:3
   arrive [1] - 27:22                                   BEHALF [1] - 2:13        31:7, 35:13, 46:6,         79:14, 79:15, 88:1,
                             B19 [1] - 1:20
   arrived [1] - 12:20                                  behave [3] - 36:25,      73:14                      124:18, 136:23,
                             baby [1] - 141:21
   aside [1] - 112:1                                   37:3, 45:8                 blue [1] - 139:8          144:22, 145:1
                             backed [1] - 119:18
   aspects [1] - 144:13                                 behavior [7] - 36:13,     Bluff [1] - 19:25          bringing [1] - 137:1
                             backpack [2] -
   Assessment [5] -                                    38:3, 44:20, 44:21,        board [7] - 6:18,          broad [1] - 10:10
                            109:21, 111:5
  15:1, 26:22, 39:2,                                   45:9, 70:16, 77:18        6:20, 6:25, 7:8, 8:13,      broke [1] - 140:3
                             bad [7] - 37:22,
  91:18, 95:21                                          behind [2] - 44:16,      8:17, 9:1                   broken [1] - 88:14
                            44:23, 120:21, 121:5,
   assessment [5] -                                    116:11                     Board [6] - 7:25, 8:4,     brought [8] - 41:5,
                            122:25, 133:21, 144:9
  10:3, 17:21, 27:9,                                    believes [2] - 35:18,    8:9, 8:11, 8:13, 32:6      120:23, 121:9,
                             bag [2] - 137:5,
  41:10, 100:13                                        36:1                       boards [1] - 7:3          136:19, 136:22,
                            137:10
   assigned [1] - 76:24                                 belly [1] - 130:7         Bobby [1] - 74:5          137:20, 138:7, 138:13
                             baggie [2] - 104:24,
   assist [1] - 65:22                                   beneficial [3] -          body [1] - 149:22          Brown [3] - 56:14,
                            137:7
   assistant [1] - 97:5                                96:15, 98:2, 98:5          Bolt [5] - 148:17,        57:4, 57:8
                             baggies [2] - 105:13,
   assume [10] - 20:23,                                 benefit [3] - 58:9,      154:14, 157:17,             Bryan [1] - 67:23
                            122:5
  53:9, 53:18, 61:20,                                  98:8, 99:4                157:18                      Buffalo [2] - 125:2,
                             bailiff [5] - 50:6,
  78:20, 85:19, 85:23,                                  Benitez [2] - 40:22,      bone [2] - 119:10,        125:5
                            87:16, 104:13, 164:3,
  86:5, 86:16, 86:18                                   40:23                     144:8                       bulging [1] - 119:10
                            168:16
   assumed [2] - 13:11,                                 best [3] - 118:13,        borrowed [1] - 44:16       bunch [2] - 112:10,
                             bank [2] - 159:19,
  61:14                                                132:9, 132:22              bottle [8] - 107:8,       122:21
                            159:23
   assuming [7] -                                       better [4] - 35:19,      107:9, 107:10,              Buprenorphine [8] -
                             base [1] - 61:1
  13:15, 26:18, 45:11,                                 96:24, 97:1, 144:5        107:13, 108:4,             40:9, 40:11, 40:15,
                             based [12] - 10:6,
  46:18, 61:24, 63:1,                                   between [9] - 2:14,      108:10, 109:22, 112:9      43:23, 45:16, 55:24,
                            11:2, 11:19, 17:19,
  63:25                                                8:24, 36:18, 36:22,        bottled [1] - 111:5       58:25, 59:4
                            49:3, 49:5, 49:23,
   attempt [1] - 53:19                                 37:10, 90:22, 97:4,        bottles [7] - 31:11,       burden [2] - 105:1,
                            78:18, 85:12, 85:19,
   attendance [1] -                                    97:5, 160:15              39:25, 41:5, 41:8,         169:3
                            97:9, 112:19
  113:19                                                beyond [4] - 105:18,     47:16, 79:15, 112:3         business [1] - 158:3
                             bases [1] - 13:20
   attention [2] - 3:5,                                110:3, 110:15, 170:22      bottom [7] - 18:5,         busy [3] - 11:21,
                             basing [1] - 79:17
  97:21                                                 BF-1 [2] - 66:2, 66:11   28:20, 63:16, 67:19,       121:18, 131:2
                             basis [8] - 38:2, 45:1,
   Attorney [1] - 11:7                                  BH-01 [1] - 74:6         75:11, 76:5, 76:15          butalbital [1] - 48:10
                            58:12, 63:2, 65:21,
   Attorneys [2] - 1:20,                                BH-16 [1] - 70:20         bounds [4] - 105:18,       buys [1] - 140:19
                            100:14, 105:10,
  126:23                                                BH-24 [1] - 70:9         110:3, 110:15, 170:22       BY [135] - 2:3, 2:4,
                            157:20
   auction [1] - 131:12                                 BH-31 [1] - 68:17         bowel [2] - 139:18,       2:7, 2:7, 2:8, 2:8, 2:9,
                             BASSAM [2] - 2:3,
   audit [1] - 23:23                                    bias [1] - 3:19          140:1                      2:10, 5:11, 5:23, 7:18,
                            5:7
   Audit [2] - 15:7,                                    biased [1] - 3:19         Bowman [6] - 51:22,       9:21, 13:17, 14:21,
                             Bassam [15] - 4:23,
  15:13                                                 bill [1] - 130:21        52:5, 52:21, 53:7,         15:6, 15:16, 16:5,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 176 of 195 Pageid#:
                                    10302
                                                                                                                                      4



  16:10, 16:22, 17:9,       capturing [5] -          132:9                      98:24, 99:16, 101:18         coal [2] - 150:4,
  18:4, 18:14, 18:20,      11:13, 27:20, 35:22,       certainly [24] - 29:20,    check [7] - 15:17,        150:14
  19:8, 19:12, 20:5,       69:11, 69:12              56:20, 58:12, 66:21,       24:24, 80:4, 110:6,          cocaine [3] - 84:11,
  20:17, 21:16, 22:1,       car [8] - 16:17,         76:9, 86:11, 93:11,        135:14, 152:8, 163:25      84:15, 85:5
  23:7, 24:7, 24:21,       102:4, 102:11,            93:14, 94:25, 96:18,        checked [4] -               Code [1] - 107:2
  25:14, 26:21, 28:7,      109:21, 119:16,           98:10, 100:9, 102:19,      100:21, 100:24,              codes [2] - 34:20,
  29:9, 29:23, 30:3,       119:17, 119:21, 150:8     104:21, 104:24,            118:2, 123:11              92:6
  30:24, 31:14, 32:20,      card [2] - 33:14,        104:25, 105:2, 105:6,       checklist [4] - 30:4,       codone [1] - 162:6
  33:13, 33:24, 34:16,     141:13                    112:5, 112:11, 115:9,      32:18, 39:16, 65:19          cold [1] - 96:5
  35:14, 38:14, 38:20,      cards [1] - 145:12       115:10, 115:11,             Chicago [1] - 6:10          Colegrove [1] -
  39:1, 39:19, 39:24,       Care [2] - 14:12,        171:23                      chief [5] - 51:14,        58:15
  40:4, 40:20, 41:3,       33:15                      certified [6] - 6:18,     101:21, 101:22,              colleague [1] - 83:17
  41:16, 42:1, 42:13,       care [9] - 28:22,        6:20, 6:25, 7:8, 7:11,     112:20, 115:22               collected [5] - 11:20,
  43:22, 45:23, 46:7,      28:23, 29:1, 53:25,       33:19                       childhood [2] -           44:2, 60:4, 75:18,
  48:2, 48:15, 48:21,      69:15, 82:1, 90:9,         Certified [1] - 1:25      118:15, 119:2              100:11
  49:10, 49:22, 51:8,      135:3, 138:25              CG-12 [1] - 67:17          choice [3] - 92:14,         collection [2] -
  52:4, 53:6, 54:8,         careful [1] - 45:2        CG-38 [1] - 66:24         93:19, 96:6                17:15, 27:9
  55:19, 56:16, 57:18,      carefully [1] - 168:16    chance [2] - 163:24,       choose [4] - 93:7,          college [1] - 6:5
  58:17, 58:24, 59:17,      carried [1] - 111:11     170:16                     93:15, 93:17, 93:20          coming [1] - 11:11
  60:7, 60:22, 61:18,       Carry's [1] - 162:14      change [5] - 54:18,        chronic [6] - 58:13,        commenced [1] - 3:1
  62:11, 63:10, 63:24,      case [35] - 3:8, 3:20,   54:23, 61:7, 61:22,        79:21, 83:14, 95:4,          comment [1] - 171:2
  64:17, 65:1, 65:7,       3:21, 5:3, 10:19, 23:1,   169:16                     96:22                        comments [1] -
  65:18, 66:3, 66:14,      46:14, 58:3, 71:8,         changed [2] - 169:2,       chronically [1] -         169:21
  67:1, 67:18, 68:1,       72:22, 75:8, 92:20,       169:9                      47:13                        committed [1] -
  68:19, 71:17, 71:24,     93:8, 97:14, 100:14,       changes [3] - 26:2,        circle [1] - 125:15       166:2
  72:9, 72:18, 73:10,      103:9, 103:10, 104:3,     61:4, 168:24                circled [2] - 34:22,        commonwealth [1] -
  73:15, 74:1, 74:7,       109:17, 110:13,            characteristic [1] -      125:5                      9:10
  74:12, 74:19, 75:21,     110:17, 110:21,           50:16                       circumstances [2] -         communicated [1] -
  76:16, 78:23, 79:13,     111:2, 111:3, 111:11,      charge [11] - 81:13,      43:17, 118:20              11:6
  80:2, 80:15, 81:11,      112:19, 113:7, 114:4,     84:19, 85:5, 94:11,         Clayton [1] - 58:14         communication [1] -
  82:14, 83:18, 84:10,     116:16, 148:1, 167:5,     94:13, 94:16, 141:6,        clear [4] - 118:15,       75:7
  84:17, 85:1, 85:18,      168:12, 168:15, 169:1     165:16, 167:16,            119:1, 119:4, 146:23         Community [4] -
  86:3, 86:15, 87:7,        Case [1] - 1:6           168:23                      clearly [3] - 35:24,      16:12, 19:25, 32:6,
  88:7, 92:13, 94:6,        case-by-case [1] -        charged [10] - 13:22,     112:5, 136:7               101:8
  98:19, 117:2, 118:22,    100:14                    29:14, 52:22, 128:25,       Clerk [1] - 104:1           compare [1] - 22:11
  123:5, 124:23,                                     129:3, 129:5, 129:6,
                            cases [13] - 8:10,                                   CLERK [6] - 5:1, 5:6,       compartment [1] -
  139:13, 143:19,                                    140:25, 141:4, 165:14
                           8:13, 8:18, 9:5, 9:6,                                104:2, 116:15,             111:6
  146:2, 146:11,                                      charges [2] - 81:23,
                           9:9, 11:22, 12:16,                                   147:23, 148:4                complaining [1] -
  148:11, 151:6, 152:3,                              107:3
                           95:8, 97:14, 103:8,                                   clerk [4] - 3:22, 4:25,   99:18
  154:18, 155:10,
                           110:12, 170:12             Charleston [1] -          168:20, 169:18               complaint [1] - 51:14
  156:4, 156:18
                            cash [11] - 111:6,       52:17                       Cleveland [1] - 126:7       complaint" [1] -
   bypass [2] - 120:21,
                           130:16, 131:3,             Chart [1] - 2:16           Client [1] - 15:7         101:21
  123:22
                           131:22, 133:1,             chart [27] - 26:1,         client [2] - 3:13,          complaints [3] -
                           133:11, 159:17,           29:12, 34:17, 39:12,       103:15                     27:21, 70:2, 101:22
            C              159:24, 159:25,           41:17, 42:14, 45:15,        Clinic [5] - 16:12,         complete [6] - 20:10,
   cage [1] - 149:21       160:13, 162:20            46:23, 47:21, 49:23,       52:18, 60:3, 67:3,         20:12, 27:22, 27:23,
   Cagle [1] - 1:19         caused [4] - 16:16,      51:18, 55:7, 55:8,         129:18                     28:23, 28:25
   cancer [4] - 119:12,    94:15, 102:3, 170:1       57:5, 62:12, 63:11,         clinic [2] - 125:22,        completed [1] - 6:9
  119:13, 141:24,           causing [1] - 53:18      66:17, 66:20, 67:11,       149:10                       completing [2] - 6:17
  142:20                    caution [1] - 115:10     82:24, 83:20, 90:1,         clinical [2] - 31:21,       compliance [3] -
   Candy [1] - 66:23        CC-1 [2] - 58:16,        90:2, 91:23, 93:10,        86:23                      17:6, 23:22, 40:21
   cane [1] - 130:12       58:23                     98:3, 113:5                 clinics [2] - 126:5,        Computer [1] - 1:25
   cannot [2] - 106:10,     Cedar [1] - 19:25         Chart-signed [1] -        149:9                        Computer-Aided [1]
  106:12                    Center [1] - 6:12        2:16                        close [7] - 36:7, 62:4,   - 1:25
   canopy [1] - 150:10      center [3] - 29:4,        charted [2] - 99:10,      62:7, 87:2, 87:4,            concern [1] - 94:15
   capacity [1] - 96:23    68:3, 68:6                99:12                      113:20, 168:10               concerned [2] - 11:4,
   capture [3] - 11:9,      certain [12] - 10:19,     charts [13] - 51:9,        closed [2] - 127:6,       110:7
  11:17, 11:25             30:6, 50:17, 90:4,        53:8, 67:4, 69:22,         140:8                        concerning [4] -
   captured [1] - 93:10    92:17, 94:23, 98:14,      70:5, 78:18, 80:24,         closer [1] - 160:23       54:19, 54:20, 62:25,
   captures [1] - 17:16    100:5, 102:23, 112:2,     85:13, 90:12, 98:21,        closure [1] - 52:18       66:20


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 177 of 195 Pageid#:
                                    10303
                                                                                                                                      5



   concerns [3] - 36:7,     77:6, 77:14               42:21, 43:1, 43:2,        112:18, 113:8,            116:19, 118:19,
  36:12, 43:9                contrary [1] - 100:9     43:25, 44:1, 44:3,        121:13, 122:11,           123:3, 139:10,
   concluded [1] -           contributed [1] -        44:4, 46:3, 46:4, 46:9,   122:15, 145:2             143:16, 145:24,
  172:24                    119:15                    46:10, 46:11, 46:12,       Count [14] - 46:25,      147:8, 147:11,
   conclusion [2] -          control [3] - 35:17,     47:5, 47:6, 47:8, 48:8,   47:2, 55:12, 55:13,       147:15, 147:21,
  14:1, 14:4                35:19, 39:6               48:11, 48:13, 51:10,      83:21, 104:22, 105:9,     148:5, 150:24, 151:2,
   conclusive [1] -          controlled [59] -        51:11, 52:7, 52:10,       110:2, 110:9, 112:15,     151:23, 154:17,
  17:12                     9:16, 9:23, 12:11,        52:11, 52:19, 52:22,      112:16, 113:8, 169:4,     155:1, 155:6, 155:19,
   condition [15] - 10:4,   12:16, 12:18, 13:6,       52:23, 52:25, 53:1,       172:9                     155:25, 156:3,
  10:13, 10:14, 27:10,      20:7, 27:7, 27:16,        54:16, 55:11, 55:25,       counteractions [1] -     163:13, 163:15,
  38:5, 41:11, 44:24,       28:8, 31:3, 31:23,        56:6, 56:7, 56:12,        151:14                    163:17, 163:20,
  45:1, 49:4, 83:13,        39:7, 39:8, 40:11,        57:2, 57:11, 57:12,        Counts [5] - 41:18,      164:1, 164:5, 164:9,
  90:25, 92:19, 114:5,      43:5, 43:18, 48:9,        57:15, 59:1, 59:2,        78:8, 78:12, 105:5,       164:13, 165:1, 165:6,
  130:10, 133:21            51:16, 55:25, 56:19,      59:5, 59:6, 59:9,         169:12                    165:9, 165:11,
   confirm [1] - 103:23     57:1, 58:20, 59:6,        59:10, 60:12, 60:13,       counts [11] - 52:22,     165:23, 166:3,
   confirms [1] - 87:5      65:14, 70:10, 70:12,      62:16, 62:17, 62:19,      98:20, 98:21, 105:5,      166:10, 166:15,
   conflicted [1] -         70:13, 70:18, 75:5,       62:20, 72:2, 74:23,       112:23, 112:25,           166:23, 167:1, 167:3,
  151:15                    79:6, 83:10, 84:3,        78:3, 78:4, 78:7,         113:11, 122:14,           167:21, 168:2, 168:4,
   confused [3] - 77:10,    84:4, 84:18, 105:14,      78:16, 82:21, 83:4,       141:2, 144:22, 152:16     168:19, 170:5,
  77:22, 118:24             105:21, 105:23,           84:1, 84:19, 84:20,        County [1] - 127:19      170:11, 170:17,
   confusing [1] - 69:23    106:11, 106:13,           87:11, 87:12, 88:11,       couple [6] - 51:13,      170:25, 171:5, 171:8,
   consent [3] - 14:15,     106:24, 107:5,            89:15, 89:18, 90:9,       120:8, 121:2, 130:6,      171:15, 171:17,
  18:25, 32:11              107:13, 107:17,           91:7, 91:12, 92:9,        131:13, 145:11            171:21, 171:25,
   consider [3] - 12:21,    107:20, 107:21,           92:10, 92:18, 92:22,       course [5] - 78:21,      172:4, 172:7, 172:13
  85:14, 172:17             108:14, 108:15,           93:2, 93:13, 93:22,       88:14, 125:7, 169:14,       Court [14] - 1:25, 3:9,
   consideration [2] -      126:9, 126:10, 127:2,     94:10, 94:13, 94:22,      170:17                    3:15, 3:19, 4:7, 4:8,
  71:9, 100:14              127:4, 127:14,            95:1, 95:12, 96:2,         COURT [141] - 1:2,       103:24, 106:8,
                            128:10, 155:2,            96:10, 96:17, 97:16,      3:2, 3:6, 3:10, 3:12,     110:18, 164:21,
   considered [3] -
                            169:12, 169:24, 170:1     97:20, 98:3, 98:14,       3:16, 4:2, 4:17, 4:24,    169:22, 170:9,
  22:4, 22:7, 79:20
                             convenience [4] -        99:5, 99:11, 99:17,       5:17, 7:14, 7:17, 9:18,   171:13, 172:19
   considering [2] -
                            153:5, 154:4, 157:9,      100:22, 100:23,           9:20, 13:16, 24:20,         court [1] - 172:23
  76:10, 106:7
                            159:21                    102:7, 102:20, 103:6,     25:9, 50:4, 50:9,           Court's [3] - 3:5,
   consistencies [1] -
                             conversation [4] -       104:1, 106:23,            50:18, 50:20, 50:24,      165:17, 170:3
  40:6
                            93:9, 118:17, 137:4,      117:16, 123:12,           51:1, 51:4, 61:12,          courthouse [1] -
   consistent [6] -
                            142:18                    126:1, 126:6, 128:21,     70:22, 70:25, 71:6,       127:23
  36:14, 37:7, 45:9,
                             convicted [2] - 80:4,    129:3, 129:9, 129:15,     86:8, 86:11, 87:14,         courtrooms [1] -
  58:10, 71:2, 80:20
                            112:18                    129:22, 130:4,            87:19, 87:24, 88:1,       12:6
   consultation [1] -
                             conviction [1] -         130:14, 131:8,            88:3, 103:17, 103:19,       cover [3] - 3:8,
  70:1
                            94:10                     131:23, 132:15,           103:21, 104:1, 104:5,     32:13, 90:4
   consulted [1] - 10:16
                             cooperating [1] -        143:1, 143:8, 147:5,      104:9, 104:12,              Craycraft [1] - 59:13
   consumed [1] -
                            141:19                    149:6, 153:13,            104:15, 104:18,             credentials [1] - 7:4
  43:15
                             copies [3] - 32:24,      154:19, 155:11,           105:8, 105:15,              credit [1] - 33:14
   Contact [1] - 16:6
                            136:4, 172:8              156:20, 160:21,           105:25, 106:5,              Criminal [1] - 1:6
   contact [3] - 28:24,
                             copy [7] - 19:11,        161:7, 170:25, 171:6,     106:10, 106:16,             criminal [12] - 15:17,
  32:10, 114:4
                            32:3, 32:5, 168:23,       171:16                    106:20, 107:1,            15:21, 16:1, 16:4,
   context [2] - 80:19,
                            169:18, 170:5, 170:10      Correct [2] - 9:5,       107:11, 108:6,            80:4, 100:24, 100:25,
  99:9
                             copying [1] - 39:11      9:13                      108:12, 108:14,           101:1, 103:7, 103:9,
   Contin [10] - 21:19,
                             correct [163] - 14:22,    corrected [1] - 107:4    108:16, 108:20,           103:10, 141:6
  24:12, 25:17, 25:22,
                            14:25, 15:18, 17:3,        correctly [1] - 75:4     108:25, 109:5,              critical [1] - 37:13
  26:2, 26:8, 28:17,
                            18:16, 18:18, 22:18,       corresponding [1] -      109:14, 109:19,             CROSS [4] - 2:4, 2:7,
  34:1, 67:14, 109:24
                            22:20, 22:25, 23:5,       92:6                      109:25, 110:7,            88:6, 123:4
   continue [4] - 49:2,
                            23:9, 23:10, 23:13,        cost [3] - 89:20,        110:23, 111:1, 111:9,       cross [2] - 88:3,
  52:24, 54:23, 56:2
                            23:14, 23:16, 23:17,      92:21, 133:4              111:17, 111:19,           123:3
   continued [5] -
                            23:18, 23:20, 24:24,       counsel [4] - 87:19,     112:13, 113:9,              cross-examination
  28:25, 47:10, 54:19,
                            24:25, 25:4, 25:18,       110:8, 168:22, 172:20     113:25, 114:6,            [1] - 123:3
  64:1, 82:15
                            25:19, 26:9, 27:5,         counseling [1] -         114:11, 114:18,             CROSS-
   continues [5] -
                            28:8, 28:11, 29:14,       10:12                     114:22, 115:1, 115:8,     EXAMINATION [4] -
  42:25, 56:5, 64:3,
                            29:19, 29:25, 30:1,        counselor [1] -          115:13, 115:15,           2:4, 2:7, 88:6, 123:4
  68:15, 85:10
                            38:15, 38:22, 40:9,       121:12                    115:18, 115:21,             cross-examine [1] -
   continuing [1] - 7:4
                            40:10, 40:25, 42:19,       count [7] - 85:24,       116:2, 116:4, 116:8,      88:3
   contract [3] - 72:6,


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 178 of 195 Pageid#:
                                    10304
                                                                                                                                        6



   cuff [1] - 68:25            108:17, 137:1, 137:13      153:19                    diclofenac [2] - 28:9,    dismissed [4] -
   Cumberland [2] -              dead [2] - 129:2,         degrees [1] - 99:18     71:19                     94:13, 94:16, 100:17,
  19:25, 32:5                  155:15                      Delayed [1] - 76:5       died [2] - 128:18,       113:1
   cup [1] - 5:12                deal [1] - 36:8           deliver [3] - 80:5,     156:19                     disorder [3] - 36:15,
   current [3] - 16:16,          dealer [2] - 128:23,     84:18, 85:6               difference [2] -         44:21, 45:8
  24:11, 24:16                 129:9                       delivery [1] - 30:22    36:17, 37:13               dispense [4] -
                                 dealing [1] - 128:25      denied [2] - 3:23,       different [27] - 8:21,   105:23, 106:13,
             D                   Deanna [2] - 79:9,       90:8                     22:9, 22:10, 27:13,       107:5, 107:14
                               101:11                      denies [3] - 24:12,     36:24, 36:25, 37:6,        dispensed [2] -
   D-e-e-n-i [1] - 7:16
                                 death [3] - 93:23,       24:16, 90:9              37:11, 37:12, 37:20,      111:12, 170:2
   dad [1] - 137:10
                               169:13, 169:17              deny [2] - 112:21,      43:6, 69:19, 80:23,        dispensing [1] -
   daily [2] - 38:1, 45:1
                                 Deborah [8] - 2:15,      113:9                    88:14, 89:7, 99:18,       127:2
   damage [1] - 119:6
                               4:12, 56:13, 57:4,          dependency [2] -        99:21, 108:4, 126:4,       disposition [1] - 73:7
   Damron [1] - 59:24                                                              127:13, 130:10,
                               57:8, 113:17, 166:25,      93:21, 93:23                                        disregard [1] -
   dangerous [1] -                                                                 137:23, 144:4, 150:5
                               167:2                       deposition [2] -                                  155:20
  150:15                                                                            differentiate [2] -
                                 deceive [1] - 102:16     122:12, 127:21                                      distances [1] - 49:13
   Daniels [4] - 60:16,                                                            36:22, 37:10
                                 December [16] -           depth [3] - 10:3,                                  distribute [11] - 91:2,
  62:9, 62:13, 63:7                                                                 differently [2] -
                               55:9, 63:13, 63:25,        11:4, 91:22                                        104:22, 105:17,
   Daniels's [1] - 60:20                                                           111:24, 122:15
                               66:9, 66:12, 75:10,         Derakhshan [2] -                                  107:22, 108:10,
   Darryl [13] - 60:19,                                                             digging [1] - 112:9
                               75:18, 80:14, 82:12,       126:15, 139:6                                      110:2, 110:20, 111:7,
  61:5, 61:20, 72:10,                                                               Dilaudid [1] - 77:24
                               82:15, 84:14, 85:7,         describe [9] - 8:23,                              112:1, 112:10, 171:12
  72:13, 83:19, 83:20,                                                              DIRECT [6] - 2:3,
                               85:11, 132:2, 132:3,       36:20, 117:20,                                      distributed [1] -
  85:15, 85:20, 86:7,          138:4                      117:24, 119:8,           2:7, 2:9, 5:10, 117:1,    170:2
  86:16, 86:19, 94:7
                                 decide [2] - 8:15,       119:17, 122:4, 150:7,    148:10                     distributing [2] -
   data [1] - 100:15
                               93:12                      151:7                     direct [1] - 94:23       112:6, 128:25
   date [19] - 24:3,             decided [2] - 114:13,     describing [4] -         directing [1] - 70:4      distribution [6] -
  25:12, 28:16, 29:13,         161:17                     17:18, 24:15, 69:6,       direction [1] - 37:12    104:24, 112:6,
  34:13, 36:5, 38:21,
                                 decision [11] - 11:18,   86:25                     directly [1] - 5:18      140:25, 141:2,
  44:2, 60:2, 60:20,
                               11:24, 12:9, 12:19,         description [3] -        disabled [1] - 159:21    170:13, 170:14
  65:9, 66:7, 73:21,
                               12:20, 46:18, 49:2,        27:10, 69:4, 76:14        discharge [8] - 28:2,     distributions [1] -
  81:12, 101:12,
                               85:12, 93:12, 166:21,       descriptions [1] -      28:4, 29:13, 29:17,       29:14
  101:13, 140:8
                               167:19                     68:22                    38:12, 78:24, 82:23,       DISTRICT [2] - 1:2,
   dated [24] - 14:16,
                                 decision-making [2]       designation [1] -       100:6                     1:3
  15:1, 19:13, 26:23,
                               - 11:18, 46:18             6:16                      discharged [5] -          divert [1] - 70:18
  30:22, 30:25, 31:6,
                                 decrease [2] - 41:4,      despite [1] - 64:2      48:16, 48:24, 77:6,        diverted [2] - 43:12,
  32:22, 32:25, 33:14,
                               41:8                        destroy [1] - 121:23    82:25, 83:2               43:13
  33:19, 38:13, 39:25,
                                 dedicate [1] - 8:25       detailed [2] - 56:22,    discharging [3] -         diverting [1] - 37:2
  52:19, 57:3, 60:4,
                                 DEENI [2] - 2:3, 5:7     58:2                     19:13, 32:4, 99:22         DIVISION [1] - 1:4
  63:13, 66:12, 68:20,
                                 Deeni [3] - 5:16,         details [1] - 11:24      disclosure [1] -          DJ-1 [1] - 79:9
  72:7, 74:13, 75:10,
                               5:21, 7:16                  determination [2] -     32:18                      DJ-150 [1] - 101:3
  76:1, 78:24
                                 Defendant [2] - 1:9,     95:10, 112:17             discontinue [1] -         doctor [78] - 5:17,
   dates [3] - 30:23,
                               1:22                        determine [3] - 79:8,   100:11                    6:1, 6:3, 7:14, 11:14,
  81:21, 161:4
                                 defendant [6] -          89:18, 96:9               discontinued [1] -       12:24, 17:11, 18:7,
   dating [2] - 140:21,
                               105:15, 107:16,             diagnoses [4] -         78:21                     20:6, 24:3, 24:14,
  154:8
                               112:18, 114:13,            34:19, 92:7, 92:8,        discrepancies [1] -      26:2, 27:16, 31:15,
   daughter [3] -
                               115:22, 168:7              95:1                     29:3                      31:18, 31:20, 35:21,
  127:17, 156:19,
                                 Defense [2] - 116:23,     diagnosis [13] -         discuss [3] - 50:9,      36:10, 37:8, 37:19,
  162:25
                               148:8                      10:5, 11:11, 17:21,      156:8, 168:12             39:11, 41:6, 46:15,
   DAY [1] - 1:11
                                 DEFENSE [1] - 2:5        27:23, 29:1, 36:6,        discussed [2] -          47:18, 48:16, 55:4,
   days [16] - 8:25,
                                 defense [5] - 104:16,    39:10, 39:13, 39:14,     156:7, 163:23             56:1, 60:23, 65:13,
  22:18, 42:9, 43:9,
                               104:20, 113:14,            53:20, 53:21, 79:18,      discussing [2] -         69:17, 69:18, 69:19,
  46:20, 47:8, 47:9,
                               115:25, 147:17             92:4                     90:25, 168:12             69:22, 70:3, 70:9,
  54:13, 54:14, 55:14,
                                 defines [1] - 89:3        diagnostic [1] -         discussions [1] -        76:6, 83:5, 85:12,
  63:1, 63:5, 73:3,
                                 definitive [1] - 28:23   89:13                    114:16                    88:19, 89:10, 96:8,
  122:24, 142:22,
                                 degeneration [1] -        diagram [1] - 69:5       disease [2] - 119:10,    96:16, 97:3, 97:22,
  156:19
                               58:7                        diaphoresis [1] -       144:8                     99:3, 99:6, 99:10,
   days' [1] - 122:13
                                 degenerative [3] -       24:13                     disk [1] - 119:10        99:16, 102:15,
   DD-2 [4] - 64:8, 64:9,
                               58:11, 119:10, 144:8        diarrhea [1] - 24:13     disks [2] - 149:19,      102:16, 103:21,
  64:10, 64:22
                                 degree [5] - 6:7,         Dickens [2] - 161:13,   149:20                    108:4, 108:5, 117:22,
   DEA [4] - 106:2,
                               10:13, 89:9, 96:20,        163:1                     dismissal [1] - 94:11    123:8, 125:14,


                                              Donna Prather, CCR, RPR, CCP, CCB
                          Official Court Reporter for the U.S. District Court Western District of Virginia
                                                        (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 179 of 195 Pageid#:
                                    10305
                                                                                                                                     7



  126:17, 126:19,           126:21, 127:11,           160:24, 161:5,             DWi-41 [1] - 84:6         especially [2] -
  127:12, 128:6,            127:18, 128:6, 128:9,     161:12, 161:21,            DWi-71 [2] - 84:16,      12:14, 46:21
  133:11, 134:10,           128:19, 129:20,           165:24, 167:17            94:5                       essence [1] - 139:21
  134:22, 135:18,           129:22, 138:25,            DR [1] - 2:14             dying [4] - 137:10,       essential [1] - 90:22
  135:21, 135:25,           143:9, 149:9, 156:11,      DR-1000 [2] - 4:11,      140:23, 141:23,            essentially [1] -
  138:8, 138:22,            157:25, 160:22,           4:21                      142:20                    24:15
  142:22, 150:22,           161:23, 163:5, 163:21      drink [1] - 5:13                                    evaluation [2] - 49:3,
  150:24, 150:25,            Dr [149] - 4:23, 5:12,    Drive [1] - 162:15                  E              82:3
  153:9, 160:11,            5:16, 5:21, 5:24, 7:19,    drive [5] - 38:3,                                   event [7] - 53:7,
                                                                                 e-mail [2] - 170:10,
  160:12, 163:1             9:15, 9:22, 10:16,        124:15, 158:20,                                     79:19, 109:4, 112:17,
                                                                                172:19
   doctor's [11] - 26:16,   10:20, 24:22, 27:8,       158:23, 168:16                                      114:18, 165:19,
                                                                                 early [1] - 37:9
  41:12, 46:13, 46:17,      27:14, 29:18, 30:18,       driven [2] - 43:14,                                169:18
  69:7, 77:9, 79:17,        34:4, 39:4, 40:15,                                   easier [4] - 8:23,
                                                      158:14                                               eventually [1] -
  102:17, 122:9,            40:25, 43:24, 44:6,                                 77:12, 122:11, 126:2
                                                       driver's [2] - 19:11,                              133:19
  128:17, 165:9             48:7, 49:13, 49:17,                                  easily [1] - 43:11
                                                      65:8                                                 every-day [2] - 63:2,
   doctors [16] - 9:12,     51:9, 52:9, 57:4, 59:3,                              ED [1] - 76:3
                                                       driving [3] - 16:17,                               96:21
  12:3, 17:1, 62:2,         61:6, 61:19, 61:21,                                  education [1] - 7:5
                                                      119:19, 159:6                                        evidence [34] - 4:6,
  88:21, 94:19, 94:25,      62:4, 67:4, 68:8,                                    effects [4] - 20:22,
                                                       dropped [1] - 141:9                                18:6, 21:18, 25:7,
  100:5, 100:12, 118:3,     69:21, 69:24, 70:6,                                 20:24, 24:16, 93:21
                                                       drove [3] - 125:20,                                42:9, 58:6, 61:3, 61:5,
  123:12, 126:3, 126:9,     74:15, 76:1, 77:1,                                   eight [1] - 31:2
                                                      128:15, 158:22                                      61:15, 81:4, 81:7,
  160:15, 160:16,           77:3, 79:2, 79:7, 80:7,                              either [6] - 24:15,
                                                       drug [42] - 29:7,                                  81:25, 83:12, 86:16,
  160:17                    80:22, 81:16, 82:4,                                 43:17, 95:1, 96:16,
                                                      40:5, 40:12, 44:18,                                 103:25, 104:23,
   document [3] -           82:16, 83:11, 85:20,                                106:19, 109:2
                                                      44:20, 46:2, 52:12,                                 106:3, 106:7, 107:15,
  12:19, 101:5, 101:7       86:4, 86:17, 88:8,                                   EKGs [1] - 29:1
                                                      53:9, 53:10, 56:7,                                  107:25, 108:20,
   documentation [4] -      88:10, 88:16, 89:11,                                 Eleanor [1] - 127:18     108:23, 109:14,
                                                      56:9, 56:10, 59:6,
  37:17, 47:16, 53:17,      90:10, 91:1, 91:6,                                   element [4] - 20:9,      110:10, 111:7,
                                                      59:25, 60:12, 64:6,
  70:7                      92:8, 93:24, 93:25,                                 90:22, 90:24, 112:12      112:19, 112:22,
                                                      72:24, 75:16, 76:2,
   documented [2] -         94:22, 95:14, 95:22,      76:4, 76:18, 81:4,         elements [2] - 11:12,    113:2, 113:7, 115:7,
  35:24, 75:7               98:11, 98:14, 98:20,      81:7, 98:23, 98:24,       169:4                     115:10, 115:22,
   documenting [1] -        100:17, 100:20,           99:24, 100:7, 121:14,      emergency [1] -          115:23, 168:13
  46:17                     103:1, 111:4, 113:15,     128:23, 129:9,            28:22                      evidenced [1] -
   dollar [1] - 21:2        114:3, 117:9, 117:21,     135:10, 137:24,            employee [1] - 158:2     77:18
   Donald [1] - 1:22        118:18, 119:25,           140:19, 140:25,            enclosed [1] - 30:19      exact [2] - 89:7,
   done [12] - 7:6, 7:22,   121:23, 123:8,            141:2, 144:19,             encounter [7] -          122:17
  37:25, 76:6, 89:17,       123:14, 124:13,           152:11, 152:13,           11:17, 20:10, 20:13,       exactly [6] - 37:4,
  90:5, 90:7, 95:23,        125:22, 126:8,            162:7, 162:8              27:22, 31:21, 70:3,       40:14, 118:1, 119:6,
  109:13, 119:6,            126:15, 127:7,             Drug [1] - 125:19        97:25                     130:1, 134:2
  150:13, 170:12            127:18, 128:2, 128:9,      drugs [25] - 22:9,        encounters [1] -          exam [2] - 135:2,
   Donna [1] - 64:7         128:13, 129:15,           22:10, 54:24, 56:3,       11:13                     135:12
   door [1] - 3:8           129:24, 129:25,           59:18, 60:8, 60:14,        end [8] - 12:2, 12:5,     examination [2] -
   dose [10] - 22:3,        130:3, 130:11,            64:1, 80:21, 80:22,       54:3, 64:13, 132:2,       7:3, 123:3
  24:11, 24:16, 26:11,      130:14, 131:19,           80:24, 81:13, 107:6,      164:24, 168:10,            EXAMINATION [16] -
  41:8, 42:20, 42:24,       131:25, 133:24,           108:8, 108:13,            169:17                    2:3, 2:4, 2:7, 2:7, 2:8,
  48:19, 54:23, 83:14       134:13, 135:4,            108:18, 109:18,            enforce [1] - 61:25      2:8, 2:9, 2:10, 5:10,
   doses [7] - 22:4,        135:11, 136:7,            109:20, 128:25,            enforcement [1] -        88:6, 117:1, 123:4,
  22:7, 27:11, 36:9,        136:11, 136:17,           129:1, 129:12,            141:20                    143:18, 146:1,
  38:1, 65:16, 78:7         136:20, 136:21,           136:18, 136:22, 137:1      enjoy [2] - 153:5,       148:10, 156:17
   Dotson [1] - 64:7        137:16, 137:20,            Drugs [1] - 133:19       153:12                     examine [2] - 53:20,
                            138:14, 139:1, 139:6,                                entire [4] - 13:12,
   doubt [1] - 99:4                                    drugstore [1] -                                    88:3
                            139:17, 139:21,                                     41:9, 99:7, 99:9
   down [49] - 18:5,                                  132:18                                               examined [5] - 5:9,
                            140:7, 140:10,                                       entirely [1] - 58:10
  28:19, 31:16, 39:5,                                  DT [1] - 72:19                                     116:24, 117:23,
                            143:20, 145:4,                                       episode [2] - 16:16,
  40:18, 41:23, 42:4,                                  due [7] - 54:15,                                   117:24, 148:9
                            145:16, 146:7,                                      102:3
  44:5, 52:2, 52:15,                                  54:16, 54:17, 76:5,                                  example [2] - 44:19,
                            146:25, 147:5,                                       equate [1] - 22:9
  57:13, 59:15, 60:11,                                77:5, 77:6, 77:14                                   70:16
                            148:20, 148:22,                                      equivalent [2] - 23:3,
  63:18, 64:18, 67:24,                                 duly [3] - 5:9,                                     exams [1] - 152:4
                            149:8, 150:16, 151:8,                               23:5
  71:23, 72:7, 75:11,                                 116:24, 148:9                                        except [2] - 79:19,
                            152:21, 153:8, 156:5,                                equivalents [3] -
  76:5, 76:14, 86:2,                                   during [3] - 50:15,                                112:25
                            156:13, 156:20,                                     22:6, 22:8, 22:14
  86:13, 99:14, 101:24,                               113:20, 117:25                                       exception [1] -
                            156:23, 157:1, 157:8,
  116:9, 119:21,                                       duties [2] - 8:8, 8:10    ER [6] - 32:25, 35:18,   115:15
                            157:23, 158:6, 159:1,
  123:16, 124:4, 125:8,                                duty [1] - 43:4          67:11, 72:10, 85:9         exchange [1] - 32:16
                            160:16, 160:20,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 180 of 195 Pageid#:
                                    10306
                                                                                                                                       8



   excuse [12] - 4:13,        failed [5] - 52:12,       9:22, 10:9                 151:7, 151:17,             forms [1] - 89:13
  45:24, 46:15, 55:9,        53:8, 77:4, 100:7,          figure [1] - 97:9         157:23, 161:20             formulate [1] - 10:7
  68:20, 82:12, 82:18,       112:11                      figuring [1] - 64:6        First [2] - 72:19,        forth [1] - 114:16
  146:17, 150:1,              failing [2] - 99:24,       file [11] - 2:13, 2:14,   76:17                      forward [2] - 4:24,
  158:25, 167:23, 171:7      127:1                      3:22, 4:9, 4:10, 11:13,     Fisher [11] - 66:1,      147:23
   excused [6] -              failure [5] - 40:22,      11:25, 33:25, 49:6,        66:8, 116:1, 116:5,        foundation [1] - 49:5
  103:19, 103:21,            40:24, 52:7, 76:17,        52:18, 65:24               117:4, 117:7, 123:8,       four [21] - 6:5, 8:5,
  147:10, 147:11,            76:24                       files [41] - 10:17,       140:6, 143:20, 146:3,     8:18, 8:22, 8:24, 9:11,
  163:17, 163:21              fair [4] - 90:3, 93:6,    10:20, 10:25, 11:2,        146:19                    35:18, 42:9, 43:9,
   executed [1] -            97:12, 167:13              11:3, 11:5, 11:7, 11:9,     FISHER [2] - 2:6,        63:5, 73:2, 78:14,
  137:16                      Fairdale [3] - 157:9,     11:12, 11:15, 12:1,        116:22                    78:21, 124:17,
   exhibit [2] - 24:22,      157:13, 157:14             12:2, 12:4, 12:5, 12:6,     fishing [1] - 149:23     125:20, 128:15,
  62:13                       faith [1] - 169:6         12:9, 12:18, 13:5,          five [5] - 22:24,        141:2, 143:10,
   Exhibit [14] - 4:8,        faking [1] - 102:23       13:8, 13:10, 13:19,        22:25, 76:7, 157:19,      149:20, 150:4, 163:8
  4:11, 4:14, 4:19, 4:20,     fall [1] - 150:8          13:25, 15:22, 15:24,       167:8                      four-year [1] - 6:5
  4:21, 4:22, 25:7,           fallen [1] - 165:1        50:14, 50:15, 50:17,        fixed [1] - 131:8         fraction [1] - 27:21
  25:10, 25:15, 29:12,        falling [1] - 102:4       61:1, 62:1, 62:4,           flag [3] - 59:21,         fragment [2] - 4:9,
  83:21, 87:8, 124:19         familiar [8] - 15:10,     65:24, 88:10, 88:13,       59:22, 60:14              4:10
   EXHIBITS [1] - 2:12       15:21, 20:23, 75:23,       88:16, 88:18, 88:19,        flight [3] - 164:18,      Frank [8] - 34:8,
   exhibits [1] - 103:24     86:25, 88:24, 125:8,       88:20, 89:10, 103:5,       164:19, 165:4             34:13, 41:17, 42:25,
   exist [1] - 12:1          132:13                     113:4                       Florida [2] - 164:17,    43:3, 48:17, 49:21,
   expenses [1] - 131:5       family [1] - 10:11         filings [1] - 113:2       166:24                    49:24
   experience [2] -           far [14] - 17:11,          fill [9] - 77:7, 77:14,    flush [1] - 121:15        frankly [4] - 36:25,
  89:5, 106:22               17:14, 31:20, 39:12,       96:4, 96:7, 96:11,          flushed [2] - 121:16,    37:3, 77:22, 110:9
   expert [8] - 9:15,        89:10, 99:24, 113:18,      125:11, 133:14,            138:25                     free [1] - 18:1
  71:2, 108:3, 110:12,       113:20, 124:10,            162:13, 162:16              folks [1] - 49:16         Friday [1] - 4:13
  110:13, 110:22,            124:12, 128:9,              filled [24] - 18:22,       follow [9] - 22:11,       friend [1] - 44:7
  110:25, 113:5              152:20, 157:18,            24:5, 70:13, 70:14,        25:24, 29:8, 50:6,         friend's [1] - 44:17
   expertise [1] - 71:3      158:14                     74:25, 75:4, 77:21,        87:16, 99:25, 104:13,      front [13] - 76:11,
   explain [5] - 13:19,       farm [1] - 153:5          86:20, 100:22,             164:2, 168:16             83:20, 98:9, 99:8,
  36:17, 78:8, 80:17,         faster [2] - 51:6,        101:13, 125:17,             follow-up [2] - 25:24,   116:9, 119:18,
  138:20                     135:24                     132:24, 133:17,            29:8                      127:20, 136:2, 136:3,
   explained [3] -            father [4] - 115:4,       133:22, 145:4, 145:8,       followed [2] - 12:22,    136:15, 141:25,
  74:14, 151:9, 151:22       121:20, 153:13, 154:7      162:10, 162:12,            164:17                    145:9, 146:12
   expressing [1] - 71:2      fax [5] - 30:18, 32:9,    162:14, 166:13,             following [2] - 70:3,     full [4] - 8:6, 30:19,
   extended [2] - 97:4,      32:13, 60:19               169:25, 170:13             168:24                    108:4, 108:10
  123:23                      FB-1 [1] - 34:10           filling [5] - 17:1,        follows [3] - 5:9,        functional [2] -
   extreme [2] - 11:16,       FB-2 [1] - 48:14          17:17, 17:18, 75:5,        116:24, 148:9             96:23, 97:2
  110:14                      FB-3 [1] - 49:20          166:14                      food [2] - 141:13,        functionality [2] -
   extremely [1] - 161:6      FDA [3] - 91:7, 91:8,      final [1] - 172:1         141:15                    96:20, 97:1
                             91:10                       finally [1] - 156:11       foolproof [1] - 99:2      functioning [1] -
                                                         financial [2] - 77:5,
             F                Fearin [1] - 65:4                                     FOR [1] - 1:3            97:19
                              February [6] - 46:8,      89:22                       forever [1] - 93:18       fundamental [1] -
   f-i-s-h-e-r [1] - 117:6                               finish [2] - 47:21,
                             57:4, 57:7, 66:10,                                     forgot [2] - 4:7,        38:3
   face [5] - 92:14,                                    170:10
                             68:16, 82:17                                          137:22                     funny [1] - 141:16
  97:25, 134:3                                           finished [1] - 165:20
                              federal [2] - 106:1,                                  form [25] - 17:17,        furthermore [1] -
   face-to-face [2] -                                    Fioricet [1] - 48:9
                             107:16                                                17:19, 32:10, 75:3,       53:19
  97:25, 134:3                                           first [40] - 5:9, 7:15,
                              fell [2] - 102:10,                                   86:25, 91:15, 91:17,       fused [1] - 149:20
   FaceTime [1] - 134:4                                 13:21, 18:10, 19:9,
                             165:2                                                 95:14, 95:16, 95:17,       fusion [1] - 150:21
   facility [2] - 19:17,                                24:4, 29:13, 29:20,
                              fellowship [6] - 6:12,                               95:18, 95:25, 96:3,
  19:25                                                 37:22, 39:9, 40:24,
                             6:14, 6:15, 6:17, 6:23,                               96:6, 96:11, 101:12,                 G
   fact [11] - 6:20, 11:6,                              41:24, 52:17, 53:17,
                             7:1                                                   101:13, 101:16,
  26:7, 29:20, 29:24,                                   57:8, 66:6, 76:24,                                    GABA [1] - 26:17
                              felonies [2] - 140:18,                               102:8, 111:8, 169:10,
  44:25, 54:25, 58:5,                                   77:11, 77:12, 79:8,                                   gabapentin [3] -
                             141:5                                                 169:15, 169:18,
  97:9, 112:5, 136:21                                   103:9, 105:9, 114:21,                                60:8, 71:19, 71:25
                              female [1] - 57:24                                   172:4, 172:13
   facts [7] - 61:3,                                    116:23, 117:13,                                       Gabapentin [1] -
                              fentanyl [1] - 34:2                                   Form [6] - 14:12,
  61:15, 107:18,                                        117:20, 118:9, 119:2,                                26:17
                              few [5] - 22:5,                                      16:6, 16:11, 26:22,
  110:14, 111:2, 111:3,                                 130:13, 131:21,                                       Gap [1] - 1:24
                             101:17, 104:24,                                       67:17, 101:9
  111:23                                                131:22, 132:18,                                       gastric [2] - 120:20,
                             151:19, 153:4                                          Form) [1] - 17:8
   fail [1] - 53:10                                     138:24, 140:2, 148:8,                                123:22
                              field [4] - 7:20, 9:16,                               former [1] - 165:9


                                            Donna Prather, CCR, RPR, CCP, CCB
                        Official Court Reporter for the U.S. District Court Western District of Virginia
                                                      (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 181 of 195 Pageid#:
                                    10307
                                                                                                                                      9



   GB-64 [1] - 51:23         grandson [1] - 143:3       HD-1 [1] - 60:18          HH-70 [1] - 73:19         115:25, 116:5,
   GB-68 [1] - 52:3          great [2] - 36:7,          HD-120 [1] - 60:18        high [12] - 22:4, 22:7,   118:16, 123:1, 123:2,
   GB-70 [1] - 53:2         49:12                       HD-20 [1] - 62:10        27:11, 36:2, 36:9,         143:15, 143:17,
   general [7] - 6:9,        greater [3] - 69:5,        head [1] - 150:12        43:11, 58:13, 65:16,       145:25, 146:10,
  11:1, 21:21, 36:13,       69:9, 96:20                 headache [2] - 22:3,     72:6, 77:5, 77:14,         147:7, 147:9, 147:17,
  56:17, 65:24, 78:19        Greg [1] - 71:11          34:22                     83:14                      147:19, 148:6,
   generally [3] - 8:24,     grounds [2] - 105:6,       heal [1] - 149:22         high' [1] - 35:20         154:24, 155:17,
  10:2, 99:19               105:7                       health [3] - 29:7,        high-dose [1] - 83:14     163:12, 163:16,
   Geneva [3] - 51:22,       guess [10] - 35:18,       38:6, 89:2                 high-level [1] - 58:13    163:18, 163:19,
  52:21, 53:7               61:13, 113:14,              Health [2] - 88:24,       high-risk [3] - 72:6,     163:23, 164:10,
   gentleman [1] -          148:23, 149:3,             89:1                      77:5, 77:14                164:15, 165:13,
  125:13                    155:14, 159:2,              Healthcare [2] -          higher [1] - 26:11        165:22, 165:24,
   gentlemen [10] - 3:2,    165:16, 166:16,            16:12, 101:8               highlight [13] -          166:17, 167:19,
  4:2, 50:6, 71:6, 87:14,   172:10                      healthcare [1] - 8:12    38:12, 52:2, 54:7,         168:1, 169:22, 170:7,
  104:12, 115:21,            guide [1] - 66:18          healthier [1] - 144:17   65:6, 67:24, 68:18,        170:15, 170:20,
  155:19, 164:1, 168:4       guy [9] - 23:2, 23:15,     hear [1] - 116:20        74:18, 75:12, 76:14,       171:3, 171:16,
   George [1] - 66:23       49:11, 128:16, 136:2,       heard [3] - 115:22,      79:11, 80:1, 84:9,         171:19, 171:22,
   girl [1] - 140:21        136:3, 136:15, 145:9,      153:20, 168:14            85:17                      172:3, 172:11
   girlfriend [1] -         161:5                       hearings [2] - 8:20,      highlighted [1] -          HONORABLE [1] -
  161:14                                               8:22                      25:24                      1:11
                                                                                                             hooked [2] - 156:22,
   given [11] - 13:8,                  H                hearsay [5] - 115:6,      hip [3] - 57:25,
  47:10, 76:3, 76:21,                                  115:10, 115:13,           130:9, 149:21              156:25
                             H-a-r-t-s-h-o-r-n [1] -                                                         hope [3] - 4:3,
  83:2, 91:11, 111:14,                                 118:16, 155:14             histories [2] -
                            148:15                                                                          168:23, 168:25
  111:15, 115:23,                                       heart [8] - 127:12,      100:25, 101:1
                             habits [1] - 8:12                                                               Hope [3] - 60:3, 67:2,
  152:24, 170:3                                        132:3, 132:4, 134:20,      history [2] - 97:16,
                             half [9] - 57:6, 131:5,                                                        129:18
   glove [1] - 111:6                                   135:6, 135:7, 135:15,     100:24
                            149:20, 151:20,                                                                  hoped [1] - 165:3
   goals [1] - 96:22                                   146:15                     hit [2] - 150:8,
                            158:15, 158:16,                                                                  hopefully [1] -
   God [3] - 5:4, 116:17,                               heartburn [2] -          150:12
                            158:19, 166:6                                                                   149:23
  148:2                                                120:21, 121:5              HIV [1] - 29:6
                             hand [7] - 3:16, 5:1,                                                           hoping [1] - 164:18
   government [1] -                                     Heather [8] - 73:8,       hmm [1] - 23:21
                            80:17, 81:24, 116:14,                                                            Hopkins [1] - 74:6
  88:11                                                115:4, 153:13,             hold [2] - 35:12,
                            147:24, 168:20
   Government [21] -                                   153:16, 153:24,           141:13                      Hospital [1] - 6:11
                             handed [1] - 3:14
  4:4, 4:23, 5:8, 10:17,                               154:22, 155:11,            hole [1] - 130:7           hospital [2] - 76:22,
                             handing [1] - 112:8
  88:18, 104:4, 104:5,                                 162:25                     holes [1] - 150:9         76:23
                             hands [1] - 12:2
  104:25, 105:2,                                        heavy [1] - 43:4          Holly [3] - 127:7,         hot [1] - 96:5
                             handwriting [5] -
  105:16, 110:1,                                        heightened [1] -         128:2, 128:9                hotel [2] - 130:25,
                            27:4, 27:14, 39:4,
  110:13, 111:22,                                      12:17                      home [5] - 44:11,         131:4
                            77:2
  112:11, 112:25,                                       held [10] - 4:1, 50:8,   83:3, 154:14, 154:20,       hour [4] - 87:16,
                             handwritten [1] -
  113:1, 114:9, 114:10,                                51:3, 87:18, 88:2,        157:17                     87:21, 103:3, 151:20
                            39:17
  169:10, 169:14,                                      104:14, 115:20,            honest [1] - 90:17         hourly [1] - 103:3
                             happy [1] - 170:9
  171:20                                               164:4, 168:3, 168:18       honesty [1] - 90:24        hours [13] - 49:17,
                             hard [2] - 49:18,
   Government's [21] -                                  hello [1] - 123:7         Honor [85] - 3:4,         118:12, 124:15,
                            72:13
  4:8, 4:11, 4:19, 4:20,                                help [20] - 5:4, 10:7,   3:13, 4:5, 4:18, 9:14,     125:20, 128:15,
                             harder [1] - 139:3                                                             131:2, 134:10,
  4:21, 4:22, 25:7,                                    10:10, 11:9, 17:11,       9:19, 13:14, 24:18,
                             Harlow [4] - 67:23,                                                            151:19, 158:15,
  25:10, 87:8, 104:23,                                 24:17, 53:23, 89:18,      25:6, 25:8, 50:12,
                            71:11, 71:14, 72:11                                                             158:16, 158:17,
  105:10, 108:7,                                       92:18, 92:19, 116:17,     50:25, 51:5, 61:10,
                             Harlow's [1] - 72:16                                                           158:19
  109:16, 109:17,                                      122:6, 144:13, 145:5,     61:17, 70:21, 79:23,
  110:10, 112:19,            Hartford [1] - 150:5                                                            house [3] - 125:13,
                                                       145:7, 145:13,            83:16, 86:9, 87:25,
  115:22, 124:18,            Hartshorn [10] -                                                               131:12, 133:3
                                                       145:20, 148:2, 153:6      88:5, 103:14, 103:16,
  165:12, 165:22,           73:9, 115:4, 115:10,                                                             housekeeping [1] -
                                                        helped [3] - 53:22,      103:18, 103:20,
  171:14                    147:18, 147:20,                                                                 113:14
                                                       53:24, 99:17              103:23, 104:3, 104:7,
   graduate [1] - 6:5       148:13, 148:16,                                                                  Hubbard [2] - 75:9,
                                                        helping [2] - 99:19,     104:11, 104:16,
   graduated [3] - 6:9,     156:13, 156:19                                                                  76:12
                                                       125:13                    104:20, 105:11,
  7:1, 7:23                  HARTSHORN [2] -                                                                 Hubbard's [1] -
                                                        helps [1] - 65:20        105:21, 106:2,
   grams [1] - 81:14        2:9, 148:7                                                                      77:23
                                                        herbal [1] - 112:3       106:25, 107:4,
                             Hartshorn's [1] -                                                               huge [1] - 38:1
   grand [10] - 127:20,                                 herein [3] - 5:8,        107:24, 110:5,
                            153:13                                                                           hundreds [2] -
  133:13, 134:17,                                      116:23, 148:8             111:13, 111:18,
  141:25, 142:3, 142:7,      Hassel [4] - 60:16,                                                            37:23, 105:14
                                                        hernia [2] - 130:6,      111:21, 113:3,
  146:12, 146:18,           60:20, 62:9, 62:13                                                               hurry [1] - 121:18
                                                       140:4                     113:13, 114:3,
  146:22, 146:23             HD [1] - 60:18                                      114:15, 114:25,             hurt [4] - 37:22,
                                                        HH-2 [1] - 73:8


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 182 of 195 Pageid#:
                                    10308
                                                                                                                                        10



  58:19, 122:25, 144:9          incident [1] - 137:11     initial [5] - 3:7,       105:17, 107:22,           82:17, 138:4
    hurting [1] - 133:21        incisional [1] - 140:4   24:14, 95:20, 95:22,      108:10, 110:2,             Jason [2] - 54:5,
    hurts [1] - 39:12           include [1] - 106:8      117:25                    110:19, 111:7,            54:6
    husband [2] -               includes [1] - 48:10      Initial [4] - 26:22,     111:25, 169:24,            JB-119 [1] - 55:18
  128:17, 131:11                including [3] - 29:5,    39:2, 91:17, 95:21        171:12                     JDO [1] - 18:6
    husband's [1] -            83:13, 93:23               initialling [1] - 24:3    intentions [1] - 41:12    Jerry [2] - 2:14, 4:10
  131:15                        income [4] - 131:8,       initials [1] - 85:24      interesting [1] -         Jessie [2] - 79:10,
    hydrocodone [3] -          131:10, 131:11,            injection [2] - 80:21,   52:15                     101:11
  52:6, 60:11, 67:7            131:15                    80:25                      international [1] -       Jessie's [2] - 101:16,
    Hydromorphone [1]           inconsistency [1] -       injections [1] - 10:12   89:2                      102:7
  - 78:1                       72:20                      injured [4] - 119:3,      internship [1] - 6:9      Jewell [2] - 79:25,
    hypotheses [1] -            inconsistent [2] -       150:5, 150:7, 150:14       interpret [1] - 44:12    80:3
  86:10                        36:3, 75:15                injuries [4] - 89:18,     interpreted [2] -         JHa-9 [1] - 71:12
                                increase [3] - 36:8,     93:1, 149:25, 150:2       58:10, 99:8                JMay [1] - 4:9
               I               36:10, 55:14               injury [1] - 89:7         interviewed [1] -         JMay-3 [2] - 2:14,
                                increased [3] -           ink [1] - 27:14          114:10                    4:20
   ICD [1] - 34:20
                               31:22, 54:16, 54:17        inquire [1] - 169:20      intravenous [1] -         job [2] - 121:22,
   ICD-9 [1] - 92:6
                                increases [2] - 55:6,     instance [2] - 22:16,    80:20                     159:20
   idea [3] - 102:19,
                               55:10                     94:2                       intravenously [2] -       Joel [2] - 2:14, 18:7
  136:21, 138:6
                                indeed [2] - 43:9,        instead [6] - 44:16,     80:24, 81:2                JOEL [1] - 1:8
   identify [1] - 82:2
                               77:17                     63:4, 82:4, 93:18,         introduce [8] - 4:6,      John [1] - 71:11
   II [15] - 12:11, 13:1,
                                INDEX [1] - 2:1          124:4, 160:23             4:8, 4:11, 4:14, 5:15,     joint [1] - 119:13
  13:6, 28:10, 38:21,
                                indicate [10] - 21:14,    instituted [1] - 98:20   106:3, 106:6               JONES [1] - 1:11
  40:11, 43:18, 56:19,
                               25:1, 40:8, 41:20,         instructed [1] -          introduced [3] -          Jr [1] - 1:22
  84:3, 105:23, 106:13,
                               44:6, 54:9, 64:18,        28:24                     61:5, 61:15, 103:25        Judge [2] - 114:8,
  106:24, 108:13,
                               70:11, 74:2, 169:11        Instruction [6] -         Inventories [2] -        164:7
  162:7, 162:8
                                indicated [10] - 25:2,   168:24, 169:1, 169:8,     64:11, 73:20               judge [4] - 71:7,
   III [2] - 38:15, 59:6
                               28:25, 89:17, 99:17,      169:9, 170:20, 170:21      Inventory [7] - 17:8,    98:6, 99:4, 99:6
   IIs [1] - 28:11
                               101:14, 115:3,             instruction [10] -       23:25, 30:10, 31:6,        JUDGE [1] - 1:11
   illegal [3] - 29:14,
                               164:17, 164:22,           106:8, 110:8, 165:17,     35:1, 66:12, 95:19         judgment [9] - 77:6,
  81:13, 165:18
                               164:24, 167:20            169:3, 169:5, 169:7,       inventory [4] - 19:21,   77:14, 100:13,
   illegally [1] - 127:1
                                indicates [15] -         169:8, 169:23, 170:3,     20:3, 24:4, 30:15         104:21, 105:7,
   illicit [2] - 40:6, 115:5
                               18:15, 19:24, 26:25,      172:20                     involved [7] - 7:24,     112:16, 112:21,
   imagine [2] - 49:18,
                               40:21, 43:7, 48:12,        instructions [10] -      8:17, 9:5, 150:3,         113:10
  86:23
                               52:5, 70:12, 75:22,       26:16, 87:17, 168:11,     154:8, 166:8, 169:13       Juhan [2] - 1:19,
   impact [1] - 102:16
                               75:25, 80:3, 81:12,       168:20, 168:21,            involves [1] - 104:22    171:11
   implies [2] - 13:9,
                               81:16, 84:11, 169:23      169:21, 171:5, 171:7,      involving [1] - 8:11      July [16] - 14:16,
  46:14
                                indicating [3] -         172:2, 172:16              IR [4] - 41:5, 66:4,     15:2, 41:21, 44:3,
   importance [3] -
                               34:17, 85:2, 100:21        insufficient [3] -       75:13                     45:17, 52:15, 52:24,
  11:16, 12:17, 46:21
                                indicating) [1] -        17:21, 27:11, 49:3         isolation [1] - 58:21    56:3, 59:8, 70:20,
   important [10] -
                               34:12                      insurance [25] -          issue [4] - 35:17,       82:23, 82:25, 140:7,
  10:14, 11:20, 12:6,
                                indication [2] -         12:5, 20:25, 21:5,        81:19, 114:12, 171:4      140:12, 161:3
  12:12, 12:14, 36:21,
                               67:19, 67:21              89:25, 90:1, 90:9,         issued [11] - 10:21,      June [12] - 19:14,
  37:8, 50:13, 90:24,
                                indictment [3] -         92:24, 130:18,            34:3, 47:1, 48:6,         32:3, 32:22, 33:19,
  97:25
                               13:22, 107:2, 112:23      130:21, 130:22,           48:23, 49:24, 58:20,      56:2, 56:8, 62:14,
   impossible [1] -
                                individual [3] - 8:16,   132:16, 133:2, 133:3,     66:7, 78:15, 86:21,       68:20, 72:19, 76:23,
  102:22
                               27:12, 105:12             145:12, 145:14,           87:10                     82:20
   impression [3] -
                                individually [1] -       160:1, 160:3, 160:5,       issues [2] - 77:5,        JUNIOR [2] - 2:9,
  11:1, 57:13, 57:20
                               13:19                     160:8, 160:9, 160:10,     172:16                    148:7
   improper [2] - 8:11,                                  160:13, 162:22
                                Indivior [1] - 3:8                                  item [1] - 99:7           Junior [1] - 148:13
  9:5                                                     insurances [1] - 90:3
                                inference [2] - 108:7,                              itself [3] - 39:14,       JURY [1] - 1:11
   improve [3] - 38:5,
                               108:9                      Intake [4] - 14:12,      58:21, 151:16              jury [51] - 3:24, 3:25,
  96:23, 97:1
                                information [11] -       16:11, 67:16, 101:9        IV [1] - 80:20           4:1, 5:15, 11:1, 13:20,
   improvement [1] -
                               11:8, 11:19, 29:6,         intend [2] - 50:12,                                36:17, 50:8, 50:24,
  97:2
                               32:16, 60:20, 90:2,       172:2                                J              51:1, 51:3, 63:23,
   IN [1] - 1:2
                               99:7, 100:9, 100:15,       intended [4] - 28:23,                              78:9, 80:18, 87:18,
   in-depth [1] - 10:3                                                              JAMES [1] - 1:11
                               101:19, 167:6             50:14, 50:16, 115:3                                 87:24, 88:1, 88:2,
   inadvertently [1] -                                                              Janet [1] - 59:13
                                ingredient [1] -          intent [16] - 70:17,                               104:9, 104:13,
  4:7                                                                               January [7] - 66:10,
                               22:25                     77:19, 80:5, 84:18,                                 104:14, 106:8,
   Inc [1] - 15:7                                                                  68:15, 68:16, 82:16,
                                inherently [1] - 93:5    85:6, 102:15, 104:22,                               107:12, 107:19,


                                             Donna Prather, CCR, RPR, CCP, CCB
                         Official Court Reporter for the U.S. District Court Western District of Virginia
                                                       (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 183 of 195 Pageid#:
                                    10309
                                                                                                                                       11



  110:14, 112:18,          149:22, 152:9              112:7, 113:23,               line [5] - 20:21, 21:6,    97:24
  115:18, 115:20,           knowing [1] - 81:22       125:20, 132:25,             44:9, 92:3, 146:20           loose [1] - 140:4
  117:3, 119:8, 127:20,     knowledge [7] -           133:14, 134:6,               lines [2] - 49:17,          Lora [1] - 80:12
  132:10, 133:13,          40:8, 78:19, 114:10,       138:13, 151:20,             142:10                       Lortabs [1] - 150:23
  134:17, 142:1, 142:3,    115:12, 126:20,            158:17                       list [3] - 34:19, 120:3,    lost [3] - 77:15,
  142:7, 146:13,           127:10, 154:25              leave [1] - 136:9          151:13                      77:16, 119:19
  146:18, 146:22,           knowledgeable [1] -        lectern [4] - 104:18,       listed [7] - 29:8,          loud [1] - 142:11
  146:23, 149:15,          151:9                      116:9, 116:10, 116:11       67:8, 91:25, 95:25,          low [6] - 69:4, 69:8,
  164:4, 167:14,            known [3] - 26:19,         LEE [13] - 2:7, 2:8,       96:3, 96:6, 96:11           69:18, 69:20, 70:1,
  167:15, 167:23,          61:16, 148:22              118:16, 123:5,               listen [2] - 151:25,       150:11
  168:2, 168:3, 168:18,                               124:18, 124:23,             168:14                       lower [2] - 101:23,
  169:21                              L               139:13, 143:15,              listened [1] - 152:6       149:20
   justification [4] -                                145:25, 146:2,               lists [1] - 85:24           Lubbock [1] - 6:13
                            lab [6] - 29:2, 42:2,
  36:8, 58:12, 58:19,                                 146:10, 146:11, 147:7        live [14] - 5:24, 5:25,     luck [1] - 156:10
                           42:14, 60:3, 63:12,
  58:22                                                Lee [2] - 1:19, 4:12       12:1, 96:20, 117:7,          lunch [2] - 113:21,
                           76:6
   justify [7] - 27:7,                                 Left [1] - 69:5            124:10, 124:12,             170:8
                            lack [2] - 11:4, 11:8
  27:11, 27:16, 36:6,                                  left [9] - 44:11,          124:14, 125:7,               luncheon [2] - 87:15,
  57:1, 83:10, 83:13        lacked [1] - 11:12
                                                      44:16, 69:7, 69:8,          148:16, 154:13,             87:20
                            ladies [10] - 3:2, 4:2,
                                                      75:8, 80:17, 113:21,        157:7, 157:11, 157:16        lungs [1] - 152:6
                           50:6, 71:6, 87:14,
            K              104:12, 115:21,
                                                      139:21, 149:22               lived [5] - 124:14,
                                                       leg [1] - 31:22            125:14, 148:18,                       M
   keep [14] - 11:14,      155:19, 164:1, 168:4
                                                       legitimate [24] -          154:10, 154:11
  11:15, 12:12, 19:19,      lady [4] - 113:16,                                                                 ma'am [7] - 116:19,
  25:11, 30:13, 32:19,                                10:22, 14:5, 25:2,           lives [1] - 164:16
                           113:17, 146:24,                                                                    124:24, 139:10,
  35:3, 43:18, 47:24,                                 34:5, 37:5, 41:7,            living [1] - 153:4
                           166:23                                                                             139:14, 146:12,
  49:7, 52:1, 122:6,                                  44:23, 48:23, 49:25,         LK [1] - 81:10
                            language [3] - 90:15,                                                             147:15, 148:3
  150:6                                               51:19, 53:12, 53:16,         LK-5 [1] - 80:13
                           91:5, 171:24                                                                        Madam [1] - 104:1
                                                      60:25, 61:8, 86:21,          loan [1] - 129:11
   keeping [1] - 12:17      Larry [9] - 125:14,                                                                mail [3] - 33:19,
                                                      87:11, 105:19, 108:1,        loaned [4] - 140:21,
   Kentucky [1] - 65:9     126:2, 128:21, 131:5,                                                              170:10, 172:19
                                                      108:5, 110:3, 110:16,       140:24, 146:5, 146:21
   kept [5] - 45:3,        140:19, 141:5,                                                                      mailed [1] - 86:19
                                                      110:21, 170:22, 172:9        loaning [2] - 141:11,
  45:25, 139:6, 160:22,    144:17, 145:10, 146:8                                                               mailing [1] - 32:22
                                                       legs [4] - 69:8, 69:20,    142:21
  160:23                    Larry's [2] - 147:2,                                                               main [1] - 40:14
                                                      119:20, 119:22               local [1] - 159:3
   Kessinger [1] -         147:4                                                                               Main [1] - 1:20
                                                       length [1] - 169:7          locally [1] - 145:8
  127:18                    last [24] - 24:6,                                                                  maintain [2] - 7:4,
                                                       leniency [1] - 169:1        locate [1] - 19:22
   ketamine [3] -          24:23, 29:18, 29:21,                                                               165:16
                                                       LENNIE [2] - 2:9,           locater [1] - 19:17
  126:10, 126:12,          43:2, 64:24, 70:23,                                                                 maintained [1] - 12:7
                                                      148:7                        logical [1] - 14:4
  126:13                   77:7, 77:15, 77:21,
                                                       Lennie [3] - 115:3,                                     maintaining [1] -
   key [4] - 96:19,        78:10, 117:5, 122:1,                                    long-term [5] - 30:4,
                                                      147:17, 148:13                                          113:8
  97:23, 111:22, 111:24    122:8, 130:6, 131:13,                                  39:16, 65:19, 93:15,
                                                       Lenore [1] - 49:11                                      Maintenance [1] -
   Kicklighter [1] -       137:6, 139:17,                                         93:21
                                                       Leon [3] - 117:8,                                      74:8
  80:12                    148:14, 156:10,                                         look [26] - 25:15,
                                                      124:14, 125:1                                            man [2] - 65:15,
   kidnapped [1] -         156:11, 165:2, 166:19                                  29:12, 41:17, 41:18,
                                                       less [1] - 97:13                                       158:23
  141:21                    Last [1] - 68:24                                      41:23, 42:23, 52:21,
                                                       letter [2] - 19:13,                                     manage [1] - 45:1
   kidney [7] - 79:14,      late [1] - 68:16                                      57:3, 57:12, 62:12,
                                                      32:3                                                     Management [1] -
  79:18, 79:19, 101:19,     latest [1] - 76:10                                    66:11, 66:18, 67:16,
                                                       letting [2] - 77:6,                                    101:9
  101:23, 102:6, 102:7      Law [1] - 1:23                                        69:16, 70:9, 76:7,
                                                      77:14                                                    management [8] -
   kids [1] - 129:11        law [8] - 106:8,                                      77:23, 78:7, 78:8,
                                                       level [4] - 36:7,                                      6:18, 6:20, 7:9, 7:20,
   kind [24] - 11:1,       106:10, 107:16,                                        84:6, 91:13, 101:4,
                                                      57:14, 58:13, 89:7                                      9:22, 16:11, 71:2,
  22:22, 36:13, 44:15,     141:19, 168:20,                                        119:21, 170:16,
                                                       license [7] - 8:16,                                    149:12
  44:19, 44:21, 66:18,     169:18, 169:25,                                        172:21
                                                      19:11, 65:8, 105:23,                                     Manassas [2] - 5:25,
  68:22, 70:16, 77:9,      170:24                                                  looked [8] - 26:4,
                                                      106:13, 106:14,                                         9:7
  77:18, 89:8, 97:15,       lawfully [1] - 109:5                                  26:6, 57:25, 67:20,
                                                      108:18                      67:21, 80:23, 95:10,         manipulated [1] -
  112:2, 135:19, 150:2,     lay [1] - 123:23
                                                       licensed [1] - 107:6       101:17                      98:25
  152:4, 152:20,            laying [2] - 146:8,
                                                       lieu [1] - 93:16            looking [10] - 36:5,        manner [1] - 109:13
  154:22, 155:2,           153:11
                                                       life [8] - 96:21, 96:25,   37:14, 53:4, 56:23,          manufacturer [2] -
  164:24, 165:20,           lays [1] - 121:5
                                                      97:1, 140:9, 144:14,        58:4, 63:11, 76:9,          108:23, 109:11
  166:21                    leads [1] - 14:4
                                                      153:5, 153:10, 153:12       78:11, 87:3, 133:10          map [1] - 125:8
   kinds [4] - 8:21,        least [16] - 7:2,
                                                       lift [1] - 96:24            looks [8] - 18:22,          March [7] - 32:25,
  108:4, 112:4, 160:17     28:10, 43:9, 63:5,
                                                       limit [1] - 91:10          20:4, 21:4, 27:15,          34:14, 43:1, 43:2,
   knee [5] - 119:11,      73:2, 106:22, 107:18,
                                                       limited [1] - 79:19        31:15, 68:22, 94:11,        48:17, 68:20, 82:17
  119:12, 149:21,


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 184 of 195 Pageid#:
                                    10310
                                                                                                                                    12



   mark [1] - 169:16      86:22, 86:23, 87:11,        members [1] -            63:20, 73:6, 102:20        motion [6] - 3:22,
   marked [3] - 27:15,    90:25, 98:9, 99:9,        149:15                      mine [6] - 147:2,        104:21, 105:6,
  103:24, 146:17          99:13, 105:18, 108:1,       memorialize [1] -        150:4, 150:12,            112:15, 112:21,
   MARKED [1] - 2:12      110:3, 110:15,            11:17                      150:14, 162:12,           113:10
   markings [1] - 80:19   110:21, 110:22,             memorialized [1] -       162:14                     Mountain [1] - 32:6
   marks [5] - 24:24,     135:2, 135:19,            93:10                       mining [2] - 150:3,       move [18] - 4:6, 4:10,
  39:17, 80:16, 80:18,    150:18, 151:3,              memory [1] - 132:4       150:5                     4:14, 12:3, 14:23,
  81:23                   169:23, 170:1,              mental [1] - 29:7         minor [1] - 169:15       18:1, 19:16, 25:6,
   Martinsville [2] -     170:22, 170:23              mentioned [4] -           minute [4] - 18:3,       30:21, 35:7, 51:6,
  124:15, 125:7            Medical [1] - 6:12       136:18, 155:15,            49:8, 91:13, 151:2        54:5, 79:23, 83:5,
   mask [1] - 38:4         medically [1] - 66:22    162:25, 166:18              Miss [1] - 146:4         104:17, 105:6, 106:3,
   match [1] - 27:4        medication [42] -          mess [1] - 150:10         misuse [1] - 70:17       106:6
   math [1] - 23:3        22:12, 28:15, 30:22,        message [2] - 85:20,      mixed [1] - 112:3         moved [1] - 76:24
   matter [6] - 56:17,    36:1, 36:7, 43:8,         113:22                      moderate [2] - 35:17,     moving [5] - 30:13,
  113:13, 113:14,         43:16, 44:17, 46:16,        messages [3] - 2:14,     76:25                     97:18, 144:5, 160:22,
  115:2, 118:21, 161:8    46:19, 47:12, 63:3,       4:12, 113:22                mom [3] - 44:9,          160:23
   matters [1] - 99:12    64:3, 66:4, 67:8, 73:1,     messed [1] - 149:19      44:11, 44:15               MR [374] - 2:3, 2:4,
   MAY [2] - 1:12, 4:9    73:2, 73:11, 75:16,         messing [1] - 132:3       moment [6] - 103:14,     2:7, 2:7, 2:8, 2:8, 2:9,
   Maynard [2] - 2:14,    90:14, 90:16, 91:5,         met [1] - 104:25         110:5, 123:1, 146:10,     2:10, 3:4, 3:7, 3:11,
  4:10                    93:16, 93:25, 99:17,        metabolites [1] -        163:12, 168:19            3:13, 4:5, 4:18, 4:23,
   mean [42] - 12:25,     106:23, 120:13,           76:20                       MONDAY [1] - 1:12        5:11, 5:23, 7:18, 9:14,
  20:7, 31:23, 39:6,      122:5, 123:16,              methadone [3] -           money [14] - 61:5,       9:19, 9:21, 13:14,
  42:8, 49:16, 51:16,     123:17, 123:22,           30:23, 68:2, 68:5          61:20, 89:20, 92:21,      13:17, 14:14, 14:21,
  55:11, 56:18, 56:24,    132:4, 140:24,              methods [1] - 98:14      129:11, 131:6,            15:1, 15:6, 15:12,
  61:15, 65:13, 66:20,    141:12, 142:20,             microphone [3] -         140:21, 140:22,           15:16, 15:25, 16:5,
  69:10, 70:5, 72:20,     143:21, 144:18,           5:18, 116:10, 116:11       141:14, 142:15,           16:9, 16:10, 16:20,
  99:11, 105:25,          145:1, 146:16,                                       142:16, 143:11,           16:22, 17:4, 17:9,
                                                      midback [1] - 54:18
  106:18, 106:20,         146:22, 152:20,                                      143:13, 159:18            17:23, 18:4, 18:10,
                                                      might [6] - 24:17,
  107:15, 108:2, 108:6,   153:10                                                monitored [1] -          18:14, 18:19, 18:20,
                                                    24:18, 53:5, 81:25,
  109:22, 110:11,          medication's [1] -                                  12:22                     18:24, 19:8, 19:11,
                                                    90:8, 97:13
  111:9, 115:9, 119:3,    43:15                                                 month [18] - 8:23,       19:12, 19:16, 20:5,
                                                      migraines [1] -
  122:4, 122:11,           medications [37] -                                  8:25, 35:18, 35:25,       20:14, 20:17, 21:7,
                                                    126:18
  129:10, 131:13,         10:9, 10:11, 12:16,                                  42:16, 42:17, 47:5,       21:11, 21:16, 21:23,
                                                      Mike's [7] - 132:21,
  135:1, 135:5, 139:5,    12:23, 13:11, 22:5,                                  54:16, 62:14, 64:23,      22:1, 23:6, 23:7,
                                                    133:6, 133:14,
  141:9, 144:13,          22:14, 36:16, 37:3,                                  69:2, 69:15, 73:16,       23:22, 24:7, 24:18,
                                                    145:10, 160:7,
  154:17, 166:15,         43:10, 43:13, 44:16,                                 78:3, 131:22, 161:2,      24:21, 25:6, 25:11,
                                                    162:17, 162:18
  167:6, 167:10, 172:13   45:1, 45:2, 45:3, 45:5,                              167:8                     25:14, 26:13, 26:19,
                                                      Mild [1] - 57:13
   meaning [4] - 42:17,   48:3, 49:3, 55:6,                                     month's [1] - 43:15      26:21, 27:25, 28:7,
                                                      miles [1] - 157:19
  46:14, 63:4, 66:21      55:20, 67:6, 68:11,                                   monthly [2] - 131:10,    28:12, 28:19, 29:9,
                                                      military [2] - 130:22,
   means [15] - 8:18,     71:18, 73:7, 77:19,                                  131:15                    29:22, 29:23, 30:2,
                                                    131:11
  20:24, 21:6, 24:13,     78:21, 81:7, 82:5,                                    months [8] - 31:2,       30:3, 30:9, 30:13,
                                                      milli [1] - 22:14
  24:14, 35:18, 42:9,     93:17, 125:17,                                       75:14, 75:19, 76:2,       30:24, 31:5, 31:10,
                                                      milli-equivalents [1]
  44:9, 44:14, 73:1,      128:12, 134:20,                                      76:7, 85:11, 120:8        31:14, 31:25, 32:15,
                                                    - 22:14
  76:17, 86:5, 89:8,      137:25, 139:3, 145:21                                 Moore [4] - 113:17,      32:20, 32:24, 33:13,
                                                      milligram [3] - 22:2,
  96:7, 108:23             Medicine [4] - 7:25,                                164:16, 166:25, 167:2     33:17, 33:24, 34:8,
                                                    22:6, 22:8
   meanwhile [1] - 45:7   8:4, 8:9, 8:11                                        morning [4] - 3:2,       34:16, 34:25, 35:12,
                                                      milligrams [33] -
   measured [1] - 97:2     medicine [25] - 6:12,                               4:2, 5:21, 168:11         35:14, 38:8, 38:14,
                                                    20:24, 21:12, 21:13,
   mechanism [1] -        6:14, 6:19, 6:21, 6:25,                                                        38:17, 38:20, 38:24,
                                                    21:20, 22:6, 22:20,         morphine [10] - 22:6,
  109:12                  7:3, 7:8, 9:16, 12:8,                                                          39:1, 39:15, 39:19,
                                                    22:24, 22:25, 23:1,        22:8, 22:11, 22:15,
                          14:3, 36:18, 36:23,                                                            39:22, 39:24, 40:3,
   medical [53] - 6:1,                              23:13, 23:14, 23:15,       25:22, 37:23, 52:13,
                          37:1, 37:11, 37:16,                                                            40:4, 40:18, 40:20,
  6:3, 6:5, 6:8, 10:23,                             25:17, 25:18, 26:3,        55:3, 67:15, 162:5
                          87:1, 109:6, 109:7,                                                            41:2, 41:3, 41:13,
  11:5, 11:9, 11:16,                                35:19, 37:23, 55:3,         morphone [1] -
                          119:12, 119:13,                                                                41:16, 41:24, 42:1,
  11:25, 12:1, 12:20,                               55:4, 55:5, 55:10,         162:5
                          122:8, 137:9, 151:11,                                                          42:11, 42:13, 43:20,
  14:5, 15:24, 20:12,                               55:13, 55:15, 68:12,        most [7] - 9:5, 17:15,
                          151:14, 151:16                                                                 43:22, 45:14, 45:23,
  20:19, 25:2, 27:22,                               68:13, 82:7, 82:9,         27:4, 77:4, 118:3,
                           medicines [1] -                                                               46:5, 46:7, 47:20,
  28:23, 29:1, 29:4,                                120:15, 124:4, 124:5,      125:13, 129:13
                          121:2                                                                          48:2, 48:14, 48:15,
  29:5, 34:5, 36:16,                                139:15                      mother [7] - 119:18,
                           meds [2] - 39:25,                                                             48:20, 48:21, 49:6,
  49:18, 49:25, 51:19,                                Millwood [1] -           140:23, 140:24,
                          72:20                                                                          49:10, 49:20, 49:22,
  53:12, 53:16, 60:25,                              125:15                     141:23, 142:19,
                           member [1] - 8:18                                                             50:12, 50:19, 50:25,
  61:8, 74:2, 77:20,                                  mind [4] - 16:2,         142:20, 142:21


                                         Donna Prather, CCR, RPR, CCP, CCB
                     Official Court Reporter for the U.S. District Court Western District of Virginia
                                                   (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 185 of 195 Pageid#:
                                    10311
                                                                                                                                   13



  51:5, 51:8, 51:22,        117:2, 118:16,           28:15, 36:1, 44:25,       168:21, 169:3              nothing [14] - 5:4,
  52:4, 53:2, 53:6, 54:5,   118:22, 123:1, 123:5,    70:18, 81:6                news [1] - 168:14        26:14, 30:8, 39:21,
  54:8, 55:18, 55:19,       124:18, 124:23,           narcotics [20] - 13:1,    next [65] - 3:7, 4:4,    50:20, 56:21, 56:24,
  56:13, 56:16, 57:16,      139:13, 143:15,          21:22, 22:7, 27:12,       16:9, 16:20, 17:4,        65:22, 69:23, 70:2,
  57:18, 58:14, 58:17,      143:17, 143:19,          28:18, 38:1, 38:5,        20:14, 21:7, 25:21,       102:13, 116:17,
  58:23, 58:24, 59:13,      145:23, 145:25,          38:15, 38:21, 58:13,      26:7, 29:22, 30:2,        141:9, 148:2
  59:17, 59:23, 60:7,       146:2, 146:10,           58:22, 65:16, 70:8,       30:9, 31:5, 31:12,         notice [3] - 2:15,
  60:16, 60:22, 61:10,      146:11, 147:7, 147:9,    70:13, 72:23, 79:21,      31:13, 31:25, 32:2,       13:5, 49:12
  61:17, 61:18, 62:9,       147:17, 148:6,           80:5, 80:7, 80:21,        33:2, 33:3, 33:4, 33:5,    notified [1] - 29:3
  62:11, 63:6, 63:10,       148:11, 151:6, 152:3,    85:10                     33:12, 33:17, 34:8,        November [23] -
  63:15, 63:24, 64:7,       154:18, 154:24,           nature [3] - 13:9,       38:17, 39:15, 41:2,       18:8, 18:16, 18:18,
  64:17, 64:21, 65:1,       155:5, 155:10,           94:24, 97:17              41:14, 42:16, 42:17,      40:1, 45:17, 45:18,
  65:4, 65:7, 65:17,        155:17, 155:24,           nausea [1] - 24:12       45:19, 45:20, 46:13,      46:1, 54:22, 55:1,
  65:18, 66:1, 66:3,        156:2, 156:4, 156:16,     near [2] - 125:2,        48:20, 51:22, 51:24,      59:9, 62:22, 66:7,
  66:13, 66:14, 66:23,      156:18, 163:12,          125:4                     51:25, 52:7, 57:16,       66:8, 68:15, 77:24,
  67:1, 67:16, 67:18,       163:14, 163:16,           necessarily [2] -        57:17, 60:5, 62:21,       80:11, 81:9, 81:12,
  67:23, 68:1, 68:17,       163:18, 163:19,          56:20, 165:19             63:20, 63:21, 64:23,      81:16, 81:19, 117:15,
  68:19, 70:19, 70:21,      163:23, 164:6,            necessary [3] -          72:3, 72:4, 72:5,         138:4, 140:3
  70:23, 71:4, 71:11,       164:10, 164:15,          27:22, 95:6, 95:7         73:16, 73:22, 73:23,       number [4] - 33:21,
  71:17, 71:23, 71:24,      165:2, 165:8, 165:10,     necessity [1] - 12:20    73:24, 75:24, 76:10,      46:19, 60:19, 122:17
  72:3, 72:9, 72:17,        165:13, 165:24,           neck [5] - 27:17,        84:8, 84:21, 84:22,        Number [3] - 68:23,
  72:18, 73:8, 73:10,       166:5, 166:12,           54:18, 149:19,            86:13, 94:12, 116:9,      69:4, 74:18
  73:13, 73:15, 73:18,      166:17, 166:25,          150:10, 150:20            122:9, 147:16, 169:8       numbers [3] - 91:25,
  74:1, 74:5, 74:7,         167:2, 167:18, 168:1,     need [15] - 5:13,         Next [1] - 26:13         92:5, 132:5
  74:11, 74:12, 74:17,      169:22, 170:7,           12:4, 37:11, 37:12,        night [4] - 24:23,        numbness [1] - 69:8
  74:19, 75:9, 75:21,       170:15, 170:18,          63:19, 81:5, 87:20,       154:16, 165:2, 166:19      numerous [1] -
  76:12, 76:16, 78:22,      170:20, 171:3, 171:7,    95:11, 95:13, 97:10,       NJ-15 [1] - 79:25        134:10
  78:23, 79:9, 79:13,       171:9, 171:16,           104:9, 138:22,             nobody [2] - 58:3,        nurse [2] - 26:25,
  79:23, 80:2, 80:12,       171:19, 171:22,          167:10, 167:25,           58:4                      27:14
  80:15, 81:10, 81:11,      172:3, 172:6, 172:11     172:22                     non [7] - 28:8, 36:16,    nutrition [1] - 107:10
  82:12, 82:14, 83:16,       MRI [10] - 56:15,        needed [5] - 20:10,      40:5, 70:10, 70:12,        nutritional [1] -
  83:18, 84:6, 84:10,       56:18, 56:21, 56:22,     46:17, 47:18, 111:12,     108:14, 108:15            109:21
  84:16, 84:17, 84:21,      57:12, 57:24, 58:5,      139:2                      non-controlled [5] -
  85:1, 85:15, 85:18,       58:8, 68:24, 95:5                                  28:8, 70:10, 70:12,
  86:2, 86:3, 86:9,          MRIs [7] - 57:22,
                                                      needing [1] - 164:25                                          O
                                                      needs [9] - 8:15,        108:14, 108:15
  86:13, 86:15, 87:6,       58:2, 83:7, 83:13,                                                            object [4] - 13:14,
                                                     30:20, 31:21, 36:1,        non-medical [1] -
  87:7, 87:13, 87:25,       89:14, 150:17, 150:20                                                        61:10, 70:23, 86:9
                                                     47:19, 99:8, 100:14,      36:16
  88:5, 88:7, 92:12,         MS [10] - 21:19,                                                             objection [12] - 9:18,
                                                     110:24, 119:11             non-RXD [1] - 40:5
  92:13, 94:4, 94:6,        24:11, 25:17, 25:22,                                                         13:16, 61:12, 71:1,
                                                      negative [21] - 42:15,    none [4] - 73:1,
  98:17, 98:18, 98:19,      26:2, 26:8, 28:17,                                                           86:11, 98:17, 118:16,
                                                     43:5, 45:25, 46:2,        160:17, 160:18, 172:3
  103:14, 103:18,           34:1, 67:14, 109:24                                                          118:19, 154:24,
                                                     46:9, 46:14, 46:15,        normal [2] - 58:10,
  103:20, 103:23,            multi [1] - 57:14                                                           155:17, 170:19, 172:7
                                                     46:16, 46:21, 48:12,      153:4
  104:3, 104:7, 104:11,      multi-level [1] -                                                            objections [2] -
                                                     52:13, 56:8, 62:16,        normally [2] - 11:8,
  104:16, 104:19,           57:14                                                                        169:21, 172:6
                                                     62:23, 63:25, 64:2,       11:12
  105:11, 105:20,            must [2] - 74:20,                                                            objective [1] - 83:12
                                                     71:25, 72:20, 72:21,       noroxycodone [1] -
  106:1, 106:6, 106:12,     170:8                                                                         observe [2] - 97:18,
                                                     102:16                    42:7
  106:18, 106:24,                                                                                        98:2
                                                      Neil [2] - 79:25, 80:3    North [1] - 6:10
  107:4, 107:24, 108:9,                                                                                   obtain [1] - 74:20
                                      N               nephew [2] - 140:22,      nortriptyline [1] -
  108:13, 108:15,                                                                                         obtained [2] - 109:6
                             name [17] - 5:16,       142:24                    26:16
  108:17, 108:22,                                                                                         obviously [4] -
                            5:21, 7:15, 91:19,        neurologist [1] -         notation [4] - 47:17,
  109:2, 109:8, 109:16,                                                                                  102:6, 115:13,
                            91:21, 101:10,           69:7                      68:24, 69:5, 77:10
  109:20, 110:5,                                                                                         162:25, 167:7
                            101:11, 107:13,           Neurontin [2] -           note [16] - 33:20,
  110:18, 110:24,                                                                                         OC [3] - 41:5, 66:4,
                            109:9, 113:17, 117:3,    26:19, 55:21              41:4, 46:13, 52:15,
  111:2, 111:13,                                                                                         75:13
                            117:5, 125:19,            never [5] - 100:6,       67:10, 69:2, 69:7,
  111:18, 111:21,                                                                                         OC-IR [3] - 41:5,
                            148:12, 148:14,          103:10, 124:3, 136:6,     72:7, 73:13, 76:4,
  113:3, 113:13, 114:3,                                                                                  66:4, 75:13
                            158:23, 166:23           136:11                    77:9, 78:5, 78:24,
  114:8, 114:15,                                                                                          occasion [3] -
                             names [3] - 165:25,      New [6] - 6:11,          79:11, 101:15, 101:19
  114:20, 114:24,                                                                                        106:22, 138:7, 138:13
                            166:4, 166:5             16:11, 32:12, 67:16,       noted [1] - 56:8
  114:25, 115:2, 115:9,                                                                                   occasions [2] -
                             narcotic [9] - 12:15,   101:8                      notes [3] - 32:1,
  115:14, 115:17,                                                                                        132:25, 135:18
                            13:11, 22:5, 22:12,       new [4] - 69:2, 69:15,   44:6, 101:18
  115:25, 116:3, 116:5,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 186 of 195 Pageid#:
                                    10312
                                                                                                                                     14



   occurred [1] -           140:21, 143:6,            order [4] - 6:25, 76:6,   80:10, 82:9, 82:18,       19:18, 19:19, 19:20,
  137:11                    146:10, 149:9,           109:11, 112:8              83:2, 83:23, 85:8,        19:22, 20:14, 21:7,
   October [20] - 20:3,     149:13, 150:21,           ordered [2] - 75:17,      85:9, 107:8, 109:23,      21:9, 21:11, 21:23,
  21:17, 22:16, 24:2,       151:14, 154:6,           75:18                      124:1, 124:3, 126:10,     21:24, 23:6, 23:22,
  24:5, 26:1, 30:6,         156:22, 158:8, 158:9,     Organization [2] -        139:14, 139:15,           23:24, 23:25, 24:1,
  33:12, 39:18, 42:18,      158:10, 158:11,          88:24, 89:1                139:16, 139:20,           24:2, 24:4, 24:6,
  42:23, 52:12, 52:22,      165:13, 168:25            organization [1] -        141:22, 142:4, 143:7,     26:13, 26:20, 26:22,
  55:9, 68:9, 68:10,         one's [4] - 78:17       89:2                       146:3, 152:22,            27:25, 28:14, 29:22,
  68:15, 74:13, 80:11,       one-page [1] - 91:17     original [3] - 63:19,     160:24, 162:4             30:2, 30:9, 31:12,
  149:5                      ones [3] - 50:13,       63:23, 72:11                oxycodones [1] -         31:13, 32:1, 32:2,
   OF [4] - 1:3, 1:5,       139:8, 151:10             originally [1] - 124:5    120:12                    32:3, 32:5, 32:21,
  1:11, 2:13                 ongoing [3] - 7:4,       ortho [1] - 69:3           OxyContin [13] -         32:24, 33:2, 33:3,
   offer [3] - 53:20,       79:20, 81:7               orthopedic [2] -          20:24, 21:11, 22:2,       33:4, 33:5, 33:20,
  53:21, 172:2               OP [2] - 35:18, 72:10   69:17, 69:25               22:21, 26:2, 26:8,        33:22, 34:10, 34:25,
   offered [1] - 92:18       OP-ER [2] - 35:18,       osteoarthritis [1] -      34:1, 41:5, 66:11,        35:4, 35:5, 35:6,
   office [12] - 61:6,      72:10                    34:23                      109:24, 124:6,            37:14, 38:8, 38:17,
  61:21, 106:22, 109:7,      Opana [9] - 32:25,       otherwise [2] -           142:17, 146:24            38:18, 39:15, 39:16,
  120:23, 121:20,           35:18, 54:9, 82:16,      35:10, 112:21               oxymorphone [36] -       41:2, 41:14, 41:15,
  130:14, 131:4,            82:20, 85:9, 133:17,      ought [1] - 116:9         34:2, 41:21, 55:5,        43:21, 43:24, 45:14,
  132:11, 140:10,           137:21, 138:3             outcome [2] - 30:7,       55:10, 55:13, 55:15,      45:19, 45:20, 45:21,
  158:7, 159:12              Opanas [3] - 120:18,    30:8                       55:21, 56:5, 59:11,       46:5, 48:1, 48:20,
   Office [3] - 1:20,       121:1, 121:25             outcomes [2] -            62:18, 62:22, 63:12,      49:8, 49:9, 51:12,
  1:23, 126:23               open [1] - 127:12       39:20, 39:21               66:9, 66:10, 68:13,       51:23, 51:24, 51:25,
   offices [1] - 12:5        opened [2] - 158:1,                                72:1, 72:22, 72:24,       53:4, 54:6, 56:15,
                                                      outside [7] - 14:7,
   often [8] - 10:12,       158:5                                               78:3, 80:10, 82:7,        57:8, 57:16, 57:17,
                                                     25:3, 87:10, 110:20,
  12:2, 34:20, 45:13,        operate [1] - 140:4                                82:16, 82:20, 83:24,      58:16, 58:23, 59:14,
                                                     111:14, 113:6, 116:2
  92:19, 92:25, 99:13,       operating [1] - 111:4                              85:8, 107:9, 120:25,      60:5, 60:17, 62:10,
                                                      overall [1] - 38:6
  134:14                     opiate [5] - 22:4,                                 121:25, 137:19,           63:16, 63:17, 63:20,
                                                      overnight [2] -
   old [5] - 52:6, 52:18,   36:15, 45:8, 74:21,                                 137:22, 138:3,            63:21, 64:9, 64:10,
                                                     125:25, 130:25
  65:10, 143:1, 143:5       90:15                                               160:25, 162:4             64:14, 64:15, 64:16,
                                                      overrule [5] - 13:16,
   ON [1] - 2:13                                                                                          64:22, 64:24, 66:2,
                             opiates [4] - 36:9,     61:12, 70:25, 86:11,
   once [7] - 133:9,                                                                       P              66:11, 67:24, 71:11,
                            38:1, 68:7, 83:14        118:19
  134:1, 134:18, 137:5,                                                                                   71:13, 72:3, 72:4,
                             opine [1] - 72:13        owe [2] - 142:16,          p.m [6] - 87:22,
  138:10, 166:1                                                                                           72:5, 72:7, 73:22,
                             opinion [25] - 10:21,   143:11                     87:23, 154:2, 164:11,
   one [90] - 3:4, 10:9,                                                                                  73:23, 73:24, 74:6,
                            13:20, 13:23, 14:2,       owed [3] - 140:22,        164:12, 172:24
  11:14, 13:10, 15:4,                                                                                     74:11, 74:17, 74:18,
                            14:7, 17:13, 34:4,       142:15, 143:13              P.O [1] - 1:23
  19:22, 20:3, 20:9,                                                                                      75:24, 79:9, 79:10,
                            36:3, 48:22, 51:21,       own [2] - 17:18,           pace [1] - 50:13
  26:6, 26:7, 28:15,                                                                                      79:25, 82:24, 84:8,
                            53:24, 60:23, 61:4,      93:12                       packaged [5] -
  30:10, 31:6, 33:11,                                                                                     84:21, 84:22, 85:16,
                            61:23, 61:25, 62:7,       owner [1] - 133:20        105:12, 107:8,
  33:12, 34:22, 39:23,                                                                                    86:13, 91:17, 142:7,
                            71:2, 77:18, 78:9,        oxazepam [1] -            107:13, 107:25,
  40:14, 40:21, 43:23,                                                                                    146:20
                            85:19, 86:5, 86:20,      40:22                      109:21
  45:21, 47:7, 47:25,                                                                                      pages [3] - 16:4,
                            87:3, 87:9, 161:8         oxy [1] - 139:7            packaging [1] -
  48:1, 48:9, 49:9,                                                                                       35:9, 146:18
                             opioid [5] - 30:4,       oxycodone [80] -          112:1
  57:19, 59:16, 63:3,                                                                                      paid [9] - 103:1,
                            39:16, 44:21, 65:19,     21:13, 21:20, 22:24,        packets [3] - 105:12,
  64:11, 66:16, 73:20,                                                                                    130:13, 131:5,
                            90:13                    23:4, 23:9, 23:15,         122:2, 122:4
  73:21, 74:20, 75:4,                                                                                     131:21, 132:16,
                             Opioid [2] - 74:8,      25:17, 26:5, 28:17,         packs [1] - 96:5
  75:17, 78:6, 83:16,                                                                                     136:16, 140:22,
                            90:10                    32:25, 34:1, 41:20,         PAGE [2] - 2:2, 2:5
  84:23, 85:20, 87:9,                                                                                     141:14
                             opportunity [3] -       42:5, 42:6, 42:10,          page [163] - 14:14,
  87:16, 87:21, 91:17,                                                                                     pain [93] - 6:12, 6:14,
                            115:23, 167:4, 171:23    42:15, 42:16, 42:20,       14:16, 14:17, 14:18,
  94:9, 95:17, 95:22,                                                                                     6:18, 6:20, 6:25, 7:3,
                             opposing [1] -          42:25, 45:25, 46:1,        14:19, 14:20, 15:1,
  95:25, 96:3, 96:22,                                                                                     7:8, 7:9, 7:19, 9:16,
                            172:20                   46:2, 46:9, 47:4,          15:3, 15:7, 15:12,
  101:14, 101:17,                                                                                         9:22, 12:25, 13:3,
                             opposite [2] - 44:22,   52:13, 55:4, 55:21,        15:14, 15:15, 15:17,
  111:21, 112:25,                                                                                         16:11, 16:16, 19:21,
                            54:25                    56:5, 56:7, 59:11,         15:18, 15:20, 15:25,
  113:13, 115:2, 122:1,                                                                                   20:3, 22:3, 24:4,
                             options [6] - 10:10,    60:8, 62:14, 62:16,        16:1, 16:2, 16:6, 16:9,
  126:7, 132:1, 132:2,                                                                                    24:12, 27:17, 30:15,
                            12:21, 43:6, 43:7,       62:23, 62:24, 63:1,        16:21, 17:4, 17:6,
  133:1, 133:12,                                                                                          31:22, 35:17, 35:19,
                            96:3, 106:19             63:12, 64:1, 66:6,         17:7, 17:23, 17:24,
  133:16, 134:1,                                                                                          35:25, 36:4, 36:18,
                             or" [5] - 170:23,       66:9, 66:10, 67:6,         18:2, 18:3, 18:10,
  134:15, 137:9,                                                                                          36:23, 37:1, 37:6,
                            171:10, 171:14,          67:14, 67:15, 68:12,       18:19, 18:22, 18:24,
  137:25, 138:7,                                                                                          37:7, 37:10, 37:11,
                            171:15, 172:10           71:19, 71:25, 72:22,       19:1, 19:2, 19:3, 19:5,
  138:13, 140:20,                                                                                         37:16, 37:17, 37:18,
                             or.. [1] - 162:17       72:23, 78:3, 78:15,        19:9, 19:13, 19:17,       37:19, 38:4, 39:6,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 187 of 195 Pageid#:
                                    10313
                                                                                                                                      15



  39:13, 44:23, 44:24,      18:15, 18:22, 20:10,       patients' [1] - 61:21    74:2, 93:11                 25:17, 25:18, 26:3,
  51:15, 53:19, 54:15,      20:11, 20:25, 22:15,       pattern [1] - 118:21      personal [2] -             47:5, 47:14, 47:17,
  54:16, 54:18, 58:18,      24:4, 24:10, 24:15,        Patty [2] - 161:13,      115:12, 154:25              55:3, 55:4, 55:13,
  63:2, 68:23, 68:25,       26:10, 30:23, 31:22,      163:1                      personally [2] -           68:12, 68:13, 91:3,
  69:8, 70:1, 70:7, 71:1,   32:10, 35:16, 35:17,       pay [15] - 61:6,         153:22, 154:22              104:24, 105:14,
  72:24, 79:18, 79:21,      35:23, 35:25, 36:3,       61:21, 97:21, 131:4,       pertaining [1] - 29:6      106:14, 106:16,
  89:3, 89:5, 89:7,         36:11, 36:12, 36:14,      132:11, 132:14,            PH-1000 [1] - 71:15        107:8, 107:9, 108:4,
  92:15, 92:18, 93:17,      36:18, 37:18, 39:10,      133:1, 134:22,             PH-12 [1] - 72:17          108:11, 108:20,
  93:25, 95:4, 95:14,       39:12, 39:25, 40:25,      142:23, 159:12,            PH-6 [1] - 71:16           109:3, 109:10, 111:8,
  95:15, 95:16, 95:17,      43:8, 43:10, 43:13,       159:16, 159:22,            pharmacists [1] -          112:7, 133:8, 138:8,
  95:22, 96:22, 101:25,     44:6, 46:19, 46:22,       159:24, 160:3, 162:20     165:25                      138:14, 138:20,
  102:3, 120:14, 124:8,     48:24, 52:17, 53:20,       paying [5] - 131:3,       pharmacy [13] -            138:23, 141:22,
  126:5, 126:13,            53:23, 53:25, 54:2,       131:6, 133:11,            74:20, 74:23, 75:5,         142:4, 142:17,
  142:19, 144:11,           54:9, 54:17, 54:23,       134:25, 141:12            108:25, 109:9,              143:12, 144:22,
  144:18, 149:9,            55:23, 59:18, 68:4,        payment [1] - 86:18      109:12, 120:3, 133:3,       146:3, 146:24,
  149:10, 149:12,           68:22, 69:6, 69:13,        PC [2] - 16:6, 16:12     145:10, 160:8, 160:9,       150:22, 158:24,
  150:22, 151:15,           70:2, 72:14, 73:1,         PCP [1] - 69:2           160:10, 160:13              159:1, 159:5, 160:25,
  152:24, 155:15, 165:5     73:16, 75:12, 76:11,       Pennington [1] -          Pharmacy [4] - 2:16,       161:12, 161:16, 163:1
   Pain [14] - 17:7,        76:21, 76:24, 77:4,       1:24                      145:10, 160:7, 162:15        pipes [1] - 150:11
  23:25, 26:22, 30:10,      77:6, 79:14, 79:18,        people [20] - 9:8,        phone [11] - 33:21,         place [14] - 39:9,
  31:6, 35:1, 39:2,         80:3, 81:3, 81:6,         36:24, 37:15, 40:12,      121:19, 134:3,              53:17, 74:22, 79:8,
  64:11, 66:11, 73:20,      85:13, 90:22, 95:4,       43:11, 44:23, 45:6,       134:23, 135:21,             113:8, 129:7, 129:17,
  91:17, 95:19, 95:21,      95:24, 96:4, 96:7,        45:7, 61:24, 80:23,       136:10, 142:18,             129:22, 133:17,
  101:9                     96:8, 96:11, 97:8,        83:11, 85:24, 86:6,       163:24, 164:6, 166:7,       150:15, 160:16,
   Pam [2] - 72:10,         97:12, 97:15, 97:24,      93:6, 93:8, 93:17,        166:20                      162:13, 162:18,
  72:15                     98:1, 98:5, 98:9, 99:9,   149:10, 161:11,            phonetic [1] - 141:17      165:16
   Pamela [1] - 71:14       100:7, 100:10,            162:24, 163:3              Photo [1] - 2:15            placed [1] - 112:3
   panels [1] - 8:19        100:12, 102:9,             people's [1] - 12:2       photograph [1] -            places [2] - 100:22,
   paper [5] - 4:15,        102:17, 105:22,            per [14] - 8:23, 8:25,   4:14                        157:18
  37:14, 98:6, 121:13,      106:15, 106:17,           20:24, 22:6, 22:15,                                    PLAINTIFF [1] - 2:13
                                                                                 physical [3] - 96:1,
  121:16                    108:19, 108:21,           23:16, 23:17, 37:23,                                   Plaintiff [1] - 1:6
                                                                                152:4, 156:9
   papers [2] - 17:16,      111:12, 113:4,            42:24, 55:11, 55:15,                                   PLAINTIFF'S [1] -
                                                                                 physically [1] - 96:8
  66:20                     117:12, 129:17,           82:9, 86:6                                            2:2
                                                                                 physician [25] -
   paperwork [1] -          148:24, 149:1,             percent [1] - 99:2                                    plan [5] - 10:7,
                                                                                11:10, 11:13, 11:19,
  76:23                     161:20, 165:9,                                                                  11:11, 17:22, 27:24,
                                                       Percocet [4] - 22:23,    11:21, 15:1, 17:18,
   parking [1] - 4:16       169:13, 169:17,                                                                 53:21
                                                      23:18                     28:25, 35:22, 36:21,
   part [10] - 18:21,       169:24                                                                           planning [2] - 69:13,
                                                       Percocets [2] - 23:3,    53:18, 53:22, 53:25,
  23:24, 29:5, 32:8,         Patient [9] - 14:12,                                                           120:11
                                                      128:3                     69:13, 69:15, 74:22,
  44:6, 59:15, 100:3,       16:6, 16:11, 31:11,                                                              plans [1] - 37:12
                                                       perfect [1] - 58:4       75:19, 86:24, 90:23,
  105:13, 111:24, 114:5     39:5, 67:10, 67:16,                                                              PLC [1] - 1:23
                                                       perhaps [4] - 36:16,     90:25, 91:11, 99:13,
   participate [1] - 8:22   76:3, 101:8                                                                      Pleasant [1] - 128:3
                                                      37:2, 69:17, 116:8        105:16, 106:10,
   particular [3] - 6:6,     patient's [20] - 10:4,                                                          plus [1] - 163:10
                                                       period [1] - 97:13       107:17, 107:20
  121:10, 151:11            11:19, 16:25, 27:10,                                                             PMP [4] - 16:23,
                                                       periods [1] - 93:18       physician's [1] -
   particularly [1] -       27:21, 30:19, 30:20,                                                            17:5, 23:24, 100:21
                                                       permitting [1] -         97:4
  167:4                     33:25, 36:6, 41:11,                                                              PMPs [1] - 53:11
                                                      168:12                     physicians [7] -
   parties [1] - 167:14     49:4, 67:6, 69:11,
                                                       person [36] - 3:20,      8:19, 9:3, 12:3, 29:8,       point [19] - 7:24,
   parties' [1] - 172:16    69:14, 70:7, 72:23,
                                                      10:7, 20:7, 27:15,        100:8, 106:21, 109:6        13:18, 17:25, 18:1,
   pass [1] - 121:20        80:20, 83:12, 91:21,
                                                      36:22, 36:23, 37:1,        picked [1] - 116:10        35:10, 40:9, 47:12,
                            101:10
   passed [4] - 7:3,                                  37:4, 37:5, 37:7,          picture [2] - 5:13,        48:16, 48:24, 50:17,
                             patients [32] - 10:10,
  107:9, 146:9, 153:16                                37:10, 39:9, 42:10,       56:22                       51:13, 53:8, 57:23,
                            11:22, 12:3, 12:14,                                                             100:9, 100:16,
   passing [1] - 79:19                                44:15, 44:20, 45:4,        pictures [2] - 58:2,
                            13:5, 17:16, 22:12,                                                             109:17, 113:23,
   past [4] - 54:16,                                  56:18, 63:2, 72:15,       58:9
                            43:4, 49:12, 53:22,                                                             136:25, 154:15
  126:5, 149:20, 170:4                                79:6, 81:23, 81:25,        piece [2] - 4:15, 98:6
                            61:7, 61:22, 85:21,
   patch [1] - 130:7                                  82:2, 82:10, 86:6,         pieces [1] - 4:6            Point [1] - 128:3
                            89:23, 90:13, 92:14,
   pathology [1] - 53:18                              98:6, 99:16, 102:15,       pill [10] - 22:22,          pointed [2] - 101:15
                            92:17, 93:1, 94:18,
   patient [116] - 2:13,                              129:14, 135:23,           42:24, 55:11, 55:16,         pointing [2] - 68:23,
                            97:3, 97:5, 97:11,
  2:14, 10:1, 10:20,                                  136:12, 139:17,           98:20, 98:21, 109:23,       69:4
                            98:12, 99:1, 99:22,
  11:2, 11:13, 12:22,                                 154:10, 156:25,           109:24, 144:22,              points [1] - 111:22
                            100:17, 102:19,
  12:25, 13:3, 13:5,                                  164:5, 165:18             152:16                       pole [1] - 119:19
                            106:23, 111:11,
  17:12, 17:17, 17:19,                                 person's [3] - 58:3,      pills [48] - 21:1, 23:9,    poor [4] - 39:6, 77:6,
                            120:16, 163:2, 165:14


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 188 of 195 Pageid#:
                                    10314
                                                                                                                                       16



  77:14, 100:2                 practicing [4] - 7:19,   107:23, 109:1, 109:3,     74:17, 85:5               169:10, 169:21,
   pose [1] - 93:4           7:23, 12:24, 126:19        109:7, 109:9, 126:13,      previously [6] -         172:20
   poses [1] - 93:5            practitioner [1] -       136:1, 136:5, 138:3,      24:22, 26:4, 26:6,         prosecuted [2] -
   position [2] - 165:12,    110:22                     138:15, 138:17,           51:9, 57:24, 166:2        126:23, 127:1
  165:22                       Pre [1] - 15:13          138:22, 138:23,            primarily [1] - 14:4      prove [3] - 105:17,
   positive [18] - 40:8,       Pre-screening [1] -      146:6, 147:3, 147:4,       primary [1] - 69:15      110:2, 112:11
  43:23, 45:16, 45:24,       15:13                      154:23, 155:3,             prime [1] - 44:19         provide [5] - 72:11,
  52:6, 55:23, 56:9,           preauthorization [1]     156:20, 159:2,             Priority [2] - 14:11,    110:8, 166:3, 170:9
  56:10, 58:25, 60:11,       - 34:21                    160:18, 160:21,           33:15                      provided [4] - 10:19,
  62:18, 66:6, 67:7,           predicated [1] -         165:14, 169:25,            PRN [1] - 46:14          165:25, 166:5, 168:22
  72:1, 76:20, 84:11,        41:10                      170:13                     probiotics [1] -          provider [2] -
  84:15, 85:5                  preferable [1] -          prescriptions [66] -     143:24                    169:23, 170:1
   possess [4] -             114:20                     9:23, 10:21, 13:22,        problem [22] - 11:11,     provider's [1] - 73:6
  104:22, 105:20,              premise [1] - 49:4       14:1, 14:5, 16:25,        36:4, 36:23, 37:1,         providers [1] - 8:12
  106:11, 111:8                prepared [1] -           17:1, 21:19, 25:1,        37:6, 37:8, 37:10,         providing [1] - 70:6
   possession [13] -         169:14                     25:12, 29:18, 32:25,      37:11, 37:19, 37:25,       psychological [1] -
  80:4, 84:18, 85:6,           prescribe [11] - 68:9,   33:2, 33:3, 33:5, 33:6,   39:10, 44:23, 44:24,      10:11
  105:17, 107:17,            80:7, 81:22, 81:24,        33:7, 33:8, 33:9,         45:7, 45:8, 81:5, 81:8,    pull [4] - 5:17, 28:2,
  107:18, 107:19,            82:4, 119:25, 120:2,       33:10, 34:1, 34:3,        82:1, 152:18, 166:14,     45:22, 101:3
  107:21, 109:7,             120:11, 120:13,            48:6, 48:22, 49:24,       167:11                     punitive [1] - 41:9
  110:19, 111:7,             120:17, 152:21             51:18, 52:21, 53:11,       problems [6] - 36:24,     purporting [1] - 63:3
  138:21, 171:12               prescribed [42] -        54:1, 59:8, 60:24,        37:16, 37:17, 126:4,       purpose [23] - 10:23,
   possibility [2] -         22:13, 22:15, 23:2,        70:8, 70:14, 72:16,       152:13, 155:11            14:6, 25:2, 34:6,
  110:17, 166:19             23:15, 41:20, 42:5,        74:21, 77:23, 78:15,       proceed [7] - 3:3,       49:25, 51:19, 53:12,
   possible [11] - 11:23,    43:4, 43:24, 46:2,         79:17, 83:14, 86:6,       9:20, 104:6, 114:23,      53:16, 60:25, 61:8,
  75:6, 75:8, 79:24,         46:11, 46:16, 47:4,        86:18, 86:19, 86:20,      115:24, 148:5, 167:13     66:21, 75:3, 77:20,
  89:11, 90:7, 93:20,        47:18, 54:10, 55:20,       86:21, 87:9, 91:6,         Proceedings [16] -       86:22, 87:11, 105:19,
  95:11, 95:13, 110:11,      56:1, 56:10, 59:4,         111:10, 113:4,            1:25, 3:1, 4:1, 50:8,     108:1, 110:4, 110:16,
  168:6                      59:18, 60:8, 60:12,        125:11, 127:9,            50:22, 51:3, 87:18,       110:21, 166:10,
   possibly [2] - 54:17,     60:13, 62:18, 62:25,       132:14, 132:24,           87:22, 88:2, 104:14,      170:22, 172:9
  65:15                      66:4, 67:6, 67:9,          133:14, 136:14,           115:20, 164:4,             purposes [4] - 34:20,
   Post [4] - 79:11,         70:10, 71:18, 72:23,       137:23, 145:4,            164:11, 168:3,            34:21, 36:16, 75:6
  101:15, 101:18,            74:21, 75:16, 76:21,       159:10, 159:22,           168:18, 172:24             put [10] - 26:8, 36:25,
  101:19                     80:10, 82:5, 82:9,         159:24, 160:4,             process [6] - 8:17,      74:22, 94:4, 116:8,
   Post-it [4] - 79:11,      90:14, 91:7, 124:8,        162:11, 165:18,           11:10, 38:6, 46:18,       122:5, 122:10,
  101:15, 101:18,            139:18, 160:24,            166:13, 166:14,           64:5, 93:9                134:20, 150:11,
  101:19                     169:12                     172:21                     processes [3] - 11:9,    165:21
   potential [1] - 59:21       prescribed" [1] -         presence [7] - 4:1,      11:18                      Putnam [1] - 127:19
   potentially [1] -         48:4                       42:6, 51:3, 72:25,         produce [2] - 105:3,      puts [1] - 55:4
  165:17                       prescribes [3] -         88:2, 115:20, 168:3       105:4
   practical [1] - 99:12     68:11, 68:12, 169:24        present [4] - 3:15,       professional [18] -
                                                        115:7, 115:23, 167:25
                                                                                                                       Q
   practically [2] - 58:3,     prescribing [20] -                                 9:3, 10:22, 13:24,
                                                         presentation [1] -                                  qualifications [1] -
  99:15                      8:12, 9:4, 9:5, 9:16,                                14:8, 25:3, 34:5,
                                                        11:19                                               71:1
   practice [38] - 9:3,      12:13, 12:18, 12:23,                                 48:23, 49:25, 51:20,
                             13:11, 17:2, 27:11,         presented [9] - 3:13,                               qualified [2] - 12:8,
  9:25, 10:2, 10:22,                                                              53:13, 60:24, 62:5,
                             39:8, 40:15, 47:11,        110:11, 112:19,                                     135:23
  11:21, 13:9, 13:12,                                                             86:22, 87:10, 110:20,
                             64:3, 80:22, 81:6,         112:23, 113:1, 113:3,     111:14, 111:16, 113:6      quality [2] - 96:24,
  13:13, 13:24, 14:3,
                             85:10, 120:9, 124:6,       113:4, 113:5, 114:2        professionally [1] -     97:1
  14:8, 25:3, 34:5,
  48:24, 50:1, 51:20,        127:1                       PRESIDING [1] -          103:12                     quantities [1] - 21:21
  53:13, 60:25, 62:6,          prescription [57] -      1:11                       profound [1] - 43:14      quantity [2] - 42:24,
  66:19, 75:4, 77:7,         20:18, 20:22, 21:9,         pressure [2] - 135:9,     Program [2] - 20:1,      105:13
  86:22, 87:1, 87:10,        21:11, 24:11, 25:16,       152:7                     32:6                       questioned [1] -
  98:16, 105:18, 108:2,      26:3, 33:4, 35:16,          presumably [1] -          progress [1] - 12:22     137:1
  110:3, 110:15,             42:16, 43:3, 44:11,        33:21                                                questionnaire [10] -
                                                                                   promise [1] - 51:5
  110:20, 111:14,            46:25, 52:6, 55:15,         pretty [1] - 133:1                                 18:23, 19:1, 19:2,
                                                                                   proof [3] - 105:10,
  111:16, 113:6,             57:8, 58:13, 62:21,         prevented [1] -                                    19:3, 19:4, 19:5, 19:6,
                                                                                  112:15, 169:3
  137:16, 139:21,            62:24, 66:7, 68:16,        140:10                                              19:7, 20:15, 21:8
                                                                                   proper [4] - 9:3,
  158:1, 170:23              72:10, 77:7, 77:15,         prevents [2] - 69:24,                               questionnaires [1] -
                                                                                  9:25, 10:2, 61:14
   Practices [1] -           77:16, 77:21, 78:6,        70:2                                                26:15
                                                                                   proposed [5] -
  132:22                     81:19, 85:7, 100:21,        previous [3] - 21:23,                               questions [17] -
                                                                                  110:8, 168:23,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 189 of 195 Pageid#:
                                    10315
                                                                                                                                   17



  43:12, 73:6, 83:17,       38:24, 39:1, 39:15,     111:18, 113:3, 114:3,      144:16, 153:11,           143:16
  87:6, 103:16, 123:2,      39:19, 39:22, 39:24,    114:25, 115:2,             157:6, 158:5, 162:5,       refer [1] - 82:2
  132:8, 143:15,            40:3, 40:4, 40:18,      154:24, 155:17,            166:8, 166:18, 166:21      referral [3] - 69:3,
  145:23, 147:7, 147:9,     40:20, 41:2, 41:3,      156:18, 163:12,             reason [5] - 49:18,      69:17, 69:25
  155:22, 156:1,            41:13, 41:16, 41:24,    163:14, 163:18,            54:22, 100:11, 111:8,      referrals [1] - 94:24
  156:16, 163:14,           42:1, 42:11, 42:13,     165:13, 169:22,            111:10                     referred [5] - 8:13,
  163:15, 163:16            43:20, 43:22, 45:14,    170:7, 170:20, 171:7,       reasonable [1] -         88:21, 94:21, 129:14,
   quick [3] - 38:10,       45:23, 46:5, 46:7,      171:9, 171:16,             110:14                    169:6
  83:17, 121:21             47:20, 48:2, 48:14,     171:19, 172:11              reasonably [2] -          referring [3] - 69:25,
   quickly [3] - 14:24,     48:15, 48:20, 48:21,     Ramseyer [11] -           53:18, 79:20              88:19, 89:10
  37:9, 79:24               49:6, 49:10, 49:20,     1:18, 50:4, 50:9,           reasons [3] - 12:12,      reflective [1] - 13:13
   quite [8] - 22:5,        49:22, 50:12, 50:19,    61:13, 71:10, 101:15,      35:24, 168:7               refresh [1] - 142:14
  44:22, 54:25, 101:17,     50:25, 51:5, 51:8,      105:8, 112:24, 171:6,       recap [1] - 87:8          regarding [1] -
  118:11, 124:14,           51:22, 52:4, 53:2,      171:18, 172:19              receipt [4] - 32:21,     165:14
  151:19                    53:6, 54:5, 54:8,        ran [2] - 43:16,          33:14, 33:17, 33:19        regardless [1] -
   quote [1] - 132:5        55:18, 55:19, 56:13,    111:11                      RECEIVED [1] - 2:12      147:3
                            56:16, 57:16, 57:18,     Randall [1] - 1:18         received [13] - 4:19,     regular [1] - 157:20
             R              58:14, 58:17, 58:23,     rate [5] - 103:3,         4:20, 4:21, 4:22,          regularly [1] - 23:12
                            58:24, 59:13, 59:17,    103:4, 135:6, 135:7,       25:10, 28:22, 30:23,       regulations [4] -
   radiologist [2] -        59:23, 60:7, 60:16,     135:15                     34:1, 55:3, 68:2,         106:1, 106:2, 106:21,
  58:9, 95:9                60:22, 61:17, 61:18,     rather [5] - 77:13,       75:18, 168:23             108:17
   radiology [2] - 57:19,   62:9, 62:11, 63:6,      77:19, 98:9, 100:15,        receiving [2] - 62:13,    relating [1] - 4:12
  57:20                     63:10, 63:15, 63:24,    155:15                     63:11                      relation [1] - 10:19
   rails [2] - 150:10,      64:7, 64:17, 64:21,      Ravenswood [5] -           recent [1] - 77:4         relationship [5] -
  150:11                    65:1, 65:4, 65:7,       125:12, 125:17,             recertification [1] -    37:9, 49:5, 77:11,
   raise [6] - 5:1, 73:5,   65:17, 65:18, 66:1,     125:19, 133:19             7:5                       99:9, 100:12
  77:5, 116:14, 147:24,     66:3, 66:13, 66:14,      ray [2] - 57:25, 69:24     recess [4] - 50:21,       release [3] - 29:5,
  171:3                     66:23, 67:1, 67:16,      rays [9] - 29:1, 57:22,   87:20, 87:21, 164:9       114:5, 123:23
   raised [1] - 77:13       67:18, 67:23, 68:1,     69:2, 69:16, 83:7,          recliner [1] - 153:11     released [1] - 120:20
   raises [2] - 43:9,       68:17, 68:19, 70:19,    83:13, 89:14, 150:17,       recognize [3] - 14:3,     relevance [1] -
  43:12                     71:4, 71:11, 71:17,     150:20                     18:21, 163:5              165:15
   RAMSEYER [282] -         71:23, 71:24, 72:3,      RB-1 [1] - 14:11           recognized [1] - 9:15     rely [2] - 38:1, 44:25
  2:3, 2:10, 3:4, 3:7,      72:9, 72:17, 72:18,      RB-2 [3] - 15:5, 15:7,     recollection [1] -        remember [43] -
  3:11, 4:5, 4:18, 4:23,    73:8, 73:10, 73:13,     91:16                      142:14                    87:17, 117:13, 118:1,
  5:11, 5:23, 7:18, 9:14,   73:15, 73:18, 74:1,      RB-3 [1] - 33:23           record [12] - 11:15,     118:13, 121:25,
  9:21, 13:17, 14:14,       74:5, 74:7, 74:11,       RD-41 [2] - 63:8,         11:16, 16:1, 29:5,        122:17, 127:20,
  14:21, 15:1, 15:6,        74:12, 74:17, 74:19,    63:9                       30:19, 36:5, 37:15,       127:21, 128:2, 128:5,
  15:12, 15:16, 15:25,      75:9, 75:21, 76:12,      re [1] - 2:15             73:11, 98:10, 127:2,      132:9, 133:5, 133:13,
  16:5, 16:9, 16:10,        76:16, 78:22, 78:23,
                                                     read [13] - 12:4, 24:8,   148:12, 151:12            133:16, 134:2,
  16:20, 16:22, 17:4,       79:9, 79:13, 79:23,
                                                    28:20, 35:15, 52:16,        recordkeeping [1] -      134:15, 134:16,
  17:9, 17:23, 18:4,        80:2, 80:12, 80:15,
                                                    68:21, 77:1, 142:9,        75:6                      134:17, 134:19,
  18:10, 18:14, 18:19,      81:10, 81:11, 82:12,
                                                    142:11, 142:12,             records [21] - 12:18,    135:16, 135:20,
  18:20, 18:24, 19:8,       82:14, 83:16, 83:18,
                                                    146:19, 168:14,            15:17, 15:21, 16:4,       138:6, 138:11,
  19:11, 19:12, 19:16,      84:6, 84:10, 84:16,
                                                    171:23                     17:15, 24:17, 29:7,       138:12, 140:8,
  20:5, 20:14, 20:17,       84:17, 84:21, 85:1,
                                                     reading [2] - 45:9,       30:22, 40:16, 40:17,      140:11, 140:12,
  21:7, 21:11, 21:16,       85:15, 85:18, 86:2,
                                                    45:13                      40:25, 43:25, 59:3,       140:14, 141:23,
  21:23, 22:1, 23:6,        86:3, 86:13, 86:15,
                                                     ready [8] - 3:3, 3:24,    79:14, 80:4, 87:3,        141:25, 142:2, 142:3,
  23:7, 23:22, 24:7,        87:6, 87:7, 87:13,
  24:18, 24:21, 25:6,                               4:3, 50:24, 51:4,          95:2, 100:20, 139:20,     142:5, 143:9, 144:16,
                            98:17, 103:18,
  25:11, 25:14, 26:13,                              87:24, 104:6, 114:23       150:18, 151:3             145:19, 145:22,
                            103:20, 103:23,
  26:19, 26:21, 27:25,                               real [6] - 38:10,          RECROSS [4] - 2:8,       146:12, 146:14,
                            104:3, 105:11,
  28:7, 28:12, 28:19,                               120:21, 121:5,             2:10, 146:1, 156:17       158:2, 158:15, 168:11
                            105:20, 106:1, 106:6,
  29:9, 29:22, 29:23,                               121:21, 122:25,             RECROSS-                  remembering [2] -
                            106:12, 106:18,
  30:2, 30:3, 30:9,                                 166:20                     EXAMINATION [2] -         11:23, 132:7
                            106:24, 107:4,
  30:13, 30:24, 31:5,                                realize [3] - 129:12,     2:10, 156:17               reminded [2] - 31:11,
                            107:24, 108:9,
  31:10, 31:14, 31:25,                              141:16, 169:6               recurrent [1] - 102:3    79:14
                            108:13, 108:15,
  32:15, 32:20, 32:24,                               really [20] - 11:4,        red [3] - 59:21,          remove [1] - 104:9
                            108:17, 108:22,
  33:13, 33:17, 33:24,                              11:7, 11:12, 37:15,        59:22, 60:14               removed [1] - 169:5
                            109:2, 109:8, 109:16,
  34:8, 34:16, 34:25,                               64:12, 77:13, 100:13,       REDIRECT [2] - 2:8,       REMS [3] - 15:7,
                            109:20, 110:5,
  35:12, 35:14, 38:8,                               109:17, 123:14,            143:18                    15:13, 17:6
                            110:18, 110:24,
  38:14, 38:17, 38:20,                              129:12, 132:4, 139:3,       redirect [2] - 103:17,    repaired [1] - 68:25
                            111:2, 111:13,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 190 of 195 Pageid#:
                                    10316
                                                                                                                                     18



   repeat [2] - 95:6,        restrooms [1] - 2:15       rotator [1] - 68:25      15:13                     self [3] - 17:16,
  95:7                       rests [2] - 104:4,         routine [2] - 97:17,      screening [3] -         35:25, 151:20
   repeated [2] - 95:11,    104:5                      118:21                    15:13, 17:6, 98:23        self-reported [2] -
  95:13                      result [1] - 46:16         Roxicodone [3] -          screens [5] - 53:9,     17:16, 35:25
   repeatedly [3] -          resulted [1] - 169:13     120:4, 120:14, 139:7      53:10, 135:23, 144:19     sell [2] - 91:2, 131:14
  46:21, 47:13, 58:20        results [1] - 46:15        rubber [1] - 30:5         scroll [7] - 16:3,       selling [3] - 108:7,
   rephrase [2] - 98:18,     resumed [3] - 50:22,       rules [1] - 112:17       34:15, 35:8, 60:1,       129:12, 131:13
  100:2                     87:22, 164:11               rulings [1] - 172:1      63:18, 66:13, 101:24      send [2] - 60:20,
   replace [1] - 119:12      retired [1] - 159:21       run [2] - 45:4, 159:21    search [2] - 4:15,      61:5
   replaced [4] -            retirement [2] -           running [2] - 142:19,    137:15                    sending [1] - 61:20
  119:11, 149:21,           131:12, 131:16             150:8                      second [7] - 18:22,      sense [1] - 12:9
  149:22                     return [1] - 122:16        RX [1] - 72:11           40:5, 44:6, 75:17,        sent [2] - 88:14,
   report [10] - 30:17,      returned [3] - 122:1,      RXD [1] - 40:5           77:10, 77:13, 147:19     113:22
  42:2, 57:3, 57:12,        122:2, 137:9                RXs [1] - 73:16           secure [1] - 45:3        sentence [6] - 77:10,
  57:19, 57:20, 60:3,        review [17] - 8:14,                                  securing [1] - 169:1    77:11, 77:12, 77:13,
  63:13, 70:7, 84:11        10:17, 10:20, 11:2,                   S               security [1] - 131:16   77:22, 169:5
   reported [6] - 17:16,    11:3, 12:3, 12:9,                                     see [88] - 11:8,         September [29] -
                                                        safe [1] - 93:4
  35:25, 44:3, 46:8,        49:23, 50:15, 61:1,                                  11:13, 14:12, 15:8,      21:19, 25:16, 26:23,
  58:8, 58:10                                           sake [2] - 61:19, 83:5
                            67:22, 75:13, 76:5,                                  16:7, 16:14, 16:18,      28:4, 29:15, 30:5,
   Reporter [1] - 1:25                                  sales [1] - 140:19       17:11, 18:8, 19:14,
                            78:18, 88:16, 88:20,                                                          34:2, 38:13, 39:17,
   reporting [3] - 39:11,                               Sam [2] - 75:9, 76:12    20:7, 25:15, 26:1,       55:2, 57:10, 57:11,
                            103:5
  69:11, 69:14                                          Sammy [1] - 77:23        26:23, 27:1, 27:2,       62:10, 62:15, 63:12,
                             Review [1] - 14:22
   reports [10] - 24:10,                                sample [3] - 13:12,      29:12, 32:22, 34:11,     67:14, 77:24, 78:6,
                             reviewed [19] -
  35:17, 35:19, 39:6,                                  42:2, 42:3                36:18, 40:1, 40:6,       78:25, 101:13,
                            13:10, 13:21, 17:15,
  40:21, 44:7, 54:17,       18:7, 29:2, 51:9,           Samuel [1] - 1:19        42:2, 43:3, 44:20,       127:25, 132:1, 132:2,
  68:23, 76:3, 83:6         51:18, 62:1, 64:19,         sat [2] - 7:2, 119:1     44:22, 46:8, 49:13,      140:2, 140:5, 149:5,
   represent [2] - 18:6,    65:2, 65:3, 66:15,          save [1] - 54:1          49:17, 52:13, 58:5,      161:2, 162:2
  113:1                     66:16, 74:2, 75:19,         saw [7] - 52:9, 81:16,   60:9, 63:13, 67:12,       serious [2] - 43:12,
   representative [1] -     75:22, 87:8, 88:10,        95:2, 117:13, 128:2,      67:13, 67:19, 70:17,     73:6
  13:12                     88:18                      130:11, 136:11            71:19, 72:1, 73:11,       serve [2] - 8:6,
   represents [1] -          reviewer [2] - 18:5,       SB-2 [5] - 2:13, 4:8,    74:9, 74:15, 77:8,       100:11
  55:14                     64:18                      4:19, 51:7, 51:13         78:14, 80:5, 81:2,        Services [1] - 32:6
   request [2] - 69:24,      reviewing [10] - 8:10,     scenario [2] - 43:14,    81:4, 81:14, 81:17,       serving [1] - 75:3
  104:11                    8:18, 9:2, 9:11, 10:25,    86:23                     81:18, 83:12, 85:24,      set [5] - 83:16, 112:1,
   requesting [1] -         13:5, 13:25, 62:4,          Schedule [18] -          94:23, 96:14, 97:3,      138:23, 160:6, 167:7
  30:19                     85:13, 98:9                12:11, 13:1, 13:6,        97:5, 97:23, 98:5,        sets [1] - 88:15
   requests [2] - 3:20,      revoking [1] - 8:17       28:10, 28:11, 38:15,      102:10, 111:25,           seven [1] - 78:18
  172:17                     Reynolds [2] - 2:15,      38:21, 40:11, 43:18,      113:25, 114:1,            several [10] - 105:3,
   require [1] - 167:23     4:12                       56:19, 59:6, 84:3,        119:21, 124:20,          105:4, 122:17,
   requirements [1] -        Richmond [1] - 8:25       105:23, 106:13,           124:24, 127:16,          122:19, 128:20,
  6:18                       rid [1] - 79:4            106:24, 108:13, 162:7     128:15, 130:24,          130:1, 131:2, 150:5,
   requires [1] - 65:16      ring [1] - 112:6           schedule [1] - 78:20     131:25, 133:24,          150:13, 156:12
   requiring [1] - 79:21     risk [6] - 72:6, 76:25,    school [2] - 6:5, 6:8    134:8, 136:6, 137:6,      severe [8] - 36:4,
   research [1] - 168:13    77:5, 77:14, 93:20,         schools [2] - 99:22,     138:24, 139:1,           37:6, 44:23, 53:19,
                            93:23                      100:6                     143:20, 149:11,          65:16, 72:24, 79:21,
   resembling [1] - 14:3
                             risks [3] - 93:4, 93:5,    scope [18] - 10:22,      150:16, 153:24,          95:4
   residency [1] - 6:10
                            93:23                      13:24, 14:7, 25:3,        154:1, 154:15, 155:2,     severity [3] - 10:14,
   resolved [1] - 167:11
                                                       34:4, 48:23, 49:25,       155:9, 157:20, 158:6,    44:24, 44:25
   resort [2] - 156:11       River [1] - 32:12
                                                       51:20, 53:12, 60:24,      167:8, 168:17             SF-7 [2] - 65:5, 65:17
   respect [11] - 91:19,     Road [1] - 19:25
                                                       62:5, 86:22, 87:10,        Seeing [2] - 69:2,       SH-1 [1] - 78:22
  92:9, 92:15, 93:11,        roadway [1] - 150:9
                                                       108:1, 110:20,            69:7                      SH-13 [1] - 75:10
  97:22, 101:24,             Robert [9] - 14:10,
                                                       111:14, 111:15, 113:6      seeing [10] - 11:6,      SH-8 [1] - 76:13
  104:21, 104:23,           22:16, 28:5, 29:19,
                                                        screen [19] - 44:18,     15:22, 15:24, 46:20,
  105:1, 105:5, 167:18      33:25, 63:6, 91:21,                                                            shall [3] - 5:3,
                                                       47:19, 52:12, 56:8,       69:19, 130:3, 131:18,
   responded [1] - 68:4     91:22, 91:25                                                                  116:16, 148:1
                                                       57:25, 59:25, 62:23,      153:8, 153:9
   responsibility [3] -      rocks [1] - 150:8                                                             shape [1] - 86:25
                                                       64:2, 64:6, 72:21,         seeking [2] - 38:4,
  8:14, 10:4, 99:6           rode [1] - 158:21                                                             sharing [1] - 45:5
                                                       75:16, 76:2, 76:4,        115:5
   restricting [1] - 8:16    role [1] - 69:22                                                              sheet [1] - 32:13
                                                       91:14, 94:4, 99:24,        seem [2] - 49:12,
   restroom [3] -            room [5] - 97:24,                                                             Short [1] - 17:8
                                                       100:7, 135:15, 135:20     49:15
  121:12, 121:14,           104:13, 118:2,                                                                 short [2] - 17:14,
                                                        Screening [2] - 15:7,     sees [1] - 29:18
  121:15                    129:13, 131:4                                                                 95:18


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 191 of 195 Pageid#:
                                    10317
                                                                                                                                      19



   shorter [1] - 43:16       102:7                     160:24, 161:5,             specifically [2] -         Stephen [1] - 65:4
   shoulder [2] - 68:24,      situations [1] - 89:22   161:12, 161:21,           30:20, 107:7                stepping [1] - 123:16
  69:16                       six [9] - 75:14, 76:2,   165:24, 167:17             spectrum [1] - 10:10       Steve [4] - 2:13, 4:9,
   show [21] - 14:10,        76:7, 141:22, 142:4,       SMITHERS [1] - 1:8        speculation [4] -         51:7, 51:19
  16:25, 24:17, 41:6,        142:17, 143:7,             Smithers's [13] -        13:15, 61:11, 70:24,        Steven [1] - 1:18
  46:23, 50:14, 56:24,       143:10, 146:3             44:6, 59:3, 76:1,         86:10                       sticky [5] - 31:10,
  56:25, 57:20, 77:4,         skip [2] - 64:10,        86:17, 91:1, 93:25,        spell [2] - 117:5,        33:20, 41:4, 72:7,
  79:2, 85:13, 91:14,        83:19                     95:14, 98:11, 125:22,     148:14                     73:13
  114:7, 118:21, 120:3,       slide [1] - 47:25        130:14, 137:16,            spend [3] - 97:7,          still [10] - 36:5,
  124:20, 139:20,             small [2] - 20:9, 22:3   139:21, 140:10            97:10, 97:13               42:20, 46:11, 126:19,
  142:7, 146:17, 166:13       smaller [2] - 42:20,      SOAPP [3] - 18:21,        spine [4] - 58:3,         127:9, 127:12, 130:6,
   showed [3] - 42:15,       42:24                     18:23, 19:9               58:4, 58:6, 58:11          136:10, 139:14,
  44:18, 82:5                 smart [2] - 161:5,        SOAPP-R [3] -             spoken [2] - 88:23,       141:13
   showing [6] - 18:7,       161:7                     18:21, 18:23, 19:9        164:15                      stomach [3] - 121:5,
  30:22, 72:21, 94:13,        Smithers [123] -          social [1] - 131:16       spondylosis [1] -         123:23, 131:14
  101:7, 171:11              2:15, 3:18, 10:20,         society [1] - 12:1       57:14                       stone [4] - 79:14,
   shown [2] - 3:19,         16:12, 18:7, 26:25,        sold [1] - 146:3          spot [1] - 111:12         79:18, 79:19, 101:19
  71:1                       27:3, 27:8, 27:14,         solemnly [3] - 5:2,       staff [1] - 97:4           stones [3] - 101:23,
   shows [16] - 24:4,        29:18, 30:18, 34:4,       116:15, 147:25             stamp [2] - 39:17,        102:6, 102:7
  25:12, 25:16, 27:13,       39:3, 39:4, 40:15,         someone [8] - 44:22,     141:13                      stop [6] - 35:10,
  44:5, 45:18, 47:4,         40:25, 43:24, 48:7,       58:5, 60:14, 70:17,        stamps [2] - 30:5,        38:9, 38:10, 38:19,
  48:16, 49:11, 55:20,       49:13, 49:17, 52:9,       77:18, 85:2, 96:19,       141:15                     41:15, 139:16
  56:21, 56:22, 58:1,        57:4, 61:6, 61:21,        154:8                      stand [6] - 4:25, 5:6,     stopped [3] - 127:16,
  60:3, 60:11, 71:18         62:4, 67:4, 68:8,          someplace [1] -          105:3, 105:4, 119:21,      127:17, 140:6
   shut [9] - 126:21,        69:21, 69:24, 70:6,       145:13                    148:4                       store [4] - 153:5,
  127:11, 128:6, 128:9,      74:15, 77:1, 77:3,         sometime [1] - 69:15      standard [5] - 22:23,     154:4, 157:9, 159:21
  129:20, 129:22,            79:2, 79:7, 80:7,          sometimes [6] -          75:4, 90:15, 91:4,          straightforward [1] -
  149:9, 157:25, 160:22      80:22, 81:16, 82:4,       56:21, 90:1, 90:2,        107:21                     77:13
   shuttle [1] - 150:8       82:16, 83:11, 85:20,      94:21, 131:1, 136:8        start [9] - 14:10,         strange [1] - 110:1
   side [4] - 5:18, 20:22,   86:4, 86:17, 88:16,        somewhere [3] -          14:11, 20:12, 34:10,        street [1] - 108:8
  20:24, 24:16               89:11, 90:10, 91:6,       8:24, 97:5, 133:10        49:2, 120:6, 120:8,         Street [1] - 1:20
   sidebar [1] - 104:7       92:8, 93:24, 94:22,        son [1] - 154:7          149:25, 161:16              strength [1] - 22:9
   sign [3] - 21:2,          95:22, 98:14, 98:20,       sons [1] - 154:7          started [10] - 31:2,       strengths [1] - 22:10
  70:15, 121:16              100:17, 100:20,            sorry [31] - 18:11,      120:6, 126:18,              stretch [1] - 167:11
   signature [2] - 29:4,     101:8, 111:4, 113:15,     19:22, 26:6, 43:20,       128:18, 128:19,             strictly [1] - 44:14
  76:1                       114:3, 117:9, 117:21,     45:21, 47:1, 47:25,       130:2, 132:3, 133:2,        strike [1] - 13:8
   signed [4] - 2:16,        118:18, 119:25,           49:8, 53:3, 53:4,         150:2                       strong [4] - 12:15,
  3:18, 24:24, 77:3          121:23, 123:8,            54:21, 59:15, 60:1,        starting [2] - 83:21,     12:23, 81:25, 120:15
   significance [1] -        123:14, 124:13,           60:6, 60:18, 73:5,        146:19                      stronger [1] - 123:17
  79:16                      126:8, 128:13,            75:23, 78:10, 92:16,       starts [1] - 10:3          struggles [1] - 44:22
   significant [5] - 11:8,   129:15, 129:24,           95:15, 98:4, 99:25,        state [8] - 8:12, 9:12,    struggling [7] - 36:4,
  29:3, 37:17, 49:3,         129:25, 130:3,            100:25, 104:19,           49:17, 73:5, 102:1,        36:14, 37:2, 37:5,
  53:17                      130:11, 131:19,           106:5, 134:21,            117:3, 128:11, 148:12      37:7, 37:15, 82:1
   signs [1] - 118:4         131:25, 133:24,           147:13, 151:5,             statement [6] - 3:18,      students [1] - 99:13
   similar [6] - 44:17,      134:13, 135:4,            153:15, 154:6, 155:24     79:5, 89:4, 90:6,           studies [1] - 29:2
  50:15, 69:17, 126:10,      135:11, 136:7,             sort [4] - 34:17,        99:20, 155:20               study [1] - 7:2
  170:3, 170:12              136:11, 136:17,           44:19, 89:17, 113:14       states [1] - 76:21         stuff [15] - 66:17,
   simply [16] - 13:3,       136:20, 136:21,            sound [4] - 41:10,        STATES [2] - 1:2, 1:5     89:14, 90:4, 99:24,
  20:9, 20:11, 27:9,         137:20, 138:14,           117:15, 138:5, 149:5       States [4] - 1:18,        123:17, 124:9,
  27:20, 35:22, 37:1,        139:1, 139:17, 140:7,      Sounds [1] - 86:7        1:20, 107:1, 126:23        125:14, 129:11,
  39:10, 46:19, 70:7,        143:20, 145:4,             sounds [3] - 41:9,        status [1] - 113:21       135:6, 135:19,
  71:8, 75:8, 98:3,          145:16, 146:7,            132:12, 149:7              statute [1] - 171:23      144:15, 144:23,
  114:8, 166:12, 170:11      146:25, 147:5,             space [1] - 36:21         stay [3] - 44:15,         145:4, 152:6, 156:6
   single [4] - 51:12,       148:20, 148:22,
                                                        speaking [2] - 44:14,    125:25, 130:25              subjective [4] -
  99:7, 100:9, 100:15        149:8, 150:16, 151:8,
                                                       66:22                      stayed [1] - 129:13       27:21, 89:4, 89:5,
   site [1] - 34:23          152:21, 153:8, 156:5,
                                                        special [3] - 6:15,       staying [4] - 44:7,       102:15
                             156:13, 156:20,
   sitting [3] - 8:19,                                 106:12, 106:14            125:12, 128:16,             subjectively [1] -
                             156:23, 157:1, 157:8,
  47:15, 98:8                                           specialist [2] - 29:2,   140:18                     17:20
                             157:23, 158:6, 159:1,
   situation [5] - 17:18,                              95:9                       steel [1] - 150:10         submitted [1] - 21:18
                             160:16, 160:20,
  17:20, 55:2, 99:7,                                    specific [1] - 99:23      step [1] - 163:20          Suboxone [4] - 44:7,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 192 of 195 Pageid#:
                                    10318
                                                                                                                                    20



  44:17, 68:3, 68:5       164:18                      testified [11] - 5:9,     109:14, 109:19,            three [23] - 23:11,
   subpoenaed [1] -        supposedly [1] -          54:3, 64:12, 103:7,        109:25, 110:7,            23:12, 42:9, 43:9,
  164:22                  136:19                     103:10, 116:24,            110:23, 111:1, 111:9,     54:10, 54:12, 63:5,
   subsequent [2] -        surgeries [6] - 92:21,    123:25, 125:24,            111:17, 111:19,           73:2, 82:7, 102:2,
  81:21, 154:15           93:4, 130:5, 156:9,        136:19, 148:9, 168:25      112:13, 113:9,            102:10, 121:2,
   substance [16] -       156:10, 156:12              testify [7] - 113:24,     113:25, 114:6,            129:25, 130:5,
  9:23, 19:17, 19:24,      surgery [15] - 6:9,       114:14, 115:11,            114:11, 114:18,           134:20, 137:23,
  40:6, 40:12, 48:10,     10:12, 92:18, 92:19,       118:17, 150:25,            114:22, 115:1, 115:8,     141:5, 142:22,
  55:25, 84:19, 106:11,   93:5, 93:7, 93:13,         155:21, 167:17             115:13, 115:15,           158:16, 158:17,
  107:14, 107:17,         93:16, 93:18, 93:21,        testifying [8] - 103:9,   115:18, 115:21,           158:19, 163:10
  107:22, 155:2,          130:5, 132:1, 139:15,      113:16, 127:20,            116:2, 116:4, 116:8,       throughout [2] -
  169:24, 170:1, 170:14   139:19, 140:2              128:2, 133:13,             116:15, 116:18,           37:15, 113:19
   substances [45] -       surprised [2] -           134:17, 141:25,            116:19, 116:21,            throw [1] - 150:9
  9:17, 12:11, 12:16,     90:20, 91:4                146:12                     118:19, 123:3,             Thursday [1] - 4:13
  12:19, 13:6, 20:8,       surrounding [1] -          testimony [18] - 5:2,     139:10, 139:12,            time-limited [1] -
  27:7, 27:16, 31:3,      11:24                      71:7, 71:8, 102:5,         143:16, 145:24,           79:19
  31:23, 39:7, 39:8,       survey [1] - 32:2         103:3, 108:3, 110:25,      147:8, 147:11,             Timmy [1] - 59:23
  43:5, 43:18, 51:16,      suspended [3] -           111:15, 113:5, 115:5,      147:13, 147:15,            tinker [1] - 153:6
  56:19, 57:1, 58:20,     50:22, 87:22, 164:11       116:9, 116:15,             147:21, 147:22,            titled [2] - 91:17,
  65:14, 70:10, 70:12,     swear [3] - 5:2,          137:18, 142:8,             147:23, 148:3, 148:4,     101:8
  70:13, 70:18, 75:5,     116:15, 147:25             146:18, 147:25,            148:5, 150:24, 151:1,      titrated [1] - 78:20
  79:6, 83:10, 84:3,       swing [1] - 124:20        166:11                     151:2, 151:5, 151:23,      titrating [1] - 78:6
  84:4, 105:14, 105:21,    sworn [5] - 4:25, 5:9,     testing [10] - 29:6,      152:1, 154:17, 155:1,      titration [2] - 48:19,
  105:22, 105:24,         116:14, 116:24, 148:9      40:5, 70:1, 89:14,         155:4, 155:6, 155:8,      78:24
  106:13, 106:25,          symptom [1] - 39:13       90:4, 95:23, 98:24,        155:18, 155:19,            today [11] - 52:17,
  107:5, 107:20,           symptoms [6] -            99:24, 121:15, 152:11      155:23, 155:25,           88:8, 102:14, 103:2,
  108:14, 108:15,         17:16, 20:11, 27:10,        tests [3] - 76:6, 85:5,   156:3, 163:13,            113:15, 113:24,
  126:10, 126:11,         69:6, 69:12, 69:19         152:14                     163:15, 163:17,           114:1, 130:4, 139:14,
  127:2, 127:5, 127:14,    system [4] - 47:10,        Texas [2] - 6:12, 6:13    163:20, 164:1, 164:5,     164:20, 170:7
  128:10, 169:12          47:13, 75:14, 76:5          text [4] - 4:11, 85:16,   164:9, 164:13, 165:1,      together [5] - 107:9,
   Substances [2] -                                  85:20, 113:22              165:6, 165:9, 165:11,     154:11, 154:13,
                           Systems [1] - 14:22
  20:1, 32:6                                          Text [1] - 2:14           165:23, 166:3,            161:23, 161:25
   substantially [1] -                                THE [174] - 1:2, 1:3,     166:10, 166:15,
  26:11
                                     T                                          166:23, 167:1, 167:3,
                                                                                                           toilet [1] - 138:25
                                                     2:13, 3:2, 3:6, 3:10,                                 tolerable [2] - 153:1,
   successful [1] -        tab [1] - 20:24           3:12, 3:16, 4:2, 4:17,     167:21, 168:2, 168:4,
                                                                                                          153:2
  150:21                   tablet [3] - 21:1,        4:24, 5:1, 5:5, 5:6,       168:19, 170:5,
                                                                                                           tolerance [2] - 35:20,
   sufficiency [1] -      22:2, 22:17                5:17, 5:21, 7:14, 7:16,    170:11, 170:17,
                                                                                                          36:2
  112:14                   tablets [5] - 21:12,      7:17, 9:18, 9:20,          170:25, 171:5, 171:8,
                                                                                                           tolerate [1] - 124:11
   sufficient [1] -       21:13, 22:17, 22:18,       13:16, 21:10, 24:20,       171:15, 171:17,
                                                                                                           Tolerates [1] - 20:18
  112:22                  63:1                       25:9, 26:18, 28:17,        171:21, 171:25,
                                                                                                           tolerates [1] - 35:16
   suicide [1] - 155:13    talks [2] - 58:18,        30:12, 31:9, 32:14,        172:4, 172:7, 172:13
                                                                                                           tolerating [3] -
   Suite [1] - 1:20       118:12                     35:11, 50:4, 50:9,          themselves [2] -
                                                                                                          20:22, 24:10, 124:9
   sulfate [2] - 55:3,     TD-19 [1] - 59:24         50:18, 50:20, 50:24,       11:21, 17:17
                                                                                                           Tolliver [2] - 158:23,
  67:15                    teach [1] - 99:13         51:1, 51:4, 61:12,          theory [1] - 110:10
                                                                                                          162:25
   summary [5] - 28:2,     Tech [2] - 6:7, 6:12      70:22, 70:25, 71:6,         therapies [1] - 156:5
                                                                                                           tomorrow [7] -
  28:4, 29:13, 29:17,      telephone [1] -           75:15, 86:8, 86:11,         Therapy [1] - 74:8
                                                                                                          113:17, 164:20,
  38:12                   119:19                     87:14, 87:19, 87:24,        therapy [6] - 10:11,
                                                                                                          167:9, 167:24,
   summonsed [1] -         ten [3] - 16:14,          88:1, 88:3, 103:17,        30:4, 39:17, 65:19,
                                                                                                          167:25, 168:7, 168:17
  166:16                  105:12, 122:10             103:19, 103:21,            96:2, 156:9
                                                                                                           tonight [2] - 164:18,
   supplement [3] -        tendonitis [1] - 130:9    103:22, 104:1, 104:2,       therefore [1] - 46:20
                                                                                                          165:4
  89:18, 107:10, 109:22    term [7] - 8:4, 8:6,      104:5, 104:9, 104:12,       they've [1] - 95:5
                                                                                                           took [15] - 42:10,
   supplements [1] -      30:4, 39:16, 65:19,        104:15, 104:18,             thinking [2] - 140:13,
                                                                                                          44:15, 54:10, 98:14,
  112:4                   93:15, 93:21               105:8, 105:15,             154:6
                                                                                                          108:23, 118:4, 124:3,
   supply [2] - 43:15,     terms [1] - 69:12         105:25, 106:5,              third [1] - 138:11
                                                                                                          129:14, 138:25,
  169:19                   test [7] - 42:14, 46:1,   106:10, 106:16,             thorough [1] - 10:3
                                                                                                          146:15, 150:18,
   support [1] - 10:11    72:24, 72:25, 76:18,       106:20, 107:1,              thoughtful [1] - 64:5    160:9, 160:13, 162:23
   suppose [3] - 93:17,   84:14, 135:10              107:11, 108:6,              thousands [1] -           Tool [4] - 26:22,
  93:19, 95:2              tested [6] - 40:8,        108:12, 108:14,            11:22                     39:2, 91:18, 95:21
   supposed [4] -         45:24, 45:25, 52:5,        108:16, 108:20,             threatened [1] -          tool [2] - 9:23, 10:9
  31:18, 113:16, 114:4,   62:15, 117:22              108:25, 109:5,             155:13
                                                                                                           tools [2] - 9:25, 10:9


                                         Donna Prather, CCR, RPR, CCP, CCB
                     Official Court Reporter for the U.S. District Court Western District of Virginia
                                                   (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 193 of 195 Pageid#:
                                    10319
                                                                                                                                    21



   top [7] - 18:17, 23:8,    trouble [5] - 119:24,      undergraduate [1] -      76:21                      warning [1] - 52:7
  48:3, 76:17, 150:10,      123:21, 124:9, 132:7,      6:7                        value [1] - 43:11         warrant [3] - 4:15,
  150:11                    165:3                       underlying [4] -          variability [1] - 89:9   129:4, 137:15
   total [2] - 22:12,        true [10] - 45:13,        10:13, 38:5, 41:11,        variety [1] - 92:7        watch [1] - 168:14
  148:19                    94:25, 95:2, 95:5,         45:7                       various [3] - 16:3,       water [1] - 5:12
   totality [1] - 13:25     95:7, 97:22, 99:21,         UNITED [2] - 1:2, 1:5    89:13, 168:7               Wayne [3] - 158:23,
   touch [3] - 164:8,       100:5, 139:23               United [4] - 1:18,        verdict [5] - 169:10,    159:10, 162:25
  164:16, 166:1              truth [11] - 5:3, 5:4,    1:20, 107:1, 126:23       169:15, 169:18,            ways [5] - 36:25,
   toward [1] - 113:7       45:11, 116:16,              University [2] - 6:8,    172:4, 172:13             38:4, 124:14, 150:6,
   Toyota [1] - 125:4       116:17, 118:21,            6:10                       verification [1] -       150:14
   track [5] - 12:12,       148:1, 148:2                unless [4] - 115:15,     30:17                      weaning [1] - 120:8
  80:16, 80:18, 81:23,       truthful [1] - 90:17      133:2, 136:8, 154:24       versus [4] - 23:1,        wearing [1] - 141:19
  122:6                      try [16] - 35:7, 96:19,    unrelated [1] - 61:24    36:23, 89:8, 151:14        weather [1] - 54:18
   tracking [1] - 81:13     96:22, 98:14, 120:22,       unsigned [1] - 32:17      view [4] - 61:7,          week [5] - 158:4,
   trafficking [1] -        122:24, 124:20,             unspecified [1] -        88:20, 111:23, 171:14     164:24, 166:6
  81:23                     138:1, 138:2, 139:2,       34:23                      viewed [1] - 85:3         weekend [2] - 4:3,
   trailer [1] - 140:20     144:5, 144:7, 145:7,        unsure [2] - 75:14,       violation [2] - 107:3,   113:20
   training [1] - 93:25     145:13, 145:20, 164:6      89:12                     107:16                     weeks [3] - 78:21,
   Tramadol [1] - 76:3       trying [14] - 14:23,       unusual [2] - 49:15,      VIRGINIA [1] - 1:3       166:6, 167:8
   transcribed [1] -        18:1, 41:6, 79:23,         58:5                       Virginia [16] - 5:25,     Wendell [14] -
  1:25                      83:5, 123:21, 124:10,       up [59] - 11:10, 12:2,   6:7, 6:8, 7:25, 8:8,      121:11, 121:17,
   TRANSCRIPT [1] -         139:3, 144:16, 145:5,      12:5, 17:22, 18:16,       8:13, 9:12, 19:25,        134:8, 134:12, 135:3,
  1:11                      164:7, 167:1, 167:11       22:5, 22:13, 25:24,       49:11, 117:8, 124:16,     135:7, 135:12,
   Transcription [1] -       twenty [1] - 150:4        28:3, 28:16, 28:20,       126:24, 128:11,           135:17, 135:19,
  1:25                       twenty-four [1] -         29:8, 31:7, 34:11,        148:17, 157:14,           135:22, 136:17,
   transfer [1] - 12:3      150:4                      34:15, 35:13, 41:24,      157:18                    138:24, 138:25, 145:1
   transmission [1] -        twice [3] - 54:10,        42:12, 43:20, 44:18,       visit [23] - 25:20,       Wendell's [1] -
  30:17                     133:14, 134:6              45:17, 45:22, 46:6,       25:21, 25:25, 62:21,      137:10
   travel [2] - 8:25,        two [26] - 4:6, 8:24,     47:14, 48:3, 49:8,        67:11, 76:10, 76:22,       West [8] - 1:20,
  49:17                     22:18, 43:6, 43:7,         58:18, 65:6, 70:3,        76:24, 117:20, 118:9,     49:11, 117:8, 126:24,
   traveling [1] - 49:12    106:19, 113:14,            73:14, 82:18, 87:20,      122:9, 130:13, 131:4,     128:11, 148:17,
   treat [3] - 38:5,        118:12, 121:2,             88:14, 94:4, 101:3,       131:21, 131:22,           157:14, 157:18
  40:12, 102:17             129:24, 129:25,            112:3, 114:7, 114:12,     132:11, 133:25,            Western [1] - 6:10
   treated [3] - 37:19,     130:6, 132:25,             116:6, 116:10,            137:7, 151:8, 151:17,      WESTERN [1] - 1:3
  37:20, 123:12             138:11, 142:22,            116:19, 119:21,           158:4, 159:12, 161:23      wheelchair [3] -
   treating [5] - 10:5,     143:6, 148:23, 149:3,      124:18, 125:5, 132:3,      visits [4] - 61:6,       116:6, 130:4, 147:14
  10:15, 11:22, 24:12,      156:19, 158:15,            136:2, 136:3, 145:9,      61:21, 97:17, 125:25       whole [8] - 5:3,
  98:1                      158:16, 158:18,            149:19, 149:22,            vital [1] - 118:4        13:13, 49:4, 65:23,
   treatment [22] -         165:25, 166:6, 171:7       150:10, 156:22,            vitamins [3] - 12:15,    116:17, 148:1,
  11:11, 14:15, 17:22,       type [4] - 31:21,         156:25, 158:1, 158:5,     112:3, 112:10             149:24, 150:13
  18:25, 19:17, 27:24,      36:15, 37:9, 158:4         160:6, 172:22              Vogt [1] - 124:18         wife [1] - 86:17
  28:24, 29:1, 29:7,         types [1] - 10:8           Urgent [2] - 14:12,       vomiting [1] - 24:12      Williams [34] - 1:22,
  30:19, 32:11, 37:12,       typical [1] - 77:9        33:15                      vs [1] - 1:7             1:23, 3:12, 60:19,
  53:21, 65:21, 68:2,        typically [3] - 8:11,      urinating [1] - 4:16                               61:5, 61:20, 72:10,
  68:3, 68:5, 68:6, 82:3,   93:9, 111:25                urine [18] - 42:3,                  W              72:13, 83:19, 83:20,
  93:15, 96:22                                         42:6, 44:18, 47:19,                                 85:20, 86:7, 86:16,
                                                                                  wait [6] - 49:8, 54:2,
   Treatment [2] -                     U               53:9, 53:10, 56:7,
                                                                                 76:7, 131:2, 134:10,
                                                                                                           86:19, 88:4, 94:7,
  32:12, 90:10                                         59:25, 64:2, 72:21,                                 104:6, 104:15,
                             U.S [1] - 11:6                                      151:2
   treatments [2] -                                    72:24, 76:2, 76:4,                                  111:19, 113:12,
                             UDT [3] - 40:22,                                     waiting [1] - 167:18
  96:10, 96:16                                         76:18, 98:24, 135:15,                               114:14, 115:3, 115:8,
                            75:13, 76:17                                          walk [2] - 118:2,
   trial [2] - 164:23,                                 135:20, 135:22                                      115:24, 132:8,
                             ultimate [1] - 73:6                                 134:10
  165:19                                                useful [2] - 64:12,                                155:22, 163:22,
                             ultimately [3] -                                     walking [1] - 130:12
   TRIAL [1] - 1:11                                    66:21                                               164:13, 170:9,
                            12:21, 13:10, 47:17                                   walks [1] - 102:15
   TRICARE [1] -                                        uses [3] - 40:14,                                  170:11, 171:1,
                             unable [2] - 52:18,                                  Wallingford [1] -
  145:20                                               170:21                                              171:21, 172:2, 172:4
                            153:11                                               65:8
   tried [7] - 79:2,                                                                                        WILLIAMS [79] - 2:4,
                             unclear [1] - 165:20                                 Walmart [7] - 102:4,
  110:21, 113:19,            under [8] - 43:17,
                                                                  V              102:10, 140:22,
                                                                                                           2:7, 2:8, 2:9, 3:13,
  113:20, 121:1, 138:18                                                                                    9:19, 13:14, 61:10,
                            91:25, 108:17, 110:2,       VA [2] - 1:21, 1:24      141:10, 141:15,
   trip [1] - 44:15                                                                                        70:21, 70:23, 86:9,
                            112:16, 112:17,             vacuum [1] - 12:1        142:24, 146:24
   trips [1] - 150:12                                                                                      87:25, 88:5, 88:7,
                            118:20, 169:25              Valium [2] - 76:20,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 194 of 195 Pageid#:
                                    10320
                                                                                                        22



  92:12, 92:13, 94:4,      witnesses [16] -                    Y
  94:6, 98:18, 98:19,     105:3, 105:4, 113:15,
  103:14, 104:7,          114:2, 114:4, 114:19,      year [6] - 6:5, 7:2,
  104:11, 104:16,         115:2, 164:14, 167:7,     11:22, 57:6, 88:14,
  104:19, 111:21,         167:9, 167:12,            149:20
  113:13, 114:8,          167:19, 167:24,            years [17] - 8:5, 8:18,
  114:15, 114:20,         168:5, 168:6, 169:2       8:22, 9:11, 16:14,
  114:24, 115:9,           woman [1] - 137:7        65:10, 102:2, 102:10,
  115:14, 115:17,          wonder [1] - 5:17        130:6, 131:13, 139:8,
  115:25, 116:3, 116:5,    words [5] - 89:6,        143:1, 148:19,
  117:2, 118:22, 123:1,                             148:23, 149:3, 150:4
                          92:17, 94:13, 95:9,
  143:17, 143:19,         96:1                       yoga [1] - 144:3
  145:23, 147:9,           Workman [4] -             York [2] - 6:11
  147:17, 148:6,          125:14, 128:21,            you-all [1] - 118:14
  148:11, 151:6, 152:3,   129:17, 140:19             young [1] - 65:15
  154:18, 155:5,           World [2] - 88:24,        younger [1] - 99:14
  155:10, 155:24,         89:1                       yourself [4] - 5:15,
  156:2, 156:4, 156:16,    worry [1] - 124:22       142:9, 142:12, 146:19
  163:16, 163:19,          worse [2] - 35:25,
  163:23, 164:6,          69:6                                 Z
  164:10, 164:15,          worsened [3] -            Zachary [1] - 1:19
  165:2, 165:8, 165:10,   54:19, 54:21, 69:1         Zanaflex [6] - 21:9,
  165:24, 166:5,           worsening [3] - 69:8,    26:17, 28:9, 55:22,
  166:12, 166:17,         69:19, 70:1               67:6, 71:19
  166:25, 167:2,           worth [1] - 122:13        zero [1] - 58:6
  167:18, 168:1,           wrist [1] - 80:17         Ziploc [1] - 122:5
  170:15, 170:18,          write [9] - 109:3,        zoom [6] - 21:4,
  171:3, 171:22, 172:3,   109:9, 121:13, 127:4,     24:8, 28:6, 28:16,
  172:6                   127:14, 128:4,            40:19, 41:24
   Williams's [1] -       128:12, 138:22,
  85:16                   160:18
   wire [1] - 141:19       writes [1] - 29:18
   wired [1] - 141:16      writing [8] - 27:8,
   wires [1] - 86:17      31:2, 31:16, 107:22,
   wish [1] - 38:3        111:10, 127:9,
   with" [1] - 44:10      128:10, 170:13
   withdraw [1] - 3:20     written [13] - 7:3,
   WITNESS [25] - 5:5,    14:5, 21:19, 25:17,
  5:21, 7:16, 21:10,      30:7, 30:8, 70:14,
  26:18, 28:17, 30:12,    85:2, 99:14, 126:9,
  31:9, 32:14, 35:11,     136:3, 146:6, 147:4
  75:15, 103:22,           wrote [9] - 27:3,
  116:18, 116:21,         77:3, 83:11, 108:25,
  139:12, 147:13,         136:5, 138:14,
  147:22, 148:3, 151:1,   138:17, 143:9, 161:2
  151:5, 152:1, 155:4,     WW [3] - 75:22,
  155:8, 155:18, 155:23   75:23, 76:25
   witness [23] - 4:4,     Wytheville [7] - 60:4,
  5:8, 24:19, 61:14,      67:11, 129:21,
  71:1, 103:19, 113:22,   132:20, 149:13,
  114:6, 114:7, 114:9,    158:1, 162:18
  116:2, 116:13,
  116:23, 118:17,
  147:11, 147:12,
                                     X
  147:16, 148:8, 156:1,    X-ray [2] - 57:25,
  163:17, 163:24,         69:24
  168:25                   X-rays [9] - 29:1,
   witness" [1] - 169:2   57:22, 69:2, 69:16,
   WITNESSES [2] -        83:7, 83:13, 89:14,
  2:2, 2:5                150:17, 150:20



                                         Donna Prather, CCR, RPR, CCP, CCB
                     Official Court Reporter for the U.S. District Court Western District of Virginia
                                                   (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 236 Filed 06/08/19 Page 195 of 195 Pageid#:
                                    10321
